Exhibit 10.1
Execution Version
CREDIT AGREEMENT
Dated as of July 6, 2010
among
OXFORD MINING COMPANY, LLC
(as Borrower),
THE INITIAL LENDERS, INITIAL ISSUING BANK AND
SWING LINE BANK NAMED HEREIN
(as Initial Lenders, Initial Issuing Bank and Swing Line Bank),
and
CITICORP USA, INC.
(as Administrative Agent)
 
BARCLAYS BANK PLC AND THE HUNTINGTON NATIONAL BANK
(as Co-Syndication Agents)
and
FIFTH THIRD BANK AND COMERICA BANK
(as Co-Documentation Agents)
and
CITIGROUP GLOBAL MARKETS INC. AND BARCLAYS CAPITAL
(as Joint Lead Arrangers and Joint Bookrunners)

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                  ARTICLE I DEFINITIONS AND ACCOUNTING TERMS     4     Section
1.01  
Certain Defined Terms
    4   Section 1.02  
Computation of Time Periods; Other Definitional Provisions
    39   Section 1.03  
Accounting Terms
    39     ARTICLE II AMOUNTS AND TERMS OF THE ADVANCES AND THE LETTERS OF
CREDIT     39     Section 2.01  
The Advances and the Letters of Credit
    39   Section 2.02  
Making the Advances
    41   Section 2.03  
Issuance of and Drawings and Reimbursement Under Letters of Credit
    44   Section 2.04  
Repayment of Advances
    46   Section 2.05  
Optional Termination or Reduction of the Commitments
    47   Section 2.06  
Prepayments
    48   Section 2.07  
Interest
    50   Section 2.08  
Fees
    51   Section 2.09  
Conversion of Borrowings
    53   Section 2.10  
Increased Costs, Etc.
    54   Section 2.11  
Payments and Computations
    55   Section 2.12  
Taxes
    57   Section 2.13  
Sharing of Payments, Etc.
    59   Section 2.14  
Use of Proceeds
    60   Section 2.15  
Defaulting Lenders
    60   Section 2.16  
Evidence of Debt
    62   Section 2.17  
Replacement of Certain Lenders
    63   Section 2.18  
Increase in the Aggregate Commitments
    64     ARTICLE III CONDITIONS OF LENDING     66     Section 3.01  
Conditions Precedent
    66   Section 3.02  
Conditions Precedent to Each Borrowing, Commitment Increase and Issuance and
Renewal
    69   Section 3.03  
Determinations Under Section 3.01
    71     ARTICLE IV REPRESENTATIONS AND WARRANTIES     71     Section 4.01  
Representations and Warranties of Borrower
    71     ARTICLE V COVENANTS     79     Section 5.01  
Affirmative Covenants
    79   Section 5.02  
Negative Covenants
    83   Section 5.03  
Reporting Requirements
    89   Section 5.04  
Financial Covenants
    92     ARTICLE VI EVENTS OF DEFAULT     94     Section 6.01  
Events of Default
    94   Section 6.02  
Actions in Respect of the Letters of Credit Upon Default
    96     ARTICLE VII ADMINISTRATIVE AGENT     97     Section 7.01  
Appointment and Authority
    97   Section 7.02  
Administrative Agent Individually
    97   Section 7.03  
Duties of Administrative Agent; Exculpatory Provisions
    99   Section 7.04  
Reliance by Administrative Agent
    99   Section 7.05  
Indemnification
    100  

i



--------------------------------------------------------------------------------



 



                  Section 7.06  
Delegation of Duties
    101   Section 7.07  
Resignation of Administrative Agent, Issuing Bank or Swing Line Bank
    101   Section 7.08  
Non-Reliance on Administrative Agent and Other Lender Parties
    103   Section 7.09  
No Other Duties, Etc.
    104     ARTICLE VIII MISCELLANEOUS     105     Section 8.01  
Amendments, Etc.
    105   Section 8.02  
Notices
    106   Section 8.03  
Posting of Approved Electronic Communications
    107   Section 8.04  
No Waiver; Remedies
    108   Section 8.05  
Costs and Expenses
    108   Section 8.06  
Right of Set-off
    110   Section 8.07  
Binding Effect
    111   Section 8.08  
Assignments and Participations
    111   Section 8.09  
Execution in Counterparts
    114   Section 8.10  
No Liability of Issuing Bank
    114   Section 8.11  
Confidentiality
    115   Section 8.12  
Treatment of Information
    116   Section 8.13  
Jurisdiction, Etc.
    118   Section 8.14  
Governing Law
    118   Section 8.15  
MLP and Subsidiary Guarantors as Limited Parties; Non-Recourse to the General
Partner and Associated Persons
    118   Section 8.16  
Patriot Act Notice
    118   Section 8.17  
Survival
    119   Section 8.18  
Entire Agreement
    119   Section 8.19  
WAIVER OF JURY TRIAL
    119  

ii



--------------------------------------------------------------------------------



 



Exhibits

     
A-1
  Form of Revolving Note
A-2
  Form of Term Note
B
  Form of Notice of Borrowing
C
  Form of Assignment and Acceptance
D-1
  Form of MLP Guaranty
D-2
  Form of Subsidiary Guaranty
E
  Form of Solvency Certificate
F
  Form of Compliance Certificate

Schedules

     
I
  Lending Officer and Commitment Information
II
  Subsidiary Guarantors
2.03(f)
  Existing Letters of Credit
4.01(a)
  Capital Stock of Oxford Mining Company, LLC
4.01(b)
  Loan Party Subsidiaries
4.01(d)
  Authorization, Approval, Action, Notice and Filing Requirements
4.01(f)
  Litigation
4.01(n)
  Plans and Multiemployer Plans
4.01(o)
  Environmental Matters
4.01(p)
  Open Year Tax Returns
4.01(s)
  Real Property
4.01(t)
  Loan Party Investments
5.01(p)
  Post Closing Covenants
5.02(a)
  Existing Liens
5.02(c)
  Existing Debt

iii



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
     This CREDIT AGREEMENT (this “Agreement”) is dated and entered into as of
July 6, 2010 among OXFORD MINING COMPANY, LLC, an Ohio limited liability company
(the “Borrower”), THE BANKS, FINANCIAL INSTITUTIONS AND OTHER INSTITUTIONAL
LENDERS LISTED ON THE SIGNATURE PAGES HEREOF AS THE LENDERS (the “Initial
Lenders”), THE BANK LISTED ON THE SIGNATURE PAGES HEREOF AS THE INITIAL ISSUING
BANK (the “Initial Issuing Bank”) and THE SWING LINE BANK (as hereinafter
defined and together with the Initial Lenders and the Initial Issuing Bank, the
“Lender Parties”), and CITICORP USA, INC., as administrative agent (together
with any successor administrative agent appointed pursuant to Article VII, the
“Administrative Agent”).
PRELIMINARY STATEMENT:
     The Borrower has requested that, upon and after the Effective Date (as
hereinafter defined), the Lender Parties on the terms and conditions of this
Agreement make available to the Borrower a credit facility of up to $175,000,000
(or, to the extent increased in accordance with Section 2.18 hereof, up to
$200,000,000), (1) to refinance certain Existing Debt (as hereinafter defined)
of the Borrower and pay transaction fees and expenses in connection herewith,
and (2) to, from time to time, lend to the Borrower and issue Letters of Credit
for the account of the Borrower, (a) to provide working capital for the Borrower
and its Subsidiaries, (b) to fund the Borrower’s payment of cash distributions
to the holders of the MLP Interests (as hereinafter defined) and (c) to provide
funding for other general business purposes of the Borrower and its Subsidiaries
(including, without limitation, acquisitions and capital expenditures). The
Lender Parties have indicated their willingness to lend such amounts on the
terms and conditions of this Agreement.
     NOW, THEREFORE, in consideration of the premises and of the mutual
covenants and agreements contained herein, the parties hereto hereby agree as
follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
     Section 1.01 Certain Defined Terms.
     As used in this Agreement, the following terms shall have the following
meanings (such meanings to be equally applicable to both the singular and plural
forms of the terms defined):
     “Acceptable Bank” means (a) any bank or trust company (i) which is
organized under the laws of the United States or any State thereof, (ii) which
has capital, surplus and undivided profits aggregating at least $1,000,000,000,
and (iii) (A) whose long-term unsecured debt obligations (or the long-term
unsecured debt obligations of the holding company owning all of the capital
stock of such bank or trust company) shall have been given a rating of “AA-” or
better by S&P or “Aa3” or better by Moody’s or an equivalent rating by any other
credit rating agency of recognized national standing or (B) the

Annex A - Page 4



--------------------------------------------------------------------------------



 



commercial paper or other short-term unsecured debt obligations of which (or the
short-term unsecured debt obligations of the holding company owning all of the
capital stock of such bank or trust company) shall have been given a rating of
“Al “ or better by S&P or “Prime 1” or better by Moody’s or an equivalent rating
by any other credit rating agency of recognized national standing or (b) any
Lender Party.
     “Acceptable Broker-Dealer” means any Person other than a natural person
(a) which is registered as a broker or dealer pursuant to the Exchange Act and
(b) whose long-term unsecured debt obligations shall have been given a rating of
“AA-” or better by S&P or “Aa3” or better by Moody’s or an equivalent rating by
any other credit rating agency of recognized national standing.
     “Activities” has the meaning specified in Section 7.02(b).
     “Additional Lender” has the meaning specified in Section 2.18.
     “Adjusted EBITDA” means, with respect to any period, (a) Net Income, plus,
to the extent deducted in determining such Net Income, (b) (i) depletion,
depreciation and amortization, (ii) interest expense and (iii) non-cash equity
compensation expense, minus (c) (i) amortization of below market coal sales
contracts and (ii) gain from purchase of business, plus (d) (i) IPO Fees and
Expenses, and (ii) one time, non-recurring fees, costs and expenses outside the
ordinary course of business in excess of $100,000 paid by the Borrower in any
Fiscal Year in connection with the transactions contemplated by and for
compliance with this Agreement, provided such amount does not exceed $2,000,000
in the aggregate from the Effective Date to the Term Loan Maturity Date, plus
(e) all lease payments prior to the closing of the IPO, on operating leases
which are bought out and terminated in connection with the closing of the IPO
which in the aggregate does not exceed $35,000,000, where each of the items
listed in clauses (b) and (c) shall refer to the corresponding item reflected in
the Consolidated statement of operations of the MLP and its Subsidiaries;
provided that, to the extent a portion of the amount of any of the items listed
in clauses (b) and (c) is attributable to a Consolidated Venture, only the
Consolidated Venture Percentage Share of such portion attributable to the
Consolidated Venture shall be included in such item; and provided, further, that
the amounts of any of the items included in clauses (b) and (c) and attributable
to Consolidated Ventures in accordance with the immediately foregoing proviso
shall be equal to the amounts thereof which were deducted in determining the Net
Income amount from Consolidated Ventures included in the Net Income amount under
clause (a).
     “Administrative Agent” has the meaning specified in the preamble to this
Agreement.
     “Administrative Agent’s Account” means the account of the Administrative
Agent, Account No. 36852248, or such other account as the Administrative Agent
shall specify in writing to the Lender Parties.

5



--------------------------------------------------------------------------------



 



     “Administrative Services Agreement” means that certain Administrative and
Operational Services Agreement dated August 24, 2007 by and among the MLP, the
Borrower and the General Partner.
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.
     “Advance” means a Revolving Credit Advance, a Term Loan Advance, a Swing
Line Advance or a Letter of Credit Advance.
     “Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 20% or more of the Voting Stock of such Person or
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of Voting Stock, by contract or otherwise. Unless
the context otherwise clearly requires, any reference to an “Affiliate” is a
reference to an Affiliate of the Borrower, provided that none of CONSOL or any
of its Affiliates shall be Affiliates of Harrison by virtue of CONSOL’s
ownership of a 49% membership interest in Harrison.
     “Agent’s Group” has the meaning specified in Section 7.02(b).
     “Agreement” has the meaning specified in the preamble to this Agreement.
     “Annual Production Amount” has the meaning specified in Section 5.01(m).
     “Applicable Lending Office” means, with respect to each Lender Party, such
Lender Party’s Domestic Lending Office in the case of a Base Rate Advance and
such Lender Party’s Eurodollar Lending Office in the case of a Eurodollar Rate
Advance.
     “Applicable Margin” means a percentage per annum for Eurodollar Rate
Advances and Base Rate Advances determined by reference to the Leverage Ratio as
set forth below:

                      Eurodollar Rate     Base Rate   Leverage Ratio   Advances
    Advances  
Level I

    3.75 %     2.75 %
≤ 1.00x
               
Level II

    4.00 %     3.00 %
> 1.00x ≤ 1.50x
               
Level III

    4.25 %     3.25 %
> 1.50x ≤ 2.00x
               
Level IV

    4.50 %     3.50 %
>2.00x
               

6



--------------------------------------------------------------------------------



 



The Applicable Margin for each Advance shall be determined by reference to the
Leverage Ratio in effect from time to time, which ratio shall be determined by
reference to the financial statements most recently delivered in accordance with
Section 5.03(b) or Section 5.03(c), as the case may be. In the event that any
financial statement is not delivered pursuant to Section 5.03(b) or
Section 5.03(c), as the case may be, or is shown to be inaccurate when delivered
(regardless of whether this Agreement or the Commitments are in effect when such
inaccuracy is discovered), and upon delivery of such financial statements or
correction of such inaccuracy, would result in the application of a higher
Applicable Margin for any period (an “Applicable Period”) than the Applicable
Margin applied for such Applicable Period, and only in such case, then the
Borrower shall immediately (i) in the case of inaccurate financial statements,
deliver to the Administrative Agent corrected financial statements for such
Applicable Period, (ii) in either case, determine the Applicable Margin for such
Applicable Period based upon the corrected financial statements, and (iii) in
either case, immediately pay to the Administrative Agent the accrued additional
amount owing as a result of such increased Applicable Margin for such Applicable
Period without further action by the Administrative Agent, any Lender or the
Issuing Bank, which payment shall be promptly applied by the Administrative
Agent in accordance with Section 2.11(a). This provision is in addition to the
rights of the Administrative Agent and the Lenders with respect to
Section 2.11(e) and their other respective rights under this Agreement.
     “Applicable Percentage” means a percentage per annum determined by
reference to the Leverage Ratio as set forth below:

              Applicable   Leverage Ratio   Percentage  
Level I

    0.500 %
≤ 1.00x
       
Level II

    0.625 %
> 1.00x ≤ 1.50x
       
Level III

    0.750 %
> 1.50x ≤ 2.00x
       
Level IV

    0.750 %
>2.00x
       

The Applicable Percentage shall be determined by reference to the Leverage
Ratio, in effect from time to time, which ratio shall be determined by reference
to the financial statements most recently delivered in accordance with
Section 5.03(b) or Section 5.03(c), as the case may be. In the event that any
financial statement is not delivered pursuant to Section 5.03(b) or
Section 5.03(c), as the case may be, or is shown to be inaccurate when delivered
(regardless of whether this Agreement or the Commitments are in effect when such
inaccuracy is discovered), and upon delivery of such financial statements or
corrections of such inaccuracy, would result in the application of a higher
Applicable Percentage for an Applicable Period than the Applicable Percentage
applied for such Applicable Period, and only in such case, then the Borrower
shall immediately (i) in the case of inaccurate financial statements, deliver to
the Administrative Agent corrected

7



--------------------------------------------------------------------------------



 



financial statements for such Applicable Period, (ii) in either case, determine
the Applicable Percentage for such Applicable Period based upon the corrected
financial statements, and (iii) in either case, immediately pay to the
Administrative Agent the accrued additional amount owing as a result of such
increased Applicable Percentage for such Applicable Period without further
action by the Administrative Agent, any Lender or the Issuing Bank, which
payment shall be promptly applied by the Administrative Agent in accordance with
Section 2.11(a). This provision is in addition to the rights of the
Administrative Agent and the Lenders with respect to Section 2.11(e) and their
other respective rights under this Agreement.
     “Applicable Period” has the meaning specified in the definition of
“Applicable Margin.”
     “Appropriate Lender” means, at any time, with respect to (a) the Revolving
Credit Facility, a Lender that has a Commitment with respect to the Revolving
Credit Facility at such time, (b) the Term Loan Facility, a Lender that has made
a Term Loan Advance pursuant to Section 2.01(b) or Section 2.18 that is
outstanding at such time, (c) the Letter of Credit Facility, (i) the Issuing
Bank and (ii) to the extent the other Lenders with Revolving Credit Commitments
have made Letter of Credit Advances pursuant to Section 2.03(c) that are
outstanding at such time, each such other Lender, and (d) the Swing Line
Facility, (i) the Swing Line Bank and (ii) to the extent the other Lenders with
Revolving Credit Commitments have made Swing Line Advances pursuant to Section
2.02(b) that are outstanding at such time, each such other Lender.
     “Approved Electronic Communication” means, for purposes of identifying all
Communications which may be made on the Approved Electronic Platform, each
Communication that any Obligor is obligated to, or otherwise chooses to, provide
to the Administrative Agent pursuant to any Loan Document or the transactions
contemplated therein and/or in connection with compliance therewith, including
any financial statement, financial and other report, notice, request,
certificate and other information material; provided, however, that, solely with
respect to delivery of any such Communication by any Obligor to the
Administrative Agent and without limiting or otherwise affecting either the
Administrative Agent’s right to effect delivery of such Communication by posting
such Communication to the Approved Electronic Platform or the protections
afforded hereby to the Administrative Agent in connection with any such posting,
“Approved Electronic Communication” shall exclude any Communication which is
(i) a Notice of Borrowing, Letter of Credit request, Notice of Swing Line
Borrowing, notice of Conversion or continuation, and any other notice, demand,
communication, information, document and other material relating to a request
for a new, or a conversion of an existing, Borrowing, (ii) a notice pursuant to
Section 2.06 and any other notice relating to the payment of any principal or
other amount due under any Loan Document prior to the scheduled date therefor,
(iii) a notice of any Default or Event of Default and (iv) a notice, demand,
communication, information, document and other material required to be delivered
to satisfy any of the conditions set forth in Article III or any other condition
to any Borrowing or other extension of credit hereunder or any condition
precedent to the effectiveness of this Agreement (provided that, for avoidance
of doubt,

8



--------------------------------------------------------------------------------



 



any such excluded Communication listed in clause (i) through clause (iv) may be
made by electronic mail as provided in Section 8.02(b)(iv)).
     “Approved Electronic Platform” has the meaning specified in
Section 8.03(a).
     “Asset Sale” has the meaning specified in Section 5.02(f).
     “Assignment and Acceptance” means an assignment and acceptance entered into
by a Lender Party and an Eligible Assignee, and accepted by the Administrative
Agent, in accordance with Section 8.08 and in substantially the form of
Exhibit C hereto.
     “Associated Persons” has the meaning specified in Section 8.15.
     “Availability Period” means, in regard to the Revolving Credit Facility,
the period from and including the Effective Date to but excluding the Revolving
Credit Termination Date.
     “Available Amount” means, as to any Letter of Credit at any time, the
maximum amount available to be drawn under such Letter of Credit at such time
(assuming compliance at such time with all conditions to drawing).
     “Bank Products” means each and any of the following bank services provided
to any Loan Party by a Lender or any of its Affiliates: (a) commercial credit
cards, (b) stored value cards and (c) treasury management services (including,
without limitation, controlled disbursements, automated clearinghouse
transactions, return items, overdrafts and interstate depository network
services).
     “Bank Products Obligations” means, with respect to the Loan Parties, any
and all obligations of the Loan Parties, whether absolute or contingent and
howsoever and whensoever created, arising, evidenced or acquired (including all
renewals, extensions and modifications thereof and substitutions therefor) in
connection with Bank Products.
     “Base Rate” means a fluctuating interest rate per annum in effect from time
to time, which rate per annum shall at all times be equal to the greatest of:
     (a) the rate of interest announced publicly by Administrative Agent in New
York, New York, from time to time, as its prime rate;
     (b) 1/2 of 1% per annum above the Federal Funds Rate; or
     (c) the one month Eurodollar Rate plus 1.0%.
     “Base Rate Borrowing” means a Borrowing that bears interest as provided in
Section 2.07(a)(i).
     “Borrower” has the meaning specified in the preamble to this Agreement.

9



--------------------------------------------------------------------------------



 



     “Borrower’s Account” means the account of the Borrower maintained by the
Borrower with Fifth Third Bank at its office at 21 East State Street, Columbus,
Ohio 43215, Account No. 7281180575, or such other account as the Borrower shall
specify in writing to the Administrative Agent.
     “Borrowing” means a Revolving Credit Borrowing, a Term Loan Borrowing or a
Swing Line Borrowing.
     “Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurodollar Rate Advances, on which dealings are carried on in the
London interbank market.
     “Capital Expenditures” means, for any Person for any period, the sum of,
without duplication, all expenditures made, directly or indirectly, by such
Person or any of its Subsidiaries during such period for equipment, fixed
assets, real property or improvements, or for replacements or substitutions
therefor or additions thereto in accordance with GAAP, reflected as additions to
property, plant or equipment on a balance sheet of such Person.
     “Capital Lease” means, at any time, a lease with respect to which the
lessee is required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.
     “Capital Lease Obligation” means, with respect to any Person and a Capital
Lease, the amount of the obligation of such Person as the lessee under such
Capital Lease which would, in accordance with GAAP, appear as a liability on a
balance sheet of such Person.
     “Capital Stock” means, with respect to any Person, any and all shares,
units representing interests, participations, rights in or other equivalents
(however designated) of such Person’s capital stock or other equity interest,
including, (a) with respect to partnerships, partnership interests (whether
general or limited) and any other interest or participation that confers upon a
Person the right to receive a share of the profits and losses of, or
distributions of assets of, such partnership, (b) with respect to limited
liability companies, member interests, and (c) with respect to any Person, any
rights (other than debt securities convertible into capital stock or other
equity interest), warrants or options exchangeable for or convertible into such
capital stock or other equity interest.
     “Cash Collateralize” means, in respect of an obligation, provide and pledge
(as a first priority perfected security interest) cash collateral, at a location
and pursuant to documentation in form and substance reasonably satisfactory to
the Administrative Agent (and “Cash Collateralization” has a corresponding
meaning).
     “Cash Distribution Advance” means any Advance the proceeds of which are
used to make a cash distribution to holders of the MLP Interests.

10



--------------------------------------------------------------------------------



 



     “Cash Equivalents” means any of the following, to the extent owned by the
Borrower or any of its Subsidiaries free and clear of all Liens:
     (a) United States Governmental Securities maturing within one year from the
date of acquisition;
     (b) certificates of deposit, banker’s acceptances or other bank instruments
maturing within one year from the date of acquisition thereof, issued by
Acceptable Banks;
     (c) Repurchase Agreements having a maturity of not greater than two years
from the date of acquisition thereof;
     (d) obligations of any state of the United States, or any municipality of
any such state, in each case having a rating of “AA” or better by S&P or “Aa2”
or better by Moody’s or an equivalent rating by any other credit rating agency
of recognized national standing; provided that such obligations mature within
one year from the date of acquisition thereof; and
     (e) commercial paper maturing in 270 days or less from the date of issuance
which, at the time of acquisition by the Borrower or any Subsidiary, has a
rating of A-l or better by S&P or P1 or better by Moody’s or an equivalent
rating by any other credit rating agency of recognized national standing.
     “CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended from time to time.
     “CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.
     “Change of Control” means the occurrence of any of the following:
(i) Messrs. Charles C. Ungurean and Thomas T. Ungurean and their heirs (the
“Ungureans”) collectively own, directly or indirectly, less than 15.0% of the
outstanding Capital Stock in the General Partner, (ii) American Infrastructure
MLP Fund, L.P. and its affiliated funds and the Ungureans collectively own,
directly or indirectly, less than 50.1% of the outstanding Capital Stock in the
General Partner or otherwise cease to control the General Partner, (iii) the
General Partner ceases to be the general partner of the MLP or (iv) the MLP
ceases to own all of the outstanding Capital Stock of the Borrower.
     “Citibank” means Citibank, N.A.
     “Coal Business” means the business of the mining, production, processing,
transportation, marketing, receipt of royalties with respect to the mining
and/or sale of coal.
     “Coal Reserve Base” has the meaning specified in Section 5.01(m).

11



--------------------------------------------------------------------------------



 



     “Commission” means the Securities and Exchange Commission as constituted
under the Securities Exchange Act of 1934, or, if at any time such Commission is
not existing and performing the duties now assigned to it, then the body
performing such duties at such time.
     “Commitment” means a Revolving Credit Commitment, a Term Loan Commitment, a
Swing Line Commitment or a Letter of Credit Commitment. As of the date hereof,
the aggregate Revolving Credit Commitments are $115,000,000 and the aggregate
Term Loan Commitments are $60,000,000.
     “Commitment Increase” has the meaning specified in Section 2.18(a).
     “Compliance Certificate” means a certificate executed by a Responsible
Officer of the MLP (or the General Partner) in the form of Exhibit F attached
hereto.
     “Communications” means each notice, demand, communication, information,
document and other material provided for hereunder or under any other Loan
Document or otherwise transmitted between the parties hereto relating this
Agreement, the other Loan Documents, any Loan Party or its Affiliates, or the
transactions contemplated by this Agreement or the other Loan Documents
including, without limitation, all Approved Electronic Communications.
     “CONSOL” means CONSOL of Ohio LLC, an Ohio limited liability company.
     “Consolidated” refers to the consolidation of accounts in accordance with
GAAP.
     “Consolidated Debt” means, as of any date of determination, the aggregate
outstanding principal amount of all Debt of the MLP and its Subsidiaries
outstanding on such date, after eliminating all offsetting debits and credits
between the MLP and its Subsidiaries and all other items required to be
eliminated in the course of the preparation of Consolidated financial statements
of the MLP and its Subsidiaries.
     “Consolidated Interest Expense” means, as of any date of determination for
any applicable period, the following (in each case, eliminating all offsetting
debits and credits between the MLP and its Subsidiaries and all other items
required to be eliminated in the course of the preparation of Consolidated
financial statements of the MLP and its Subsidiaries): all interest in respect
of Debt of the MLP and its Subsidiaries whether paid or accrued (including
imputed interest on Capital Lease Obligations), added back in determining
Adjusted EBITDA for such period.
     “Consolidated Net Tangible Assets” means, with respect to any Person, at
any date, the Net Tangible Assets of such Person and its Subsidiaries for the
period most recently ended for which financial statements are required to be
delivered pursuant to Section 5.03(b) or Section 5.03(c), as the case may be,
determined on a Consolidated basis.

12



--------------------------------------------------------------------------------



 



     “Consolidated Venture” means any Subsidiary which is not wholly owned by
the MLP and its Subsidiaries. For the avoidance of doubt, as of the Effective
Date, Harrison is a Consolidated Venture.
     “Consolidated Venture Percentage Share” means the percentage share of the
aggregate outstanding equity of a Consolidated Venture that is held by the MLP
and its Subsidiaries. For this purpose, as of the Effective Date, the
Consolidated Venture Percentage Share of Harrison is 51%.
     “Constitutive Documents” means, with respect to any Person, the certificate
of incorporation or registration or formation (including, if applicable,
certificate of change of name), articles of incorporation or association,
articles of organization, certificate of formation, memorandum of association,
charter, bylaws, partnership agreement, trust agreement, joint venture
agreement, operating, members or limited liability company agreement, joint
venture agreement or one or more similar agreements, instruments or documents
constituting the organization or formation of such Person.
     “Conversion”, “Convert” and “Converted” each refer to a conversion of
Advances of one Type into Advances of the other Type pursuant to
Section 2.07(d), Section 2.09 or Section 2.10.
     “Debt” means, with respect to any Person, without duplication:
     (a) its liabilities for borrowed money, whether direct or contingent;
     (b) its liabilities for the deferred purchase price of property acquired by
such Person (excluding accounts payable arising in the ordinary course of
business but including, without limitation, all liabilities created or arising
under any conditional sale or other title retention agreement with respect to
any such property);
     (c) its Capital Lease Obligations;
     (d) all liabilities secured by any Lien with respect to any property owned
by such Person (whether or not it has assumed or otherwise become liable for
such liabilities);
     (e) all its liabilities in respect of letters of credit or instruments
serving a similar function or surety bonds issued or accepted for its account by
banks or other financial institutions (whether or not representing obligations
for borrowed money), other than the following excluded liabilities that are
incurred in the ordinary course of business of such Person:
     (i) liabilities in respect of surety bonds (other than liabilities in
respect of Surety Bond Support Letters of Credit) where such surety bonds are
issued to support such Person’s Ordinary Course Obligations,

13



--------------------------------------------------------------------------------



 



     (ii) liabilities in respect of letters of credit or instruments serving a
similar function (including Surety Bond Support Letters of Credit) which are
issued to support such Person’s Ordinary Course Obligations aggregating no more
than $20,000,000 at any time outstanding for all of the liabilities contemplated
by this clause (ii); or
     (iii) which are issued in respect of current trade payables of such Person;
     (f) Swaps of such Person, to the extent required to be reflected on a
balance sheet as Debt of such Person prepared as of any date of determination in
accordance with GAAP;
     (g) Preferred Stock of Subsidiaries owned by Persons other than the Loan
Parties; and
     (h) any Guaranty of such Person with respect to liabilities of a type
described in any of clauses (a) through (g) hereof.
     Debt incurred to finance any reserve acquisition by a Consolidated Venture
shall be included in the foregoing definition only after such time as any
permitting contingencies in connection with such acquisition are satisfied, and
such Debt of a Consolidated Venture shall at any point in time be net any cash
on hand with respect to such Consolidated Venture.
     “Default” means any Event of Default or any event that would constitute an
Event of Default but for the requirement that notice be given or time elapse or
both.
     “Defaulting Lender” means, at any time, a Lender as to which the
Administrative Agent has notified the Borrower that (i) such Lender has failed
for three Business Days or more to comply with its obligations under this
Agreement to make an Advance or make a payment to the Issuing Bank in respect of
an L/C Disbursement or make a payment to the Swing Line Bank in respect of a
Swing Line Advance (each a “funding obligation”), or (ii) such Lender has
notified the Administrative Agent, or has stated publicly, that it will not
comply with any such funding obligation, or (iii) a Lender Insolvency Event has
occurred and is continuing with respect to such Lender (provided that neither
the reallocation of funding obligations provided for in Section 2.15 as a result
of a Lender being a Defaulting Lender nor the performance by Non-Defaulting
Lenders of such reallocated funding obligations shall by themselves cause the
relevant Defaulting Lender to become a Non-Defaulting Lender). Any determination
that a Lender is a Defaulting Lender under clauses (i) through (iii) above shall
be made by the Administrative Agent in its sole discretion acting in good faith.
The Administrative Agent will promptly send to all parties hereto a copy of any
notice to the Borrower referred to above.
     “Disclosed Litigation” has the meaning specified in Section 3.01(b).

14



--------------------------------------------------------------------------------



 



     “Domestic Lending Office” means, with respect to any Lender Party, the
office of such Lender Party specified as its “Domestic Lending Office” opposite
its name on Schedule I hereto or in the Incremental Amendment or the Assignment
and Acceptance pursuant to which it became a Lender Party, as the case may be,
or such other office of such Lender Party as such Lender Party may from time to
time specify to the Borrower and the Administrative Agent.
     “Domestic Subsidiary” means any Subsidiary other than a Foreign Subsidiary.
     “EFA Issuing Bank” means Fifth Third Bank, the Lender who issued the
Existing Letters of Credit under the Existing Facility Agreement.
     “Effective Date” means the first date on which the conditions set forth in
Section 3.01 shall have been satisfied.
     “Eligible Assignee” means (a) with respect to any Facility (other than the
Letter of Credit Facility) (i) a Lender; (ii) an Affiliate of a Lender Party;
(iii) a commercial bank which is an Acceptable Bank; (iv) a commercial bank
organized under the laws of any other country that is a member of the OECD, or a
political subdivision of any such country, and having total assets in excess of
$1,000,000,000, provided that such bank is acting through a branch or agency
located in the country in which it is organized or another country which is also
a member of the OECD; (v) the central bank of any country that is a member of
the OECD; or (vi) any other financial institution or Person approved by the
Administrative Agent and, unless a Default has occurred and is continuing at the
time any assignment is effected pursuant to Section 8.08, the Borrower (which
approvals shall not be unreasonably withheld or delayed) and (b) with respect to
the Letter of Credit Facility, a Person that is an Eligible Assignee under
subclause (iii) or (iv) of clause (a) of this definition and is approved by the
Administrative Agent, the Issuing Bank and, unless a Default has occurred and is
continuing at the time any assignment is effected pursuant to Section 8.08, the
Borrower (which approval shall not be unreasonably withheld or delayed);
provided, however, that neither any Loan Party nor any Affiliate of a Loan
Party, and unless a Default has occurred and is continuing, any competitor, or
Affiliate of a competitor, of the Borrower shall qualify as an Eligible Assignee
under this definition; and provided, further, that, in the event Borrower fails
to respond to any request for approval hereunder within five (5) days of such
request from the Administrative Agent, the Borrower shall be deemed to have
given such approval.
     “Environmental Action” means any action, suit, demand, demand letter,
claim, notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, any Environmental Permit or
Hazardous Material or arising from alleged injury or threat to health, safety or
the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.

15



--------------------------------------------------------------------------------



 



     “Environmental Law” means any Federal, state, local or foreign statute,
law, ordinance, rule, regulation, code, order, writ, judgment, injunction,
decree or judicial or agency interpretation, policy or guidance relating to
pollution or protection of the environment, health, safety or natural resources,
including, without limitation, those relating to the use, handling,
transportation, treatment, storage, disposal, release or discharge of Hazardous
Materials.
     “Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
     “Equity Proceeds” has the meaning specified in Section 5.04(c).
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.
     “ERISA Affiliate” means any Person that for purposes of Title IV of ERISA
is a member of the controlled group of any Loan Party, or under common control
with any Loan Party, within the meaning of Section 414 of the Internal Revenue
Code.
     “ERISA Event” means (a)(i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC or
(ii) the requirements of Section 4043(b) of ERISA apply with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and
an event described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c)
of ERISA is reasonably expected to occur with respect to such Plan within the
following 30 days; (b) the application for a minimum funding waiver with respect
to a Plan; (c) the provision by the administrator of any Plan of a notice of
intent to terminate such Plan, pursuant to Section 4041(a)(2) of ERISA
(including any such notice with respect to a plan amendment referred to in
Section 4041(e) of ERISA); (d) the cessation of operations at a facility of any
Loan Party or any ERISA Affiliate in the circumstances described in Section
4062(e) of ERISA; (e) the withdrawal by any Loan Party or any ERISA Affiliate
from a Multiple Employer Plan during a plan year for which it was a substantial
employer, as defined in Section 4001(a)(2) of ERISA; (f) the conditions for
imposition of a lien under Section 302(f) of ERISA shall have been met with
respect to any Plan; (g) the adoption of an amendment to a Plan requiring the
provision of security to such Plan pursuant to Section 307 of ERISA; or (h) the
institution by the PBGC of proceedings to terminate a Plan pursuant to
Section 4042 of ERISA, or the occurrence of any event or condition described in
Section 4042 of ERISA that constitutes grounds for the termination of, or the
appointment of a trustee to administer, such Plan.
     “Eurocurrency Liabilities” has the meaning specified in Regulation D of the
Board of Governors of the Federal Reserve System, as in effect from time to
time.
     “Eurodollar Lending Office” means, with respect to any Lender Party, the
office of such Lender Party specified as its “Eurodollar Lending Office”
opposite its name on

16



--------------------------------------------------------------------------------



 



Schedule I hereto or in the Incremental Amendment or the Assignment and
Acceptance pursuant to which it became a Lender Party (or, if no such office is
specified, its Domestic Lending Office), or such other office of such Lender
Party as such Lender Party may from time to time specify to the Borrower and the
Administrative Agent.
     “Eurodollar Rate” means, for any Interest Period for all Eurodollar Rate
Advances comprising part of the same Borrowing, an interest rate per annum equal
to the rate per annum obtained by dividing (a) (i) the rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) appearing on Reuters Screen
LIBOR 01 Page (or any successor page) as the London interbank offered rate for
deposits in U.S. dollars at 11:00 A.M. (London time) two Business Days before
the first day of such Interest Period for a period equal to such Interest Period
by (ii) a percentage equal to 100% minus the Eurodollar Rate Reserve Percentage
for such Interest Period or (b) upon 3 Business Days’ prior written request by
the Borrower to the Administrative Agent, (i) the average (rounded upward to the
nearest whole multiple of 1/16 of 1% per annum, if such average is not such a
multiple) of the rate per annum at which deposits in U.S. dollars are offered by
the principal office of each of the Reference Banks in London, England to prime
banks in the London interbank market at 11:00 A.M. (London time) two Business
Days before the first day of such Interest Period in an amount substantially
equal to such Reference Bank’s Eurodollar Rate Advance comprising part of such
Borrowing to be outstanding during such Interest Period (or, if such Reference
Bank shall not have such a Eurodollar Rate Advance, $1,000,000) and for a period
equal to such Interest Period by (ii) a percentage equal to 100% minus the
Eurodollar Rate Reserve Percentage for such Interest Period. The Eurodollar Rate
for any Interest Period for each Eurodollar Rate Advance comprising part of the
same Borrowing shall be determined by the Administrative Agent on the basis of
applicable rates furnished to and received by the Administrative Agent from the
Reference Banks two Business Days before the first day of such Interest Period,
subject, however, to the provisions of Section 2.07; provided that in no event
shall the Eurodollar Rate be less than 1.0% per annum.
     “Eurodollar Rate Borrowing” means a Borrowing that bears interest as
provided in Section 2.07(a)(ii).
     “Eurodollar Rate Reserve Percentage” means, for any Interest Period for all
Eurodollar Rate Advances comprising part of the same Borrowing, the reserve
percentage applicable two Business Days before the first day of such Interest
Period under regulations issued from time to time by the Board of Governors of
the Federal Reserve System (or any successor) for determining the maximum
reserve requirement (including, without limitation, any emergency, supplemental
or other marginal reserve requirement) for a member bank of the Federal Reserve
System in New York City with respect to liabilities or assets consisting of or
including Eurocurrency Liabilities (or with respect to any other category of
liabilities that includes deposits by reference to which the interest rate on
Eurodollar Rate Advances is determined) having a term equal to such Interest
Period.
     “Events of Default” has the meaning specified in Section 6.01.

17



--------------------------------------------------------------------------------



 



     “Excess Amount” has the meaning specified in Section 2.03(f).
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Excluded Leased Real Property” means office space and other similar real
property leased by the Loan Parties or any of their Subsidiaries not used for
the conduct of the Coal Business.
     “Existing Debt” means Debt of each Loan Party and its Subsidiaries
outstanding immediately before the occurrence of the Effective Date.
     “Existing Facility Agreement” means that certain Amended and Restated
Credit Agreement dated September 30, 2009 among the Borrower, the General
Partner, the MLP, the lenders party thereto, and FirstLight Funding I, Ltd., as
administrative agent.
     “Existing Letters of Credit” has the meaning specified in Section 2.03(f).
     “Facility” means each of the Revolving Credit Facility, the Term Loan
Facility, the Swing Line Facility and the Letter of Credit Facility.
     “Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum for each day during such period equal to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
     “Fee Letter” means the fee letter, dated June 15, 2010, among the Borrower,
the Administrative Agent and the Joint Lead Arrangers and the Joint Bookrunners,
as amended.
     “Financial Forecast” means a rolling three year financial forecast for the
Borrower which shall include, without limitation, forecasts prepared by
management of the Borrower, in form reasonably satisfactory to the
Administrative Agent, of balance sheets, income statements and cash flow
statements on an annual basis for each of the next three Fiscal Years, which
financial forecast may be revised by the Borrower from time to time to reflect
changes in operating and market conditions; provided that the Borrower shall not
be required to have any such financial forecast extend past such date as is one
year after the maturity date of the Revolving Credit Facility.
     “Fiscal Year” means a fiscal year of the MLP and its Subsidiaries ending on
December 31 in any calendar year.
     “Foreign Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction other than the United States or any State thereof or the District
of Columbia.

18



--------------------------------------------------------------------------------



 



     “funding obligation” has the meaning specified in the definition of
“Defaulting Lender.”
     “GAAP” has the meaning specified in Section 1.03.
     “General Partner” means Oxford Resources GP, LLC, a Delaware limited
liability company and the general partner of the MLP.
     “Governmental Authority” means any nation or government, any state,
province, city, municipal entity or other political subdivision thereof, and any
governmental, executive, legislative, judicial, administrative or regulatory
agency, department, authority, instrumentality, commission, board, bureau or
similar body, whether federal, state, provincial, territorial, local or foreign.
     “Governmental Authorization” means any authorization, approval, consent,
franchise, license, covenant, order, ruling, permit, certification, exemption,
notice, declaration or similar right, undertaking or other action of, to or by,
or any filing, qualification or registration with, any Governmental Authority.
     “Guaranty” and, with correlative meaning, “Guaranteed” means, with respect
to any Person, any obligation (except the endorsement in the ordinary course of
business of negotiable instruments for deposit or collection) of such Person
guaranteeing or in effect guaranteeing any Debt of any other Person in any
manner, whether directly or indirectly, including (without limitation)
obligations incurred through an agreement, contingent or otherwise, by such
Person:
     (a) to purchase such Debt or any property constituting security therefor;
     (b) to advance or supply funds (i) for the purchase or payment of such
Debt, or (ii) to maintain any working capital or other balance sheet condition
or any income statement condition of any other Person or otherwise to advance or
make available funds for the purchase or payment of such Debt;
     (c) to lease properties or to purchase properties or services primarily for
the purpose of assuring the owner of such Debt of the ability of any other
Person to make payment of the Debt; or
     (d) otherwise to assure the owner of such Debt against loss in respect
thereof.
In any computation of the Debt of the obligor under any Guaranty, the Debt that
is the subject of such Guaranty shall be assumed to be a direct obligation of
such obligor. The amount of any Guaranty shall be equal to the outstanding
amount of the Debt guaranteed, or such lesser amount to which the maximum
exposure of such Person shall have been specifically limited.

19



--------------------------------------------------------------------------------



 



     “Harrison” means Harrison Resources, LLC, an Ohio limited liability company
and a Subsidiary of the Borrower in which the Borrower currently has a 51%
membership interest.
     “Hazardous Materials” means (a) petroleum or petroleum products,
by-products or breakdown products, radioactive materials, asbestos-containing
materials, polychlorinated biphenyls and radon gas and (b) any other chemicals,
materials or substances designated, classified or regulated as hazardous or
toxic or as a pollutant or contaminant under any Environmental Law.
     “Increasing Lender” has the meaning specified in Section 2.18.
     “Incremental Amendment” has the meaning specified in Section 2.18.
     “Incremental Facility” means any Incremental Term Advance or Revolving
Commitment Increase, as applicable.
     “Incremental Term Advances” has the meaning specified in Section 2.18.
     “Indemnified Costs” has the meaning specified in Section 7.05(a).
     “Indemnified Party” has the meaning specified in Section 8.05(b).
     “Information” has the meaning specified in Section 8.11.
     “Information Memorandum” means the document in the form approved by the
Borrower concerning the Loan Parties and their Subsidiaries which, at the
Borrower’s request and on its behalf, was prepared in relation to this
transaction and distributed by the Joint Lead Arrangers to selected financial
institutions before the date of this Agreement.
     “Initial Extension of Credit” means the earlier to occur of the initial
Borrowing and the initial issuance of a Letter of Credit hereunder.
     “Initial Issuing Bank” has the meaning specified in the preamble to this
Agreement.
     “Initial Lenders” has the meaning specified in the preamble to this
Agreement.
     “Interest Coverage Ratio” means, at any date of determination, the ratio of
(a) Adjusted EBITDA to (b) Consolidated Interest Expense during the four
consecutive fiscal quarters most recently ended for which financial statements
are required to be delivered to the Lender Parties pursuant to Section 5.03(b)
or Section 5.03(c), as the case may be.
     “Interest Period” means, for each Eurodollar Rate Advance comprising part
of the same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar

20



--------------------------------------------------------------------------------



 



Rate Advance, and ending on the last day of the period selected by the Borrower
pursuant to the provisions below and, thereafter, each subsequent period
commencing on the last day of the immediately preceding Interest Period and
ending on the last day of the period selected by the Borrower pursuant to the
provisions below. The duration of each such Interest Period shall be one, two,
three or six months, as the Borrower may, upon notice received by the
Administrative Agent not later than 12:00 noon (New York City time) on the third
Business Day prior to the first day of such Interest Period, select; provided,
however, that:
     (a) the Borrower may not select any Interest Period with respect to any
Eurodollar Rate Advance under a Facility that ends after the Termination Date;
     (b) Interest Periods commencing on the same date for Eurodollar Rate
Advances comprising part of the same Borrowing shall be of the same duration;
     (c) whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day; provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and
     (d) whenever the first day of any Interest Period occurs on a day of an
initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month.
     “Internal Revenue Code” means the Internal Revenue Code of 1986, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
     “Inventory” means inventory held for sale or lease in the ordinary course
of business.
     “Investment” means any investment, made in cash or by delivery of property,
by the Borrower or any of its Subsidiaries (a) in any Person, whether by
acquisition of stock, debt or other obligations or Security, or by loan,
guaranty of any debt, advance, capital contribution or otherwise, or (b) in any
property.
     “IPO” means the initial public offering, consummated pursuant to the
Registration Statement, including the IPO Shoe if exercised.
     “IPO Fees and Expenses” means fees, costs and expenses relating to the IPO,
including consulting, reserve engineering, legal, compliance, and accounting
fees and expenses, which amounts shall not exceed $2,000,000 in the aggregate.
     “IPO Shoe” means the underwriters’ option in connection with the IPO to
purchase additional MLP Common Units.

21



--------------------------------------------------------------------------------



 



     “IPO Transactions” means all transactions to be consummated prior to or
concurrently with the closing of the IPO as described in the Registration
Statement.
     “Issuing Bank” means Fifth Third Bank, and if a different Lender is the EFA
Issuing Bank then such term includes the EFA Issuing Bank as relates to the
Existing Letters of Credit.
     “Joint Bookrunners” means Citigroup Global Markets Inc. and Barclays
Capital, the investment banking division of Barclays Bank PLC, and/or their
respective Affiliates.
     “Joint Lead Arrangers” means Citigroup Global Markets Inc. and Barclays
Capital, the investment banking division of Barclays Bank PLC, and/or their
respective Affiliates.
     “Key-Man Life Insurance Policies” means life insurance policies in form and
substance, and issued by an insurance company, reasonably satisfactory to the
Administrative Agent with respect to Charles C. Ungurean, having a stated death
benefit in the amount of $5,000,000.
     “L/C Disbursement” shall mean a payment or disbursement made by the Issuing
Bank pursuant to a Letter of Credit.
     “L/C Related Documents” has the meaning specified in Section 2.04(d)(ii).
     “Lender Insolvency Event” means that (i) a Lender or its Parent Company is
insolvent or (ii) an event of the kind referred to in Section 6.01(f) occurs
with respect to such Lender or its Parent Company (as if the references in such
provisions to any Loan Party, any of its Subsidiaries or the General Partner
referred to such Lender or its Parent Company).
     “Lender Party” means any Lender, the Issuing Bank or the Swing Line Bank.
     “Lender Party Appointment Period” means a thirty (30) day period, with such
period beginning on the day a Person gives notice of its resignation pursuant to
Section 7.07.
     “Lenders” means the Initial Lenders, each Additional Lender that shall
become a party hereto pursuant to Section 2.18 and each other Person that shall
become a Lender hereunder pursuant to Section 8.08 for so long as such Initial
Lender, Additional Lender or other Person, as the case may be, shall be a party
to this Agreement.
     “Letters of Credit” has the meaning specified in Section 2.01(d).
     “Letter of Credit Advance” means an advance made by the Issuing Bank or any
Lender pursuant to Section 2.03(c).
     “Letter of Credit Agreement” has the meaning specified in Section 2.03(a).

22



--------------------------------------------------------------------------------



 



     “Letter of Credit Commitment” means, with respect to the Issuing Bank at
any time, the amount set forth opposite the Issuing Bank’s name on Schedule I
hereto under the caption “Letter of Credit Commitment” or, if the Issuing Bank
has entered into an Assignment and Acceptance, set forth for the Issuing Bank in
the Register as the Issuing Bank’s “Letter of Credit Commitment.”
     “Letter of Credit Facility” means a portion of the Revolving Credit
Facility not to exceed the lesser of (i) $20,000,000 or (ii) the aggregate of
the Unused Revolving Credit Commitments.
     “Leverage Ratio” means, at any date of determination, the ratio of
(a) Consolidated Debt to (b) Adjusted EBITDA during the four consecutive fiscal
quarters most recently ended for which financial statements are required to be
delivered to the Lender Parties pursuant to Section 5.03(b) or Section 5.03(c),
as the case may be.
     “Lien” means, with respect to any Person, any mortgage, lien, pledge,
charge, security interest, production payment or other encumbrance, or any
interest or title of any vendor, lessor, lender or other secured party to or of
such Person under any conditional sale or other title retention agreement or
Capital Lease, upon or with respect to any property or asset of such Person
(including, in the case of stock, stockholder agreements, voting trust
agreements and all similar arrangements); provided, however, “Lien” shall not
include any negative pledge nor any royalty interest or overriding royalty
interest under any deed, lease, sublease or other similar instrument or
agreement entered into in the ordinary course of business.
     “Loan Documents” means (a) this Agreement, (b) the Notes, (c) the Security
Documents, (d) the Fee Letter, (e) each Letter of Credit Agreement, (f) each
Swap Agreement and (g) any other agreements and documents executed and delivered
in connection with this Agreement, in each case as amended.
     “Loan Parties” means the MLP, the Borrower and the Subsidiary Guarantors.
     “Margin Stock” has the meaning specified in Regulation U.
     “Material Adverse Effect” means a material adverse effect on (a) the
condition (financial or otherwise), business, performance, operations, affairs,
assets, properties or prospects of the MLP and its Subsidiaries taken as a
whole, (b) the ability of the Borrower to perform its payment obligations, its
obligations under Article V or any other obligations under any of the Loan
Documents to which it is a party, (c) the ability of the MLP or any Subsidiary
Guarantor to perform its payment obligations or other obligations under the MLP
Guaranty or any Subsidiary Guaranty, as applicable, or (d) the validity or
enforceability of any of the Loan Documents or the rights or remedies on
interests as creditors and/or secured parties of the Administrative Agent or the
Lender Parties hereunder or thereunder.
     “Material Recovery Event” means an event that gives rise to the receipt by
the MLP or any of its Subsidiaries of any insurance proceeds or condemnation
awards in respect of any personal or real property in excess of $500,000.

23



--------------------------------------------------------------------------------



 



     “MLP” means Oxford Resource Partners, LP, a Delaware limited partnership
and the sole member of the Borrower.
     “MLP Agreement” means the Third Amended and Restated Agreement of Limited
Partnership of the MLP, dated as of July 19, 2010, as the same may be further
amended after the date hereof to the extent permitted under the Loan Documents.
     “MLP Common Units” means the common units of the MLP.
     “MLP Guaranty” means a Guaranty instrument in substantially the form of
Exhibit D-1 hereto, as such Guaranty instrument may be amended, supplemented or
restated from time to time, duly executed by the MLP.
     “MLP Interests” means those interests in the MLP as to which distributions
are made pursuant to the Constitutive Documents of the MLP, including without
limitation the MLP Common Units, subordinated units, general partner units and
incentive distribution rights.
     “Moody’s” means Moody’s Investors Service, Inc.
     “Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate of
such Loan Party is making or accruing an obligation to make contributions, or
has within any of the preceding five plan years made or accrued an obligation to
make contributions.
     “Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan
Party or any ERISA Affiliate of such Loan Party and at least one Person other
than the Loan Parties and their ERISA Affiliates or (b) was so maintained and in
respect of which any Loan Party or any ERISA Affiliate of such Loan Party could
have liability under Section 4064 or 4069 of ERISA in the event such plan has
been or were to be terminated.
     “Net Cash Proceeds” means, in connection with the disposition of any assets
or the issuance of any Debt or Capital Stock of the MLP or any of its
Subsidiaries, the cash proceeds received from such issuance or sale, as
applicable, net of all investment banking fees, legal fees, accountants’ fees,
underwriting discounts and commissions and other customary fees and expenses in
connection therewith actually incurred and satisfactorily documented.
     “Net Income” means, with reference to any period, “net income (or loss)
attributable to Oxford Resource Partners, LP unitholders” as reflected in the
Consolidated statement of operations of the MLP and its Subsidiaries, provided
that there shall be excluded therefrom:
     (a) the income (or loss) of any Person accrued prior to the date it becomes
a Subsidiary or is merged into or consolidated with the MLP or a Subsidiary, and
the income (or loss) of any Person, substantially all of the assets of which
have

24



--------------------------------------------------------------------------------



 



been acquired in any manner, realized by such other Person prior to the date of
acquisition,
     (b) the income (or loss) of any Person other than the MLP and its
Subsidiaries in which the MLP or any of its Subsidiaries has an ownership
interest, except to the extent that any such income has been actually received
by the MLP or any of such Subsidiaries in the form of cash dividends or similar
cash distributions,
     (c) the undistributed earnings of any Subsidiary of the MLP to the extent
that the declaration or payment of dividends or similar distributions by such
Subsidiary is not at the time permitted by the terms of its Constitutive
Documents or any agreement, instrument, judgment, decree, order, statute, rule
or governmental regulation applicable to such Subsidiary (in this regard, the
same shall be considered to be permitted if subject only to a requirement that
the same be approved by the equity owners),
     (d) any aggregate net gain or loss during such period arising from the
sale, conversion, exchange or other disposition of capital assets (such term to
include, without limitation, (i) all non-current assets, and, without
duplication, (ii) the following, whether or not current: all fixed assets,
whether tangible or intangible, all inventory sold in conjunction with the
disposition of fixed assets, and all securities), and
     (e) any net income or gain or loss during such period from (i) any change
in accounting principles in accordance with GAAP, (ii) any prior period
adjustments resulting from any change in accounting principles in accordance
with GAAP, or (iii) any extraordinary or non-cash unusual items.
     The amount of the Net Income attributable to all Consolidated Ventures
shall be excluded from Net Income to the extent such amount, in excess of the
Net Income attributable to all Consolidated Ventures that is distributed to the
Loan Parties, exceeds 20% of Net Income.
     “Net Tangible Assets” means total assets less intangible assets determined
in accordance with GAAP.
     “New York City” means New York, New York.
     “Non-Defaulting Lender” means, at any time, a Lender that is not a
Defaulting Lender.
     “Notes” means, collectively, the Revolving Notes and the Term Notes.
     “Notice of Borrowing” has the meaning specified in Section 2.02(a).
     “Notice of Issuance” has the meaning specified in Section 2.03(a).

25



--------------------------------------------------------------------------------



 



     “Notice of Renewal” has the meaning specified in Section 2.01(d).
     “Notice of Swing Line Borrowing” has the meaning specified in
Section 2.02(b).
     “Notice of Termination” has the meaning specified in Section 2.01(d).
     “NPL” means the National Priorities List under CERCLA.
     “Obligation” means, as used in this Agreement, the Notes, the Solvency
Certificate and the Security Documents, with respect to any Loan Party, any
payment, performance or other obligation of such Loan Party of any kind under
the Loan Documents and Bank Products Obligations, including, without limitation,
any liability of such Loan Party on any claim, whether or not the right of any
creditor to payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, absolute or contingent, direct or indirect, matured,
disputed, undisputed, legal, equitable, secured or unsecured, and whether or not
such claim is discharged, stayed or otherwise affected by any proceeding
referred to in Section 6.01(f), including, without limitation, (a) the
obligation to pay principal, interest, Letter of Credit commissions, charges,
expenses, fees, attorneys’ fees and disbursements, indemnities and other amounts
payable by such Loan Party under any Loan Document and (b) the obligation of
such Loan Party to reimburse any amount in respect of any of the foregoing that
any Lender Party, in its sole discretion, may elect to pay or advance on behalf
of such Loan Party.
     “OECD” means the Organization for Economic Cooperation and Development.
     “OFAC” means the Office of Foreign Assets Control, an agency of the United
States Department of Treasury.
     “Open Year” has the meaning specified in Section 4.01(p)(ii).
     “Ordinary Course Obligations” means obligations in respect of workers’
compensation, unemployment insurance, reclamation laws or mining activities or
activities incidental, supplemental or related to mining activities, the payment
of retirement benefits or performance guarantees relating to coal deliveries or
insurance deductibles.
     “Other Taxes” has the meaning specified in Section 2.12(b).
     “Parent Company” means, with respect to a Lender, the bank holding company
(as defined in Federal Reserve Board Regulation Y), if any, of such Lender, or
any Person owning, beneficially or of record, directly or indirectly, a majority
of the shares of Capital Stock of such Lender.
     “Patriot Act” has the meaning specified in Section 8.16.
     “PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

26



--------------------------------------------------------------------------------



 



     “Permitted Acquisition” means any acquisition by the MLP or its
Subsidiaries, whether by purchase, merger or otherwise, of all or substantially
all of the assets of, all of the Capital Stock of, or a business line or unit or
a division of, any Person which is organized in and whose operations and assets
are conducted and located in the United States; provided that:
     (a) Such acquisition is of a business or Person engaged in a line of
business which is the same as, compatible with, or complementary to the business
of the MLP and/or any of its Subsidiaries;
     (b) If such acquisition is structured as an acquisition of the Capital
Stock of any Person, then the Person so acquired shall (i) become a direct
Subsidiary of a Loan Party and such Loan Party shall or the Borrower shall cause
such acquired Person to comply with Section 5.01(i) hereof (if applicable) or
(ii) be merged with and into a Loan Party in compliance with Section 5.02(e);
     (c) If such acquisition is structured as an acquisition of assets, such
assets shall be acquired directly by (i) one of the Loan Parties or (ii) a
Person newly-formed for such purpose who prior to or at the time of such
acquisition becomes a direct Subsidiary of a Loan Party where such Loan Party or
the Borrower has caused such newly-formed Person to comply with Section 5.01(i)
hereof (if applicable);
     (d) The Borrower shall or shall have caused to be delivered to the
Administrative Agent, not less than ten (10) nor more than ninety (90) days
prior to the date of such acquisition, notice of such acquisition together with
projected financial information, copies of all material documents relating to
such acquisition (including the acquisition agreement and any of the same with
respect to the acquisition agreement and any related document), subject to any
changes therein prior to or at the closing of such acquisition with the
Administrative Agent being promptly informed of any such material changes, and
historical financial information (including income statements, balance sheets
and cash flows) covering at least three (3) complete fiscal years of the
acquisition target or the entire fiscal history of the acquisition target,
whichever period is shorter, if, as and to the extent available without
requirement for the preparation of any of the same not otherwise available, in
each case in form and substance reasonably satisfactory to the Administrative
Agent;
     (e) Both immediately before and after the consummation of such acquisition
no event shall occur and be continuing that constitutes a Default;
     (f) The board of directors (or other Person(s) exercising similar
functions) of the seller of the assets or issuer of the Capital Stock being
acquired shall not have disapproved such transaction or recommended that such
transaction be disapproved;

27



--------------------------------------------------------------------------------



 



     (g) All governmental, quasi-governmental, agency, regulatory or similar
licenses, authorizations, exemptions, qualifications, consents and approvals
necessary under any laws applicable to the MLP or any of its Subsidiaries that
is making the acquisition, or the acquisition target (if applicable), for or in
connection with the proposed acquisition, and all necessary non-governmental and
other third-party approvals which, in each case, are material to such
acquisition, shall have been obtained, and all necessary or appropriate
declarations, registrations or other filings with any court, governmental or
regulatory authority, securities exchange or other Person, which, in each case,
are material to the consummation of such acquisition or to the acquisition
target, if applicable, shall have been made, and evidence thereof reasonably
satisfactory in form and substance to the Administrative Agent shall have been
delivered, or been caused to have been delivered, by the Borrower to the
Administrative Agent; and
     (h) There shall be no actions, suits or proceedings pending or, to the
knowledge of the MLP or any of its Subsidiaries threatened in writing,
(i) against the acquisition target in any court or before or by any governmental
department, agency or instrumentality, which (A) could reasonably be expected to
be decided adversely to the acquisition target and which, if decided adversely,
could reasonably be expected to have a material adverse effect on the condition
(financial or otherwise), business, performance, operations, affairs, assets,
properties or financial condition of the acquired portion of the acquisition
target and its Subsidiaries (taken as a whole) or (B) could materially adversely
affect the ability of the acquisition target to enter into or perform its
obligations in connection with the proposed acquisition, or (ii) against any
Loan Party or any of its Subsidiaries that is making the acquisition which would
materially adversely affect the ability of such Loan Party or any of such
Subsidiaries to enter into or perform its obligations in connection with the
proposed acquisition.
     “Permitted Liens” means each of the following:
     (a) Liens in favor of the Administrative Agent or the Lenders arising under
the Security Documents;
     (b) Liens for property taxes, assessments or other governmental charges
which are not yet due and payable and delinquent or the validity of which is
being contested in good faith and as to which appropriate reserves are being
maintained in accordance with GAAP in compliance with Section 5.01(b);
     (c) statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and other similar Liens, in each case incurred in the
ordinary course of business for sums not yet due and payable or the amount,
applicability or validity of which is being contested by the Borrower or any of
its Subsidiaries on a timely basis in good faith in appropriate proceedings, and
as to which appropriate reserves are being maintained in accordance with GAAP;

28



--------------------------------------------------------------------------------



 



     (d) Liens (other than any Lien imposed by ERISA) incurred or deposits made
in the ordinary course of business (i) in connection with workers’ compensation,
unemployment insurance and other types of social security or retirement
benefits, or (ii) to secure (or to obtain letters of credit that secure) the
performance of tenders, statutory obligations, surety bonds, appeal bonds, bids,
leases (other than Capital Leases), performance bonds, purchase, construction or
sales contracts and other similar obligations, in each case not incurred or made
in connection with the borrowing of money, the obtaining of advances or credit
or the payment of the deferred purchase price of property;
     (e) Liens in favor of Swap Lenders to secure obligations under the Swap
Agreements;
     (f) easements, rights-of-way, zoning restrictions, licenses, reservations
or restrictions on use and other similar encumbrances on the use of real
property which do not materially interfere with the ordinary conduct of the Coal
Business;
     (g) Liens in respect of capitalized lease obligations or purchase money
indebtedness upon or in real property or equipment acquired or held by any of
the Loan Parties or any of their Subsidiaries in the ordinary course of business
to secure the purchase price of such property or equipment or to secure
non-recourse, tax-exempt Debt incurred solely for the purpose of financing the
acquisition, construction or improvement of any such property or equipment
subject to such Liens, or extensions, renewals or replacements of any of the
foregoing for the same or a lesser amount; provided, however, that such Liens
(i) are created within 270 days of the acquisition, construction, repair or
improvement of the real property or equipment subject to such Liens, (ii) secure
Debt incurred pursuant to 5.02(c)(iii), and (iii) shall not extend to or cover
any property other than the property or equipment being acquired, constructed or
improved, and no such extension, renewal or replacement shall extend to or cover
any property not theretofore subject to the Lien being extended, renewed or
replaced;
     (h) judgment Liens which do not result in an Event of Default under Section
6.01(g) or Section 6.01(h);
     (i) Liens in existence on the date hereof and disclosed on Schedule 5.02(a)
hereto (including Liens under the Existing Facility Agreement);
     (j) Liens arising from precautionary UCC financing statement filings
regarding true leases by any Loan Party or any of its Subsidiaries as lessee of
any property;
     (k) any interest or title of a lessor, sublessor, licensee or licensor
under any lease, sublease or license agreement otherwise permitted hereby
arising by operation of law;

29



--------------------------------------------------------------------------------



 



     (l) any interests of any mortgagees of any landlord with respect to real
estate or any other property leased by any Loan Party or any of its Subsidiaries
as lessee;
     (m) any Lien securing the replacement, extension or renewal of Debt to the
extent permitted under Section 5.02(c) hereof and secured by Liens permitted by
clause (g) or (i) of this definition upon or in the same property theretofore
subject thereto; and
     (o) The following encumbrances which do not, in any case, individually or
in the aggregate, materially detract from the value of the interest of any Loan
Party or any of its Subsidiaries in any Coal Business real property subject
thereto or interfere with the ordinary conduct of the business or operations of
any Loan Party or any of its Subsidiaries as presently conducted on, at or with
respect to such Coal Business real property and as to be conducted following the
Effective Date:
     (i) encumbrances typically found upon real property used for mining
purposes in the applicable jurisdiction in which the applicable real property is
located to the extent such encumbrances would be permitted or granted by a
prudent operator of mining property similar in use and configuration to such
real property (e.g., surface rights agreements, wheelage agreements and
reconveyance agreements);
     (ii) rights and easements of (A) owners of undivided interests in any real
property where the applicable Loan Party or any of its Subsidiaries owns less
than 100% of the fee interest, (B) owners of interests in the surface of any
real property where the applicable Loan Party or any of its Subsidiaries does
not own or lease such surface interest, (C) owners and lessees, if any, of coal
or other minerals (including oil, gas and coalbed methane) where the applicable
Loan Party or any of its Subsidiaries does not own such coal or other minerals,
and (D) owners and lessees of other coal seams and other minerals (including
oil, gas and coalbed methane) not owned or leased by such Loan Party or any of
its Subsidiaries; provided, however, that the rights and easements described in
clauses (A) through (D) of this clause (ii) shall in no event cause any breach
of the representations made in Section 4.01(s) hereof;
     (iii) with respect to any real property in which any Loan Party or any of
its Subsidiaries holds a leasehold interest, terms, agreements, provisions,
conditions, and limitations (other than royalty and other payment obligations
which are otherwise permitted hereunder) contained in the leases granting such
leasehold interest and the rights of lessors thereunder (and their heirs,
executors, administrators, successors, and assigns);

30



--------------------------------------------------------------------------------



 



     (iv) farm, grazing, hunting, recreational, residential and commercial
leases unrelated to the Coal Business with respect to which any Loan Party or
any of its Subsidiaries is the lessor encumbering portions of any real property
to the extent such leases would be granted or permitted by, and contain terms
and provisions that would be acceptable to, a prudent operator of mining
properties similar in use to such real property;
     (v) royalty and other payment obligations to sellers or transferors of fee
coal or lease properties to the extent such obligations constitute a lien not
yet delinquent and/or when the term of the relevant instrument expires by its
terms;
     (vi) rights of others to subjacent or lateral support and absence of
subsidence rights or to the maintenance of barrier pillars or restrictions on
mining within certain areas as provided by any mining lease, unless in each case
waived by the appropriate Person;
     (vii) rights of repurchase or reversion when mining and reclamation are
completed; and
     (viii) any other such encumbrances which individually or in the aggregate
do not materially detract from the value of the interest of any Loan Party or
any of its Subsidiaries in any Coal Business real property or interfere with the
ordinary course of business or operation thereof for the Coal Business and which
has been approved by the Administrative Agent and the Required Lenders.
     “Person” means an individual, partnership, corporation (including a
business trust), limited liability company, joint stock company, trust,
unincorporated association, joint venture or other entity, or a government or
any political subdivision or agency thereof.
     “Plan” means a Single Employer Plan or a Multiple Employer Plan.
     “Post Closing Covenants” has the meaning specified in Section 5.01(p).
     “Potential Defaulting Lender” means, at any time, a Lender (a) as to which
the Administrative Agent has notified the Borrower that an event of the kind
referred to in the definition of “Lender Insolvency Event” has occurred and is
continuing in respect of any financial institution affiliate of such Lender,
(b) as to which the Administrative Agent has in good faith determined and
notified the Borrower that such Lender or its Parent Company or a Subsidiary
thereof has defaulted on its funding obligations under any other loan agreement
or credit agreement or other financing agreement or (c) that has, or whose
Parent Company has, a non-investment grade rating from Moody’s or S&P or another
nationally recognized rating agency. Any determination that a Lender is a
Potential Defaulting Lender under any of clauses (a) through (c) above shall be
made by the Administrative Agent in its sole discretion acting in good faith.
The Administrative

31



--------------------------------------------------------------------------------



 



Agent will promptly send to all parties hereto a copy of any notice to the
Borrower referred to above.
     “Preferred Stock” means, with respect to any Person, any class of Capital
Stock of such Person that is preferred over any other class of Capital Stock of
such Person as to the payment of dividends or the payment of any amount upon
liquidation or dissolution of such Person.
     “Pro Rata Share” of any amount means, with respect to any Lender at any
time, the product of such amount times a fraction, the numerator of which is the
amount of such Lender’s Revolving Credit Commitment at such time (or, if the
Revolving Credit Commitments shall have been terminated pursuant to Section 2.05
or Section 6.01, such Lender’s Revolving Credit Commitment as in effect
immediately prior to such termination) plus the amount of such Lender’s Term
Loan Advances then outstanding, and the denominator of which is the Revolving
Credit Facility at such time (or, if the Revolving Credit Commitments shall have
been terminated pursuant to Section 2.05 or Section 6.01, the Revolving Credit
Facility as in effect immediately prior to such termination) plus the Term Loan
Facility.
     “Reclamation Laws” means all laws relating to mining reclamation or
reclamation liabilities, including, without limitation, the Surface Mining
Control and Reclamation Act of 1977, as amended, and all applicable state laws.
     “Reclamation Order” has the meaning specified in Section 5.01(o)(ii).
     “Reference Banks” means Citibank and Barclays Bank PLC.
     “Register” has the meaning specified in Section 8.08(d).
     “Registration Statement” means that certain Registration Statement of the
MLP on Form S-1 (Registration No. 333-165662) filed with the Commission on
March 24, 2010, as amended from time to time, together with any prospectus
related thereto.
     “Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.
     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the respective managers, administrators, trustees, partners,
directors, officers, employees, agents, fund managers and advisors of such
Person and such Person’s Affiliates.
     “Replacement Lender” has the meaning specified in Section 2.17(a).
     “Replacement Notice” has the meaning specified in Section 2.17(a).
     “Repurchase Agreement” means any written agreement:
     (a) that provides for (i) the transfer of one or more United States
Governmental Securities in an aggregate principal amount at least equal to the

32



--------------------------------------------------------------------------------



 



amount of the Transfer Price (defined below) to the MLP or any of its
Subsidiaries from an Acceptable Bank or an Acceptable Broker-Dealer against a
transfer of funds (the “Transfer Price”) by the MLP or any such Subsidiary to
such Acceptable Bank or Acceptable Broker-Dealer, and (ii) a simultaneous
agreement by the MLP or any such Subsidiary, in connection with such transfer of
funds, to transfer to such Acceptable Bank or Acceptable Broker-Dealer the same
or substantially similar United States Governmental Securities for a price not
less than the Transfer Price plus a reasonable return thereon at a date certain
not later than 365 days after such transfer of funds,
     (b) in respect of which the MLP or any of its Subsidiaries shall have the
right, whether by contract or pursuant to applicable law, to liquidate such
agreement upon the occurrence of any default thereunder, and
     (c) in connection with which the MLP or any of its Subsidiaries, or an
agent thereof, shall have taken all action required by applicable law or
regulations to perfect a Lien in such United States Governmental Securities.
     “Required Lenders” means, at any time, Lenders owed or holding at least an
amount representing 50.1% of the sum of (a) the aggregate principal amount of
the Advances outstanding at such time, (b) the aggregate Available Amount of all
Letters of Credit outstanding at such time, (c) the aggregate Unused Revolving
Credit Commitments at such time and (d) the aggregate Term Loan Commitments at
such time, if applicable. For purposes of this definition, the aggregate
principal amount of Swing Line Advances owing to the Swing Line Bank and of
Letter of Credit Advances owing to the Issuing Bank and the Available Amount of
each Letter of Credit shall be considered to be owed to the Lenders ratably in
accordance with their respective Revolving Credit Commitments.
     “Responsible Officer” means any officer of any Loan Party or any of its
Subsidiaries.
     “Restricted Payment” has the meaning set forth in Section 5.02(h).
     “Restricting Information” has the meaning specified in Section 8.12(a).
     “Revolving Commitment Increase” has the meaning specified in Section 2.18.
     “Revolving Commitment Increase Lender” has the meaning specified in Section
2.18.
     “Revolving Credit Advance” has the meaning specified in Section 2.01(a).
     “Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Advances of the same Type made by the Lenders.
     “Revolving Credit Commitment” means, with respect to any Lender, (a) the
amount set forth opposite such Lender’s name on Schedule I hereto under the
caption

33



--------------------------------------------------------------------------------



 



“Revolving Credit Commitment,” (b) if such Lender has become a Lender hereunder
pursuant to an Incremental Amendment, the amount set forth in such Incremental
Amendment as such Lender’s “Revolving Credit Commitment,” or (c) if such Lender
has entered into one or more Assignment and Acceptances, the amount set forth
for such Lender in the Register as such Lender’s “Revolving Credit Commitment,”
as such amount may at or prior to such time be reduced pursuant to Section 2.05
or increased pursuant to Section 2.18.
     “Revolving Credit Facility” means, at any time, the aggregate amount of the
Lenders’ Revolving Credit Commitments at such time.
     “Revolving Credit Termination Date” means the earlier of July 18, 2013
(which date is three years after the Effective Date) and the date of termination
in whole of the Revolving Credit Commitments, the Letter of Credit Commitment
and the Swing Line Commitment pursuant to Section 2.05, Section 3.01 or
Section 6.01.
     “Revolving Note” means a promissory note of the Borrower payable to the
order of any Lender, in substantially the form of Exhibit A-1 hereto, as
amended, evidencing the aggregate indebtedness of the Borrower to such Lender
resulting from the Revolving Credit Advances, Letter of Credit Advances and
Swing Line Advances made by such Lender.
     “Revolving Pro Rata Share” means, as to any amount with respect to any
Lender at any time, the product of such amount times a fraction the numerator of
which is the amount of such Lender’s Revolving Credit Commitment at such time
(or, if the Revolving Credit Commitments shall have been terminated pursuant to
Section 2.05 or Section 6.01, such Lender’s Revolving Credit Commitment as in
effect immediately prior to such termination) and the denominator of which is
the Revolving Credit Facility at such time (or, if the Revolving Credit
Commitments shall have been terminated pursuant to Section 2.05 or Section 6.01,
the Revolving Credit Facility as in effect immediately prior to such
termination).
     “S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc.
     “Scheduled Amount” has the meaning specified in Section 5.04(c).
     “Securities Act” means the Securities Act of 1933, as amended from time to
time.
     “Security” has the meaning set forth in Section 2(a)(1) of the Securities
Act.
     “Security Agreement” means a Security and Pledge Agreement securing the
Borrowings and the guarantees thereof, as amended, supplemented and restated
from time to time and duly executed by the MLP, the Borrower and each Subsidiary
Guarantor.
     “Security Documents” means the Security Agreements, the MLP Guaranty, the
Subsidiary Guarantees and each other security document or pledge agreement
delivered

34



--------------------------------------------------------------------------------



 



in accordance with applicable local or foreign law to grant a valid, perfected
security interest in any property, and all UCC or other financing statements or
instruments of perfection required by this Agreement, any security agreement or
mortgage to be filed with respect to the security interests in property and
fixtures created pursuant to the Security Agreements or any mortgage and any
other document or instrument utilized to pledge as collateral for the
Obligations any property of whatever kind or nature.
     “Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan
Party or any ERISA Affiliate of such Loan Party and no Person other than the
Loan Parties and their ERISA Affiliates or (b) was so maintained and in respect
of which any Loan Party or any ERISA Affiliate could have liability under
Section 4069 of ERISA in the event such plan has been or were to be terminated.
     “Solvency Certificate” has the meaning set forth in Section 3.01(a)(x).
     “Solvent” and “Solvency” mean, with respect to any Person on a particular
date, that on such date (a) the fair value of the property of such Person is
greater than the total amount of liabilities, including, without limitation,
contingent liabilities, of such Person, (b) the present fair salable value of
the assets of such Person is not less than the amount that will be required to
pay the probable liability of such Person on its debts as they become absolute
and matured, (c) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay such debts
and liabilities as they mature and (d) such Person is not engaged in business or
a transaction, and is not about to engage in business or a transaction, for
which such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
     “Standby Letter of Credit” means any Letter of Credit issued under the
Letter of Credit Facility, other than a Trade Letter of Credit.
     “Subject Lender” has the meaning specified in Section 2.17(a).
     “Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, joint venture, association, trust or other
entity (a) of which (or in which) more than 50% of (i) the issued and
outstanding Capital Stock having ordinary voting power to elect a majority of
the board of directors of such corporation (irrespective of whether at the time
Capital Stock of any other class or classes of such corporation shall or might
have voting power upon the occurrence of any contingency), (ii) the interests in
the capital or profits of such limited liability company, partnership, joint
venture or association, or (iii) the beneficial interests in such trust or other
entity with ordinary voting power to elect a majority of the board of trustees
(or persons performing similar functions) of such trust or other entity is at
the time directly or indirectly owned or controlled by such Person, by such
Person and one or more of its Subsidiaries, or by one

35



--------------------------------------------------------------------------------



 



or more of such Person’s Subsidiaries, or (b) which otherwise is Consolidated
for financial statement purposes with the MLP.
     “Subsidiary Guarantors” means the Subsidiaries of the MLP listed on
Schedule II hereto and each other Subsidiary of the MLP that shall be required
to execute and deliver a guaranty pursuant to Section 5.01(i). For the avoidance
of doubt, Consolidated Ventures shall not be Subsidiary Guarantors.
     “Subsidiary Guaranty” means a guaranty in substantially the form of
Exhibit D-2 hereto, together with each other guaranty or guaranty supplement
delivered from time to time pursuant to Section 5.01(i), in each case as
amended, supplemented and restated from time to time, duly executed by each
Subsidiary Guarantor.
     “Surety Bond Support Letters of Credit” means letters of credit issued to
any insurance company or other issuer of a surety bond as credit support for a
Person’s reimbursement obligations to such insurance company or other
institution acting as issuer of such surety bond.
     “Swap Agreement” means any agreement evidencing Swaps with any Swap Lender.
     “Swap Lender” means any person that, at the time it enters into a Swap with
the MLP or any of its Subsidiaries, is a Lender or an Affiliate of a Lender.
     “Swaps” means, with respect to any Person, payment obligations with respect
to interest rate swaps, caps, floors, collars, and similar agreements, currency
or commodity swaps and hedging obligations obligating such Person to make
payments, whether periodically or upon the happening of a contingency. For the
purposes of this Agreement, the amount of the obligation under any Swap shall be
the amount determined in respect thereof as of the end of the then most recently
ended fiscal quarter of such Person, based on the assumption that such Swap had
terminated at the end of such fiscal quarter, and, in making such determination,
if any agreement relating to such Swap provides for the netting of amounts
payable by and to such Person thereunder or if any such agreement provides for
the simultaneous payment of amounts by and to such Person, then, in each such
case, the amount of such obligation shall be the net amount so determined.
     “Swing Line Advance” means an Advance made by (a) the Swing Line Bank
pursuant to Section 2.01(c) or (b) any Lender pursuant to Section 2.02(b).
     “Swing Line Bank” means Citibank, or its successor as subsequently
designated hereunder.
     “Swing Line Borrowing” means a Borrowing consisting of a Swing Line Advance
made by (a) the Swing Line Bank pursuant to Section 2.01(c) or (b) any Lender
pursuant to Section 2.02(b).

36



--------------------------------------------------------------------------------



 



     “Swing Line Commitment” means, with respect to the Swing Line Bank, the
amount of the Swing Line Facility set forth in Section 2.01(c).
     “Swing Line Facility” means an available portion under the Revolving Credit
Facility in an amount not to exceed the lesser of (i) $7,500,000 and (ii) the
aggregate of the Unused Revolving Credit Commitment.
     “Syndication Agent” means Barclays Capital, the investment banking division
of Barclays Bank PLC.
     “Tax Affiliates” has the meaning specified in Section 2.12(a).
     “Taxes” has the meaning specified in Section 2.12(a).
     “Term Loan Advance” means an Advance made pursuant to Section 2.01(b) or
Section 2.18.
     “Term Loan Borrowing” means a borrowing consisting of a single Term Loan
Advance made by the Lenders.
     “Term Loan Commitment” means, with respect to any Lender, (a) the amount
set forth opposite such Lender’s name on Schedule I hereto under the caption
“Term Loan Commitment,” (b) if such Lender has become a Lender hereunder
pursuant to an Incremental Amendment, the amount set forth in such Incremental
Amendment as such Lender’s “Term Loan Commitment,” or (c) if such Lender has
entered into one or more Assignment and Acceptances, the amount set forth for
such Lender in the Register as such Lender’s “Term Loan Commitment,” as such
amount may be increased pursuant to Section 2.18.
     “Term Loan Facility” means, at any time, the aggregate amount of the Term
Loan Borrowings outstanding at such time.
     “Term Loan Maturity Date” means the earlier of July 18, 2014 (which date is
four years after the Effective Date) and the date of the termination in whole of
the Term Loan Commitment pursuant to Section 3.01.
     “Term Note” means a promissory note of the Borrower payable to the order of
any Lender, in substantially the form of Exhibit A-2 hereto, as amended,
evidencing the aggregate indebtedness of the Borrower to such Lender resulting
from the Advances made by such Lender with respect to such Lender’s Term Loan
Commitment.
     “Trade Letter of Credit” means any Letter of Credit that is issued under
the Letter of Credit Facility for the benefit of a supplier of Inventory or raw
materials or supplies (including, without limitation, fuel, spare parts or other
materials used in connection with the operation of the business of the Borrower
and its Subsidiaries) to the Borrower or any of its Subsidiaries to effect
payment for such Inventory or raw materials or supplies.
     “Trading with the Enemy Act” has the meaning specified in Section 4.01(z).

37



--------------------------------------------------------------------------------



 



     “Transaction” means the refinancing in full of the Existing Facility
Agreement and the making of the Advances and the issuance of the Letters of
Credit under this Agreement.
     “Transaction Documents” means, collectively, the Loan Documents and the MLP
Agreement.
     “Transfer” means, with respect to any Person, any transaction in which such
Person sells, conveys, abandons, transfers, leases (as lessor), or otherwise
disposes of any of its assets; provided, however, that “Transfer” shall not
include (a) the granting of any Liens permitted to be granted pursuant to this
Agreement, (b) any transfer of assets permitted pursuant to Section 5.02(e),
(c) the making of any Restricted Payment permitted pursuant to Section 5.02(h)
or (d) the making of any Investments permitted pursuant to Section 5.02(g).
     “Transfer Price” has the meaning specified in the definition of “Repurchase
Agreement.”
     “Type” means the type of Borrowing as between a Borrowing bearing interest
at the Base Rate and a Borrowing bearing interest at the Eurodollar Rate.
     “Ungureans” has the meaning specified in the definition of “Change of
Control.”
     “United States” means, except as otherwise provided in this Agreement, the
United States of America.
     “United States Governmental Security” means any direct obligation of, or
obligation guaranteed by, the United States, or any agency controlled or
supervised by or acting as an instrumentality of the United States pursuant to
authority granted by the Congress of the United States, so long as such
obligation or guarantee shall have the benefit of the full faith and credit of
the United States which shall have been pledged pursuant to authority granted by
the Congress of the United States.
     “unreallocated portion” has the meaning specified in Section 2.15(a)(ii).
     “Unused Equity Proceeds” has the meaning specified in Section 5.04(c).
     “Unused Revolving Credit Commitment” means, with respect to any Lender at
any time, (a) such Lender’s Revolving Credit Commitment at such time minus
(b) the sum of (i) the aggregate principal amount of all Revolving Credit
Advances, Swing Line Advances and Letter of Credit Advances made by such Lender
(in its capacity as a Lender and not as the Swing Line Bank or an Issuing Bank)
and outstanding at such time plus (ii) such Lender’s Revolving Pro Rata Share of
(A) the aggregate Available Amount of all Letters of Credit outstanding at such
time (excluding Letters of Credit that are cash collateralized pursuant to
Section 2.01(d)), (B) the aggregate principal amount of all L/C Disbursements
made by the Issuing Bank pursuant to Section 2.03(c) and outstanding at such
time and (C) the aggregate principal amount of all Swing Line Advances made by
the Swing Line Bank pursuant to Section 2.01(c) and outstanding at such time.

38



--------------------------------------------------------------------------------



 



     “Voting Stock” means, (i) Securities of any class of classes, the holders
of which are ordinarily, in the absence of contingencies, entitled to elect a
majority of the directors (or Persons performing similar functions) or (ii) in
the case of a partnership, limited liability company or joint venture, interests
in the profits or capital thereof entitling the holders of such interests to
approve major business actions.
     “Weighted Average Life to Maturity” means, when applied to any Debt at any
date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Debt.
     “Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.
     Section 1.02 Computation of Time Periods; Other Definitional Provisions. In
this Agreement and the other Loan Documents, in the computation of periods of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding.” The definitions of terms herein shall apply equally to the singular
and plural forms of the terms defined. References in the Loan Documents to any
agreement or contract “as amended” shall mean and be a reference to such
agreement or contract as amended, amended and restated, supplemented or
otherwise modified from time to time in accordance with its terms.
     Section 1.03 Accounting Terms. All accounting terms not specifically
defined herein shall be construed in accordance with United States generally
accepted accounting principles in effect from time to time (“GAAP”); provided
that, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment of any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof or
the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purposes), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.
ARTICLE II
AMOUNTS AND TERMS OF THE ADVANCES AND THE LETTERS OF CREDIT
     Section 2.01 The Advances and the Letters of Credit. (a) The Revolving
Credit Advances. Each Lender severally agrees, on the terms and conditions
hereinafter set forth, to make advances (each, a “Revolving Credit Advance”) to
the Borrower from time to time on any Business Day during the Availability
Period in an amount for each such Advance not to exceed such Lender’s Unused
Revolving Credit Commitment at such time. Each Revolving Credit

39



--------------------------------------------------------------------------------



 



Advance shall be in an aggregate amount of $1,000,000 or an integral multiple of
$500,000 in excess thereof in the case of Base Rate Advances and in an aggregate
amount of $2,000,000 or an integral multiple of $1,000,000 in excess thereof in
the case of Eurodollar Rate Advances (other than, in the case of Base Rate
Advances, an Advance the proceeds of which shall be used solely to repay or
prepay in full outstanding Swing Line Advances or repay, prepay or cash
collateralize outstanding Letter of Credit Advances, in which case such Base
Rate Advances may be in an aggregate amount necessary to repay or prepay in full
such Swing Line Advances or Letter of Credit Advances) and shall consist of
Revolving Credit Advances made simultaneously by the Lenders ratably according
to their Revolving Credit Commitments. Within the limits of each Lender’s Unused
Revolving Credit Commitment in effect from time to time, the Borrower may borrow
under this Section 2.01(a), prepay pursuant to Section 2.06(a) and reborrow
under this Section 2.01(a).
     (b) Term Loan Advance. Each Lender severally agrees, on the terms and
conditions hereinafter set forth, to make a single Advance to the Borrower on
the Effective Date in an amount not to exceed such Lender’s Term Loan Commitment
(each, a “Term Loan Advance”). The Term Loan Advances shall be advanced in a
single Advance made by each Lender and the Term Loan Commitments shall
automatically be reduced to zero upon such Advance, unless subsequently
increased pursuant to Section 2.18, provided that the Borrower shall continue to
be able to continue or convert Term Loan Borrowings from one Type to the other
Type at the end of any applicable Interest Period, assuming no Default has
occurred and is continuing. Amounts borrowed under this Section 2.01(b) and
repaid pursuant to Section 2.04(b) or prepaid under Section 2.06(c) may not be
reborrowed.
     (c) The Swing Line Advances. The Borrower may request the Swing Line Bank
to make, and the Swing Line Bank agrees to make, on the terms and conditions
hereinafter set forth, Swing Line Advances to the Borrower from time to time on
any Business Day during the Availability Period in an amount not to exceed the
Swing Line Facility at such time (the “Swing Line Facility”). No Swing Line
Advance shall be used for the purpose of funding the payment of principal of any
other Swing Line Advance. Each Swing Line Advance shall be in an amount of
$1,000,000 or an integral multiple of $500,000 in excess thereof and shall be
made as a Base Rate Advance. Within the limits of the Swing Line Facility, the
Borrower may borrow under this Section 2.01(c), repay pursuant to
Section 2.04(c) or prepay pursuant to Section 2.06(a) and reborrow under this
Section 2.01(c).
     (d) The Letters of Credit. The Issuing Bank severally agrees, on the terms
and conditions hereinafter set forth, to issue (or cause its Affiliate that is a
commercial bank to issue on its behalf) letters of credit (together with the
Existing Letters of Credit referred to in Section 2.03(f), the “Letters of
Credit”) in United States dollars for the account of the Borrower (and in
connection with the business of the Borrower or any of its Subsidiaries) from
time to time on any Business Day during the period from the Effective Date until
30 days before the Revolving Credit Termination Date in an aggregate amount not
to exceed at any time the Letter of Credit Facility at such time. No Letter of
Credit shall have an expiration date (including all rights of the Borrower or
the beneficiary to require renewal) later than the earlier 30 days before the
Revolving Credit Termination Date and (A) in the case of a Standby Letter of
Credit, one year after the date of issuance thereof, but may by its terms be
renewable annually upon notice (a “Notice of Renewal”) given to the Issuing Bank
that issued such Standby Letter of Credit and the

40



--------------------------------------------------------------------------------



 



Administrative Agent on or prior to any date for notice of renewal set forth in
such Letter of Credit but in any event at least three Business Days prior to the
date of the proposed renewal of such Standby Letter of Credit and upon
fulfillment of the applicable conditions set forth in Article III unless the
Issuing Bank has notified the Borrower (with a copy to the Administrative Agent)
on or prior to the date for notice of termination set forth in such Letter of
Credit but in any event at least 45 Business Days prior to the date of automatic
renewal of its election not to renew such Standby Letter of Credit (a “Notice of
Termination”), and (B) in the case of a Trade Letter of Credit, 30 days after
the date of issuance thereof; provided that the terms of each Standby Letter of
Credit that is automatically renewable annually shall (x) require the Issuing
Bank to give the beneficiary named in such Standby Letter of Credit notice of
any Notice of Termination, (y) permit such beneficiary, upon receipt of such
notice, to draw under such Standby Letter of Credit prior to the date such
Standby Letter of Credit otherwise would have been automatically renewed and
(z) not permit the expiration date (after giving effect to any renewal) of such
Standby Letter of Credit in any event to be extended to a date later than
30 days before the Revolving Credit Termination Date. If either a Notice of
Renewal is not given by the Borrower or a Notice of Termination is given by the
Issuing Bank pursuant to the immediately preceding sentence, such Standby Letter
of Credit shall expire on the date on which it otherwise would have been
automatically renewed; provided, however, that even in the absence of receipt of
a Notice of Renewal the Issuing Bank may in its discretion, unless instructed to
the contrary by the Administrative Agent or the Borrower, deem that a Notice of
Renewal had been timely delivered and, in such case, a Notice of Renewal shall
be deemed to have been so delivered for all purposes under this Agreement.
Notwithstanding the foregoing, a Letter of Credit may provide for a later
expiration date, provided that the Borrower shall at least ninety (90) days
prior to the Revolving Credit Termination Date, in a manner reasonably
satisfactory to the Issuing Bank, deposit and pledge funds in an account with
the Issuing Bank equal to 105% of the face amount of such Letter of Credit, and
in such event the participation and obligations of each Lender with a Revolving
Credit Commitment pursuant to Section 2.03 shall be deemed terminated and of no
further force and effect. In the event the Borrower fails to so deposit and
pledge funds in the required amount, the Borrower shall be deemed to have made a
request for a Base Rate Borrowing and the Borrower’s obligation to deposit and
pledge such amount shall be discharged and replaced by the resulting Base Rate
Borrowing, and the proceeds of such Base Rate Borrowing shall be deposited and
held by the Issuing Bank as cash collateral. The Loan Parties shall execute all
documentation reasonably required by the Issuing Bank to evidence the Issuing
Bank’s security interest in cash collateral held by it. The amounts held by the
Issuing Bank as cash collateral pursuant to this Section shall continue to be
held as such by the Issuing Bank after termination of this Agreement. Within the
limits of the Letter of Credit Facility, and subject to the limits referred to
above, the Borrower may request the issuance of Letters of Credit under this
Section 2.01(d), repay any Letter of Credit Advances resulting from drawings
thereunder pursuant to Section 2.03(c) and request the issuance of additional
Letters of Credit under this Section 2.01(d).
     Section 2.02 Making the Advances. (a) Except as otherwise provided in
Section 2.02(b) or Section 2.03, each Borrowing shall be made on notice, given
not later than 11:00 a.m. (New York City time) on the third Business Day prior
to the date of the proposed Borrowing in the case of a Borrowing consisting of
Eurodollar Rate Advances, or the same Business Day of the proposed Borrowing in
the case of a Borrowing consisting of Base Rate Advances, by the Borrower to the
Administrative Agent, which shall give to each Appropriate Lender prompt

41



--------------------------------------------------------------------------------



 



notice thereof. Each such notice of a Borrowing (a “Notice of Borrowing”) shall
be by telephone, confirmed immediately in writing, or by telecopier, in
substantially the form of Exhibit B hereto, specifying therein the requested
(i) date of such Borrowing, (ii) Type of Advances comprising such Borrowing,
(iii) aggregate amount of such Borrowing and (iv) in the case of a Borrowing
consisting of Eurodollar Rate Advances, initial Interest Period for each such
Advance. Each Appropriate Lender shall, in the case of Eurodollar Rate
Borrowings before 12:00 noon (New York City time) and in the case of Base Rate
Borrowings before 3:00 p.m. (New York City time), on the date of such Borrowing,
make available for the account of its Applicable Lending Office to the
Administrative Agent at the Administrative Agent’s Account, in same day funds,
such Lender’s ratable portion of such Borrowing in accordance with the
respective Commitments under the applicable Facility of such Lender and the
other Appropriate Lenders. After the Administrative Agent’s receipt of such
funds and upon fulfillment of the applicable conditions set forth in
Article III, the Administrative Agent shall make such funds available to the
Borrower by crediting the Borrower’s Account; provided, however, that, in the
case of any Revolving Credit Borrowing, the Administrative Agent shall first
make a portion of such funds equal to the aggregate principal amount of any
Swing Line Advances and Letter of Credit Advances made by the Swing Line Bank or
the Issuing Bank, as the case may be, and by any other Lender and outstanding on
the date of such Revolving Credit Borrowing, plus interest accrued and unpaid
thereon to and as of such date, available to the Swing Line Bank or the Issuing
Bank, as the case may be, and such other Lenders for repayment of such Swing
Line Advances and Letter of Credit Advances.
     (b) Each Swing Line Borrowing shall be made on notice, given not later than
11:00 a.m. (New York City time) on the date of the proposed Swing Line
Borrowing, by the Borrower to the Swing Line Bank and the Administrative Agent.
Each such notice of a Swing Line Borrowing (a “Notice of Swing Line Borrowing”)
shall be by telephone, confirmed immediately in writing, or by telecopier,
specifying therein the requested (i) date of such Borrowing, (ii) amount of such
Borrowing and (iii) maturity of such Borrowing (which maturity shall be no later
than the thirtieth day after the requested date of such Borrowing). The Swing
Line Bank shall, before 3:00 p.m. (New York City time) on the date of such Swing
Line Borrowing, make the amount of the requested Swing Line Advances available
to the Administrative Agent at the Administrative Agent’s Account, in same day
funds. After the Administrative Agent’s receipt of such funds and upon
fulfillment of the applicable conditions set forth in Article III, the
Administrative Agent shall make such funds available to the Borrower by
crediting the Borrower’s Account. Upon written demand by the Swing Line Bank,
with a copy of such demand to the Administrative Agent, each other Lender with a
Revolving Credit Commitment shall purchase from the Swing Line Bank, and the
Swing Line Bank shall sell and assign to each such other Lender, such other
Lender’s Revolving Pro Rata Share of such outstanding Swing Line Advance as of
the date of such demand, by making available for the account of its Applicable
Lending Office to the Administrative Agent for the account of the Swing Line
Bank, by deposit to the Administrative Agent’s Account, in same day funds, an
amount equal to the portion of the outstanding principal amount of such Swing
Line Advance to be purchased by such Lender. The Borrower hereby agrees to each
such sale and assignment. Each Lender with a Revolving Credit Commitment agrees
to purchase its Revolving Pro Rata Share of an outstanding Swing Line Advance on
(i) the Business Day on which demand therefor is made by the Swing Line Bank;
provided that notice of such demand is given not later than 11:00 a.m. (New York
City time) on such Business Day or (ii) the first Business Day next succeeding
such

42



--------------------------------------------------------------------------------



 



demand if notice of such demand is given after such time. Upon any such
assignment by the Swing Line Bank to any other Lender with a Revolving Credit
Commitment of a portion of a Swing Line Advance, the Swing Line Bank represents
and warrants to such other Lender that the Swing Line Bank is the legal and
beneficial owner of such interest being assigned by it, but makes no other
representation or warranty and assumes no responsibility with respect to such
Swing Line Advance, the Loan Documents or any Loan Party. If and to the extent
that any Lender with a Revolving Credit Commitment shall not have so made the
amount of such Swing Line Advance available to the Administrative Agent, such
Lender agrees to pay to the Administrative Agent forthwith on demand such amount
together with interest thereon, for each day from the date of demand by the
Swing Line Bank until the date such amount is paid to the Administrative Agent,
at the Federal Funds Rate. If such Lender shall pay to the Administrative Agent
such amount for the account of the Swing Line Bank on any Business Day, such
amount so paid in respect of principal shall constitute a Swing Line Advance
made by such Lender on such Business Day for purposes of this Agreement, and the
outstanding principal amount of the Swing Line Advance made by the Swing Line
Bank shall be reduced by such amount on such Business Day.
     (c) Anything in subsection (a) above to the contrary notwithstanding,
(i) the Borrower may not select Eurodollar Rate Advances for the initial
Borrowing hereunder or for any Borrowing if the aggregate amount of any such
Borrowing is less than $2,000,000 or if the obligation of the Appropriate
Lenders to make Eurodollar Rate Advances shall then be suspended pursuant to
Section 2.07(d)(ii), Section 2.09(b)(iii) or Section 2.10(c) or Section 2.10(c)
and (ii) there shall be no more than five (5) Interest Periods in effect with
respect to all Revolving Credit Borrowings and no more than five (5) Interest
Periods in effect with respect to all Term Loan Borrowings.
     (d) Each Notice of Borrowing and each Notice of Swing Line Borrowing shall
be irrevocable and binding on the Borrower.
     (e) Unless the Administrative Agent shall have received notice from an
Appropriate Lender prior to the date of any Borrowing under a Facility under
which such Lender has a Commitment that such Lender will not make available to
the Administrative Agent such Lender’s ratable portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
Section 2.02(a) and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount.
If and to the extent that such Lender shall not have so made such ratable
portion available to the Administrative Agent, such Lender and the Borrower
severally agree to repay or pay to the Administrative Agent forthwith on demand
such corresponding amount and to pay interest thereon, for each day from the
date such amount is made available to the Borrower until the date such amount is
repaid or paid to the Administrative Agent at (i) in the case of the Borrower,
the interest rate applicable at such time under Section 2.07 for Advances
comprising such Borrowing, and (ii) in the case of such Lender, the Federal
Funds Rate. If such Lender shall pay to the Administrative Agent such
corresponding amount, such amount so paid shall constitute such Lender’s Advance
as part of such Borrowing for all purposes.

43



--------------------------------------------------------------------------------



 



     (f) The failure of any Lender to make the Advance to be made by it as part
of any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of any Borrowing.
     Section 2.03 Issuance of and Drawings and Reimbursement Under Letters of
Credit. (a) Request for Issuance. Each Letter of Credit shall be issued upon
notice, given not later than 12:00 noon (New York City time) on the fifth
Business Day prior to the date of the proposed issuance of such Letter of
Credit, by the Borrower to the Issuing Bank, which shall give to the
Administrative Agent and each Lender prompt notice thereof by telecopier or
electronic communication. Each such notice of issuance of a Letter of Credit (a
“Notice of Issuance”) shall be by telephone, confirmed immediately in writing,
or telecopier or electronic communication, specifying therein the (i) name of
the Issuing Bank, (ii) date of such issuance (which shall be a Business Day),
(iii) Available Amount of such Letter of Credit, (iv) expiration date of such
Letter of Credit, (v) name and address of the beneficiary of such Letter of
Credit and (vi) form of such Letter of Credit, and shall be accompanied by such
application and agreement for letter of credit as the Issuing Bank may specify
to the Borrower for use in connection with such requested Letter of Credit (a
“Letter of Credit Agreement”); provided that such Letter of Credit Agreement
shall be subject to the provisions of Section 2.08. If (i) the requested form of
such Letter of Credit is acceptable to the Issuing Bank in its reasonable sole
discretion and (ii) it has not received notice of a good faith objection to such
issuance from the Required Lenders, the Issuing Bank shall, upon fulfillment of
the applicable conditions set forth in Article III, make such Letter of Credit
available to the Borrower at its office referred to in Section 8.02 or as
otherwise agreed with the Borrower in connection with such issuance. In the
event and to the extent that the provisions of any Letter of Credit Agreement
shall conflict with this Agreement, the provisions of this Agreement shall
govern.
     (b) Letter of Credit Reports. The Issuing Bank shall furnish (i) to the
Administrative Agent and to each Lender on the first Business Day of each month
a written report summarizing issuance and expiration dates of Letters of Credit
issued by the Issuing Bank during the preceding month and drawings during such
month under all Letters of Credit issued by the Issuing Bank and (ii) to the
Administrative Agent and each Lender on the first Business Day of each calendar
quarter a written report setting forth the average daily aggregate Available
Amount during the preceding calendar quarter of all Letters of Credit issued by
the Issuing Bank. A copy of each such report delivered pursuant to this clause
(b) shall be delivered to the Borrower upon request by the Borrower.
     (c) Participations in Letters of Credit. Upon the issuance of a Letter of
Credit by the Issuing Bank under Section 2.03(a), the Issuing Bank shall be
deemed, without further action by any party hereto, to have sold to each Lender
with a Revolving Credit Commitment, and each such Lender shall be deemed,
without further action by any party hereto, to have purchased from the Issuing
Bank, a participation in such Letter of Credit in an amount for each Lender
equal to such Lender’s Revolving Pro Rata Share of the Available Amount of such
Letter of Credit, effective upon the issuance of such Letter of Credit. In
consideration and in furtherance of the foregoing, each Lender hereby absolutely
and unconditionally agrees to pay such Lender’s Revolving Pro Rata Share of each
L/C Disbursement made by the Issuing Bank and not

44



--------------------------------------------------------------------------------



 



reimbursed by the Borrower forthwith on the date due as provided in
Section 2.04(d) on demand by the Administrative Agent by making available for
the account of its Applicable Lending Office to the Administrative Agent for the
account of the Issuing Bank by deposit to the Administrative Agent’s Account, in
same day funds, an amount equal to such Lender’s Revolving Pro Rata Share of
such L/C Disbursement. The Administrative Agent will promptly thereafter cause
like funds to be distributed to the Issuing Bank for the account of its
Applicable Lending Office. Each Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this Section 2.03(c) in respect
of Letters of Credit is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including the occurrence and continuance of a
Default or an Event of Default or the termination of the Commitments, and that
each such payment shall be made without any off-set, abatement, withholding or
reduction whatsoever. If and to the extent that any Lender shall not have so
made the amount of such L/C Disbursement available to the Administrative Agent,
such Lender agrees to pay to the Administrative Agent forthwith on demand such
amount together with interest thereon, for each day from the date such L/C
Disbursement is due as provided in Section 2.04(d) until the date such amount is
paid to the Administrative Agent, at the Federal Funds Rate for its account or
the account of the Issuing Bank, as applicable. If such Lender shall pay to the
Administrative Agent such amount for the account of the Issuing Bank on any
Business Day, such amount so paid in respect of principal shall constitute a
Letter of Credit Advance made by such Lender on such Business Day for purposes
of this Agreement, and the outstanding principal amount of the Letter of Credit
Advance made by the Issuing Bank shall be reduced by such amount on such
Business Day.
     (d) Drawing and Reimbursement. The payment by the Issuing Bank of a L/C
Disbursement shall constitute for all purposes of this Agreement the making by
the Issuing Bank of a Letter of Credit Advance, which shall bear interest at the
Base Rate plus the Applicable Margin, in the amount of such draft. The Issuing
Bank shall promptly notify the Administrative Agent of any such payment.
     (e) Failure to Make Letter of Credit Advances. The failure of any Lender to
make the Letter of Credit Advance to be made by it on the date specified in
Section 2.03(c) shall not relieve any other Lender of its obligation hereunder
to make its Letter of Credit Advance on such date, but no Lender shall be
responsible for the failure of any other Lender to make the Letter of Credit
Advance to be made by such other Lender on such date.
     (f) Existing Letters of Credit. Letters of Credit issued by the EFA Issuing
Bank under the Existing Credit Facility and listed on Schedule 2.03(f) (the
“Existing Letters of Credit”) shall be continued under this Facility as
outstanding Letters of Credit hereunder with the EFA Issuing Bank as the Issuing
Bank hereunder for all purposes thereof; provided that such Letters of Credit
conform in all respects with the requirements for Letters of Credit under this
Agreement. As of the Effective Date, for any Existing Letters of Credit, the EFA
Issuing Bank as the Issuing Bank shall be deemed to have sold and transferred an
undivided interest and participation in respect of the Existing Letters of
Credit and each Appropriate Lender hereunder shall be deemed to have purchased
and received, without further action on the part of any party, an undivided
interest and participation in such Existing Letters of Credit, based on such
Lender’s Revolving Pro Rata Share of the aggregate Available Amount of all
Letters of Credit outstanding at such time.

45



--------------------------------------------------------------------------------



 



     Section 2.04 Repayment of Advances. (a) Revolving Credit Advances. The
Borrower unconditionally promises to pay to the Administrative Agent for the
ratable account of the Lenders on the Revolving Credit Termination Date the
aggregate principal amount of the Revolving Credit Advances then outstanding.
     (b) Term Loan Advances. The Borrower unconditionally promises to pay to the
Administrative Agent for the ratable account of each Lender the then aggregate
unpaid principal amount of the Term Loan Borrowings made to the Borrower on the
Term Loan Maturity Date. In addition, the principal balance of the Term Loan
Borrowings shall be repaid in quarterly installments of $1,500,000, said
payments to be made on the last Business Day of each fiscal quarter commencing
on September 30, 2010. In the event the initial Term Loan Advance amount changes
pursuant to Section 2.18, or otherwise, the amount of the quarterly installment
shall be adjusted accordingly.
     (c) Swing Line Advances. The Borrower unconditionally promises to pay to
the Administrative Agent for the account of the Swing Line Bank and each other
Lender that has made a Swing Line Advance the outstanding principal amount of
each Swing Line Advance made by each of them on the earlier of the maturity date
specified in the applicable Notice of Swing Line Borrowing (which maturity date
shall be no later than the thirtieth day after the requested date of such
Borrowing) and the Revolving Credit Termination Date.
     (d) Letter of Credit Advances. The provisions set forth below in this
clause (d) shall apply with respect to Letter of Credit Advances.
     (i) The Borrower unconditionally promises to pay to the Administrative
Agent for the account of the Issuing Bank and each other Lender that has made a
Letter of Credit Advance on the earlier of demand and the Revolving Credit
Termination Date the outstanding principal amount of each Letter of Credit
Advance made by each of them (it being understood and agreed that, subject to
the satisfaction of the other provisions of this Agreement, a Letter of Credit
Advance may be repaid prior to the Revolving Credit Termination Date with the
proceeds of a new Revolving Credit Borrowing).
     (ii) The Obligations of the Borrower under this Agreement, any Letter of
Credit Agreement and any other agreement or instrument relating to any Letter of
Credit shall be unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement, such Letter of Credit Agreement and
such other agreement or instrument under all circumstances, including, without
limitation, the following circumstances:
     (A) any lack of validity or enforceability of any Loan Document, any Letter
of Credit Agreement, any Letter of Credit or any other agreement or instrument
relating thereto (all of the foregoing being, collectively, the “L/C Related
Documents”);
     (B) any change in the time, manner or place of payment of, or in any other
term of, all or any of the Obligations of any Loan Party in respect of any

46



--------------------------------------------------------------------------------



 



L/C Related Document or any other amendment or waiver of or any consent to
departure from all or any of the L/C Related Documents;
     (C) the existence of any claim, set-off, defense or other right that any
Loan Party may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for which any such beneficiary or any such
transferee may be acting), the Issuing Bank or any other Person, whether in
connection with the transactions contemplated by the L/C Related Documents or
any unrelated transaction;
     (D) any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;
     (E) payment by the Issuing Bank under a Letter of Credit against
presentation of a draft, certificate or other document that does not strictly
comply with the terms of such Letter of Credit;
     (F) any exchange, release or non-perfection of any collateral, or any
release or amendment or waiver of or consent to departure from any guarantee
hereof, for all or any of the Obligations of any Loan Party in respect of the
L/C Related Documents; or
     (G) any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including, without limitation, any other circumstance
that might otherwise constitute a defense available to, or a discharge of, the
Borrower or a guarantor.
     (iii) In furtherance of the foregoing, if any Lender becomes, and during
the period it remains, a Defaulting Lender or a Potential Defaulting Lender,
each of the Issuing Bank and the Swing Line Bank is hereby authorized by the
Borrower (which authorization is irrevocable and coupled with an interest) to
give, through the Administrative Agent, Notices of Borrowing pursuant to
Section 2.02 in such amounts and at such times as may be required to
(A) reimburse an outstanding L/C Disbursement, (B) repay an outstanding Swing
Line Advance, or (C) Cash Collateralize the obligations of the Borrower in
respect of the Available Amount of all outstanding Letters of Credit or Swing
Line Advances in an amount at least equal to the aggregate amount of the
obligations (contingent or otherwise) of such Defaulting Lender or Potential
Defaulting Lender.
     Section 2.05 Optional Termination or Reduction of the Commitments. The
Borrower may, upon notice on the same Business Day to the Administrative Agent,
terminate in whole or reduce in part the Unused Revolving Credit Commitments.
Each partial reduction (a) shall be in an aggregate amount of $5,000,000 or an
integral multiple of $1,000,000 in excess thereof and (b) shall be made ratably
among the Appropriate Lenders in accordance with their Commitments with respect
to such Facility; provided that Borrower shall not terminate or reduce the
Revolving Credit Commitments by the amount, if any, by which the amounts then

47



--------------------------------------------------------------------------------



 



outstanding under the Revolving Credit Facility plus any outstanding Swing Line
Loans and any outstanding Letters of Credit exceed the Revolving Credit
Commitments after giving effect to such reduction of the Revolving Credit
Facility. Any such termination shall be permanent. In addition to the foregoing,
the Borrower may terminate the unused amount of the Revolving Credit Commitment
of any Lender that is a Defaulting Lender upon not less than five Business Days’
prior notice to the Administrative Agent (which shall promptly notify the
Lenders thereof), and in such event the provisions of Section 2.15(a) shall
apply to all amounts thereafter paid by the Borrower for the account of such
Defaulting Lender under this Agreement (whether on account of principal,
interest, fees, indemnity or other amounts), provided that (a) no Event of
Default shall have occurred and be continuing and (b) such termination shall not
be deemed to be a waiver or release of any claim the Borrower, the
Administrative Agent or any Lender Party may have against such Defaulting
Lender.
     Section 2.06 Prepayments. (a) Optional. The Borrower may, upon notice on
the same Business Day in the case of Base Rate Advances and three Business Days’
notice in the case of Eurodollar Rate Advances, in each case to the
Administrative Agent stating the proposed prepayment date, aggregate principal
amount of the prepayment and the amount of such prepayment, if any, to be
allocated to prepayment of Revolving Credit Advances or Term Loan Advances then
outstanding, and if such notice is given, the Borrower shall, prepay the
outstanding aggregate principal amount of the Advances comprising part of the
same Borrowing in whole or ratably in part, together with accrued interest to
the date of such prepayment on the aggregate principal amount prepaid; provided,
however, that each partial prepayment shall be in an aggregate principal amount
of $1,000,000 or an integral multiple of $500,000 in excess thereof in the case
of Base Rate Advances and $2,000,000 or an integral multiple of $1,000,000 in
excess thereof in the case of Eurodollar Rate Advances, and if any prepayment of
a Eurodollar Rate Advance is made on a date other than the last day of an
Interest Period for such Advance then the Borrower shall also pay any amounts
owing pursuant to Section 8.05(c).
     (b) Mandatory — Revolving Credit Facility. The provisions set forth below
in this clause (b) shall apply with respect to mandatory prepayments of the
Revolving Credit Facility.
     (i) The Borrower shall, on each Business Day, prepay an aggregate principal
amount of the Revolving Credit Advances comprising part of the same Borrowings,
the Letter of Credit Advances and the Swing Line Advances in an amount equal to
the amount by which (A) the sum of the aggregate principal amount of (I) the
Revolving Credit Advances, (II) the Letter of Credit Advances and (III) the
Swing Line Advances then outstanding plus the aggregate Available Amount of all
Letters of Credit then outstanding exceeds (B) the Revolving Credit Facility on
such Business Day.
     (ii) Prepayments of the Revolving Credit Facility made pursuant to clause
(i) shall be first applied to prepay Letter of Credit Advances then outstanding
until such Letter of Credit Advances are paid in full, second applied to prepay
Swing Line Advances then outstanding until such Swing Line Advances are paid in
full and third applied to prepay Revolving Credit Advances then outstanding
comprising part of the same Borrowings until such Revolving Credit Advances are
paid in full.

48



--------------------------------------------------------------------------------



 



     (iii) All prepayments under this clause (b) shall be made together with
accrued interest to the date of such prepayment on the principal amount prepaid,
together with any amounts owing pursuant to Section 8.05(c).
     (c) Mandatory — Term Loan Facility. The Borrower shall, on or prior to the
tenth Business Day following receipt of proceeds by the MLP or any of its
Subsidiaries from the following events, prepay the principal amount of the Term
Loan Borrowings in the following amounts, which shall be applied in direct order
of maturity:
     (i) 100% of the Net Cash Proceeds of an Asset Sale not otherwise permitted
under Section 5.02(f); provided that, so long as no Event of Default has
occurred and is continuing, no such repayment shall be required if the Borrower
notifies the Administrative Agent on or before the date such repayment is
required to be made that the Borrower intends to use all of the Net Cash
Proceeds from such Asset Sale to acquire or purchase assets to be used in the
business of the Borrower within six months of the date of such Asset Sale, in
which case the repayment need not be made, unless all or part of the Net Cash
Proceeds from such Asset Sales are not used within such six months period, in
which case the Term Loan Borrowings shall be repaid by an amount equal to the
portion of the Net Cash Proceeds from such Asset Sales not so reinvested on the
Business Day immediately following such six months period.
     (ii) 50% of the Net Cash Proceeds of the issuance of any Capital Stock of
the MLP or any of its Subsidiaries; provided that the foregoing shall not apply
with respect to the issuance of such Capital Stock (i) in the IPO, (ii) in any
follow-on offerings to the extent such Net Cash Proceeds are used to fund
Capital Expenditures permitted under Section 5.04(c) and Permitted Acquisitions
(e.g., if there were a follow-on offering in which Net Cash Proceeds of
$50,000,000 were raised and $25,000,000 of those Net Cash Proceeds were used to
fund such Capital Expenditures and/or Permitted Acquisitions, then 50% of the
remaining Net Cash Proceeds of $25,000,000, or $12,500,000, would need to be
applied for prepayment of the Term Loan Borrowings) and (iii) in connection with
employee equity-based compensation plans.
     (iii) 100% of the Net Cash Proceeds from the issuance of any Debt by the
MLP or any of its Subsidiaries not otherwise permitted under Section 5.02(c).
     (iv) 100% of the Net Cash Proceeds from any Material Recovery Event,
provided that, (A) so long as no Event of Default has occurred and is
continuing, no such repayment shall be required if the Borrower notifies the
Administrative Agent on or before the date such repayment is required to be made
that the Borrower intends to use all of the Net Cash Proceeds from such Material
Recovery Event to replace or purchase assets to be used in the business of the
Borrower within six months of the date of such Material Recovery Event, in which
case the repayment need not be made, unless all or part of the Net Cash Proceeds
from such Material Recovery Event are not used within such six months period, in
which case the Term Loan Borrowings shall be repaid by an amount equal to the
portion of the Net Cash Proceeds from such Material Recovery Event not so
reinvested on the Business Day immediately following such six months period, and
(B) in any case, no such repayment shall be required up to the amount the asset

49



--------------------------------------------------------------------------------



 



affected by such Material Recovery Event is subject to a Lien permitted under
clause (g) of the definition of Permitted Liens and such Net Cash Proceeds are
used to discharge such Lien.
     (v) 100% of the proceeds of any Key-Man Life Insurance Policies; provided
that, so long as no Event of Default has occurred and is continuing, no such
repayment shall be required if the Borrower notifies the Administrative Agent on
or before the date such repayment is required to be made that the Borrower
intends to use all of the proceeds to recruit and hire a replacement for the
officer of the General Partner covered by such policy within six months, in
which case the repayment need not be made, unless all or part of the proceeds of
any such Key-Man Life Insurance Policy are not used within such six months
period, in which case the Term Loan Borrowings shall be repaid by an amount
equal to the portion of the proceeds of such Key-Man Life Insurance Policy not
so used on the Business Day immediately following such six months period.
     Section 2.07 Interest. (a) Scheduled Interest. The Borrower shall pay
interest on the unpaid principal amount of each Borrowing owing to each Lender
from the date of such Borrowing until such principal amount shall be paid in
full at the following rates per annum:
     (i) Base Rate Borrowings. During such periods as such Borrowing is a Base
Rate Borrowing, a rate per annum equal at all times to the sum of (A) the Base
Rate in effect from time to time plus (B) the Applicable Margin in effect from
time to time, payable in arrears quarterly on the last day of each fiscal
quarter during such periods and on the date such Base Rate Borrowing shall be
Converted or paid in full.
     (ii) Eurodollar Rate Borrowings. During such periods as such Borrowing is a
Eurodollar Rate Borrowing, a rate per annum equal at all times during each
Interest Period for such Borrowing to the sum of (A) the Eurodollar Rate for
such Interest Period for such Borrowing plus (B) the Applicable Margin in effect
prior to the first day of such Interest Period, payable in arrears on the last
day of such Interest Period and, if such Interest Period has a duration of more
than three months, on each day that occurs during such Interest Period every
three months from the first day of such Interest Period and on the date such
Eurodollar Rate Borrowing shall be Converted, continued as a Eurodollar Rate
Borrowing or paid in full.
     (b) Default Interest. Upon the occurrence and during the continuance of an
Event of Default, the Borrower shall pay interest (“Default Interest”) on
(i) the unpaid principal amount of each Borrowing owing to each Lender Party,
payable in arrears on the dates referred to in clause (a)(i) or clause (a)(ii)
above and on demand, at a rate per annum equal at all times to 2% per annum
above the rate per annum required to be paid on such Borrowing pursuant to
clause (a)(i) or clause (a)(ii) above and (ii) to the fullest extent permitted
by law, the amount of any interest, fee or other amount payable under the Loan
Documents that is not paid when due, from the date such amount shall be due
until such amount shall be paid in full, payable in arrears on the date such
amount shall be paid in full and on demand, at a rate per annum equal at all
times to 2% per annum above the rate per annum required to be paid, in the case
of interest, on the Type of Borrowing on which such interest has accrued
pursuant to clause (a)(i) or clause (a)(ii) above and, in all other cases, on
Base Rate Borrowings pursuant to clause (a)(i) above; provided,

50



--------------------------------------------------------------------------------



 



however, that, in all events, following the acceleration of the Borrowings, or
the giving of notice by the Administrative Agent to accelerate the Borrowings,
pursuant to Section 6.01, Default Interest shall accrue and be payable hereunder
at all times thereafter.
     (c) Notice of Interest Period and Interest Rate. Promptly after receipt of
a Notice of Borrowing pursuant to Section 2.02(a), a notice of Conversion
pursuant to Section 2.09 or a notice of selection of an Interest Period pursuant
to the terms of the definition of “Interest Period,” the Administrative Agent
shall give notice to the Borrower and each Appropriate Lender of the applicable
Interest Period and the applicable interest rate determined by the
Administrative Agent for purposes of clause (a)(i) or clause (a)(ii) above, and
the applicable rate, if any, furnished by each Reference Bank at the Borrower’s
request for the purpose of determining the applicable interest rate under clause
(a)(ii) above.
     (d) Interest Rate Determination. The provisions set forth below in this
clause (d) shall apply with respect to interest rate determination.
     (i) In the event that the Borrower requests, in accordance with the
definition of “Eurodollar Rate,” that the Eurodollar Rate be based on interest
rate quotes received from the Reference Banks, each Reference Bank agrees to
furnish to the Administrative Agent timely information for the purpose of
determining each Eurodollar Rate. If any one or more of the Reference Banks
shall not furnish such timely information to the Administrative Agent for the
purpose of determining any such interest rate, the Administrative Agent shall
determine such interest rate on the basis of timely information furnished by the
remaining Reference Banks.
     (ii) If fewer than two Reference Banks are able to furnish timely
information to the Administrative Agent for determining the Eurodollar Rate for
any Eurodollar Rate Advances and the Eurodollar Rate cannot otherwise be
determined in accordance with clause (b) of the definition of “Eurodollar Rate”,
the Administrative Agent shall forthwith notify the Borrower and the Lenders
that the interest rate cannot be determined pursuant to said clause (b) for such
Eurodollar Rate Advances, and, unless the Eurodollar Rate cannot be determined
by reference to clause (a) of the definition of Eurodollar Rate, then
     (A) each such Advance will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Borrowing (or if
such Advance is then a Base Rate Borrowing, will continue as a Base Rate
Borrowing), and
     (B) the obligation of the Lenders to make, or to Convert Borrowings into,
Eurodollar Rate Borrowings shall be suspended until the Administrative Agent
shall notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist.
     Section 2.08 Fees. (a) Commitment Fee. The Borrower shall pay to the
Administrative Agent for the account of the Lenders a commitment fee, from the
Effective Date in the case of each Initial Lender and from the effective date
specified in the Incremental Amendment or in the Assignment and Acceptance
pursuant to which it became a Lender in the case of each other

51



--------------------------------------------------------------------------------



 



Lender until the Revolving Credit Termination Date, payable in arrears on the
date of the Initial Extension of Credit hereunder, thereafter quarterly on the
last day of each calendar quarter commencing with the calendar quarter ending at
September 30, 2010, and on the Revolving Credit Termination Date, at a
percentage per annum equal to the Applicable Percentage at such time on the sum
of the average daily Unused Revolving Credit Commitment of such Lender plus its
Revolving Pro Rata Share of the average daily outstanding Swing Line Advances
during such calendar quarter or other period.
     (b) Letter of Credit Fees, Etc. The provisions set forth below in this
clause (b) shall apply with respect to Letter of Credit fees.
     (i) The Borrower shall pay to the Administrative Agent for the account of
each Lender a commission, payable in arrears quarterly, within 15 days after the
last day of each calendar quarter commencing September 30, 2010, and on the
earliest to occur of the full drawing, expiration, termination or cancellation
of any Letter of Credit and on the Revolving Credit Termination Date, on such
Lender’s Revolving Pro Rata Share of the average daily aggregate Available
Amount during such calendar quarter or other period of all Letters of Credit
outstanding from time to time at a percentage per annum equal to the Applicable
Margin for Eurodollar Rate Advances at such time. Upon the occurrence and during
the continuance of a Default under Section 6.01(a) or Section 6.01(f) or an
Event of Default, the amount of commission payable by the Borrower under this
clause (i) shall be increased by 2% per annum.
     (ii) The Borrower shall pay to the Issuing Bank, for its own account, a
fronting fee, payable in arrears quarterly, within 15 days after the last day of
each calendar quarter commencing September 30, 2010, and on the earliest to
occur of the full drawing, expiration, termination or cancellation of any Letter
of Credit and on the Revolving Credit Termination Date, on the average daily
aggregate Available Amount during such calendar quarter or other period of all
Letters of Credit outstanding from time to time at a percentage per annum equal
to 0.25%.
     (iii) The Borrower shall pay to the Issuing Bank, for its own account, such
other commissions and issuance fees, and such customary transfer fees, amendment
fees and other fees and charges, in connection with the issuance or
administration of each Letter of Credit issued by the Issuing Bank, including
the administration of each Letter of Credit Agreement, as the Borrower and the
Issuing Bank shall agree; provided that the fees of the type contemplated by
clause (i) and clause (ii) above shall be exclusive of any similar fee that
would otherwise be required to be paid under any such Letter of Credit
Agreement.
     (c) Defaulting Lender Fees. Anything herein to the contrary
notwithstanding, during such period as a Lender is a Defaulting Lender, such
Defaulting Lender shall not be entitled to any fees accruing during such period
pursuant to Section 2.08(a) and Section 2.08(b) (without prejudice to the rights
of the Non-Defaulting Lenders in respect of such fees), provided that, (a) to
the extent that a portion of the Revolving Pro Rata Share of the aggregate
Available Amount of all outstanding Letters of Credit and Swing Line Advances of
such Defaulting Lender is reallocated to the Non-Defaulting Lenders pursuant to
Section 2.15(a), such fees that would have

52



--------------------------------------------------------------------------------



 



accrued for the benefit of such Defaulting Lender shall instead accrue for the
benefit of and be payable to such Non-Defaulting Lenders, ratably in accordance
with their respective Revolving Credit Commitments, and (b) to the extent that
any portion of such Revolving Pro Rata Share of the aggregate Available Amount
of all outstanding Letters of Credit and Swing Line Advances of such Defaulting
Lender cannot be so reallocated such fees shall instead accrue for the benefit
of and be payable to the Issuing Bank and the Swing Line Bank as their interests
appear (and the ratable payment provisions of Section 2.02 and Section 2.03
shall automatically be deemed adjusted to reflect the provisions of this
Section 2.08(c)).
     (d) Upfront Fees. The Borrower shall pay to the Administrative Agent for
the account of the Lenders, on the date of the Initial Extension of Credit, an
upfront fee in an amount equal to (i) 1.25% of the aggregate principal amount of
the Revolving Credit Commitments and (ii) 1.25% of the aggregate principal
amount of the Term Loan Commitments. Such fee will be in all respects fully
earned, due and payable on such date and non-refundable and non-creditable
thereafter and, in the case of the Term Loan Advances, such fee shall be netted
against Term Loan Advances made by such Lender.
     (e) Administrative Agent’s Fees. The Borrower shall pay to the
Administrative Agent for its own account such fees as may from time to time be
agreed between the Borrower and the Administrative Agent in the Fee Letter.
     Section 2.09 Conversion of Borrowings. (a) Optional. The Borrower may on
any Business Day, upon notice given to the Administrative Agent not later than
11:00 a.m. (New York City time) on the third Business Day prior to the date of
the proposed Conversion or continuation, in the case of the Conversion or
continuation of any Borrowings into or as Eurodollar Rate Borrowings, and on the
same Business Day, in the case of the Conversion of any Borrowings into Base
Rate Borrowings, and subject, in each case, to the provisions of Section 2.07
and Section 2.10, Convert all or any portion of the Borrowings of one Type
comprising the same Borrowing into Borrowings of the other Type (or in the case
of Eurodollar Rate Borrowings, continue such Borrowings as Eurodollar Rate
Borrowings); provided, however, that any Conversion of Eurodollar Rate
Borrowings into Base Rate Borrowings or continuation of Eurodollar Rate
Borrowings as Eurodollar Rate Borrowings shall be made only on the last day of
an Interest Period for such Eurodollar Rate Borrowings, any Conversion of Base
Rate Borrowings into Eurodollar Rate Borrowings shall be in an amount not less
than the minimum amount specified in Section 2.02(c), no Conversion of any
Borrowings shall result in more separate Borrowings than permitted under
Section 2.02(c) and each Conversion of Borrowings comprising part of the same
Borrowing under any Facility shall be made ratably among the Appropriate Lenders
in accordance with their Commitments under such Facility. Each such notice of
Conversion or continuation shall, within the restrictions specified above,
specify (i) the date of such Conversion or continuation, (ii) the Borrowings to
be Converted or continued and (iii) if such Conversion or continuation is into
Eurodollar Rate Borrowings, the duration of the initial Interest Period for such
Borrowings. Each notice of Conversion shall be irrevocable and binding on the
Borrower.
     (b) Mandatory. The provisions set forth below in this clause (b) shall
apply with respect to mandatory Conversion of Borrowings.

53



--------------------------------------------------------------------------------



 



     (i) On the date on which the aggregate unpaid principal amount of
Eurodollar Rate Borrowings shall be reduced, by payment, prepayment or
otherwise, to less than $2,000,000, such Borrowings shall automatically Convert
into Base Rate Borrowings.
     (ii) If the Borrower shall provide a notice of Conversion or continuation
and fail to select the duration of any Interest Period for any Eurodollar Rate
Borrowings in accordance with the provisions contained in the definition of
“Interest Period” in Section 1.01, the Administrative Agent shall forthwith so
notify the Borrower and the Appropriate Lenders, whereupon each such Eurodollar
Rate Borrowing shall automatically, on the last day of the then existing
Interest Period therefor, Convert into or continue as a Eurodollar Rate
Borrowing with an interest period of one month. In addition, if the Borrower
shall fail to provide a timely notice of Conversion or continuation for any
Eurodollar Rate Borrowing, such Eurodollar Rate Borrowing shall automatically
Convert into a Base Rate Borrowing.
     (iii) Upon the occurrence and during the continuance of any Event of
Default, (A) each Eurodollar Rate Borrowing shall automatically, on the last day
of the then existing Interest Period therefor, Convert into a Base Rate
Borrowing, and (B) the obligation of the Lenders to make Eurodollar Rate
Advances, or to Convert Base Rate Borrowings into or to continue Eurodollar Rate
Borrowings as Eurodollar Rate Borrowings, shall be suspended during such
continuance.
     Section 2.10 Increased Costs, Etc. (a) If, due to either (i) the
introduction of or any change in or in the interpretation of any law or
regulation after the date hereof or (ii) the compliance with any guideline or
request from any central bank or other governmental authority (whether or not
having the force of law), there shall be any increase in the cost to any Lender
Party of agreeing to make or of making, funding or maintaining Eurodollar Rate
Advances or of agreeing to issue or of issuing or maintaining or participating
in Letters of Credit or of agreeing to make or of making or maintaining Letter
of Credit Advances (excluding, for purposes of this Section 2.10, any such
increased costs resulting from (A) Taxes or Other Taxes (as to which
Section 2.12 shall govern) and (B) changes in the basis of taxation of overall
net income or overall gross income by the United States or by the foreign
jurisdiction or state under the laws of which such Lender Party is organized or
has its Applicable Lending Office or any political subdivision thereof), then
the Borrower shall from time to time, upon demand by such Lender Party (with a
copy of such demand to the Administrative Agent), pay to the Administrative
Agent for the account of such Lender Party additional amounts sufficient to
compensate such Lender Party for such increased cost. A certificate as to the
amount of such increased cost, submitted to the Borrower by such Lender Party,
shall be conclusive and binding for all purposes, absent manifest error.
     (b) If any Lender Party determines that compliance with any law or
regulation or any guideline or request from any central bank or other
governmental authority enacted, promulgated, issued or made after the date
hereof (whether or not having the force of law) affects or would affect the
amount of capital required or expected to be maintained by such Lender Party or
any corporation controlling such Lender Party and that the amount of such
capital is increased by or based upon the existence of such Lender Party’s
commitment to lend or to issue or participate in Letters of Credit hereunder and
other commitments of such type or the

54



--------------------------------------------------------------------------------



 



issuance or maintenance of or participation in any Letters of Credit (or similar
contingent obligations), then, upon demand by such Lender Party or such
corporation (with a copy of such demand to the Administrative Agent), the
Borrower shall pay to the Administrative Agent for the account of such Lender
Party, from time to time as specified by such Lender Party, additional amounts
sufficient to compensate such Lender Party in the light of such circumstances,
to the extent that such Lender Party reasonably determines such increase in
capital to be allocable to the existence of such Lender Party’s commitment to
lend or to issue or participate in Letters of Credit hereunder or to the
issuance or maintenance of or participation in any Letters of Credit. A
certificate as to such amounts submitted to the Borrower by such Lender Party
shall be conclusive and binding for all purposes, absent manifest error.
     (c) If, with respect to any Eurodollar Rate Advances under any Facility,
Lenders owed at least 50.1% of the then aggregate unpaid principal thereof
notify the Administrative Agent that the Eurodollar Rate for any Interest Period
for such Advances will not adequately reflect the cost to such Lenders of
making, funding or maintaining their Eurodollar Rate Advances for such Interest
Period, the Administrative Agent shall forthwith so notify the Borrower and the
Appropriate Lenders, whereupon (i) each such Eurodollar Rate Advance under such
Facility shall automatically, on the last day of the then existing Interest
Period therefor, Convert into a Base Rate Advance and (ii) the obligation of the
Appropriate Lenders to make Eurodollar Rate Advances, or to Convert Base Rate
Borrowings into or to continue Eurodollar Rate Borrowings as Eurodollar Rate
Borrowings, shall be suspended until the Administrative Agent shall notify the
Borrower that such Lenders have determined that the circumstances causing such
suspension no longer exist. A certificate as to the inadequacy of such costs
explaining the same shall be submitted to the Borrower by the Lenders and shall
be conclusive and binding for all purposes, absent manifest error.
     (d) Notwithstanding any other provision of this Agreement, if the
introduction of or any change in or in the interpretation of any law or
regulation after the date hereof shall make it unlawful, or any central bank or
other governmental authority shall assert that it is unlawful, for any Lender or
its Eurodollar Lending Office to perform its obligations hereunder to make
Eurodollar Rate Advances or to continue to fund or maintain Eurodollar Rate
Advances hereunder, then, on notice thereof and demand therefor by such Lender
to the Borrower through the Administrative Agent, (i) each Eurodollar Rate
Advance under each Facility under which such Lender has a Commitment will
automatically, upon such demand, Convert into a Base Rate Advance and (ii) the
obligation of the Appropriate Lenders to make Eurodollar Rate Advances, or to
Convert Base Rate Borrowings into or to continue Eurodollar Rate Borrowings as
Eurodollar Rate Borrowings, shall be suspended until the Administrative Agent
shall notify the Borrower that such Lenders have determined that the
circumstances causing such suspension no longer exist.
     (e) All amounts paid hereunder shall be without duplication of any amounts
included within the definition of the term “Eurodollar Rate.”
     Section 2.11 Payments and Computations. (a) The Borrower shall make each
payment hereunder and under the Notes, irrespective of any right of counterclaim
or set-off (except as otherwise provided in Section 2.15), not later than 12:00
noon (New York City time) on the day when due in United States dollars to the
Administrative Agent at the Administrative

55



--------------------------------------------------------------------------------



 



Agent’s Account in same day funds, with payments being received by the
Administrative Agent after such time being deemed to have been received on the
next succeeding Business Day. The Administrative Agent will promptly thereafter
cause like funds to be distributed (i) if such payment by the Borrower is in
respect of principal, interest, commitment fees or any other obligation then
payable hereunder and under the Notes to more than one Lender Party, to such
Lender Parties for the account of their respective Applicable Lending Offices
ratably in accordance with the amounts of such respective obligations then
payable to such Lender Parties, and (ii) if such payment by the Borrower is in
respect of any obligation then payable hereunder to one Lender Party, to such
Lender Party for the account of its Applicable Lending Office, in each case to
be applied in accordance with the terms of this Agreement. Upon any Additional
Lender becoming a Lender hereunder as a result of a Commitment Increase pursuant
to Section 2.18, and upon the Administrative Agent’s receipt of such Lender’s
Incremental Amendment and recording of the information contained therein in the
Register, from and after the date of such Commitment Increase the Administrative
Agent shall make all payments hereunder and under any Notes issued in connection
therewith in respect of the interest thereunder to the Additional Lender. Upon
its acceptance of an Assignment and Acceptance and recording of the information
contained therein in the Register pursuant to Section 8.08(d) or upon the
purchase by any Lender of any Swing Line Advance pursuant to Section 2.02(b),
from and after the effective date of such Assignment and Acceptance or purchase,
as the case may be, the Administrative Agent shall make all payments hereunder
and under the Notes in respect of the interest assigned or purchased thereby to
the Lender Party assignee or purchaser thereunder, and, in the case of an
Assignment and Acceptance, the parties to any such Assignment and Acceptance
shall make all appropriate adjustments in such payments for periods prior to
such effective date directly between themselves.
     (b) The Borrower hereby authorizes each Lender Party and each of its
Affiliates, if and to the extent payment owed to such Lender Party is not made
when due hereunder (after giving effect to any period of grace), or, in the case
of a Lender, under the Note held by such Lender, to charge from time to time, to
the fullest extent permitted by law, against any or all of the Borrower’s
accounts with such Lender Party or each such Affiliate any amount so due.
     (c) All computations of interest based on the Base Rate shall be made by
the Administrative Agent on the basis of a year of 365 or 366 days, as the case
may be, and all computations of interest based on the Eurodollar Rate or the
Federal Funds Rate and of fees and Letters of Credit commissions shall be made
by the Administrative Agent on the basis of a year of 360 days, in each case for
the actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest, fees or commissions are
payable. Each determination by the Administrative Agent of an interest rate, fee
or commission hereunder shall be conclusive and binding for all purposes, absent
manifest error.
     (d) Whenever any payment hereunder or under the Notes shall be stated to be
due on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or Commitment or Letter of
Credit fee or commission, as the case may be; provided, however, that, if such
extension would cause payment of interest on or principal of Eurodollar Rate
Advances to be made in the next following calendar month, such payment shall be
made on the next preceding Business Day.

56



--------------------------------------------------------------------------------



 



     (e) Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to any Lender Party
hereunder that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each such Lender Party
on such due date an amount equal to the amount then due such Lender Party. If
and to the extent the Borrower shall not have so made such payment in full to
the Administrative Agent, each such Lender Party shall repay to the
Administrative Agent forthwith on demand such amount distributed to such Lender
Party together with interest thereon, for each day from the date such amount is
distributed to such Lender Party until the date such Lender Party repays such
amount to the Administrative Agent, at the Federal Funds Rate.
     (f) If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under the Loan Documents under circumstances for
which the Loan Documents do not specify the Advances or the Facility to which,
or the manner in which, such funds are to be applied, the Administrative Agent
shall distribute such funds to each Lender Party ratably in accordance with such
Lender Party’s Pro Rata Share of the sum of (i) the aggregate principal amount
of all Advances outstanding at such time and (ii) the aggregate Available Amount
of all Letters of Credit then due and payable at such time, in repayment or
prepayment of such of the outstanding Advances or other Obligations then owing
to such Lender Party, and shall return any unused funds to the Borrower.
     Section 2.12 Taxes. (a) Any and all payments by the Borrower to or for the
account of any Lender Party or the Administrative Agent hereunder or under the
Notes or any other Loan Document shall be made, in accordance with Section 2.11
or the applicable provisions of such other Loan Document, if any, free and clear
of and without deduction for any and all present or future taxes, levies,
imposts, deductions, charges or withholdings, and all liabilities with respect
thereto, excluding, in the case of each Lender Party and the Administrative
Agent, taxes that are imposed on its overall net income by the United States and
taxes that are imposed on its overall net income (and franchise taxes imposed in
lieu thereof) by the state or foreign jurisdiction under the laws of which such
Lender Party or the Administrative Agent is organized or any political
subdivision thereof and, in the case of each Lender Party, taxes that are
imposed on its overall net income (and franchise taxes imposed in lieu thereof)
by the state or foreign jurisdiction of such Lender Party’s Applicable Lending
Office or any political subdivision thereof (all such non-excluded taxes,
levies, imposts, deductions, charges, withholdings and liabilities in respect of
payments hereunder or under the Notes being hereinafter referred to as “Taxes”).
If the Borrower shall be required by law to deduct any Taxes from or in respect
of any sum payable hereunder or under any Note or any other Loan Document to any
Lender Party or the Administrative Agent, (i) the sum payable by the Borrower
shall be increased as may be necessary so that after the Borrower and the
Administrative Agent have made all required deductions (including deductions
applicable to additional sums payable under this Section 2.12) such Lender Party
or the Administrative Agent, as the case may be, receives an amount equal to the
sum it would have received had no such deductions been made, (ii) the Borrower
shall make all such deductions and (iii) the Borrower shall pay the full amount
deducted to the relevant taxation authority or other authority in accordance
with applicable law.

57



--------------------------------------------------------------------------------



 



     (b) In addition, the Borrower shall pay any present or future stamp,
documentary, excise, property or similar taxes, charges or levies that arise
from any payment made by the Borrower hereunder or under any Notes or any other
Loan Document or from the execution, delivery or registration of, performance
under, or otherwise with respect to this Agreement, the Notes or the other Loan
Documents (hereinafter referred to as “Other Taxes”).
     (c) The Borrower shall indemnify each Lender Party and the Administrative
Agent for and hold them harmless against the full amount of Taxes and Other
Taxes, and for the full amount of taxes of any kind imposed by any jurisdiction
on amounts payable under this Section 2.12, imposed on or paid by such Lender
Party or the Administrative Agent (as the case may be) and any liability
(including penalties, additions to tax, interest and expenses) arising therefrom
or with respect thereto. This indemnification shall be made within 30 days from
the date such Lender Party or the Administrative Agent (as the case may be)
makes written demand therefor.
     (d) Within 30 days after the date of any payment of Taxes, the Borrower
shall furnish to the Administrative Agent, at its address referred to in
Section 8.02, the original or a certified copy of a receipt evidencing such
payment, to the extent such a receipt is issued therefor, or other written proof
of payment thereof that is reasonably satisfactory to the Administrative Agent.
In the case of any payment hereunder or under the Notes or the other Loan
Documents by or on behalf of the Borrower through an account or branch outside
the United States or by or on behalf of the Borrower by a payor that is not a
United States person, if the Borrower determines that no Taxes are payable in
respect thereof, the Borrower shall furnish, or shall cause such payor to
furnish, to the Administrative Agent, at such address, an opinion of counsel
acceptable to the Administrative Agent stating that such payment is exempt from
Taxes. For purposes of this clause (d) and clause (e) below, the terms “United
States” and “United States person” shall have the meanings specified in
Section 7701 of the Internal Revenue Code.
     (e) Each Lender Party organized under the laws of a jurisdiction outside
the United States shall, on or prior to the date of its execution and delivery
of this Agreement in the case of each Initial Lender and on the date of the
Incremental Amendment or the Assignment and Acceptance pursuant to which it
becomes a Lender Party in the case of each other Lender Party, and from time to
time thereafter as reasonably requested in writing by the Borrower or promptly
upon a change in any material fact disclosed on the applicable form or
certificate (but, in either case, only so long thereafter as such Lender Party
remains lawfully able to do so), provide each of the Administrative Agent and
the Borrower with two original signed and complete Internal Revenue Service
Forms W-8BEN or W-8ECI (or in the case of a Lender Party entitled to claim
exemption from withholding of United States federal income tax under Section
871(h) or 881(c) of the Internal Revenue Code (i) a certificate stating that it
is not (A) a “bank” as defined in Section 881(c)(3)(A) of the Internal Revenue
Code, (B) a 10-percent shareholder (within the meaning of Section 871(h)(3)(B)
of the Internal Revenue Code) of the Borrower or (C) a controlled foreign
corporation related to the Borrower (within the meaning of Section 864(d)(4) of
the Internal Revenue Code), and (ii) a signed and complete Internal Revenue
Service Form W-8BEN), as appropriate, or any successor or other form prescribed
by the Internal Revenue Service, certifying that such Lender Party is exempt
from or entitled to a reduced rate of United States withholding tax on payments
pursuant to this Agreement or the Notes or any other Loan Document or, in the
case of a Lender Party that has certified that it is not a “bank,” as described
above, certifying that such Lender Party is a foreign corporation, partnership,
estate or trust. If

58



--------------------------------------------------------------------------------



 



the forms provided by a Lender Party at the time such Lender Party first becomes
a party to this Agreement indicate a United States interest withholding tax rate
in excess of zero, withholding tax at such rate shall be considered excluded
from Taxes unless and until such Lender Party provides the appropriate forms
certifying that a lesser rate applies, whereupon withholding tax at such lesser
rate only shall be considered excluded from Taxes for periods governed by such
forms; provided, however, that if, at the effective date of the Assignment and
Acceptance pursuant to which a Lender Party becomes a party to this Agreement,
the Lender Party assignor was entitled to payments under clause (a) above in
respect of United States withholding tax with respect to interest paid at such
date, then the term Taxes shall include (in addition to withholding taxes that
may be imposed in the future or other amounts otherwise includable in Taxes)
United States withholding tax, if any, applicable with respect to the Lender
Party assignee on such date to the extent that payment would have been required
under clause Section 2.12(a) above in respect of such United States withholding
tax if the interest were paid to such Lender Party assignor on such date. If any
form or document referred to in this clause (e) requires the disclosure of
information, other than information necessary to compute the tax payable and
information required on the date hereof by Internal Revenue Service Form W-8BEN
or W-8ECI or the related certificate described above, that the applicable Lender
Party reasonably considers to be confidential, such Lender Party shall give
notice thereof to the Borrower and shall not be obligated to include in such
form or document such confidential information.
     (f) For any period with respect to which a Lender Party has failed to
provide the Borrower with the appropriate form, certificate or other document
described in clause (e) above (other than if such failure is due to a change in
law, or in the interpretation or application thereof, occurring after the date
on which a form, certificate or other document originally was required to be
provided or if such form, certificate or other document otherwise is not
required under clause (e) above), such Lender Party shall not be entitled to
indemnification under clause (a) or clause (c) above with respect to Taxes
imposed by the United States by reason of such failure; provided, however, that,
should a Lender Party become subject to Taxes because of its failure to deliver
a form, certificate or other document required hereunder, the Borrower shall
take such steps as such Lender Party shall reasonably request to assist such
Lender Party to recover such Taxes.
     (g) If the Borrower pays any amounts under this Section 2.12 to a Lender
Party and such Lender Party determines in its reasonable discretion that it has
actually received or realized in connection therewith any refund or any
reduction of, or credit against, its tax liabilities in or with respect to the
taxable year in which the amount is paid (a “Tax Benefit”), such Lender Party
shall pay to the Borrower an amount that the Lender Party shall reasonably
determine is equal to the net benefit, after tax, which was obtained by the
Lender Party in such year as a consequence of such Tax Benefit; provided,
however, that (i) nothing in this clause Section 2.12(g) shall require the
Lender Party to disclose any confidential information to such Loan Party
(including, without limitation, its tax returns); and (ii) no Lender Party shall
be required to pay any amounts pursuant to this clause Section 2.12(g) at any
time during which a Default exists.
     Section 2.13 Sharing of Payments, Etc. If any Lender Party shall obtain at
any time any payment (whether voluntary, involuntary, through the exercise of
any right of set-off, or otherwise, other than as a result of an assignment
pursuant to Section 8.08) (a) on account of Obligations due and payable to such
Lender Party hereunder and under the Notes and the other Loan Documents at such
time in excess of its ratable share (according to the proportion of (i) the

59



--------------------------------------------------------------------------------



 



amount of such Obligations due and payable to such Lender Party at such time to
(ii) the aggregate amount of the Obligations due and payable to all Lender
Parties hereunder and under the Notes and the other Loan Documents at such time)
of payments on account of the Obligations due and payable to all Lender Parties
hereunder and under the Notes at such time obtained by all the Lender Parties at
such time or (b) on account of Obligations owing (but not due and payable) to
such Lender Party hereunder and under the Notes and the other Loan Documents at
such time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations owing to such Lender Party at such time to (ii) the
aggregate amount of the Obligations owing (but not due and payable) to all
Lender Parties hereunder and under the Notes and the other Loan Documents at
such time) of payments on account of the Obligations owing (but not due and
payable) to all Lender Parties hereunder and under the Notes at such time
obtained by all of the Lender Parties at such time, such Lender Party shall
forthwith purchase from the other Lender Parties such interests or participating
interests in the obligations due and payable or owing to them, as the case may
be, as shall be necessary to cause such purchasing Lender Party to share the
excess payment ratably with each of them; provided, however, that, if all or any
portion of such excess payment is thereafter recovered from such purchasing
Lender Party, such purchase from each other Lender Party shall be rescinded and
such other Lender Party shall repay to the purchasing Lender Party the purchase
price to the extent of such Lender Party’s ratable share (according to the
proportion of (i) the purchase price paid to such Lender Party to (ii) the
aggregate purchase price paid to all Lender Parties) of such recovery together
with an amount equal to such Lender Party’s ratable share (according to the
proportion of (i) the amount of such other Lender Party’s required repayment to
(ii) the total amount so recovered from the purchasing Lender Party) of any
interest or other amount paid or payable by the purchasing Lender Party in
respect of the total amount so recovered. The Borrower agrees that any Lender
Party so purchasing an interest or participating interest from another Lender
Party pursuant to this Section 2.13 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off) with respect
to such interest or participating interest, as the case may be, as fully as if
such Lender Party were the direct creditor of the Borrower in the amount of such
interest or participating interest, as the case may be.
     Section 2.14 Use of Proceeds. The proceeds of the Advances and issuances of
Letters of Credit shall be available (and the Borrower agrees that it shall use
such proceeds and Letters of Credit) solely (a) on the Effective Date, to pay
transaction fees and expenses incurred in connection herewith, (b) on the
Effective Date, to refinance the Existing Facility Agreement, (c) as a part of
the IPO Transactions, to make Restricted Payments permitted pursuant to Section
5.02(h)(v), (d) after the Effective Date, to make any other Restricted Payments
permitted pursuant to Section 5.02(h), and (e) from time to time, to provide
working capital and Letters of Credit for the MLP and its Subsidiaries and for
other general purposes of the MLP and its Subsidiaries, including, without
limitation, to finance Capital Expenditures permitted under Section 5.04(c) and
Permitted Acquisitions.
     Section 2.15 Defaulting Lenders. (a) If a Lender becomes, and during the
period it remains, a Defaulting Lender, the following provisions shall apply
with respect to the Revolving Pro Rata Share of the aggregate Available Amount
of all outstanding Letters of Credit and Swing Line Advances of such Defaulting
Lender:

60



--------------------------------------------------------------------------------



 



     (i) the Revolving Pro Rata Share of the aggregate Available Amount of all
outstanding Letters of Credit and Swing Line Advances of such Defaulting Lender
shall, upon notice by the Administrative Agent, and subject in any event to the
limitation in the first proviso below, automatically be reallocated (effective
on the day such Lender becomes a Defaulting Lender) among the Non-Defaulting
Lenders ratably in accordance with their respective Revolving Credit
Commitments; provided that, (A) the sum of the Revolving Pro Rata Share of the
aggregate Available Amount of all outstanding Letters of Credit and Swing Line
Advances plus all outstanding Revolving Loan Advances of each Non-Defaulting
Lender may not in any event exceed the Revolving Credit Commitment of such
Non-Defaulting Lender as in effect at the time of such reallocation, (B) such
reallocation shall not constitute a waiver or release of any claim the Borrower,
the Administrative Agent or any other Lender Party may have against such
Defaulting Lender, and (C) neither such reallocation nor any payment by a
Non-Defaulting Lender as a result thereof shall cause such Defaulting Lender to
be a Non-Defaulting Lender;
     (ii) to the extent that any portion (the “unreallocated portion”) of the
Defaulting Lender’s Revolving Pro Rata Share of the aggregate Available Amount
of all outstanding Letters of Credit and Swing Line Advances cannot be so
reallocated, whether by reason of the first proviso in clause (i) above or
otherwise, the Borrower shall, not later than three Business Days after demand
by the Administrative Agent, (A) Cash Collateralize the obligations of the
Borrower to the Issuing Bank and the Swing Line Bank in an amount at least equal
to the aggregate amount of the unreallocated portion, (B) in the case of a
Defaulting Lender’s Revolving Pro Rata Share of all Swing Loan Advances, prepay
in full the unreallocated portion thereof, or (C) make other arrangements
satisfactory to the Administrative Agent, the Issuing Bank and the Swing Line
Bank in their sole discretion to protect them against the risk of non-payment by
such Defaulting Lender; and
     (iii) any amount paid by the Borrower for the account of a Defaulting
Lender under this Agreement (whether on account of principal, interest, fees,
indemnity payments or other amounts) shall not be paid or distributed to such
Defaulting Lender, but shall instead be retained by the Administrative Agent in
a segregated non-interest bearing escrow account until (subject to
Section 2.15(c)) the termination of the Revolving Credit Commitments and payment
in full of all obligations of the Borrower hereunder and shall be applied by the
Administrative Agent, to the fullest extent permitted by law, to the making of
payments from time to time in the following order of priority: first to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent under this Agreement, second to the payment of any amounts owing by such
Defaulting Lender to the Issuing Bank or the Swing Line Bank (ratably as to the
respective amounts owing to each of them) under this Agreement, third to the
payment of post-default interest and then current interest due and payable to
the Non-Defaulting Lenders hereunder, ratably among them in accordance with the
amounts of such interest then due and payable to them, fourth to the payment of
fees then due and payable to the Non-Defaulting Lenders hereunder, ratably among
them in accordance with the amounts of such fees then due and payable to them,
fifth to pay principal and unreimbursed L/C Disbursements then due and payable
to the Non-Defaulting Lenders hereunder ratably in accordance with the amounts
thereof then due and payable to them, sixth to the ratable

61



--------------------------------------------------------------------------------



 



payment of other amounts then due and payable to the Non-Defaulting Lenders, and
seventh, after the termination of the Revolving Credit Commitments and payment
in full of all obligations of the Borrower hereunder, to pay amounts owing under
this Agreement to such Defaulting Lender or as a court of competent jurisdiction
may otherwise direct.
     (b) If any Lender becomes, and during the period it remains, a Defaulting
Lender or a Potential Defaulting Lender, if any Letter of Credit or Swing Line
Advance is at the time outstanding, the Issuing Bank or the Swing Line Bank, as
the case may be, may (except, in the case of a Defaulting Lender, to the extent
the Commitments have been reallocated pursuant to Section 2.15(a)), by notice to
the Borrower and such Defaulting Lender or Potential Defaulting Lender through
the Administrative Agent, require the Borrower to Cash Collateralize the
obligations of the Borrower to the Issuing Bank or the Swing Line Bank in
respect of such Letter of Credit or Swing Line Advance, as the case may be, in
an amount at least equal to the aggregate amount of the obligations (contingent
or otherwise) of such Defaulting Lender or such Potential Defaulting Lender in
respect thereof, or to make other arrangements satisfactory to the
Administrative Agent, and the Issuing Bank or the Swing Line Bank, as the case
may be, in their sole discretion to protect them against the risk of non-payment
by such Defaulting Lender or Potential Defaulting Lender.
     (c) If the Borrower, the Administrative Agent, the Issuing Bank and the
Swing Line Bank agree in writing that a Lender that is a Defaulting Lender
should no longer be deemed to be a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any amounts then held in the segregated
escrow account referred to in Section 2.15(a)), such Lender shall purchase such
portions of the outstanding Advances of the other Lenders, and/or make such
other adjustments, as the Administrative Agent may determine to be necessary to
cause the Lenders to hold Advances on a ratable basis in accordance with their
respective Revolving Credit Commitments, whereupon such Lender shall cease to be
a Defaulting Lender and will be a Non-Defaulting Lender (and the Revolving Pro
Rata Share of the aggregate Available Amount of all outstanding Letters of
Credit and Swing Line Advances of each Lender shall automatically be adjusted on
a prospective basis to reflect the foregoing); provided that no adjustments
shall be made retroactively with respect to fees accrued while such Lender was a
Defaulting Lender; and provided, further, that, except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Non-Defaulting Lender shall constitute a waiver or release of any
claim of any party hereunder arising from such Lender having been a Defaulting
Lender.
     Section 2.16 Evidence of Debt. (a) Each Lender Party shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Advance owing to
such Lender Party from time to time, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder. The
Borrower agrees that, upon notice by any Lender Party to the Borrower (with a
copy of such notice to the Administrative Agent) to the effect that a promissory
note or other evidence of indebtedness is required or appropriate in order for
such Lender Party to evidence (whether for purposes of pledge, enforcement or
otherwise) the Advances owing to, or to be made by, such Lender Party, the
Borrower shall promptly execute and deliver to such Lender Party, with a copy to
the Administrative Agent, a Note, in substantially the forms of

62



--------------------------------------------------------------------------------



 



Exhibit A-1 or Exhibit A-2 hereto, as applicable, payable to the order of such
Lender Party in a principal amount equal to the Revolving Credit Commitment of
such Lender Party. All references to Notes in the Loan Documents shall mean
Notes, if any, to the extent issued hereunder.
     (b) The Register shall include a control account, and a subsidiary account
for each Lender Party, in which accounts (taken together) shall be recorded
(i) the date and amount of each Borrowing made hereunder, the Type of Advances
comprising such Borrowing and, if appropriate, the Interest Period applicable
thereto, (ii) the terms of each Incremental Amendment and each Assignment and
Acceptance delivered to and accepted by it, (iii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender Party hereunder, and (iv) the amount of any sum received by the
Administrative Agent from the Borrower hereunder and each Lender Party’s share
thereof.
     (c) Entries made in good faith by the Administrative Agent in the Register
pursuant to clause (b) above, and by each Lender Party in its account or
accounts pursuant to clause (a) above, shall be prima facie evidence of the
amount of principal and interest due and payable or to become due and payable
from the Borrower to, in the case of the Register, each Lender Party and, in the
case of such account or accounts, such Lender Party, under this Agreement,
absent manifest error; provided, however, that the failure of the Administrative
Agent or such Lender Party to make an entry, or any finding that an entry is
incorrect, in the Register or such account or accounts shall not limit or
otherwise affect the obligations of the Borrower under this Agreement.
     Section 2.17 Replacement of Certain Lenders.
     (a) If any Lender (a “Subject Lender”) (i) is a Defaulting Lender,
(ii) makes demand upon the Borrower for (or if the Borrower is otherwise
required to pay) amounts pursuant to Section 2.10(a) or Section 2.10(b) or
Section 2.12 or (iii) gives notice pursuant to Section 2.10(d) requiring a
Conversion of such Subject Lender’s Eurodollar Rate Advances to Base Rate
Advances or suspending such Lender’s obligation to make Advances as, or to
Convert or continue Advances into or as, Eurodollar Rate Advances, the Borrower
may, within 90 days after receipt by the Borrower of such demand or notice (or
the occurrence of such other event causing the Borrower to be required to pay
such compensation), as the case may be, give notice (a “Replacement Notice”) in
writing to the Administrative Agent and such Subject Lender of its intention to
replace such Subject Lender with an Eligible Assignee designated in such
Replacement Notice (a “Replacement Lender”). Such Subject Lender shall, subject
to the payment to such Subject Lender of any amounts due pursuant to
Section 2.10(a) and Section 2.10(a) and Section 2.12 and all other amounts then
owing to it under the Loan Documents, assign, in accordance with Section 8.08,
all of its Commitments, Advances, Notes and other rights and obligations under
this Agreement and all other Loan Documents to such proposed Eligible Assignee.
Promptly upon the effective date of an assignment described above, the Borrower
shall issue a replacement Note or Notes, as the case may be, to such Replacement
Lender and such Replacement Lender shall become a “Lender” for all purposes
under this Agreement and the other Loan Documents.

63



--------------------------------------------------------------------------------



 



     (b) Anything herein to the contrary notwithstanding, if at any time the
Required Lenders determine that the Person serving as the Administrative Agent
is (without taking into account any provision in the definition of “Defaulting
Lender” or “Potential Defaulting Lender” requiring notice from the
Administrative Agent or any other party) a Defaulting Lender or a Potential
Defaulting Lender, the Required Lenders (determined after giving effect to
Section 8.01) may by notice to the Borrower and such Person remove such Person
as the Administrative Agent and, in consultation with the Borrower, appoint a
replacement as the Administrative Agent hereunder, provided that such removal
shall, to the fullest extent permitted by applicable law, in any event become
effective if no such replacement Administrative Agent is appointed hereunder
within three days after the giving of such notice.
     Section 2.18 Increase in the Aggregate Commitments. (a) The Borrower may at
any time and from time to time after the Effective Date, by notice to the
Administrative Agent (whereupon the Administrative Agent shall promptly deliver
a copy of such notice to each of the Lenders), request (i) one or more
additional tranches or additions to an existing tranche of term loans (the
“Incremental Term Advances”) or (ii) one or more increases in the amount of the
Revolving Credit Commitments on the same terms as the Revolving Credit Facility
(except for interest rate margins and commitment fees as set forth below) (a
“Revolving Commitment Increase”) in an aggregate principal amount up to
$25,000,000 (each a “Commitment Increase”); provided that (A) both at the time
of any such request and upon the effectiveness of any Incremental Amendment
referred to below, no Default or Event of Default shall exist and at the time
that any such Incremental Term Advance is made (and after giving effect thereto)
no Default or Event of Default shall exist and (B) the MLP shall be in
compliance with the covenants set forth in Section 5.04 determined on a pro
forma basis for the period most recently ended for which financial statements
are required to be delivered pursuant to Section 5.03(b) or Section 5.03(c), as
the case may be, as if such Incremental Term Advances or any Borrowings under
any such Revolving Commitment Increases, as applicable, had been outstanding on
the last day of such fiscal quarter of the MLP for testing compliance therewith.
Each tranche of Incremental Term Advances and each Revolving Commitment Increase
shall be in an increment of $5,000,000 or a multiple thereof. The Incremental
Term Advances (i) shall rank pari passu in right of payment and of security with
the Revolving Credit Borrowings and the Term Loan Borrowings, (ii) shall not
mature earlier than the Term Loan Maturity Date with respect to the Term Loans
and (iii) shall have a Weighted Average Life to Maturity not shorter than the
remaining Weighted Average Life to Maturity of then existing Term Loan
Borrowings, and the Applicable Rate for any Incremental Facility, and, subject
to clause (iii) in this sentence, amortization for the Incremental Term
Advances, shall be determined by the Borrower and the applicable new Lenders;
provided, however, that (A) the interest rate margins for any Incremental
Facility shall not be greater than the highest interest rate margins that may,
under any circumstances, be payable with respect to Term Loan Borrowings,
Revolving Credit Borrowings and/or other Incremental Facility, as the case may
be (unless the interest rate margins applicable to the Term Loan Borrowings,
Revolving Credit Borrowings and/or other Incremental Facility, as the case may
be, are increased to the extent necessary to achieve the foregoing), (B) solely
for purposes of the foregoing clause (A), the interest rate margins applicable
to any Term Loan Borrowings, Revolving Credit Borrowings and/or other
Incremental Facility, as the case may be, shall be deemed to include all upfront
or similar fees or original issue discount payable by the Borrower generally to
the Lenders providing such Term Loan Borrowings, Revolving Credit Borrowings
and/or other Incremental Facility, as the case

64



--------------------------------------------------------------------------------



 



may be, based on an assumed three-year life to maturity, and (C) if the lowest
permissible Eurodollar Rate is greater than 1.0% or the lowest permissible Base
Rate is greater than 2.0% for such Incremental Facility, the difference between
such “floor” and 1.0% in the case of the Eurodollar Rate Incremental Facility,
or the difference between such “floor” and 2.0% in the case of the Base Rate
Incremental Facility, shall be equated to interest rate margin for purposes of
the immediately preceding clause (A) above; provided that, except as provided
above, the terms and conditions applicable to Incremental Term Advances may be
materially different from those of the Term Loan Advances to the extent such
differences are reasonably satisfactory to the Administrative Agent. Each notice
from the Borrower pursuant to this Section 2.18 shall set forth the requested
amount and proposed terms of the relevant Incremental Term Advances or Revolving
Commitment Increases. Incremental Term Advances may be made, and Revolving
Commitment Increases may be provided, by any existing Lender (but each existing
Lender will not have an obligation to make a portion of any Incremental Term
Advance or any portion of any Revolving Commitment Increase) or by any other
bank or other financial institution (any such other bank or other financial
institution being called an “Additional Lender”), provided that the
Administrative Agent, Issuing Bank and/or Swing Line Bank, as applicable, shall
have consented (not to be unreasonably withheld, conditioned or delayed) to such
Lender’s or Additional Lender’s making such Incremental Term Advances or
providing such Revolving Commitment Increases to the extent any such consent
would be required under Section 8.08(a) for an assignment of Advances or
Commitments, as applicable, to such Lender or Additional Lender. Commitments in
respect of Incremental Term Advances and Revolving Commitment Increases shall
become Commitments (or in the case of a Revolving Commitment Increase to be
provided by an existing Revolving Credit Lender, an increase in such Lender’s
applicable Revolving Credit Commitment) under this Agreement pursuant to an
amendment to this Agreement (an “Incremental Amendment”) and, as appropriate,
the other Loan Documents, executed by the Borrower, each Lender agreeing to
provide such Commitment, if any, each Additional Lender, if any, and the
Administrative Agent. The Incremental Amendment may, without the consent of the
Borrower or any other Loan Party, effect such amendments to this Agreement and
the other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Borrower, to effect the provisions
of this Section 2.18. No Lender shall be obligated to provide any Incremental
Term Advances or Revolving Commitment Increases, unless it so agrees. Upon each
increase in the Revolving Credit Commitments pursuant to this Section 2.18,
(i) if the increase relates to the Revolving Credit Facility, each Lender with a
Revolving Credit Commitment immediately prior to such increase will
automatically and without further act be deemed to have assigned to each Lender
providing a portion of the Revolving Commitment Increase (each, a “Revolving
Commitment Increase Lender”), and each such Revolving Commitment Increase Lender
will automatically and without further act be deemed to have assumed (in the
case of an increase to the Revolving Credit Facility only) a portion of such
Lender’s participations hereunder in outstanding Letters of Credit and Swing
Line Advances such that, after giving effect to each such deemed assignment and
assumption of participations, the percentage of the aggregate outstanding (A)
participations hereunder in Letters of Credit and (B) participations hereunder
in Swing Line Advances held by each such Lender (including each such Revolving
Commitment Increase Lender) will equal the percentage of the aggregate Revolving
Credit Commitments of all Revolving Credit Lenders represented by such Revolving
Credit Lender’s Revolving Credit Commitment and (ii) if, on the date of such
increase, there are any Revolving Credit Loans under the applicable Facility

65



--------------------------------------------------------------------------------



 



outstanding, such Revolving Credit Advances shall on or prior to the
effectiveness of such Revolving Commitment Increase be prepaid from the proceeds
of additional Revolving Credit Loans made hereunder (reflecting such increase in
Revolving Credit Commitments), which prepayment shall be accompanied by accrued
interest on the Revolving Credit Advances being prepaid and any costs,
processing fees and recordation fees incurred by any Lender in accordance with
Section 8.08(a). The Administrative Agent and the Lenders hereby agree that the
minimum borrowing, pro rata borrowing and pro rata payment requirements
contained elsewhere in this Agreement shall not apply to the transactions
effected pursuant to the immediately preceding sentence. The provisions of this
Section 2.18 shall prevail over any provisions in Section 2.13 or Section 8.08
to the contrary.
ARTICLE III
CONDITIONS OF LENDING
     Section 3.01 Conditions Precedent. The obligations of the Lenders to make
Advances and of the Issuing Lender to issue Letters of Credit shall not become
effective until the following conditions have been satisfied (or waived in
writing pursuant to Section 8.01):
     (a) The Administrative Agent (or its counsel) shall have received on or
before the day of the Initial Extension of Credit the following, each dated such
day (unless otherwise specified), in form and substance reasonably satisfactory
to the Administrative Agent (unless otherwise specified) and (except for the
Notes) in sufficient copies for each Lender Party:
     (i) A counterpart of this Agreement signed on behalf of such party (which
may include telecopy transmission of a signed signature page of this Agreement).
     (ii) Each of the Security Documents signed on behalf of each applicable
Loan Party which shall constitute satisfactory security documentation to create
first priority security interests in all personal property of the Loan Parties,
free and clear of all Liens other than Permitted Liens.
     (iii) Mortgages signed on behalf of each applicable Loan Party which shall
constitute satisfactory security documentation to create first priority liens in
all real property of the Loan Parties other than Excluded Leased Real Property,
free and clear of all Liens other than Permitted Liens.
     (iv) The Notes payable to the order of the Lenders that have requested
Notes prior to the Effective Date.
     (v) Certified copies of the resolutions (or excepts thereof) of or on
behalf of each Loan Party approving the Transaction (to the extent applicable to
it) and each Transaction Document to which it is or is to be a party and/or
authorizing the general partner, managing member or officers, as applicable, to
act on behalf of such limited partnership or limited liability company, as the
case may be, and of all documents evidencing other necessary action (including,
without limitation, all necessary general partner, managing member, board of
directors or other similar action) and governmental

66



--------------------------------------------------------------------------------



 



and other third party approvals and consents, if any, with respect to the
Transaction and each Transaction Document to which it is or is to be a party.
     (vi) A copy of a certificate of the Secretary of State of the jurisdiction
of organization or formation of each Loan Party and (if applicable) each general
partner or managing member of each Loan Party dated reasonably near the date of
the Initial Extension of Credit, certifying (A) as to a true and correct copy of
the Constitutive Documents of such Person and each amendment thereto on file in
such Secretary’s office, (B) that (I) such amendments are the only amendments to
such Person’s Constitutive Documents on file in such Secretary’s office and
(II) such Person has paid all franchise taxes to the date of such certificate
and (C) such Person is duly formed and in good standing or presently subsisting
under the laws of the State of the jurisdiction of its organization or
formation.
     (vii) A copy of a certificate of the Secretary of State of each
jurisdiction in which any Loan Party or any general partner or managing member,
as applicable, of any Loan Party is required to be qualified to do business,
dated reasonably near the date of the Initial Extension of Credit, stating that
such Person is duly qualified and in good standing as a foreign corporation,
limited partnership or limited liability company, as applicable, in such State
and has filed all annual reports required to be filed in such State to the date
of such certificate.
     (viii) A certificate of each Loan Party or on its behalf by the managing
general partner or managing member, as applicable, of each Loan Party, signed on
behalf of such Person by its President or a Vice President and its Secretary or
any Assistant Secretary (or persons performing similar functions), dated the
date of the Initial Extension of Credit (the statements made in which
certificate shall be true on and as of the date of the Initial Extension of
Credit), certifying as to (A) the absence of any amendments to the Constitutive
Documents of such Person on file in the Secretary of State’s office since the
date of such Secretary’s certificate referred to in clause Section 3.01(a)(vi)
above, (B) a true and correct copy of the bylaws or limited liability company
agreement (or similar Constitutive Documents) as in effect on the date on which
the resolutions referred to in clause Section 3.01(a)(v) above were adopted and
on the date of the Initial Extension of Credit, (C) the due organization or
formation and good standing or valid existence of such Person as a corporation,
a limited liability company or a limited partnership, as the case may be,
organized or formed under the laws of the jurisdiction of its organization or
formation, and the absence of any proceeding for the dissolution or liquidation
of such Person, (D) the truth of the representations and warranties contained in
the Loan Documents as though made on and as of the date of the Initial Extension
of Credit and (E) the absence of any event occurring and continuing, or
resulting from the Initial Extension of Credit, that constitutes a Default.
     (ix) A certificate of the Secretary or an Assistant Secretary of each Loan
Party or on its behalf by its managing general partner or managing member, as
applicable, certifying the names and true signatures of the officers or
managers, as applicable, of such Person authorized to sign on its behalf each
Transaction Document to which it is or is to be a party and the other documents
to be delivered hereunder and thereunder.

67



--------------------------------------------------------------------------------



 



     (x) A certificate, substantially in the form of Exhibit E hereto (the
“Solvency Certificate”), attesting to the Solvency of the Loan Parties before
and after giving effect to the Transaction, from the chief financial officer (or
Person performing similar functions) of the General Partner.
     (xi) A financial forecast which is a Financial Forecast (except that it
shall be through Fiscal Year 2014) in form and scope reasonably satisfactory to
the Administrative Agent.
     (xii) A Notice of Borrowing or Notice of Issuance, as applicable, relating
to the Initial Extension of Credit.
     (xiii) Favorable opinions of (i) Squire, Sanders & Dempsey L.L.P., counsel
for the Loan Parties, and (ii) local counsel for the Loan Parties in each of
Kentucky, Pennsylvania, and West Virginia, each in form and substance reasonably
satisfactory to the Administrative Agent and its counsel.
     (xiv) Satisfactory audited Consolidated financial statements of the MLP for
its Fiscal year ended December 31, 2009, such financial statements being
prepared in accordance with GAAP.
     (xv) Satisfactory unaudited interim consolidated financial statements of
the MLP for its fiscal quarter ended March 31, 2010, such financial statements
being prepared in accordance with GAAP, excluding footnotes (other than
footnotes to the extent the same are included in the Registration Statement) and
otherwise subject to year-end audit adjustments.
     (xvi) Evidence reasonably satisfactory to the Administrative Agent of
completion of the IPO (other than the IPO Shoe) with minimum gross proceeds of
$125,000,000.
     (xvii) Evidence reasonably satisfactory to the Administrative Agent that
substantially simultaneously with the Initial Extension of Credit the Existing
Facility Agreement will be paid in full and terminated.
     (xviii) All Patriot Act and “know-your-customer” disclosures reasonably
requested by the Administrative Agent.
     (xix) All Phase I assessments or other environmental reports prepared for
the last three years for or with respect to the MLP and its Subsidiaries.
     (xx) A satisfactory reasonableness review performed by John T. Boyd Company
for the benefit of the Lenders.
     (xxi) Evidence reasonably satisfactory to the Administrative Agent that the
Loan Parties have obtained the insurance policies required under
Section 5.01(d), and that such policies are in full force and effect.

68



--------------------------------------------------------------------------------



 



     (xxii) Evidence satisfactory to the Administrative Agent that the Loan
Parties have obtained the Key-Man Life Insurance Policies and that the same are
in full force and effect and have been collaterally assigned to the
Administrative Agent for the ratable benefit of the Lender Parties.
     (xxiii) Title opinions, title reports or other title diligence as requested
by, and in form and substance reasonably satisfactory to, the Administrative
Agent.
     (xxiv) All other due diligence items and materials as reasonably requested
by the Administrative Agent or its counsel.
     (b) There shall exist no action, suit, investigation, litigation or
proceeding affecting the General Partner, any Loan Party or any of its
Subsidiaries pending or, to the best knowledge of the Borrower, threatened
before any Governmental Authority that (i) would be reasonably likely to have a
Material Adverse Effect other than the matters satisfactory to the
Administrative Agent and described on Schedule 4.01(f) hereto (the “Disclosed
Litigation”) or (ii) purports to affect the legality, validity or enforceability
of any Transaction Document or the consummation of the Transaction, and there
shall have been no material adverse change, in the status or financial effect on
the General Partner, any Loan Party or any of its Subsidiaries, of the Disclosed
Litigation from that described on Schedule 4.01(f) hereto.
     (c) All Governmental Authorizations and third party consents and approvals
necessary in connection with the Transaction shall have been obtained or shall
be in the process of being obtained so long as it is not anticipated that such
consents and approvals may not be obtained (in each case without the imposition
of any conditions that are not acceptable to the Lender Parties) and those
obtained shall be in effect (other than those the failure of which to obtain
would individually or collectively be reasonably likely not to have a Material
Adverse Effect); and no law or regulation shall be applicable in the judgment of
the Lender Parties, in each case that restrains, prevents or imposes materially
adverse conditions upon the Transaction or the rights of the General Partner,
the Loan Parties or their Subsidiaries freely to transfer or otherwise dispose
of, or to create any Lien on, the Capital Stock in the Borrower or any
properties or other assets of any Loan Party or its Subsidiaries.
     (d) The Borrower shall have paid all accrued fees of the Administrative
Agent, the Joint Lead Arrangers and the Lender Parties and all reasonable
expenses of the Administrative Agent (including the reasonable fees and expenses
of Andrews Kurth LLP, counsel to the Administrative Agent) to the extent such
fees and expenses have been invoiced prior to the date hereof or are
specifically set forth in the Fee Letter.
To the extent the foregoing conditions are not satisfied or waived in writing by
the Administrative Agent, by 12:00 noon (New York City time) on July 26, 2010,
this Agreement shall terminate and shall be of no further force and effect,
except to the extent of any provisions that expressly survive under
Section 8.17.

69



--------------------------------------------------------------------------------



 



     Section 3.02 Conditions Precedent to Each Borrowing, Commitment Increase
and Issuance and Renewal.
     (a) The obligation of each Appropriate Lender to make an Advance (other
than a Letter of Credit Advance made by an Issuing Bank or a Lender pursuant to
Section 2.03(c) and a Swing Line Advance made by a Lender pursuant to
Section 2.02(b)) on the occasion of each Borrowing (including the initial
Borrowing) and to make each Commitment Increase, and the obligation of the
Issuing Bank to issue a Letter of Credit (including the initial issuance) or
renew a Letter of Credit and the right of the Borrower to request a Swing Line
Borrowing, shall be subject to the further conditions precedent that on the date
of such Borrowing or date of issuance or renewal the following statements shall
be true (and each of the giving of the applicable Notice of Borrowing, Notice of
Swing Line Borrowing, request for Commitment Increase, Notice of Issuance or
Notice of Renewal and the acceptance by the Borrower of the proceeds of such
Borrowing or of such Letter of Credit or the renewal of such Letter of Credit
shall constitute a representation and warranty by the Borrower that both on the
date of such notice and on the date of such Borrowing or issuance or renewal
such statements are true):
     (i) the representations and warranties contained in each Loan Document are
correct in all material respects (except for representations and warranties
already qualified by materiality, which shall be true and correct in all
respects) on and as of such date, before and after giving effect to such
Borrowing, Commitment Increase or issuance or renewal and to the application of
the proceeds therefrom, as though made on and as of such date, other than any
such representations or warranties that, by their terms, refer to an earlier
date, in which case as of such earlier date; and
     (ii) no Default has occurred and is continuing, or would result from such
Borrowing, Commitment Increase or issuance or renewal or from the application of
the proceeds therefrom.
     (b) In addition to the other conditions precedent herein set forth, if any
Lender becomes, and during the period it remains, a Defaulting Lender or a
Potential Defaulting Lender, the Issuing Bank will not be required to issue any
Letter of Credit or to amend any outstanding Letter of Credit to increase the
face amount thereof, alter the drawing terms thereunder or extend the expiry
date thereof, and the Swing Line Bank will not be required to make any Swing
Line Advance, unless:
     (i) in the case of a Defaulting Lender, the Revolving Pro Rata Share of the
aggregate Available Amount of all outstanding Letters of Credit and Swing Line
Advances of such Defaulting Lender is reallocated, as to outstanding and future
Letters of Credit Advances and Swing Line Advances, to the Non-Defaulting
Lenders as provided in Section 2.15(a)(i), and
     (ii) to the extent full reallocation does not occur as provided in clause
(i) above, without limiting the provisions of Section 2.15(b), the Borrower Cash
Collateralizes the obligations of the Borrower in respect of such Letter of
Credit Advances or Swing Line Advances in an amount at least equal to the
aggregate amount of the obligations (contingent or otherwise) of such Defaulting
Lender or such Potential Defaulting Lender in respect of such Letter of Credit
Advances or Swing Line Advances, or makes other arrangements satisfactory to the
Administrative Agent, the Issuing Bank

70



--------------------------------------------------------------------------------



 



and the Swing Line Bank in their sole discretion to protect them against the
risk of non-payment by such Defaulting Lender or Potential Defaulting Lender, or
     (iii) to the extent that neither reallocation nor Cash Collateralization
occurs pursuant to clause (i) and/or clause (ii) above, then in the case of a
proposed issuance of a Letter of Credit or making of a Swing Line Advance, by an
instrument or instruments in form and substance satisfactory to the
Administrative Agent, and to the Issuing Bank or the Swing Line Bank, as the
case may be, (A) the Borrower agrees that the Available Amount of such requested
Letter of Credit or the principal amount of such requested Swing Line Advance
will be reduced by an amount equal to the portion thereof as to which such
Defaulting Lender or Potential Defaulting Lender would otherwise be liable, and
(B) the Non-Defaulting Lenders confirm, in their discretion, that their
obligations in respect of such Letter of Credit or Swing Line Advance shall be
on a ratable basis in accordance with the Revolving Credit Commitments of the
Non-Defaulting Lenders, and that the ratable payment provisions of Section 2.02
and Section 2.03 shall be deemed adjusted to reflect this provision (provided
that nothing in this clause (iii) shall be deemed to increase the Revolving
Credit Commitment of any Lender, nor to constitute a waiver or release of any
claim the Borrower, the Administrative Agent or any other Lender Party may have
against such Defaulting Lender, nor to cause such Defaulting Lender to be a
Non-Defaulting Lender).
     Section 3.03 Determinations Under Section 3.01. For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender Party
shall be deemed to have consented to, approved or accepted or to be satisfied
with each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to the Lender Parties unless an
officer of the Administrative Agent responsible for the transactions
contemplated by the Loan Documents shall have received notice from such Lender
Party prior to the Initial Extension of Credit specifying its objection thereto
and, if the Initial Extension of Credit consists of a Borrowing, such Lender
Party shall not have made available to the Administrative Agent such Lender
Party’s ratable portion of such Borrowing.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
     Section 4.01 Representations and Warranties of Borrower. Each Loan Party on
behalf of itself and on behalf of each of its Subsidiaries represents and
warrants as follows:
     (a) Each Loan Party and each of its Subsidiaries and each managing general
partner or managing member of each Loan Party (i) is a corporation, limited
partnership or limited liability company, as the case may be, duly organized or
formed, validly existing and in good standing or validly subsisting under the
laws of the jurisdiction of its organization or formation, (ii) is duly
qualified and in good standing as a foreign corporation, limited partnership or
limited liability company in each other jurisdiction in which it owns or leases
property or in which the conduct of its business requires it to so qualify or be
licensed, except where failure to be so qualified, could not reasonably be
expected to have a Material Adverse Effect, and (iii) has all requisite
corporate, limited liability company or partnership power and authority
(including,

71



--------------------------------------------------------------------------------



 



without limitation, all material Governmental Authorizations other than such
Governmental Authorizations that are being obtained in the ordinary course of
business or that, if not obtained, are not reasonably likely to result in a
Material Adverse Effect) to own or lease and operate its properties and to carry
on its business as now conducted. All of the outstanding Capital Stock in the
Borrower has been validly issued, is fully paid (to the extent required under
the Partnership Agreement ) and non-assessable (except as such non-assessability
may be affected by section 17-607 of the Delaware Revised Uniform Limited
Partnership Act) and is owned by the Persons in the amounts specified on the
applicable portion of Schedule 4.01(a) hereto free and clear of all Liens.
     (b) Set forth on Schedule 4.01(b) hereto is a complete and accurate list of
all Subsidiaries of each Loan Party, showing as of the date hereof (as to each
such Subsidiary) the jurisdiction of its organization, the number of shares or
units of each class of its Capital Stock authorized, and the number of such
shares or units outstanding, as of the date hereof, and the percentage of each
such class of its Capital Stock owned (directly or indirectly) by such Loan
Party and the number of shares or units covered by all outstanding options,
warrants, rights of conversion or purchase and similar rights as of the date
hereof. All of the outstanding Capital Stock in each Loan Party’s Subsidiaries
has been validly issued, is fully paid (to the extent required by such
Subsidiary’s operating agreement, in the case of a limited liability company)
and non-assessable (except as such non-assessability may be affected by section
18-607 of the Delaware Limited Liability Company Act, in the case of a limited
liability company) and is owned by such Loan Party and/or one or more of its
Subsidiaries free and clear of all Liens.
     (c) The execution, delivery and performance by each Loan Party of each
Transaction Document to which it is or is to be a party, the execution, delivery
and performance by the General Partner of each Transaction Document to which it
is a party, and the consummation of the Transaction by each Loan Party to the
extent applicable to it, are within such Loan Party’s or such Loan Party’s
managing general partner’s or managing member’s corporate, partnership or
limited liability company powers, have been duly authorized by all necessary
action by or on behalf of the General Partner or such Loan Party (including,
without limitation, all necessary general partner, managing member or other
similar action), and do not (i) contravene such Loan Party’s or such Loan
Party’s managing general partner’s or managing member’s Constitutive Documents,
(ii) violate any law, rule, regulation (including, without limitation,
Regulations T, U and X of the Board of Governors of the Federal Reserve System),
order, writ, judgment, injunction, decree, determination or award, (iii)
conflict with or result in the breach of, or constitute a default or require any
consent to be obtained (except to the extent the failure to obtain such consent
will not be reasonably expected to have a Material Adverse Effect) or any
payment to be made under, any contract, loan agreement, indenture, mortgage,
deed of trust, lease or other instrument binding on or affecting the General
Partner, any Loan Party or any of its Subsidiaries or any of their properties
(excluding the Existing Facility Agreement) or (iv) except for the Liens, if
any, created under the Loan Documents, result in or require the creation or
imposition of any Lien upon or with respect to any of the properties of any Loan
Party or any of its Subsidiaries. Neither the General Partner nor any Loan Party
or any of its Subsidiaries is in violation of any such law, rule, regulation,
order, writ, judgment, injunction, decree, determination or award or in breach
of any such contract, loan agreement, indenture, mortgage, deed of trust, lease
or other instrument, the violation or breach of which would be reasonably likely
to have a Material Adverse Effect.

72



--------------------------------------------------------------------------------



 



     (d) No Governmental Authorization, and no notice to or filing with, any
Governmental Authority or any other third party is required for (i) the due
execution, delivery, recordation, filing or performance by or on behalf of any
Loan Party or any general partner or managing member of any Loan Party of any
Transaction Document to which it is or is to be a party or for the consummation
of the Transaction applicable to it or (ii) the exercise by the Administrative
Agent or any Lender Party of its rights under the Loan Documents, except for the
authorizations, approvals, actions, notices and filings listed on
Schedule 4.01(d) hereto, all of which have been duly obtained, taken, given or
made and are in full force and effect (other than those the failure of which to
obtain would not individually or collectively be reasonably expected to have a
Material Adverse Effect).
     (e) This Agreement has been, and each other Transaction Document when
delivered hereunder will have been, duly executed and delivered by each Loan
Party thereto. This Agreement is, and each other Transaction Document when
delivered hereunder will be, the legal, valid and binding obligation of each
Loan Party thereto, enforceable against such Loan Party in accordance with its
terms, subject, as to enforcement of remedies, to applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and similar laws
affecting creditors’ rights and remedies generally, and subject, as to
enforceability, to general principles of equity. The Transaction Documents to
which the General Partner is a party have been duly executed and delivered by
the General Partner. Each Transaction Document to which the General Partner is a
party is the legal, valid and binding obligation of the General Partner,
enforceable against the General Partner in accordance with its terms, subject,
as to enforcement of remedies, to applicable bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and similar laws affecting creditors’
rights and remedies generally, and subject, as to enforceability, to general
principles of equity.
     (f) There is no action, suit, investigation, litigation or proceeding
affecting the General Partner, or any Loan Party or any of its Subsidiaries,
including any Environmental Action, pending or, to the best knowledge of the
Borrower, threatened before any Governmental Authority or arbitrator that
(i) would be reasonably expected to be adversely determined, and if so
determined would be reasonably expected to have a Material Adverse Effect,
except as set forth on Schedule 4.01(f) hereto, or (ii) purports to affect the
legality, validity or enforceability of any Transaction Document or the
consummation of the Transaction applicable to the General Partner or such Loan
Party, and there has been no material adverse change in the status or financial
effect, on the General Partner or any Loan Party or any of its Subsidiaries, of
the Disclosed Litigation from that described on Schedule 4.01(f) hereto.
     (g) With respect to financial statement matters:
     (i) The Consolidated balance sheet of the MLP and its Subsidiaries as of
December 31, 2009 and the related Consolidated statement of operations and
Consolidated statement of cash flows of the MLP and its Subsidiaries for the
Fiscal Year then ended, accompanied by an unqualified opinion of Grant Thornton,
independent public accountants, and the Consolidated balance sheet of the MLP
and its Subsidiaries as of March 31, 2010, and the related Consolidated
statement of operations and Consolidated statement of cash flows of the MLP and
its Subsidiaries for the three months then ended, duly certified by the chief
financial officer (or Person performing

73



--------------------------------------------------------------------------------



 



similar functions) of the General Partner, copies of which have been furnished
to each Lender Party, fairly present, subject, in the case of said balance sheet
as of March 31, 2010, and said statements of income and cash flows for the three
months then ended, to year-end audit adjustments, the Consolidated financial
condition of the MLP and its Subsidiaries as of such dates and the Consolidated
results of operations of the MLP and its Subsidiaries for the periods ended on
such dates, all in accordance with GAAP applied on a consistent basis, excluding
footnotes (other than footnotes to the extent the same are included in the
Registration Statement);
     (ii) The pro forma Consolidated balance sheets of the MLP and its
Subsidiaries as of December 31, 2009 and March 31, 2010 and the related pro
forma Consolidated statements of operations of the MLP and its Subsidiaries for
the year-ended December 31, 2009 and the three-month period ended March 31,
2010, duly certified by the chief financial officer (or Person performing
similar functions) of the General Partner, copies of which have been furnished
to each Lender Party, include assumptions that provide a reasonable basis for
presenting the significant effects directly attributable to the transactions and
events described therein; the related pro forma adjustments give appropriate
effect to those assumptions and reflect the proper application of those
adjustments to the historical financial statement amounts in such Consolidated
pro forma balance sheets and Consolidated statements of operations; and such
Consolidated pro forma balance sheets and Consolidated statements of operations
comply as to form in all material respects with the applicable requirements of
Regulation S-X under the Securities Act; and
     (iii) Since March 31, 2010, no event shall have occurred, and no condition
shall exist, which has or which could reasonably be expected to result in a
Material Adverse Effect.
     (h) The Consolidated and consolidating forecasted balance sheets,
statements of operations and statements of cash flows of the MLP and its
Subsidiaries for the period through Fiscal Year 2014 delivered to the Lender
Parties prior to the Effective Date pursuant to Section 3.01(a)(xi) were
prepared in good faith on the basis of the assumptions stated therein, which
assumptions were fair in light of the conditions existing at the time of
delivery thereof, and represented, at the time of delivery thereof, the MLP’s
reasonable estimate of its future financial performance.
     (i) Neither any written information, exhibit or report furnished by or on
behalf of any Loan Party to the Administrative Agent or any Lender Party in
connection with the negotiation and syndication of the Loan Documents or
pursuant to the terms of the Loan Documents, nor the information contained in
the MLP’s public filings (as updated from time to time), when taken as a whole,
contained any untrue statement of a material fact or omitted to state a material
fact necessary to make the statements made therein not misleading in light of
the circumstances under which the same were made.
     (j) None of the Loan Parties or any of their Subsidiaries is engaged in the
business of extending credit for the purpose of purchasing or carrying Margin
Stock, and no proceeds of any

74



--------------------------------------------------------------------------------



 



Advance or drawings under any Letter of Credit will be used to purchase or carry
any Margin Stock or to extend credit to others for the purpose of purchasing or
carrying any Margin Stock.
     (k) None of the Loan Parties or any of their Subsidiaries is an “investment
company,” or an “affiliated person” of, or “promoter” or “principal underwriter”
for, an “investment company,” as such terms are defined in the Investment
Company Act of 1940, as amended. None of the making of any Advances, the
issuance of any Letters of Credit, the application of the proceeds or repayment
thereof by the Borrower or the consummation of the other transactions
contemplated by the Transaction Documents will violate any provision of such Act
or any rule, regulation or order of the Commission thereunder.
     (l) None of the Loan Parties or any of their Subsidiaries is a party to any
indenture, loan or credit agreement or any lease or other agreement or
instrument or subject to any charter or corporate restriction that would be
reasonably likely to have a Material Adverse Effect.
     (m) Each Loan Party is, individually and together with its Subsidiaries,
Solvent.
     (n) With respect to all Plans and Multiemployer Plans:
     (i) Set forth on Schedule 4.01(n) hereto is a complete and accurate list of
all Plans and Multiemployer Plans.
     (ii) No ERISA Event has occurred or is reasonably expected to occur with
respect to any Plan which could reasonably be expected to result in a Material
Adverse Effect.
     (iii) Schedule B (Actuarial Information) to the most recent annual report
(Form 5500 Series) for each Plan, a copy of each of which has been filed with
the Internal Revenue Service and furnished to the Administrative Agent, is
complete and accurate and fairly presents the funding status of such Plan, and
since the date of such Schedule B there has been no change in such funding
status which could reasonably be expected to result in a Material Adverse
Effect.
     (iv) Neither any Loan Party nor any ERISA Affiliate of such Loan Party has
incurred or is reasonably expected to incur any Withdrawal Liability to any
Multiemployer Plan which could reasonably be expected to result in a Material
Adverse Effect.
     (v) Neither any Loan Party nor any ERISA Affiliate of such Loan Party has
been notified by the sponsor of a Multiemployer Plan that such Multiemployer
Plan is in reorganization or has been terminated, within the meaning of Title IV
of ERISA, and no such Multiemployer Plan is reasonably expected to be in
reorganization or to be terminated, within the meaning of Title IV of ERISA,
which could reasonably be expected to result in a Material Adverse Effect.
     (o) With respect to environmental matters:

75



--------------------------------------------------------------------------------



 



     (i) Except as set forth on Part I of Schedule 4.01(o) hereto, the
operations and properties of each Loan Party and each of its Subsidiaries comply
in all material respects with all applicable Environmental Laws and
Environmental Permits, all past non-compliance with such Environmental Laws and
Environmental Permits has been resolved without material ongoing obligations or
costs, and no circumstances exist that would be reasonably likely to (A) form
the basis of an Environmental Action against any Loan Party or any of its
Subsidiaries or any of their properties that could have a Material Adverse
Effect or (B) cause any such property to be subject to any restrictions on
ownership, occupancy, use or transferability under any Environmental Law.
     (ii) Except as set forth on Part II of Schedule 4.01(o) hereto, none of the
properties currently or formerly owned or operated by any Loan Party or any of
its Subsidiaries is listed or proposed for listing on the NPL or on the CERCLIS
or any analogous foreign, state or local list or is adjacent to any such
property, there are no and never have been any underground or aboveground
storage tanks or any surface impoundments, septic tanks, pits, sumps or lagoons
in which Hazardous Materials are being or have been treated, stored or disposed
of on any property currently owned or operated by any Loan Party or any of its
Subsidiaries or on any property formerly owned or operated by any Loan Party or
any of its Subsidiaries; there is no asbestos or asbestos-containing material on
any property currently owned or operated by any Loan Party or any of its
Subsidiaries, and Hazardous Materials have not been released, discharged or
disposed of on any property currently or formerly owned or operated by any Loan
Party or any of its Subsidiaries.
     (iii) Except as set forth on Part III of Schedule 4.01(o) hereto, neither
any Loan Party nor any of its Subsidiaries is undertaking (or has had undertaken
on its behalf), and has not completed, either individually or together with
other potentially responsible parties, any investigation or assessment or
remedial or response action relating to any actual or threatened release,
discharge or disposal of Hazardous Materials at any site, location or operation,
either voluntarily or pursuant to the order of any governmental or regulatory
authority or the requirements of any Environmental Law; and, all Hazardous
Materials generated, used, treated, handled or stored at, or transported to or
from, any property currently or formerly owned or operated by any Loan Party or
any of its Subsidiaries have been disposed of in a manner not reasonably
expected to result in material liability to any Loan Party or any of its
Subsidiaries.
     (p) With respect to tax matters:
     (i) Each Loan Party and each of its Subsidiaries and Affiliates with which
the Borrower files a consolidated tax return (its “Tax Affiliates”) has filed,
has caused to be filed or has been included in all tax returns (Federal, state,
local and foreign) required to be filed and has paid all taxes shown thereon to
be due, together with applicable interest and penalties.
     (ii) Set forth on Schedule 4.01(p) hereto is a complete and accurate list,
as of the date hereof, of each taxable year of each Loan Party and each of its
Subsidiaries and Tax Affiliates for which Federal income tax returns have been
filed and for which the

76



--------------------------------------------------------------------------------



 



expiration of the applicable statute of limitations for assessment or collection
has not occurred by reason of extension or otherwise (an “Open Year”).
     (iii) The aggregate unpaid amount, as of the date hereof, of adjustments to
the Federal income tax liability of each Loan Party and each of its Subsidiaries
and Tax Affiliates proposed by the Internal Revenue Service with respect to Open
Years does not exceed $0. No issues have been raised by the Internal Revenue
Service in respect of Open Years that, in the aggregate, would be reasonably
likely to have a Material Adverse Effect.
     (iv) The aggregate unpaid amount, as of the date hereof, of adjustments to
the state, local and foreign tax liability of each Loan Party and its
Subsidiaries and Tax Affiliates proposed by all state, local and foreign taxing
authorities (other than amounts arising from adjustments to Federal income tax
returns) does not exceed $0. No issues have been raised by such taxing
authorities that, in the aggregate, would be reasonably likely to have a
Material Adverse Effect.
     (v) Both the MLP and the Borrower will be treated as partnerships for
Federal income tax purposes.
     (q) Neither the business nor the properties of each Loan Party and each of
its Subsidiaries are affected by any fire, explosion, accident, strike, lockout
or other labor dispute, drought, storm, hail, earthquake, embargo, act of God or
of the public enemy or other casualty (whether or not covered by insurance) that
would be reasonably likely to have a Material Adverse Effect.
     (r) Set forth on Schedule 5.02(c) hereto is a complete and accurate list of
all Existing Debt, showing as of the date hereof the obligor and the principal
amount outstanding thereunder.
     (s) Each Loan Party and each of its Subsidiaries own (with good and
defensible title in the case of real property, subject only to the matters
permitted by the following sentence), or have valid leasehold interests in, all
of the properties and assets (whether real, personal, or mixed and whether
tangible or intangible) material to its business. All such properties and assets
are free and clear of all Liens except Permitted Liens. The real and personal
properties of each Loan Party and each of its Subsidiaries are generally in good
operating order, condition and repair, ordinary wear and tear excepted.
Schedule 4.01(s) sets forth all of the real property owned or leased by the Loan
Parties as of the date hereof.
     (t) Set forth on Schedule 4.01(t) hereto is a complete and accurate list of
all Investments consisting of Debt or equity securities held by each Loan Party
and each of its Subsidiaries as of the date hereof, showing as of the date
hereof the amount, obligor or issuer and maturity, if any, thereof.
     (u) (i) Each Loan Party and each of its Subsidiaries own or possess all
licenses, permits, franchises, authorizations, patents, copyrights, service
marks, trademarks and trade names, or rights thereto, for which the failure so
to do, individually or in the aggregate, would reasonably be likely to have a
Material Adverse Effect, without known conflict with the rights of others, (ii)
no product or practice of the Borrower or any of its Subsidiaries infringes in
any

77



--------------------------------------------------------------------------------



 



material respect on any license, permit, franchise, authorization, patent,
copyright, service mark, trademark, trade name or other right owned by any other
Person, and (iii) to the best knowledge of any of the Loan Parties, there is no
material violation by any Person of any right of the Borrower or any of its
Subsidiaries with respect to any patent, copyright, service mark, trademark,
trade name or other right owned or used by the Borrower or any of its
Subsidiaries.
     (v) Neither the Loan Parties or any of their Subsidiaries, nor any
director, officer, agent, employee or Affiliate of the Loan Parties or any of
their Subsidiaries, are currently subject to any material United States
sanctions administered by OFAC, and the Borrower will not directly or indirectly
use the proceeds from the Loans or lend, contribute or otherwise make available
such proceeds to any Subsidiary, Affiliate, joint venture partner or other
Person for the purpose of financing the activities of any Person currently
subject to any United States sanctions administered by OFAC.
     (w) The operations of the Loan Parties and their Subsidiaries are and have
been conducted at all times in material compliance with applicable financial
recordkeeping and reporting requirements of the money laundering laws, and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving any of the Loan Parties or any of
their Subsidiaries with respect to the money laundering laws is pending or, to
the best knowledge of any of the Loan Parties, threatened.
     (x) The Loan Parties and their Subsidiaries maintain adequate reserves for
future costs associated with any lung disease claim alleging pneumoconiosis or
silicosis or arising out of exposure or alleged exposure to coal dust or the
coal mining environment, and such reserves are not less than those required by
GAAP.
     (y) Neither the Loan Parties nor any of their Subsidiaries intends to treat
the Advances as being a “reportable transaction” (within the meaning of Treasury
Regulation Section 1.6011-4). In the event a Loan Party or any of its
Subsidiaries determines to take any action inconsistent with such intention, it
will promptly notify the Administrative Agent thereof. Furthermore, the Loan
Parties and their Subsidiaries acknowledge that one or more of the Lenders may
treat its Advances as part of a transaction that is subject to Treasury
Regulation Section 1.6011-4 or Section 301.6112-1, and the Administrative Agent
and such Lender or Lenders, as applicable, may file such IRS forms or maintain
such lists and other records as they may determine are required by such Treasury
Regulations.
     (z) Neither any Loan Party nor any of its Subsidiaries is an “enemy” or an
“ally of the enemy” within the meaning of Section 2 of the Trading with the
Enemy Act of the United States of America (50 U.S.C. App. §§ 1 et seq.) (the
“Trading with the Enemy Act”), as amended. Neither any Loan Party nor any of its
Subsidiaries is in violation of (a) the Trading with the Enemy Act, as amended,
(b) any of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto or (c) the Patriot Act. None of
the Loan Parties (i) is a blocked person described in Section 1 of the
Anti-Terrorism Order or (ii) to the best of its knowledge, engages in any
dealings or transactions, or is otherwise associated, with any such blocked
person.

78



--------------------------------------------------------------------------------



 



ARTICLE V
COVENANTS
     Section 5.01 Affirmative Covenants. So long as any Borrowing or any other
monetary obligation of any Loan Party under any Loan Document shall remain
unpaid, any Letter of Credit shall be outstanding or any Lender Party shall have
any Commitment hereunder, the Loan Parties shall, and shall cause their
Subsidiaries to:
     (a) Compliance with Laws, Etc. Comply with all applicable laws, rules,
regulations and orders, such compliance to include, without limitation,
compliance with ERISA, except to the extent failure so to comply, individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
     (b) Payment of Taxes, Etc. Pay and discharge, before the same shall become
delinquent, (i) all taxes, assessments and governmental charges or levies
imposed upon it or upon its property and (ii) all lawful claims that, if unpaid,
might by law become a Lien upon its property, except to the extent failure to so
pay or discharge, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect; provided, however, that none of the
Loan Parties nor any of their Subsidiaries shall be required to pay or discharge
any such tax, assessment, charge or claim that is being contested in good faith
and by proper proceedings and as to which appropriate reserves are being
maintained in accordance with GAAP, unless and until any Lien resulting
therefrom attaches to its property and becomes enforceable by its other
creditors.
     (c) Compliance with Environmental Laws. Comply, and cause all lessees and
other Persons operating or occupying its properties to comply, with all
applicable Environmental Laws and Environmental Permits; obtain and renew all
material Environmental Permits necessary for their operations and properties;
and conduct any investigation, study, sampling and testing, and undertake any
cleanup, removal, remedial or other action, necessary to identify, remove and
clean up all Hazardous Materials from any of its properties in accordance in all
material respects with the requirements of all Environmental Laws; provided,
however, that neither the Borrower nor any of its Subsidiaries shall be required
to undertake any such cleanup, removal, remedial or other action to the extent
that its obligation to do so is being contested in good faith and by proper
proceedings and appropriate reserves are being maintained with respect to such
circumstances in accordance with GAAP.
     (d) Maintenance of Insurance. Maintain (i) insurance with responsible and
reputable insurance companies or associations in such amounts and covering such
risks as is usually carried by companies engaged in similar businesses and
owning similar properties in the same general areas in which the Loan Parties
and their Subsidiaries operate, except to the extent such risks are self-insured
in a manner and in an amount consistent with sound business practices and
customary industry standards and (ii) the Key-Man Life Insurance Policies.
     (e) Preservation of Partnership or Limited Liability Company Existence,
Etc. Preserve and maintain its existence, legal structure, legal name, rights
(charter and statutory), permits, licenses, approvals, privileges, franchises
and intellectual property; provided, however,

79



--------------------------------------------------------------------------------



 



that the Loan Parties and their Subsidiaries may consummate any merger or
consolidation permitted under Section 5.02(e); and provided, further, that none
of the Loan Parties nor any of their Subsidiaries shall be required to preserve
any right, permit, license, approval, privilege, franchise or intellectual
property if the board of directors (or persons performing similar functions) of
or on behalf of such Loan Party or such Subsidiary shall determine that the
preservation thereof is no longer desirable in the conduct of the business of
such Loan Party or such Subsidiary, as the case may be, and that the loss
thereof, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.
     (f) Visitation Rights. At any reasonable time and from time to time upon
reasonable notice, permit the Administrative Agent, or any agents or
representatives thereof, to examine and make copies of and abstracts from the
records and books of account of, and visit the properties of, any of the Loan
Parties and any of their Subsidiaries, and to discuss the affairs, finances and
accounts of any of the Loan Parties and any of their Subsidiaries with any of
their officers or directors and with their independent certified public
accountants.
     (g) Keeping of Books. Keep proper books of record and account, in which
full and correct entries shall be made of all financial transactions and the
assets and business of the Loan Parties and their Subsidiaries in accordance
with GAAP.
     (h) Maintenance of Properties, Etc. Maintain and preserve all of their
properties in good working order and condition, ordinary wear and tear excepted.
     (i) New Subsidiaries and Real Property; Additional Guarantees and Security
Documents. Upon the formation or acquisition by the Loan Parties or any of their
Subsidiaries of any new direct or indirect, wholly owned Subsidiary of the MLP
that is a Domestic Subsidiary, the Borrower shall, at the Borrower’s expense,
(i) within 10 days after such formation or acquisition, cause each such
Subsidiary to duly execute and deliver to the Administrative Agent a guaranty or
guaranty supplement and security documents necessary to grant a valid, perfected
security interest in all its property, in each case in form and substance
reasonably satisfactory to the Administrative Agent, and (ii) at any time and
from time to time thereafter, promptly execute and deliver any and all further
instruments and documents and take all such other action as the Administrative
Agent may deem necessary or desirable in obtaining the full benefits of such
guaranties and security documents. For any acquisition of real property,
(i) within 10 days following (A) a Permitted Acquisition which includes an
acquisition of real property or (B) the acquisition of any real property by any
of the Loan Parties in a single transaction or a series of related transactions
with a purchase price in excess of $15,000,000, and (ii) in the case of all
acquisitions of real property other than acquisitions of real property described
in the immediately preceding clause (i), within 45 days following the end of the
fiscal quarter of the Fiscal Year in which such acquisitions occur, the Borrower
shall execute in favor of and deliver to, or shall cause to be executed in favor
of and delivered to, the Administrative Agent such mortgages as may be
reasonably requested by the Administrative Agent, together with the delivery of
environmental audits, insurance policies, including flood insurance (to the
extent applicable) and title opinions, title reports or title diligence covering
such real property, together with such legal opinions and such other
documentation as may be reasonably requested by the Administrative Agent.

80



--------------------------------------------------------------------------------



 



     (j) Further Assurances. (i) Promptly upon request by the Administrative
Agent, correct any material defect or error that may be discovered in any Loan
Document or in the execution, acknowledgment, filing or recordation thereof, and
(ii) promptly upon request by the Administrative Agent, take such action as the
Administrative Agent may reasonably require from time to time in order to carry
out more effectively the purposes of the Loan Documents.
     (k) Preparation of Environmental Reports. At the reasonable request of the
Administrative Agent from time to time, and otherwise upon the occurrence and
during the continuance of an Event of Default, provide to the Administrative
Agent, within 60 days after such request and at the expense of the Borrower, an
environmental site assessment report for any of the Loan Parties or their
Subsidiaries’ properties described in such request, prepared by an environmental
consulting firm reasonably acceptable to the Administrative Agent, indicating
the presence or absence of Hazardous Materials and the estimated cost of any
compliance, removal or remedial action in connection with any Hazardous
Materials on such properties; without limiting the generality of the foregoing,
if the Administrative Agent reasonably determines at any time that any such
report will not be provided within the time referred to above, the
Administrative Agent may, after written notice to the Borrower, retain an
environmental consulting firm to prepare such report at the expense of the
Borrower, unless the Borrower shall have given adequate assurances reasonably
acceptable to the Administrative Agent within three Business Days of such notice
that such a report will be delivered within such 60-day period, and the Borrower
hereby grants, and agrees to cause any Loan Party and any of their Subsidiaries
that owns any property described in such request to grant, at the time of such
request to the Administrative Agent, such firm and any agents or representatives
thereof an irrevocable non-exclusive license, subject to the rights of tenants,
to enter onto their respective properties to undertake such an assessment.
     (l) Compliance with Terms of Leaseholds. Make all payments and otherwise
perform all obligations in respect of all leases of real property to which the
Loan Parties or any of their Subsidiaries is a party, keep such leases in full
force and effect and not allow such leases to lapse or be terminated or any
rights to renew such leases to be forfeited or canceled and notify the
Administrative Agent of any default by any party with respect to such leases and
cooperate with the Administrative Agent in all respects to cure any such
default, except, in any case, where the failure to do so, either individually or
in the aggregate, could not be reasonably expected to have a Material Adverse
Effect.
     (m) Maintenance of Coal Reserve Base. Maintain an aggregate tonnage of coal
reserves controlled by the MLP and its Subsidiaries (the “Coal Reserve Base”)
that, as of the end of each Fiscal Year, is equal to or greater than seven
(7) times the aggregate tons of coal produced by the MLP and its Subsidiaries in
such Fiscal Year (the “Annual Production Amount”); provided that the
Consolidated Venture Percentage Share (and only the Consolidated Venture
Percentage Share) of the tonnage of such coal reserves owned and leased by a
Consolidated Venture shall be included in the Coal Reserve Base and the
Consolidated Venture Percentage Share (and only the Consolidated Venture
Percentage Share) of the aggregate tons of coal produced by a Consolidated
Venture in the Fiscal Year shall be included in the Annual Production Amount;
and provided, further, that any such coal reserves leased or subleased to third
parties by the MLP or any of its Subsidiaries shall be excluded from the Coal
Reserve Base

81



--------------------------------------------------------------------------------



 



and coal produced from such leased or subleased coal reserves shall be excluded
from the Annual Production Amount.
     (n) Interest Rate Protection. Within 60 days of the Effective Date, provide
the Administrative Agent evidence satisfactory to it that the Borrower has
entered into one or more Swap Agreements for interest rate management purposes
acceptable to the Administrative Agent in its sole discretion in an amount equal
to at least 50% of the outstanding Term Loan Borrowings for a duration of at
least two years.
     (o) Compliance with Reclamation Laws.
     (i) conduct all reclamation activities at each parcel, lot or tract of real
property owned, leased or used by the Loan Parties and their Subsidiaries in
accordance with all applicable Reclamation Laws, including, without limitation,
the obligation to have in effect any surety, reclamation or similar bonds
securing the obligations of the Loan Parties or any of their Subsidiaries with
respect to reclamation activities in the amount required by applicable
Reclamation Laws, except to the extent that the failure to conduct any such
reclamation activities at such parcel, lot or tract in accordance with all
applicable Reclamation Laws could not be reasonably expected to have either
individually or in the aggregate a Material Adverse Effect; provided that, so
long as the Loan Parties and each of their Subsidiaries are taking the actions
set forth in the plan referred to in Section 5.01(o)(iv) hereof, no such
Material Adverse Effect shall be deemed to have occurred with respect such
failure.
     (ii) Within five (5) Business Days of the receipt thereof, the Borrower
shall give notice to the Administrative Agent of the receipt by any of Loan
Parties or any of its Subsidiaries of any show cause order or chief’s order (or
similar notice from a Governmental Entity) (each, a “Reclamation Order”) under
any applicable Reclamation Laws with respect to any failure to perform
reclamation contemporaneous with mining or any failure to provide or maintain
required reclamation bond, performance security or other similar financial
assurance, or any failure to obtain or denial of any requested release of any
reclamation bond, performance security or other similar financial assurance, at
any parcel, lot or tract of real property owned, leased or used by the Loan
Parties or any of their Subsidiaries.
     (iii) Upon receipt of any Reclamation Order, the Administrative Agent, its
officers, employees and agents shall have the right to, and the Loan Parties and
their Subsidiaries shall permit any such Person to, subject to applicable safety
rules and regulations, (A) visit and inspect each parcel, lot or tract of real
property owned, leased or used by the Loan Parties and their Subsidiaries to
which such Reclamation Order applies, and (B) prepare or caused to be prepared
an environmental report, in form, substance and detail satisfactory to the
Administrative Agent in its sole discretion, with respect to each such parcel,
lot or tract, which report shall set forth, inter alia, the costs and expenses
of conducting any reclamation activities on such parcel, lot or tract in
accordance with applicable Reclamation Laws, together with the face amount of
the surety, reclamation or similar bonds securing the obligations of the Loan
Parties and their Subsidiaries with respect to each such parcel, lot or tract.

82



--------------------------------------------------------------------------------



 



Upon receipt by the Administrative Agent of such environmental report, the
Administrative Agent shall provide a copy to the Borrower.
     (iv) In the event that the environmental report referred to in clause (iii)
above indicates that the costs and expenses of conducting any reclamation
activities on any parcel, lot or tract of real property owned, leased or used by
the Loan Parties and their Subsidiaries in accordance with applicable
Reclamation Laws exceeds the face amount of the surety, reclamation or similar
bonds securing the obligations of the Loan Parties and their Subsidiaries with
respect to each such parcel, lot or tract, then (A) within thirty (30) days
after the Borrower’s receipt thereof, the Borrower shall provide to the
Administrative Agent a plan, in form, substance and detail satisfactory to the
Administrative Agent in its reasonable discretion, setting forth the actions
that the Loan Parties and their Subsidiaries shall take to address the issues
set forth in such environmental report and which gave rise to the applicable
Reclamation Order, and (B) the Loan Parties and their Subsidiaries shall take
all such actions as set forth in such plan.
     (p) Attached hereto as Schedule 5.01(p) is a list of certain items that the
parties hereto have agreed will be completed after the Effective Date (the “Post
Closing Covenants”). In the event that any of the Post Closing Covenants are not
satisfied by the date set forth for completion of such Post Closing Covenants
indicated on Schedule 5.01(p) it shall be an Event of Default hereunder, and the
Administrative Agent and the Lenders shall be entitled to exercise their
remedies hereunder and under the other Loan Documents.
     Section 5.02 Negative Covenants. So long as any Borrowing or any other
monetary obligation of any Loan Party under any Loan Document shall remain
unpaid, any Letter of Credit shall be outstanding or any Lender Party shall have
any Commitment hereunder, the Loan Parties shall not, and shall cause each of
their Subsidiaries not to, at any time:
     (a) Liens, Etc. Create, incur, assume or suffer to exist, or permit any of
its Subsidiaries to create, incur, assume or suffer to exist, any Lien on or
with respect to any of its properties of any character (including, without
limitation, accounts), whether now owned or hereafter acquired, or sign or file
or suffer to exist, or permit any of their Subsidiaries to sign or file or
suffer to exist, under the Uniform Commercial Code of any jurisdiction, a
financing statement that names any of the Loan Parties or any of their
Subsidiaries as debtor, or sign or suffer to exist any security agreement
authorizing any secured party thereunder to file such financing statement, or
assign, or permit any of their Subsidiaries to assign, any accounts or other
right to receive income, except:
     (i) Permitted Liens;
     (ii) the replacement, extension or renewal of any Lien permitted by clause
(i) above upon or in the same property theretofore subject thereto or the
replacement, extension or renewal (without increase in the amount or change in
any direct or contingent obligor) of the Debt secured thereby;

83



--------------------------------------------------------------------------------



 



     (iii) Liens on personal property leased under leases (including synthetic
leases) entered into by the Borrower which are accounted for as operating leases
in accordance with GAAP to the extent not prohibited under Section 5.02(i); and
     (iv) Liens on documents of title and the property covered thereby securing
obligations in respect of letters of credit to the extent not prohibited under
Section 5.02(b).
     (b) Negative Pledge. Undertake, covenant or agree with any third party that
it will not create, assume, incur or permit to exist any Lien on any of their
assets or properties, whether now owned or hereafter acquired.
     (c) Debt. Create, incur, assume or suffer to exist, or permit any of its
Subsidiaries to create, incur, assume or suffer to exist, any Debt, except:
     (i) Debt under the Loan Documents;
     (ii) Debt in existence on the Effective Date and described on
Schedule 5.02(c) hereto;
     (iii) Debt of the Loan Parties and Consolidated Ventures secured by Liens
permitted by clause (g) of the definition of Permitted Liens; provided that such
Debt does not exceed in the aggregate outstanding at any one time $15,000,000;
     (iv) Debt in respect of Swap Agreements incurred in the ordinary course of
business and consistent with prudent business practice and not for speculative
purposes;
     (v) Debt owing by a Loan Party to another Loan Party; and
     (vi) any Debt extending the maturity of, or refunding or refinancing, in
whole or in part, any other Debt permitted under this Section 5.02(c); provided
that the principal amount of such Debt shall not be increased above the
principal amount thereof outstanding immediately prior to such extension,
refunding or refinancing, the direct and contingent obligors therefor and the
subordination provisions thereunder shall not be changed as a result of or in
connection with such extension, refunding or refinancing; provided,
additionally, that the terms relating to amortization, maturity and collateral
(if any), and other material terms taken as a whole, of any such extending,
refunding or refinancing Debt, and of any agreement entered into and of any
instrument issued in connection therewith, are consistent with prudent business
practice and incurred in the ordinary course of business and the interest rate
applicable to any such extension, refunding or refinancing does not exceed the
then applicable market rate; and provided, further, that the repayment in whole
or in part of the Advances pursuant to Section 2.04 or Section 2.06 with the
proceeds of Debt incurred pursuant to Section 5.02(c)(i) shall not constitute an
extension, refunding or refinancing under this clause (vi).
     (d) Change in Nature of Business. Engage, or permit any of its Subsidiaries
to engage, in (i) any business or business activity that would impair the MLP’s
status as a limited partnership for federal income tax purposes or (ii) in any
line of business substantially different

84



--------------------------------------------------------------------------------



 



than that of the Coal Business (provided that the MLP and its Subsidiaries may
also engage in any other businesses currently conducted by them as of the date
hereof).
     (e) Mergers, Etc. Merge into or consolidate with any Person or permit any
Person to merge into it or convey, transfer or lease substantially all of its
assets in a single transaction or series of transactions to any Person, or
permit any of its Subsidiaries to do so, except that:
     (i) any Subsidiary of the MLP may merge into or consolidate with any other
Subsidiary of the MLP (other than the Borrower); provided that, in the case of
any such merger or consolidation, the Person formed by or resulting from such
merger or consolidation shall be a wholly owned Subsidiary of the MLP; and
provided, further, that the Person formed by such merger or consolidation shall
be a Subsidiary Guarantor;
     (ii) any Subsidiary of the MLP may consolidate with or merge into the
Borrower provided that the Borrower is the surviving entity, and any Subsidiary
of the MLP other than the Borrower may consolidate with or merge into the MLP
provided that the MLP is the surviving entity; and
     (iii) any Subsidiary of the MLP may (A) merge into or consolidate with any
other Person, (B) convey, transfer or lease substantially all of its assets in
compliance with Section 5.02(f) (other than clause (iv) thereof) in a single
transaction or series of related transactions to any other Person or (C) permit
any other Person to merge into or consolidate with it; provided that, in each
case with respect to any merger or consolidation or conveyance, transfer or
lease of substantially all of its assets, (X) the Person formed by such
consolidation or into which the Subsidiary shall be merged or to which assets
shall be conveyed, transferred or leased shall, at the effective time of such
merger or consolidation or transfer or lease be a wholly owned Subsidiary of the
MLP, shall be Solvent, and shall have assumed all obligations of such Subsidiary
under any Subsidiary Guaranty to which such Subsidiary is a party in a writing
reasonably satisfactory in form and substance to the Administrative Agent,
(Y) in any merger or consolidation involving the Borrower, the Borrower shall be
the surviving entity, and (Z) the Borrower shall have caused to be delivered to
the Administrative Agent an opinion of independent counsel reasonably
satisfactory to the Administrative Agent to the effect that all agreements and
instruments effecting such assumption are enforceable in accordance with the
terms thereof;
provided, however, that, in each case, immediately after giving effect thereto,
(i) no event shall occur and be continuing that constitutes a Default and
(ii) the Borrower shall be in pro forma compliance with the covenants contained
in Section 5.04, as evidenced by a certificate of the chief financial officer
(or Person performing similar functions) of the Borrower delivered to the
Administrative Agent demonstrating such compliance.
     (f) Sales, Etc. of Assets. Sell, lease, transfer or otherwise dispose of,
or permit any of its Subsidiaries to sell, lease, transfer or otherwise dispose
of, any assets, or grant any option or other right to purchase, lease or
otherwise acquire any assets (each, an “Asset Sale”), except:
     (i) sales of Inventory in the ordinary course of business;

85



--------------------------------------------------------------------------------



 



     (ii) Asset Sales of assets that are obsolete or no longer used or useful
for fair value the ordinary course of business;
     (iii) Asset Sales of assets by any Loan Party to another Loan Party with
respect to which the MLP shall have at least the same degree of ownership and
control as it had with respect to such Loan Party responsible for the asset
sale, transfer or disposition;
     (iv) in a transaction authorized by Section 5.02(e); and
     (v) Asset Sales of other assets over the term of the Facilities with a fair
value in the aggregate in an amount not to exceed 2.5% of Consolidated Net
Tangible Assets as determined at the time of any of such sales; provided,
however, that the purchase price paid to a Loan Party or any of its Subsidiaries
for such asset shall be no less than the fair market value of such asset at the
time of such sale and such sale shall be in the best interest of a Loan Party or
such Subsidiary, as determined in good faith by the board of directors (or other
person performing such functions) of a Loan Party or such Subsidiary, as the
case may be, and (ii) immediately after giving effect to such sales of assets,
no Default shall exist.
     (g) Investments in Other Persons. Make or hold, or permit any of its
Subsidiaries to make or hold, any Investment in any Person, except:
     (i) Investments consisting of Permitted Acquisitions, provided that,
immediately after giving effect to any such Permitted Acquisition, the MLP and
its Subsidiaries shall be in pro forma compliance with the covenants contained
in Section 5.04, calculated based on the financial statements most recently
delivered to the Lender Parties pursuant to Section 5.03 and as though such
acquisition had occurred at the beginning of the four quarter period covered
thereby, as evidenced by a certificate of the chief financial officer (or Person
performing similar functions) of the Borrower delivered to the Lender Parties
demonstrating such compliance;
     (ii) Investments in any additional coal reserves, provided that,
immediately after giving effect thereto, the Borrower shall have complied with
Section 5.01(i) if applicable and the MLP and its Subsidiaries shall be in
compliance with the covenants contained in Section 5.04 as evidenced by the
monthly report covering such Investments subsequently delivered pursuant to
Section 5.03(l) and the Compliance Certificates subsequently delivered pursuant
to Section 5.03(b) and Section 5.03(c);
     (iii) equity Investments by the Borrower and its Subsidiaries in wholly
owned Domestic Subsidiaries that are not part of a Permitted Acquisition;
     (iv) Investments by the Borrower and its Subsidiaries in Cash Equivalents;
     (v) Investments existing on the date hereof and described on
Schedule 4.01(t) hereto;
     (vi) Investments by the Borrower in Swap Agreements permitted under Section
5.02(c)(iv); and

86



--------------------------------------------------------------------------------



 



     (vii) Investments consisting of Debt among the Loan Parties permitted under
Section 5.02(c).
     (h) Restricted Payments. Declare or pay any dividends or distributions,
purchase, redeem, retire, defease or otherwise acquire for value any of its
Capital Stock now or hereafter outstanding, return any capital to its
stockholders, partners or members (or the equivalent Persons thereof) as such,
make any distribution of assets, Capital Stock, obligations or securities to its
stockholders, partners or members (or the equivalent Persons thereof) as such,
or permit any of its Subsidiaries to do any of the foregoing, or make any
payment of principal of, or interest on, or payment into a sinking fund for the
retirement of, or any defeasance of subordinated debt, or permit any of its
Subsidiaries to purchase, redeem, retire, defease or otherwise acquire for value
any Capital Stock in the MLP or to issue or sell any Capital Stock therein (each
of the foregoing, a “Restricted Payment”), except that so long as no Default or
Event of Default shall have occurred and be continuing at the time of such
action or would result therefrom:
     (i) the MLP may declare, make or incur a liability to make quarterly cash
distributions to its partners, provided that the aggregate amount of such
quarterly distributions shall not exceed Available Cash (as defined in the MLP
Agreement as in effect on the date hereof) with respect to the immediately
preceding fiscal quarter of the MLP and such quarterly distributions are
otherwise made in accordance with terms of MLP Agreement;
     (ii) the MLP may make payments to the General Partner to reimburse the
General Partner under the Administrative Services Agreement;
     (iii) (A) any Subsidiary Guarantor may declare, make or incur a liability
to make any Restricted Payment to the MLP, to the Borrower or to another
Subsidiary Guarantor, (B) any Subsidiary of the MLP that is not a Subsidiary
Guarantor may declare, make or incur a liability to make any Restricted Payment
to the MLP, to the Borrower or to a Subsidiary Guarantor and (C) any
Consolidated Ventures may declare, make or incur a liability to make any
Restricted Payment on the equity interests of the equityholders on a pro rata
basis to the equityholders thereof;
     (iv) the MLP may make non-cash distributions of receivables prior to the
IPO as described in the Registration Statement;
     (v) the MLP may make cash distributions in connection with the IPO in an
amount not to exceed $68,100,000, as such amount may be adjusted to reflect the
actual amount of proceeds that will be distributed in accordance with the
Registration Statement;
     (vi) the MLP may make payments to its partners for the redemption of a
portion of their MLP Common Units to the extent of the Net Cash Proceeds from
the IPO Shoe;

87



--------------------------------------------------------------------------------



 



     (vii) each of the MLP and each of its Subsidiaries may make distributions
of its Capital Stock as a split or other distribution where the distributions
are made on a pro rata basis to all of its equityholders; and
     (viii) to the extent not included in clause (ii) above, the MLP may make
purchases of MLP Common Units which it intends to use for or to offset the
previous dilutive effect of the issuance of MLP Common Units to participants in
its long-term incentive plan made at any time after the Effective Date, provided
that on a rolling twelve month basis (A) the aggregate number of such MLP Common
Units so purchased does not exceed the aggregate number of MLP Common Units that
have vested with such participants and been issued, and (B) the aggregate
purchase price of such MLP Common Units does not exceed $2,000,000. To the
extent the MLP does not expend $2,000,000 in any given rolling twelve month
period, the shortfall may be rolled forward and used in subsequent rolling
twelve month periods; provided that, after giving effect to such roll forward,
the aggregate purchase price for MLP Common Units purchased during any rolling
twelve month period pursuant to this clause (viii) shall not exceed $3,000,000.
     (i) Lease Obligations. Create, incur, assume or suffer to exist, or permit
any of its Subsidiaries to create, incur, assume or suffer to exist, any
obligations as lessee (excluding for this purpose obligations as lessee under
Capital Leases) for the rental or hire of real or personal property in
connection with any sale and leaseback transaction (except to the extent and not
exceeding the amounts permitted by Section 5.02(f)(iii).
     (j) Amendments of Constitutive Documents. Amend, or permit any of its
Subsidiaries to amend, (i) the Constitutive Documents of the Borrower or any of
its Subsidiaries or (ii) the Constitutive Documents of the MLP or any of its
Subsidiaries that are not also Subsidiaries of the Borrower, in either case in
any manner that would adversely affect or impact the rights of the
Administrative Agent or the Lender Parties or could be reasonably expected to
have a Material Adverse Effect.
     (k) Accounting Changes. Make or permit, or permit any of its Subsidiaries
to make or permit, any change in (i) accounting policies or reporting practices,
except as required by GAAP or (ii) its Fiscal Year.
     (l) Prepayments, Etc. of Debt. Prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner any Debt
prior to the Term Loan Maturity Date, excluding prepayments of Debt (i) under
the Existing Facility Agreement, (ii) pursuant to the Loan Documents or
(iii) which matures prior to the maturity date of the Revolving Credit Facility,
provided that the face amount of such Debt under clause (iii) shall not exceed
$1,000,000 in the aggregate.
     (m) Partnerships, Etc. Become a general partner in any general or limited
partnership or joint venture, or permit any of its Subsidiaries to do so, except
that the Borrower and/or any of its Subsidiaries may be a general partner in any
partnership or joint venture provided such partnership or such joint venture
incurs no Debt or other liability for which the Borrower or such Subsidiary is
liable as guarantor or a provider of any other credit support, or by virtue of
its status as such general partner or joint venturer.

88



--------------------------------------------------------------------------------



 



     (n) Formation of Subsidiaries; Consolidated Ventures. Organize or invest
in, or permit any Subsidiary to organize or invest in, any new Subsidiary except
as permitted under Section 5.02(g)(i) and Section 5.02(g)(iii), or pledge any
equity interests in any Consolidated Ventures.
     (o) Payment Restrictions Affecting Subsidiaries. Enter into or suffer to
exist, or permit any of its Subsidiaries to enter into or suffer to exist,
directly or indirectly, any agreement or arrangement limiting the ability of any
of its Subsidiaries to declare or pay dividends or other distributions in
respect of its Capital Stock or repay or prepay any Debt owed to, make loans or
advances to, or otherwise transfer assets to or invest in, the Borrower or any
Subsidiary of the Borrower (whether through a covenant restricting dividends,
loans, asset transfers or investments, a financial covenant or otherwise),
except the Loan Documents and except with respect to Consolidated Ventures.
     (p) Transactions with Affiliates. Enter into, or permit any of its
Subsidiaries to enter into, directly or indirectly, any transaction or group of
related transactions (including without limitation the purchase, lease, sale or
exchange of properties of any kind or the rendering of any service) with any
Affiliate, except for the IPO Transactions and otherwise except in the ordinary
course or pursuant to the reasonable requirements of the Borrower’s or such
Subsidiary’s business, in each case upon fair and reasonable terms no less
favorable (taken as a whole, as determined in good faith by the board of
directors of the General Partner or its Conflicts Committee) to the Borrower or
such Subsidiary than would be obtainable in a comparable arm’s-length
transaction with a Person not an Affiliate. For the avoidance of doubt, this
provision shall not restrict the continued operation of the General Partner and
the Loan Parties under and pursuant to the Administrative Services Agreement or
the continued operation of the Borrower and Tunnell Hill Reclamation LLC under
and pursuant to the existing environmental services agreement and mining
agreement, as both are in effect on the date hereof.
     (q) Use of Proceeds. Permit the proceeds of the Borrowings to be used for
any purpose other than those permitted by Section 2.14. Neither the Borrower nor
any Person acting on behalf of the Borrower has taken or will take any action
which might cause any of the Loan Documents to violate Regulations T, U or X or
any other regulation of the Board or to violate Section 7 of the Securities
Exchange Act of 1934 or any rule or regulation thereunder, in each case as now
in effect or as the same may hereinafter be in effect. If requested by the
Administrative Agent, the Borrower will furnish to the Administrative Agent and
each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form U-1 or such other form referred to in Regulation U,
Regulation T or Regulation X of the Board, as the case may be.
     Section 5.03 Reporting Requirements. So long as any Advance or any other
monetary obligation of any Loan Party under any Loan Document shall remain
unpaid, any Letter of Credit shall be outstanding or any Lender Party shall have
any Commitment hereunder, the Borrower shall furnish to the Administrative
Agent:
     (a) Default Notice. As soon as possible and in any event within five
Business Days after any Responsible Officer has actual knowledge of the
occurrence of each Default or any event, development or occurrence reasonably
likely to have a Material Adverse Effect continuing

89



--------------------------------------------------------------------------------



 



on the date of such statement, a statement of the chief financial officer (or
Person performing similar functions) of the MLP (or the General Partner) setting
forth details of such Default and the action that the MLP has taken and proposes
to take with respect thereto.
     (b) Annual Financial Statements. As soon as available and in any event
within 90 days after the end of each Fiscal Year (provided that, if different,
such time period shall automatically be modified to be the same as the time
period applicable for Commission annual reporting), a copy of the annual audit
report for such year for the MLP and its Subsidiaries, including therein a
Consolidated balance sheet of the MLP and its Subsidiaries as of the end of such
Fiscal Year and a Consolidated statement of operations and a Consolidated
statement of cash flows of the MLP and its Subsidiaries for such Fiscal Year, in
each case accompanied by an opinion reasonably acceptable to the Required
Lenders of Grant Thornton or other independent public accountants of recognized
standing acceptable to the Required Lenders, together with (i) a clean,
unqualified audit opinion or alternatively, if, in the opinion of such
accounting firm, a Default has occurred and is continuing, a statement as to the
nature thereof, (ii) a Compliance Certificate and a schedule in form reasonably
satisfactory to the Administrative Agent of the computations, if any, used by
such accountants in determining, as of the end of such Fiscal Year, compliance
with the covenants contained in Section 5.04, provided that, in the event of any
change in GAAP used in the preparation of such financial statements, the
Borrower shall also provide, if necessary for the determination of compliance
with Section 5.04, a statement of reconciliation conforming such financial
statements to GAAP, and (iii) a certificate of the chief financial officer (or
Person performing similar functions) of the MLP (or General Partner) stating
that no Default has occurred and is continuing or, if a default has occurred and
is continuing, a statement as to the nature thereof and the action that the MLP
has taken and proposes to take with respect thereto.
     (c) Quarterly Financial Statements. As soon as available and in any event
within 45 days after the end of each of the first three quarters of each Fiscal
Year (provided that, if different, such time period shall automatically be
modified to be the same as the time period applicable for Commission quarterly
reporting), either (i) a Consolidated balance sheet of the MLP and its
Subsidiaries as of the end of such quarter and a Consolidated statement of
operations and a Consolidated statement of cash flows of the MLP and its
Subsidiaries for the period commencing at the end of the previous fiscal quarter
and ending with the end of such fiscal quarter and a Consolidated statement of
operations and a Consolidated statement of cash flows of the MLP and its
Subsidiaries for the period commencing at the end of the previous Fiscal Year
and ending with the end of such quarter, setting forth in each case in
comparative form the corresponding figures for the corresponding date or period
of the preceding Fiscal Year, or alternatively (ii) such financial statements as
are filed with the Commission for each of the first three quarters of such
Fiscal Year, all in reasonable detail and duly certified (subject to the absence
of footnotes and to normal year-end audit adjustments) by the chief financial
officer (or Person performing similar functions) of the MLP (or the General
Partner) as having been prepared in accordance with GAAP, together with (i) a
Compliance Certificate and (ii) a schedule in a form reasonably satisfactory to
the Administrative Agent of the computations used by the Borrower in determining
compliance with the covenants contained in Section 5.04, provided that, in the
event of any change in GAAP used in the preparation of such financial
statements, the Borrower shall also provide, if necessary for the determination
of compliance with Section 5.04, a statement of reconciliation conforming such
financial statements to GAAP.

90



--------------------------------------------------------------------------------



 



     (d) Annual Financial Projections. As soon as available and in any event no
later than 60 days after the end of each Fiscal Year, Financial Projections.
     (e) Litigation. Promptly after any Responsible Officer has actual knowledge
of the commencement thereof, notice of all actions, suits, investigations,
litigation and proceedings before any Governmental Authority affecting the
General Partner, any Loan Party or any of its Subsidiaries, including any
Environmental Action, that (i) would be reasonably expected to have a Material
Adverse Effect or (ii) purports to affect the legality, validity or
enforceability of any Transaction Document or the consummation of the
Transaction, and promptly after the occurrence thereof, notice of any material
adverse change in the status or the financial effect on the General Partner, or
any Loan Party or any of its Subsidiaries, of the Disclosed Litigation from that
described on Schedule 4.01(f) hereto.
     (f) Securities Reports. Promptly after the sending or filing thereof,
copies of all proxy statements, financial statements and reports that the MLP
sends to its stockholders, partners or members, and copies of all regular,
periodic and special reports, and all registration statements, that the MLP
files with the Commission or any governmental authority that may be substituted
therefor, or with any national securities exchange, provided that the reporting
requirement of this clause (f) shall be satisfied if the Borrower notifies the
Administrative Agent that such materials have become publicly available on a web
site identified in such notice.
     (g) ERISA.
     (i) ERISA Events and ERISA Reports. (A) Promptly and in any event within 10
days after any Loan Party or any ERISA Affiliate of any Loan Party knows or has
reason to know that any ERISA Event has occurred, a statement of the chief
financial officer (or Person performing similar functions) of the MLP (or the
General Partner) describing such ERISA Event and the action, if any, that such
Loan Party or such ERISA Affiliate has taken and proposes to take with respect
thereto, and (B) on the date any records, documents or other information must be
furnished to the PBGC with respect to any Plan pursuant to Section 4010 of
ERISA, a copy of such records, documents and information.
     (ii) Plan Terminations. Promptly and in any event within two Business Days
after receipt thereof by any Loan Party or any ERISA Affiliate of any Loan
Party, copies of each notice from the PBGC stating its intention to terminate
any Plan or to have a trustee appointed to administer any Plan.
     (iii) Plan Annual Reports. Promptly and in any event within 30 days after
the filing thereof with the Internal Revenue Service, copies of each Schedule B
(Actuarial Information) to the annual report (Form 5500 Series) with respect to
each Plan.
     (iv) Multiemployer Plan Notices. Promptly and in any event within five
Business Days after receipt thereof by any Loan Party or any ERISA Affiliate of
any Loan Party from the sponsor of a Multiemployer Plan, copies of each notice
concerning (A) the imposition of Withdrawal Liability by any such Multiemployer
Plan, (B) the reorganization or termination, within the meaning of Title IV of
ERISA, of any such

91



--------------------------------------------------------------------------------



 



Multiemployer Plan or (C) the amount of liability incurred, or that may be
incurred, by such Loan Party or any such ERISA Affiliate in connection with any
event described in clause (A) or (B).
     (h) Environmental Conditions. Promptly after any Responsible Officer has
actual knowledge of the assertion or occurrence thereof, notice of any material
Environmental Action against or of any noncompliance by any Loan Party or any of
its Subsidiaries with any Environmental Law or Environmental Permit.
     (i) Notices of Certain Changes. Promptly, but in any event within five
(5) Business Days after the execution thereof, copies of any amendment,
modification or supplement to any organizational document of a Loan Party or any
of its Subsidiaries.
     (j) Coal and Mining Agreements. Promptly after the occurrence thereof,
notice of any material change other than in the ordinary course of business to
any material coal sales agreement or material contract, material contract mining
agreement or material coal purchase agreements to which the Borrower or any of
its Subsidiaries is a party.
     (k) Other Information. Such other information respecting the business,
condition (financial or otherwise), operations, performance, properties or
prospects of any Loan Party or any of its Subsidiaries as the Administrative
Agent, or any Lender Party through the Administrative Agent, may from time to
time reasonably request.
     (l) Monthly Acquisition Report. Within thirty (30) days after the last day
of the month, a report listing all material acquisitions of fee and leasehold
interests in Coal Business real property acquired during such month by the MLP
and its Subsidiaries, accompanied by a certificate of the chief financial
officer (or Person performing similar functions) certifying compliance with
Section 5.02(g)(iii).
     (m) Mine Inspection Report. Within forty-five (45) days after the each
fiscal quarter of each Fiscal Year, a mine inspection report, in form, substance
and detail satisfactory to the Administrative Agent and consistent with past
credit facility reporting practices, from a mine inspection firm satisfactory to
the Administrative Agent, setting forth a statement of the costs and expenses of
conducting the reclamation activities, if any, at each parcel, lot or tract of
real property owned, leased or used by the Loan Parties and their Subsidiaries
required by all applicable Reclamation Laws, together with the face amount of
the surety, reclamation or similar bonds securing the obligations of the Loan
Parties and their Subsidiaries with respect to each such parcel, lot or tract.
     Section 5.04 Financial Covenants. So long as any Advance or any other
obligation of any Loan Party under any Loan Document shall remain unpaid, any
Letter of Credit shall be outstanding or any Lender Party shall have any
Commitment hereunder, the MLP shall:
     (a) Leverage Ratio. Maintain, at all times, a Leverage Ratio of not more
than 2.75:1.0.
     (b) Interest Coverage Ratio. Maintain, at all times, an Interest Coverage
Ratio of not less than 4.0:1.0.

92



--------------------------------------------------------------------------------



 



     (c) Maximum Capital Expenditures. Not make, or permit any of its
Subsidiaries to make, any Capital Expenditures that would cause the aggregate of
all Capital Expenditures made by the MLP and its Subsidiaries in any period set
forth below to exceed the amount set forth below for such period (the “Scheduled
Amount”):

          Period of Fiscal   Capital Expenditure   Year Ending   Amount  
December 31, 2010*
  $ 17,000,000  
December 31, 2011
  $ 40,000,000  
December 31, 2012
  $ 45,000,000  
December 31, 2013
  $ 45,000,000  
December 31, 2014
  $ 40,000,000  

 

*   For the period of such Fiscal Year from the Effective Date on.

provided, however, that (i) the amount of Capital Expenditures that may be made
in any Fiscal Year shall be increased above the Scheduled Amount by the
aggregate amount of Net Cash Proceeds received in such Fiscal Year from the
issuance of equity of the MLP (the “Equity Proceeds”) and, to the extent the
Equity Proceeds are not spent in such Fiscal Year (such unspent amount, the
“Unused Equity Proceeds”), the amount of Capital Expenditures that may be made
in the immediately succeeding Fiscal Year, and only for such immediately
succeeding Fiscal Year, shall be increased above the Scheduled Amount by the
amount of such Unused Equity Proceeds and (ii) if, for any Fiscal Year set forth
above, the Scheduled Amount specified for such Fiscal Year exceeds the aggregate
amount of Capital Expenditures made by the MLP and its Subsidiaries during such
Fiscal Year which are applied to the Scheduled Amount (the amount of such excess
being the “Excess Amount”), the Borrower and its Subsidiaries shall be entitled
to make additional Capital Expenditures in the immediately succeeding Fiscal
Year, and only for such immediately succeeding Fiscal Year, in an amount equal
to such Excess Amount, but not to exceed $10,000,000; provided that, solely for
purposes of calculating the Excess Amount with regard to the Fiscal Year Ending
December 31, 2010, the Scheduled Amount shall be deemed to be $15,000,000.
     In this regard, for the Capital Expenditures made by the MLP and its
Subsidiaries in any Fiscal Year, they shall be applied to amounts available for
Capital Expenditures in such Fiscal Year in the following order: first to any
Excess Amount, next to any Unused Equity Proceeds, then to the Scheduled Amount
and finally to any Equity Proceeds. Notwithstanding the foregoing, only 20% of
the Scheduled Amount may be utilized for property owned or leased by Capital
Expenditures for Consolidated Ventures. For purposes of calculating Capital
Expenditures under the foregoing, (i) the Consolidated Venture Percentage Share
of the Capital Expenditures of any Consolidated Venture shall be included and
(ii) the present value of all future minimum lease payments of equipment leased
pursuant to an operating lease during any Fiscal Year shall be deducted from the
maximum aggregate Capital Expenditures permitted for such Fiscal Year hereunder.
For the avoidance of doubt, (i) expenditures which are a part of the IPO
Transactions in an amount equal to (A) $32,100,000 for lease buyouts as such
amount may be adjusted to reflect the actual such amount in accordance with the
Registration Statement and (B) $24,700,000 for equipment purchases, (ii)
Investments permitted under Section 5.02(g)(i)

93



--------------------------------------------------------------------------------



 



and/or under Section 5.02(g)(ii), (iii) applications of Net Cash Proceeds from
Asset Sales which except such Net Cash Proceeds from the mandatory prepayment
requirement of Section 2.06(c)(i), and (iv) applications of Net Cash Proceeds
from any Material Recovery Event which except such Net Cash Proceeds from the
mandatory prepayment requirement of Section 2.06(c)(iv) shall not be included in
calculating Capital Expenditures for purposes of this Section 5.04(c).
ARTICLE VI
EVENTS OF DEFAULT
     Section 6.01 Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:
     (a) (i) the Borrower shall fail to pay any principal of any Advance when
the same shall become due and payable or (ii) the Borrower shall fail to pay any
interest on any Advance, or any Loan Party shall fail to make any other payment
under any Loan Document, in each case under this clause (ii) within five
Business Days after the same becomes due and payable;
     (b) any representation or warranty made in writing by any Loan Party (or
any of its officers or persons performing similar functions) under or in
connection with any Loan Document (including, without limitation, in any
certificate or financial information delivered pursuant thereto) shall prove to
have been incorrect in any material respect when made or any financial
projections prepared by or on behalf of any Loan Party and made available in
writing to the Administrative Agent or any Lender Party shall prove not to have
been prepared in good faith based upon assumptions that were reasonable at the
time made and at the time made available to the Administrative Agent;
     (c) the Borrower shall fail to perform or observe any term, covenant or
agreement contained in Section 2.14, Section 2.15(a)(ii), Section 5.01(d) or
Section 5.01(e), Section 5.02, Section 5.03(a) or Section 5.04;
     (d) any Loan Party shall fail to perform or observe any other term,
covenant or agreement contained in any Loan Document on its part to be performed
or observed if such failure shall remain unremedied for 30 days after the
earlier of the date on which (i) a Responsible Officer becomes aware of such
failure or (ii) written notice thereof shall have been given to the Borrower by
the Administrative Agent or any Lender Party;
     (e) any Loan Party or any of its Subsidiaries shall fail to pay any
principal of, premium or interest on or any other amount payable in respect of
any Debt of such Loan Party or such Subsidiary (as the case may be) that is
outstanding in a principal amount (or, in the case of any Swap Agreement, the
value of obligations under such Swap Agreement) of at least $500,000 either
individually or in the aggregate (but excluding Debt outstanding hereunder),
when the same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Debt; or any other event shall occur or condition
shall exist under any agreement or instrument relating to any such Debt,

94



--------------------------------------------------------------------------------



 



if the effect of such event or condition is to accelerate, or to permit the
acceleration of, the maturity of such Debt or otherwise to cause, or to permit
the holder thereof to cause, such Debt to mature; or any such Debt shall be
declared to be due and payable or required to be prepaid or redeemed (other than
by a regularly scheduled required prepayment or redemption), purchased or
defeased, or an offer to prepay, redeem, purchase or defease such Debt shall be
required to be made, in each case prior to the stated maturity thereof;
     (f) any Loan Party or any of its Subsidiaries or the General Partner shall
generally not pay its debts as such debts become due, or shall admit in writing
its inability to pay its debts generally, or shall make a general assignment for
the benefit of creditors; or any proceeding shall be instituted by or against
any Loan Party or any of its Subsidiaries or the General Partner seeking to
adjudicate it a bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of
it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee or other similar official for it or
for any substantial part of its property and, in the case of any such proceeding
instituted against it (but not instituted by it) that is being diligently
contested by it in good faith, either such proceeding shall remain undismissed
or unstayed for a period of 60 days or any of the actions sought in such
proceeding (including, without limitation, the entry of an order for relief
against, or the appointment of a receiver, trustee, custodian or other similar
official for, it or any substantial part of its property) shall occur; or any
Loan Party or any of its Subsidiaries or the General Partner shall take any
corporate, partnership or limited liability company action to authorize any of
the actions set forth above in this clause (f);
     (g) any judgments or orders, either individually or in the aggregate, for
the payment of money in excess of $500,000 shall be rendered against any Loan
Party or any of its Subsidiaries and either (i) enforcement proceedings shall
have been commenced by any creditor upon such judgment or order or (ii) there
shall be any period of 60 consecutive days during which a stay of enforcement of
such judgment or order, by reason of a pending appeal or otherwise, shall not be
in effect; provided, however, that any such judgment or order shall not be an
Event of Default under this clause (g) if and for so long as (A) the amount of
such judgment or order is covered by a valid and binding policy of insurance
between the defendant and the insurer covering payment thereof and (B) such
insurer, which shall be rated at least “A” by A.M. Best Company at the time such
insurance policy is issued to such Loan Party, has been notified of, and has not
disputed the claim made for payment of, the amount of such judgment or order;
     (h) any non-monetary judgment or order shall be rendered against any Loan
Party or any of its Subsidiaries that would be reasonably expected to have a
Material Adverse Effect, and there shall be any period of 60 consecutive days
during which a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect;
     (i) any provision of any Loan Document after delivery thereof pursuant to
Section 3.01 or Section 5.01(i) shall for any reason cease to be valid and
binding on or enforceable against any Loan Party a party thereto in any material
respect, or any such Loan Party shall so state in writing;
     (j) a Change of Control shall occur;

95



--------------------------------------------------------------------------------



 



     (k) any Loan Party or any ERISA Affiliate of such Loan Party shall incur,
or shall be reasonably likely to incur, liability in excess of $500,000 in the
aggregate as a result of one or more of the following: (i) the occurrence of any
ERISA Event; (ii) the partial or complete withdrawal of a Loan Party or any
ERISA Affiliate of such Loan Party from a Multiemployer Plan; or (iii) the
reorganization or termination of a Multiemployer Plan; or
     (l) an assertion shall be made by any Person in any court proceeding or by
any governmental authority or agency against any Loan Party or any of its
Subsidiaries of any claims or liabilities, whether accrued, absolute or
contingent, based on or arising under any Environmental Law that is reasonably
likely to be determined adversely to such Loan Party or any of its Subsidiaries,
and the amount thereof (either individually or in the aggregate) would be
reasonably expected to have a Material Adverse Effect (insofar as such amount is
payable by such Loan Party or any of its Subsidiaries but after deducting any
portion thereof that is reasonably expected to be paid by other creditworthy
Persons jointly and severally liable therefor);
then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Lenders, by notice to the Borrower,
declare the Commitments of each Lender Party and the obligation of each Lender
Party to make Advances (other than Letter of Credit Advances by an Issuing Bank
or a Lender pursuant to Section 2.03(c) and Swing Line Advances by a Lender
pursuant to Section 2.02(b)) and of the Issuing Bank to issue Letters of Credit
to be terminated, whereupon the same shall forthwith terminate, and (ii) shall
at the request, or may with the consent, of the Required Lenders, (A) by notice
to the Borrower, declare the Advances, all interest thereon and all other
amounts payable under this Agreement and the other Loan Documents to be
forthwith due and payable, whereupon the Notes, all such interest and all such
amounts shall become and be forthwith due and payable, without presentment,
demand, protest or further notice of any kind, all of which are hereby expressly
waived by the Borrower, and (B) by notice to each party required under the terms
of any agreement in support of which a Standby Letter of Credit is issued,
request that all Obligations under such agreement be declared to be due and
payable; provided, however, that, in the event of an actual or deemed entry of
an order for relief with respect to the Borrower under the Federal Bankruptcy
Code, (I) the Commitments of each Lender Party and the obligation of each Lender
Party to make Advances (other than Letter of Credit Advances by an Issuing Bank
or Lender pursuant to Section 2.03(c) and Swing Line Advances by a Lender
pursuant to Section 2.02(b)) and of the Issuing Bank to issue Letters of Credit
shall automatically be terminated and (II) the Advances, all such interest and
all such amounts shall automatically become and be due and payable, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by the Borrower.
     Section 6.02 Actions in Respect of the Letters of Credit Upon Default. If
any Event of Default shall have occurred and be continuing, the Administrative
Agent may, or shall at the request of the Required Lenders, irrespective of
whether it is taking any of the actions described in Section 6.01 or otherwise,
make demand upon the Borrower to, and forthwith upon such demand the Borrower
shall, pay to the Administrative Agent on behalf of the Lender Parties in same
day funds at the Administrative Agent’s office designated in such demand, for
deposit into an account specified by the Administrative Agent, an amount equal
to the aggregate Available Amount of all Letters of Credit then outstanding,
provided, however, that, in the event of an

96



--------------------------------------------------------------------------------



 



actual or deemed entry of an order for relief with respect to the Borrower under
the Federal Bankruptcy Code, an amount equal to the aggregate Available Amount
of all outstanding Letters of Credit shall be immediately due and payable to the
Administrative Agent for the account of the Lenders without notice to or demand
upon the Borrower, both of which are expressly waived by the Borrower, to be
held in an account specified by the Administrative Agent. If at any time the
Administrative Agent determines that any funds held in such account are subject
to any right or claim of any Person other than the Administrative Agent and the
Lender Parties or that the total amount of such funds is less than the aggregate
Available Amount of all Letters of Credit, the Borrower shall, forthwith upon
demand by the Administrative Agent, pay to the Administrative Agent, as
additional funds to be deposited and held in such account, an amount equal to
the excess of (a) such aggregate Available Amount over (b) the total amount of
funds, if any, then held in such account that the Administrative Agent
determines to be free and clear of any such right and claim. Upon the drawing of
any Letter of Credit for which funds are on deposit in such account, such funds
shall be applied to reimburse the relevant Issuing Bank or Lenders, as
applicable, to the extent permitted by applicable law. If (a)(i) all Letters of
Credit for which funds are on deposit in such account have expired or been
terminated and (ii) no Default shall then be continuing or (b)(i) if the
Commitments of each Lender Party and the obligation of each Lender Party to make
Advances and of the Issuing Bank to issue Letters of Credit shall have been
terminated and (ii) all other Obligations shall have been satisfied in full in
cash, then the Administrative Agent shall, within 14 days, return to the
Borrower all such monies then remaining in such account.
ARTICLE VII
ADMINISTRATIVE AGENT
     Section 7.01 Appointment and Authority. Each Lender Party hereby
irrevocably appoints Citicorp USA, Inc. to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article VII are solely for the benefit of the
Administrative Agent and the Lender Parties, and neither the Borrower nor any
other Loan Party shall have rights as a third party beneficiary of any of such
provisions.
     Section 7.02 Administrative Agent Individually.
     (a) The Person serving as the Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Lender Party as any other Lender
Party and may exercise the same as though it were not the Administrative Agent
and the term “Lender Party” or “Lender Parties” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the MLP or any of its Subsidiaries or other Affiliates
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lender Parties.

97



--------------------------------------------------------------------------------



 



     (b) Each Lender Party understands that the Person serving as the
Administrative Agent, acting in its individual capacity, and its Affiliates
(collectively, the “Agent’s Group”) are engaged in a wide range of financial
services and businesses (including investment management, financing, securities
trading, corporate and investment banking and research) (such services and
businesses are collectively referred to in this Section 7.02(b) as “Activities”)
and may engage in the Activities with or on behalf of one or more of the Loan
Parties or their respective Subsidiaries or other Affiliates. Furthermore, the
Agent’s Group may, in undertaking the Activities, engage in trading in financial
products or undertake other investment businesses for its own account or on
behalf of others (including the Loan Parties and their Subsidiaries or other
Affiliates and including holding, for its own account or on behalf of others,
equity, debt and similar positions in the MLP or any of its Subsidiaries or
their respective Affiliates), including trading in or holding long, short or
derivative positions in securities, loans or other financial products of one or
more of the Loan Parties and their Subsidiaries and other Affiliates. Each
Lender Party understands and agrees that, in engaging in the Activities, the
Agent’s Group may receive or otherwise obtain information concerning the Loan
Parties and their Subsidiaries or other Affiliates (including information
concerning the ability of the Loan Parties to perform their respective
Obligations hereunder and under the other Loan Documents), which information may
not be available to any of the Lender Parties that are not members of the
Agent’s Group. Neither the Administrative Agent nor any member of the Agent’s
Group shall have any duty to disclose to any Lender Party or use on behalf of
the Lender Parties, and they shall not be liable for the failure to so disclose
or use, any information whatsoever about or derived from the Activities or
otherwise (including any information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of any
Loan Party or any of their Subsidiaries or other Affiliates) or to account for
any revenue or profits obtained in connection with the Activities, except that
the Administrative Agent shall deliver or otherwise make available to each
Lender Party such documents as are expressly required by any Loan Document to be
transmitted by the Administrative Agent to the Lender Parties.
     (c) Each Lender Party further understands that there may be situations
where members of the Agent’s Group or their respective customers (including the
Loan Parties and their Subsidiaries and other Affiliates) either now have or may
in the future have interests or take actions that may conflict with the
interests of any one or more of the Lender Parties (including the interests of
the Lender Parties hereunder and under the other Loan Documents). Each Lender
Party agrees that no member of the Agent’s Group is or shall be required to
restrict its activities as a result of the Person serving as the Administrative
Agent being a member of the Agent’s Group, and that each member of the Agent’s
Group may undertake any Activities without further consultation with or
notification to any Lender Party. None of (i) this Agreement nor any other Loan
Document, (ii) the receipt by the Agent’s Group of information concerning the
Loan Parties and their Subsidiaries and other Affiliates (including information
concerning the ability of the Loan Parties to perform their respective
Obligations hereunder and under the other Loan Documents) or (iii) any other
matter shall give rise to any fiduciary, equitable or contractual duties
(including without limitation any duty of trust or confidence) owing by the
Administrative Agent or any other member of the Agent’s Group to any Lender
Party including any such duty that would prevent or restrict the Agent’s Group
from acting on behalf of customers (including the Loan Parties and their
Subsidiaries and other Affiliates) or for its own account.

98



--------------------------------------------------------------------------------



 



     Section 7.03 Duties of Administrative Agent; Exculpatory Provisions. The
Administrative Agent’s duties hereunder and under the other Loan Documents are
solely ministerial and administrative in nature and the Administrative Agent
shall not have any duties or obligations except those expressly set forth herein
and in the other Loan Documents. Without limiting the generality of the
foregoing, the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, but shall be required
to act or refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the written direction of the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Loan Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent or any of its
Affiliates to liability or that is contrary to any Loan Document or applicable
law.
     (b) The Administrative Agent shall not be liable for any action taken or
not taken by it (i) with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary, or as
the Administrative Agent shall believe in good faith shall be necessary, under
the circumstances as provided in Article VI or Section 8.01) or (ii) in the
absence of its own gross negligence or willful misconduct. The Administrative
Agent shall be deemed not to have knowledge of any Default or the event or
events that give or may give rise to any Default unless and until the Borrower
or any Lender Party shall have given notice to the Administrative Agent
describing such Default or such event or events.
     (c) Neither the Administrative Agent nor any other member of the Agent’s
Group shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty, representation or other information made or
supplied in or in connection with this Agreement, any other Loan Document or the
Information Memorandum, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith or the adequacy, accuracy and/or completeness of the information
contained therein, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document or the perfection or priority of any Lien or security
interest created or purported to be created by the Security Documents or (v) the
satisfaction of any condition set forth in Article III or elsewhere herein,
other than (but subject to the foregoing clause (ii)) to confirm receipt of
items expressly required to be delivered to the Administrative Agent.
     (d) Nothing in this Agreement or any other Loan Document shall require the
Administrative Agent or any of its Related Parties to carry out any “know your
customer” or other checks in relation to any Person on behalf of any Lender
Party and each Lender Party confirms to the Administrative Agent that it is
solely responsible for any such checks it is required to carry out and that it
may not rely on any statement in relation to such checks made by the
Administrative Agent or any of its Related Parties.
     Section 7.04 Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic

99



--------------------------------------------------------------------------------



 



message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of an Advance, or the
issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender Party, the Administrative Agent may presume that such
condition is satisfactory to such Lender Party unless an officer of the
Administrative Agent responsible for the transactions contemplated hereby shall
have received notice to the contrary from such Lender Party prior to the making
of such Advance or the issuance of such Letter of Credit, and in the case of a
Borrowing such Lender Party shall not have made available to the Administrative
Agent such Lender Party’s ratable portion of such Borrowing. The Administrative
Agent may consult with legal counsel (who may be counsel for the MLP or any of
its Subsidiaries or other Affiliates), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
     Section 7.05 Indemnification.
     (a) Each Lender Party severally agrees to indemnify the Administrative
Agent (to the extent not promptly reimbursed by the Borrower) from and against
such Lender Party’s ratable share (determined as of the date the event or
circumstance giving rise to such Indemnified Cost (as defined below) occurred as
provided below) of any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever that may be imposed on, incurred by, or asserted
against the Administrative Agent in any way relating to or arising out of the
Loan Documents or any action taken or omitted by the Administrative Agent under
the Loan Documents (collectively, the “Indemnified Costs”); provided, however,
that no Lender Party shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from the Administrative Agent’s gross
negligence or willful misconduct as found in a final, non-appealable judgment by
a court of competent jurisdiction. Without limitation of the foregoing, each
Lender Party agrees to reimburse the Administrative Agent promptly upon demand
for its ratable share of any costs and expenses (including, without limitation,
fees and expenses of counsel), payable by the Borrower under Section 8.05, to
the extent that the Administrative Agent is not promptly reimbursed for such
costs and expenses by the Borrower. In the case of any investigation, litigation
or proceeding giving rise to any Indemnified Costs, this Section 7.05 applies
whether any such investigation, litigation or proceeding is brought by any
Lender Party or any other Person.
     (b) Each Lender Party severally agrees to indemnify the Issuing Bank (to
the extent not promptly reimbursed by the Borrower) from and against such Lender
Party’s ratable share (determined as of the date the event or circumstance
giving rise to such Indemnified Cost occurred as provided below) of any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever that may be
imposed on, incurred by, or asserted against the Issuing Bank in any way
relating to or arising out of the Loan Documents or any action taken or omitted
by the Issuing Bank under the Loan Documents; provided, however, that no Lender
Party shall be liable for any portion of such

100



--------------------------------------------------------------------------------



 



liabilities, obligations,losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the Issuing Bank’s gross
negligence or willful misconduct as found in a final, non-appealable judgment by
a court of competent jurisdiction. Without limitation of the foregoing, each
Lender Party agrees to reimburse the Issuing Bank promptly upon demand for its
ratable share of any costs and expenses (including, without limitation, fees and
expenses of counsel), payable by the Borrower under Section 8.05, to the extent
that the Issuing Bank is not promptly reimbursed for such costs and expenses by
the Borrower.
     (c) For purposes of this Section 7.05, the Lender Parties’ respective
ratable shares of any amount shall be determined, at any time, according to the
sum of (i) the aggregate principal amount of the Advances outstanding at such
time and owing to the respective Lender Parties, (ii) their respective Revolving
Pro Rata Shares of the aggregate Available Amount of all Letters of Credit
outstanding at such time and (iii) their respective Unused Revolving Credit
Commitments at such time; provided that the aggregate principal amount of Swing
Line Advances owing to the Swing Line Bank and of Letter of Credit Advances
owing to the Issuing Bank shall be considered to be owed to the Lenders ratably
in accordance with their respective Revolving Credit Commitments. The failure of
any Lender Party to reimburse the Administrative Agent or the Issuing Bank, as
the case may be, promptly upon demand for its ratable share of any amount
required to be paid by the Lender Parties to the Administrative Agent or the
Issuing Bank, as the case may be, as provided herein shall not relieve any other
Lender Party of its obligation hereunder to reimburse such Agent or the Issuing
Bank, as the case may be, for its ratable share of such amount, but no Lender
Party shall be responsible for the failure of any other Lender Party to
reimburse such Agent or the Issuing Bank, as the case may be, for such other
Lender Party’s ratable share of such amount. Without prejudice to the survival
of any other agreement of any Lender Party hereunder, the agreement and
obligations of each Lender Party contained in this Section 7.05 shall survive
the payment in full of principal, interest and all other amounts payable
hereunder and under the other Loan Documents and the fulfillment of all
obligations in connection with the Fee Letter with respect hereto.
     Section 7.06 Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of their duties and exercise their rights and powers by or
through their respective Related Parties. Each such sub-agent and the Related
Parties of the Administrative Agent and each such sub-agent shall be entitled to
the benefits of all provisions of this Article VII and Section 8.05 (as though
such sub-agents were the “Administrative Agent” under the Loan Documents) as if
set forth in full herein with respect thereto.
     Section 7.07 Resignation of Administrative Agent, Issuing Bank or Swing
Line Bank.
     (a) The Administrative Agent may at any time give notice of its resignation
to the Lender Parties and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor, which shall be a commercial bank organized
under the laws of the United States or of any State thereof and having a
combined capital and surplus of at least $250,000,000. If no such successor
shall

101



--------------------------------------------------------------------------------



 



have been so appointed by the Required Lenders and shall have accepted such
appointment within the Lender Party Appointment Period, then the resigning
Administrative Agent may on behalf of the Lender Parties appoint a successor
Administrative Agent meeting the qualifications set forth above. In addition and
without any obligation on the part of the resigning Administrative Agent to
appoint, on behalf of the Lender Parties, a successor Administrative Agent, the
resigning Administrative Agent may at any time upon or after the end of the
Lender Party Appointment Period notify the Borrower and the Lender Parties that
no qualifying Person has accepted appointment as successor Administrative Agent
and the effective date of such resigning Administrative Agent’s resignation
which effective date shall be no earlier than three Business Days after the date
of such notice. Upon the resignation effective date established in such notice
and regardless of whether a successor Administrative Agent has been appointed
and accepted such appointment, the resigning Administrative Agent’s resignation
shall nonetheless become effective and (i) the resigning Administrative Agent
shall be discharged from its duties and obligations as the Administrative Agent
hereunder and under the other Loan Documents and (ii) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender Party directly,
until such time as the Required Lenders appoint a successor Administrative Agent
as provided for above in this clause (a). Upon the acceptance of a successor’s
appointment as the Administrative Agent hereunder, such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties as
the Administrative Agent of the resigning (or resigned) Administrative Agent,
and the resigning Administrative Agent shall be discharged from all of its
duties and obligations as the Administrative Agent hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
clause (a)). The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor. After the resigning
Administrative Agent’s resignation hereunder and under the other Loan Documents,
the provisions of this Article VII and Section 8.05 shall continue in effect for
the benefit of such resigning Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the resigning Administrative Agent was acting as the
Administrative Agent.
     (b) Any resignation pursuant to this Section 7.07 by a Person acting as
Administrative Agent shall, unless such Person shall notify the Borrower and the
Lender Parties otherwise, also act to relieve such Person and its Affiliates of
any obligation to advance or issue new, or extend existing, Swing Line Advances
where such advance is to occur on or after the effective date of such
resignation. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (i) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the resigning Swing Line Bank,
(ii) the resigning Swing Line Bank shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents
and (iii) the successor Swing Line Bank shall enter into an Assignment and
Acceptance Agreement and acquire from the resigning Swing Line Bank each
outstanding Swing Line Loan of such resigning Swing Line Bank for a purchase
price equal to par plus accrued interest.
     (c) The Issuing Bank may at any time give notice of its resignation to the
Lender Parties and the Borrower. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor, which shall be a

102



--------------------------------------------------------------------------------



 



commercial bank organized under the laws of the United States or of any State
thereof and having a combined capital and surplus of at least $250,000,000. If
no such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within the Lender Party Appointment Period, then
the resigning Issuing Bank may on behalf of the Lender Parties appoint a
successor Issuing Bank meeting the qualifications set forth above. In addition
and without any obligation on the part of the resigning Issuing Bank to appoint,
on behalf of the Lender Parties, a successor Issuing Bank, the resigning Issuing
Bank may at any time upon or after the end of the Lender Party Appointment
Period notify the Borrower and the Lender Parties that no qualifying Person has
accepted appointment as successor Issuing Bank and the effective date of such
resigning Issuing Bank’s resignation which effective date shall be no earlier
than three Business Days after the date of such notice. Upon the resignation
effective date established in such notice and regardless of whether a successor
Issuing Bank has been appointed and accepted such appointment, the resigning
Issuing Bank’s resignation shall nonetheless become effective and relieve such
Person and its Affiliates of any obligation to advance or issue new, or extend
existing, Letters of Credit where such issuance or extension is to occur on or
after the effective date of such resignation. Upon the acceptance of a
successor’s appointment as Issuing Bank hereunder, (i) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the resigning Issuing Bank, (ii) the resigning Issuing Bank shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents and (iii) the successor Issuing Bank shall issue
Letters of Credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
resigning Issuing Bank to effectively assume the obligations of the resigning
Issuing Bank with respect to such Letters of Credit.
     (d) In addition to the foregoing, if a Lender becomes, and during the
period it remains, a Defaulting Lender or a Potential Defaulting Lender, the
Issuing Bank and/or the Swing Line Bank may, at any time, upon giving five
Business Days’ prior written notice to the Borrower and the Administrative
Agent, resign as the Issuing Bank or the Swing Line Bank, respectively,
effective at the close of business New York City time on a date specified in
such notice; provided that such resignation by the Issuing Bank shall have no
effect on the validity or enforceability of any Letter of Credit then
outstanding or on the obligations of the Borrower or any Lender under this
Agreement with respect to any such outstanding Letter of Credit or otherwise to
the Issuing Bank; and provided, further, that such resignation by the Swing Line
Bank shall have no effect on its rights in respect of any outstanding Swing Line
Advances or on the obligations of the Borrower or any Lender under this
Agreement with respect to any such outstanding Swing Line Advances.
     Section 7.08 Non-Reliance on Administrative Agent and Other Lender Parties.
     (a) Each Lender Party confirms to the Administrative Agent, each other
Lender Party and each of their respective Related Parties that it (i) possesses
(individually or through its Related Parties) such knowledge and experience in
financial and business matters that it is capable, without reliance on the
Administrative Agent, any other Lender Party or any of their respective Related
Parties, of evaluating the merits and risks (including tax, legal, regulatory,
credit, accounting and other financial matters) of (A) entering into this
Agreement, (B) making Advances and other extensions of credit hereunder and
under the other Loan Documents and (C) in taking or not taking actions hereunder
and thereunder, (ii) is financially able to bear such risks

103



--------------------------------------------------------------------------------



 



and (iii) has determined that entering into this Agreement and making Advances
and other extensions of credit hereunder and under the other Loan Documents is
suitable and appropriate for it.
     (b) Each Lender Party acknowledges that (i) it is solely responsible for
making its own independent appraisal and investigation of all risks arising
under or in connection with this Agreement and the other Loan Documents, (ii) it
has, independently and without reliance upon the Administrative Agent, any other
Lender Party or any of their respective Related Parties, made its own appraisal
and investigation of all risks associated with, and its own credit analysis and
decision to enter into, this Agreement based on such documents and information
as it has deemed appropriate and (iii) it will, independently and without
reliance upon the Administrative Agent, any other Lender Party or any of their
respective Related Parties, continue to be solely responsible for making its own
appraisal and investigation of all risks arising under or in connection with,
and its own credit analysis and decision to take or not take action under, this
Agreement and the other Loan Documents based on such documents and information
as it shall from time to time deem appropriate, which may include, in each case:
     (A) the financial condition, status and capitalization of the Borrower and
each other Loan Party;
     (B) the legality, validity, effectiveness, adequacy or enforceability of
this Agreement and each other Loan Document and any other agreement, arrangement
or document entered into, made or executed in anticipation of, under or in
connection with any Loan Document;
     (C) determining compliance or non-compliance with any condition hereunder
to the making of an Advance, or the issuance of a Letter of Credit and the form
and substance of all evidence delivered in connection with establishing the
satisfaction of each such condition; and/or
     (D) the adequacy, accuracy and/or completeness of the Information
Memorandum and any other information delivered by the Administrative Agent, any
other Lender Party or any of their respective Related Parties under or in
connection with this Agreement or any other Loan Document, the transactions
contemplated hereby and thereby or any other agreement, arrangement or document
entered into, made or executed in anticipation of, under or in connection with
any Loan Document.
     Section 7.09 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Persons acting as Syndication Agent, Joint
Bookrunners or Joint Lead Arrangers or listed on the cover page hereof shall
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent or as a Lender Party hereunder.

104



--------------------------------------------------------------------------------



 



ARTICLE VIII
MISCELLANEOUS
     Section 8.01 Amendments, Etc. Except as otherwise contemplated by
Section 8.08 and the Security Documents, no amendment or waiver of any provision
of this Agreement or the Notes or any other Loan Document, nor consent to any
departure by any Loan Party therefrom, shall in any event be effective unless
the same shall be in writing and signed (or, in the case of the Security
Documents, consented to) by the Required Lenders, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that (a) no amendment, waiver or
consent shall, unless in writing and signed by all of the Lender Parties, do any
of the following at any time: (i) waive any of the conditions specified in
Section 3.01 or Section 3.02, (ii) change the number of Lenders or the
percentage of (A) the Commitments, (B) the aggregate unpaid principal amount of
the Advances or (C) the aggregate Available Amount of outstanding Letters of
Credit that, in each case, shall be required for the Lenders or any of them to
take any action hereunder, (iii) release all or substantially all of the
collateral or reduce or limit the Obligations, release or otherwise limit the
liability of any Guarantor under the Security Documents with respect to the
Obligations owing to the Administrative Agent and the Lender Parties, (iv) amend
Section 2.13, or (v) amend this Section 8.01, and (b) no amendment, waiver or
consent shall, unless in writing and signed by the Required Lenders and each
Lender that has a Commitment hereunder if such Lender is directly affected by
such amendment, waiver or consent, (i) increase the Commitments of such Lender
(including any increase pursuant to Section 2.18), (ii) reduce the principal of,
or interest on, the Notes held by such Lender or any fees or other amounts
payable hereunder to such Lender, (iii) postpone any date fixed for any payment
of principal of, or interest on, the Notes held by such Lender or any fees or
other amounts payable hereunder to such Lender, (iv) change the order of
application of any prepayment set forth in Section 2.06 in any manner that
materially affects such Lender; provided, additionally, that no amendment,
waiver or consent shall, unless in writing and signed by the Swing Line Bank or
the Issuing Bank, as the case may be, in addition to the Lenders required above
to take such action, affect the rights or obligations of the Swing Line Bank or
of the Issuing Bank, as the case may be, under this Agreement; and provided,
further, that no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent in addition to the Lenders required above to
take such action, affect the rights or duties of the Administrative Agent under
this Agreement or the other Loan Documents. Anything herein to the contrary
notwithstanding, during such period as a Lender is a Defaulting Lender, to the
fullest extent permitted by applicable law such Lender shall not be entitled to
vote in respect of amendments and waivers hereunder and the Commitment and the
outstanding Advances or other extensions of credit of such Lender hereunder
shall not be taken into account in determining whether the Required Lenders or
all of the Lenders, as the case may be, have approved any such amendment or
waiver (and the definition of “Required Lenders” shall automatically be deemed
modified accordingly for the duration of such period); provided that any such
amendment or waiver that would increase or extend the term of the Commitment of
such Defaulting Lender, extend the date fixed for the payment of principal or
interest owing to such Defaulting Lender hereunder, reduce the principal amount
of any obligation owing to such Defaulting Lender, reduce the amount of or the
rate or amount of interest on any amount owing

105



--------------------------------------------------------------------------------



 



to such Defaulting Lender, or alter the terms of this proviso shall require the
consent of such Defaulting Lender.
     Section 8.02 Notices.
     (a) All notices, demands, requests, consents and other communications
provided for in this Agreement shall be given in writing, or by any
telecommunication device capable of creating a written record (including
electronic mail), and addressed to the party to be notified as follows:

  (i)   if to the Borrower or any other Loan Party:         Oxford Mining
Company, LLC
41 South High Street, Suite 3450
Columbus, OH 43215
Attention of: Jeffrey M. Gutman
Telecopier No.: (614) 754-7100
E-Mail Address: jgutman@oxfordmining.com     (ii)   if to the Administrative
Agent:         Citicorp USA, Inc.
1615 Brett Rd OPS3
New Castle, DE 19720
Attention of: Suzanna Gallagher
Telecopier No.: (212) 994-0961
E-Mail Address: Suzanna.Gallagher@citi.com     (iii)   if to the Issuing Bank:  
      Fifth Third Bank
38 Fountain Square Plaza
Cincinnati, OH 45263
MD 10AT63
Attention of: Patrick Lingrosso
Telecopier No.: (513) 534-8400
E-Mail Address: Patrick.lingrosso@53.com     (iv)   if to the Swing Line Bank:  
      Citibank, N.A.
1615 Brett Rd OPS3
New Castle, DE 19720
Attention of: Suzanna Gallagher
Telecopier No.: (212) 994-0961
E-Mail Address: Suzanna.Gallagher@citi.com

106



--------------------------------------------------------------------------------



 



          (v) if to any other Lender Party, to it at its address (or telecopier
number) set forth in its Administrative Questionnaire.
or at such other address as shall be notified in writing (A) in the case of the
Borrower, the Administrative Agent and the Swing Loan Lender, to the other
parties, and (B) in the case of all other parties, to the Borrower and the
Administrative Agent.
     (b) All notices, demands, requests, consents and other communications
described in clause (a) above shall be effective (i) if delivered by hand,
including any overnight courier service, upon personal delivery, (ii) if
delivered by mail, when deposited in the mails, (iii) if delivered by posting to
an Approved Electronic Platform, an Internet website or a similar
telecommunication device requiring that a user have prior access to such
Approved Electronic Platform, website or other device (to the extent permitted
by Section 8.03 to be delivered thereunder), when such notice, demand, request,
consent or other communication shall have been made generally available on such
Approved Electronic Platform, Internet website or similar device to the class of
Person being notified (regardless of whether any such Person must accomplish,
and whether or not any such Person shall have accomplished, any action prior to
obtaining access to such items, including registration, disclosure of contact
information, compliance with a standard user agreement or undertaking a duty of
confidentiality) and such Person has been notified in respect of such posting
that a communication has been posted to the Approved Electronic Platform and
(iv) if delivered by electronic mail or any other telecommunications device,
when transmitted to an electronic mail address (or by another means of
electronic delivery) as provided in clause (a) above; provided, however, that
notices and communications to the Administrative Agent pursuant to Article II or
Article VII shall not be effective until received by the Administrative Agent.
     (c) Notwithstanding clauses (a) and (b) above (unless the Administrative
Agent requests that the provisions of clause (a) and (b) above be followed) and
any other provision in this Agreement or any other Loan Document providing for
the delivery of any Approved Electronic Communication by any other means, the
Loan Parties shall deliver all Approved Electronic Communications to the
Administrative Agent by properly transmitting such Approved Electronic
Communications in an electronic/soft medium in a format acceptable to the
Administrative Agent to oploanswebadmin@citigroup.com or such other electronic
mail address (or similar means of electronic delivery) as the Administrative
Agent may notify to the Borrower. Nothing in this clause (c) shall prejudice the
right of the Administrative Agent or any Lender Party to deliver any Approved
Electronic Communication to any Loan Party in any manner authorized in this
Agreement or to request that the Borrower effect delivery in such manner.
     Section 8.03 Posting of Approved Electronic Communications.
     (a) Each of the Lender Parties and each Loan Party agree that the
Administrative Agent may, but shall not be obligated to, make the Approved
Electronic Communications available to the Lender Parties by posting such
Approved Electronic Communications on IntraLinks™ or a substantially similar
electronic platform chosen by the Administrative Agent to be its electronic
transmission system (the “Approved Electronic Platform”).

107



--------------------------------------------------------------------------------



 



     (b) Although the Approved Electronic Platform and its primary web portal
are secured with generally-applicable security procedures and policies
implemented or modified by the Administrative Agent from time to time
(including, as of the date hereof, a dual firewall and a User ID/Password
Authorization System) and the Approved Electronic Platform is secured through a
single-user-per-deal authorization method whereby each user may access the
Approved Electronic Platform only on a deal-by-deal basis, each of the Lender
Parties and each Loan Party acknowledges and agrees that the distribution of
material through an electronic medium is not necessarily secure and that there
are confidentiality and other risks associated with such distribution. In
consideration for the convenience and other benefits afforded by such
distribution and for the other consideration provided hereunder, the receipt and
sufficiency of which is hereby acknowledged, each of the Lender Parties and each
Loan Party hereby approves distribution of the Approved Electronic
Communications through the Approved Electronic Platform and understands and
assumes the risks of such distribution.
     (c) THE APPROVED ELECTRONIC PLATFORM AND THE APPROVED ELECTRONIC
COMMUNICATIONS ARE PROVIDED “AS IS” AND “AS AVAILABLE.” NEITHER THE
ADMINISTRATIVE AGENT NOR ANY OTHER MEMBER OF THE AGENT’S GROUP WARRANT THE
ACCURACY, ADEQUACY OR COMPLETENESS OF THE APPROVED ELECTRONIC COMMUNICATIONS OR
THE APPROVED ELECTRONIC PLATFORM AND EACH EXPRESSLY DISCLAIMS ANY LIABILITY FOR
ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED
ELECTRONIC PLATFORM. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT PARTIES IN CONNECTION WITH
THE APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM.
     (d) Each of the Lender Parties and each Loan Party agree that the
Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Approved Electronic Communications on the
Approved Electronic Platform in accordance with the Administrative Agent’s
generally-applicable document retention procedures and policies.
     Section 8.04 No Waiver; Remedies. No failure on the part of any Lender
Party or the Administrative Agent to exercise, and no delay in exercising, any
right hereunder or under any Note or any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.
     Section 8.05 Costs and Expenses. (a) The Borrower agrees to pay on demand
(i) all reasonable costs and expenses of the Administrative Agent, the Joint
Lead Arrangers and their Affiliates in connection with the preparation,
execution, delivery, administration, modification and amendment of the Loan
Documents (including, without limitation, (A) all reasonable due diligence,
collateral review, syndication, transportation, computer, duplication,
appraisal, audit, insurance, consultant, search, filing and recording fees and
expenses and (B) the reasonable fees

108



--------------------------------------------------------------------------------



 



and expenses of one firm of counsel to the Administrative Agent with respect
thereto, with respect to advising the Administrative Agent as to its rights and
responsibilities, or the perfection, protection or preservation of rights or
interests, under the Loan Documents, with respect to negotiations with any Loan
Party or with other creditors of any Loan Party or any of its Subsidiaries
arising out of any Default or any events or circumstances that may give rise to
a Default and with respect to presenting claims in or otherwise participating in
or monitoring any bankruptcy, insolvency or other similar proceeding involving
creditors’ rights generally and any proceeding ancillary thereto) and (ii) all
costs and expenses of the Administrative Agent and each Lender Party in
connection with the enforcement of the Loan Documents after an Event of Default,
whether in any action, suit or litigation, or any bankruptcy, insolvency or
other similar proceeding affecting creditors’ rights generally (including,
without limitation, the reasonable fees and expenses of counsel for the
Administrative Agent and each Lender Party with respect thereto).
Notwithstanding anything to the contrary in the foregoing, the Borrower will not
be obligated to pay any allocated costs of in-house counsel of the
Administrative Agent, the Joint Lead Arrangers or any of their Affiliates.
     (b) The Borrower agrees to indemnify, defend and save and hold harmless the
Administrative Agent, each Joint Lead Arranger, each Lender Party and each of
their Affiliates and their respective officers, directors, employees, agents and
advisors (each, an “Indemnified Party”) from and against, and shall pay on
demand, any and all claims, damages, losses, liabilities, penalties and expenses
(including, without limitation, reasonable fees and expenses of counsel, but
excluding allocated overhead cost of the Administrative Agent, the Joint Lead
Arrangers and the Lender Parties and their Affiliates) that may be incurred by
or asserted or awarded against any Indemnified Party, in each case arising out
of or in connection with or by reason of (including, without limitation, in
connection with any investigation, litigation or proceeding or preparation of a
defense in connection therewith) (i) the Facilities, the actual or proposed use
of the proceeds of the Advances or the Letters of Credit, the Transaction
Documents or any of the transactions contemplated thereby, or (ii) the actual or
alleged presence of Hazardous Materials on any property of any Loan Party or any
of its Subsidiaries or any Environmental Action relating in any way to any Loan
Party or any of its Subsidiaries, except in each case to the extent such claim,
damage, loss, liability or expense is found in a final, non-appealable judgment
by a court of competent jurisdiction to have resulted from such Indemnified
Party’s gross negligence or willful misconduct. In the case of an investigation,
litigation or other proceeding to which the indemnity in this clause (b)
applies, such indemnity shall be effective whether or not such investigation,
litigation or proceeding is brought by any Loan Party, its directors,
shareholders or creditors or an Indemnified Party, whether or not any
Indemnified Party is otherwise a party thereto and whether or not the
Transaction is consummated. The Borrower also agrees not to assert any claim
against the Administrative Agent, any Joint Lead Arranger, any Lender Party or
any of their Affiliates, or any of their respective officers, directors,
employees, agents and advisors, on any theory of liability, for special,
indirect, consequential or punitive damages arising out of or otherwise relating
to the Facilities, the actual or proposed use of the proceeds of the Advances or
the Letters of Credit, the Transaction Documents or any of the transactions
contemplated by the Transaction Documents.
     (c) (i) If any payment of principal of, or Conversion of, any Eurodollar
Rate Advance is made by the Borrower to or for the account of a Lender Party
other than on the last day of the Interest Period for such Advance, as a result
of (A) a payment or Conversion pursuant to Section

109



--------------------------------------------------------------------------------



 



2.06, Section 2.09(b)(i) or Section 2.10(d), (B) acceleration of the maturity of
the Notes pursuant to Section 6.01 or (C) for any other reason, or by an
Eligible Assignee to a Lender Party other than on the last day of the Interest
Period for such Advance upon an assignment of rights and obligations under this
Agreement pursuant to Section 8.08 as a result of a demand by the Borrower
pursuant to Section 8.08(a), (ii) if the Borrower fails to make any payment or
prepayment of an Advance for which a notice of prepayment has been given or that
is otherwise required to be made or fails to continue an Advance for which
notice of the same has been given, whether pursuant to Section 2.04,
Section 2.06 or Section 6.01 or otherwise, or (iii) if the Borrower fails to
fulfill the applicable conditions set forth in Article III on or before the date
specified in any Notice of Borrowing for such Borrowing delivered pursuant to
Section 2.02, the Borrower shall, upon demand by such Lender Party (with a copy
of such demand to the Administrative Agent), pay to the Administrative Agent for
the account of such Lender Party any amounts required to compensate such Lender
Party for any additional losses, costs or expenses that it may reasonably incur
as a result of such payment or Conversion or such failure to pay or prepay or
borrow, as the case may be, including, without limitation, any loss (including
loss of anticipated profits), cost or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by any Lender
Party to fund or maintain such Advance, all of which losses, costs and expenses
shall be an amount equal to the excess, if any, of (X) the amount of interest
that would have accrued on the principal amount of such Advance had such event
not occurred at the Eurodollar Rate that would have been applicable to such
Advance for the period from the date of such event to the last day of the then
current Interest Period therefor (or, in the case of a failure to borrow,
continue or Convert, for the period that would have been the Interest Period for
such Advance), over (Y) the amount of interest that would accrue on such
principal amount for such period at the interest rate which such Lender would
bid, were it to bid at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the eurodollar market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section 8.05, and the basis therefor,
shall be delivered to the Borrower and shall be conclusive and binding for all
purposes, absent manifest error.
     (d) If any Loan Party fails to pay when due any costs, expenses or other
amounts payable by it under any Loan Document, including, without limitation,
reasonable fees and expenses of counsel and indemnities, such amount may be paid
on behalf of such Loan Party by the Administrative Agent or any Lender Party, in
its sole discretion.
     (e) Without prejudice to the survival of any other agreement of any Loan
Party hereunder or under any other Loan Document, the agreements and obligations
of the Borrower contained in Section 2.10 and Section 2.12 and this Section 8.05
shall survive the payment in full of principal, interest and all other amounts
payable hereunder and under any of the other Loan Documents.
     Section 8.06 Right of Set-off. Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the
Administrative Agent to declare the Notes due and payable pursuant to the
provisions of Section 6.01, the Administrative Agent and each Lender Party and
each of their respective Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and otherwise
apply any and all deposits (general or

110



--------------------------------------------------------------------------------



 



special, time or demand, provisional or final) at any time held and other
indebtedness at any time owing by the Administrative Agent, such Lender Party or
such Affiliate to or for the credit or the account of the Borrower against any
and all of the Obligations of the Borrower now or hereafter existing under the
Loan Documents, irrespective of whether the Administrative Agent or such Lender
Party shall have made any demand under this Agreement or such Note or Notes and
although such Obligations may be unmatured. The Administrative Agent and each
Lender Party agrees promptly to notify the Borrower after any such set-off and
application; provided, however, that the failure to give such notice shall not
affect the validity of such set-off and application. The rights of the
Administrative Agent and each Lender Party and their respective Affiliates under
this Section 8.06 are in addition to other rights and remedies (including,
without limitation, other rights of set-off) that the Administrative Agent, such
Lender Party and their respective Affiliates may have.
     Section 8.07 Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower and the Administrative Agent shall have
been notified by each Initial Lender that such Initial Lender has executed it
and thereafter shall be binding upon and inure to the benefit of the Borrower,
the Administrative Agent and each Lender Party and their respective successors
and assigns, except that the Borrower shall not have the right to assign its
rights hereunder or any interest herein without the prior written consent of the
Lender Parties.
     Section 8.08 Assignments and Participations. (a) Any Lender may (and, in
the case of a demand therefor by the Borrower pursuant to Section 2.17, shall)
assign to one or more Eligible Assignees or an Affiliate of a Lender all or a
portion of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Commitment or Commitments, the Advances
owing to it and the Note or Notes held by it); provided, however, that, if the
assignment is demanded by the Borrower pursuant to Section 2.17, no Default
shall have occurred and be continuing at the time of such demand and such
assignment and the Borrower shall have given at least five Business Days’ notice
of such demand to the applicable Lender and the Administrative Agent; and
provided, further, that (i) each such assignment shall be of a uniform, and not
a varying, percentage of all rights and obligations under and in respect of one
or more of the Facilities, (ii) except in the case of an assignment to a Person
that, immediately prior to such assignment, was a Lender, an Affiliate of any
Lender or an assignee of all of a Lender’s rights and obligations under this
Agreement, the aggregate amount of the Commitments being assigned to such
Eligible Assignee pursuant to such assignment (determined as of the date of the
Assignment and Acceptance with respect to such assignment) shall in no event be
less than the lesser of $5,000,000 and 5% of the aggregate amount (or such
lesser amount as shall be approved by the Administrative Agent and, so long as
no Default shall have occurred and be continuing at the time of effectiveness of
such assignment, the Borrower) of the Commitment being assigned, (iii) each such
assignment shall be to an Eligible Assignee or an Affiliate of a Lender,
(iv) each such assignment made as a result of a demand by the Borrower pursuant
to Section 2.17 shall be arranged by the Borrower after consultation with the
Administrative Agent and shall be either an assignment of all of the rights and
obligations of the assigning Lender under this Agreement or an assignment of a
portion of such rights and obligations made concurrently with another such
assignment or other such assignments that together cover all of the rights and
obligations of the assigning Lender under this Agreement, (v) no Lender shall be
obligated to make any such assignment (whether as a result of a demand by

111



--------------------------------------------------------------------------------



 



the Borrower pursuant to Section 2.17 or otherwise) unless and until such Lender
shall have received one or more payments from either the Borrower or one or more
Eligible Assignees in an aggregate amount at least equal to the aggregate
outstanding principal amount of the Advances owing to such Lender, together with
accrued interest thereon to the date of payment of such principal amount and all
other amounts payable to such Lender under this Agreement, and (vi) the parties
to each such assignment shall execute and deliver to the Administrative Agent,
for its acceptance and recording in the Register, an Assignment and Acceptance,
together with any Note or Notes subject to such assignment and a processing and
recordation fee of $3,500 (provided that the Borrower shall have no liability
for the payment of such fee except that, for each such assignment made as a
result of a demand by the Borrower pursuant to Section 2.17, the Borrower shall
pay to the Administrative Agent the applicable processing and recordation fee).
     (b) Upon such execution, delivery, acceptance and recording, from and after
the effective date specified in such Assignment and Acceptance, (i) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender or Issuing Bank, as the
case may be, hereunder and (ii) the Lender or Issuing Bank assignor thereunder
shall, to the extent that rights and obligations hereunder have been assigned by
it pursuant to such Assignment and Acceptance, relinquish its rights (other than
its rights under Section 2.10, Section 2.12 and Section 8.05 to the extent any
claim thereunder relates to an event arising prior to such assignment) and be
released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all of the remaining portion of an assigning
Lender’s or Issuing Bank’s rights and obligations under this Agreement, such
Lender or Issuing Bank shall cease to be a party hereto).
     (c) By executing and delivering an Assignment and Acceptance, each Lender
Party assignor thereunder and each assignee thereunder confirm to and agree with
each other and the other parties thereto and hereto as follows: (i) other than
as provided in such Assignment and Acceptance, such assigning Lender Party makes
no representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with any Loan
Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of, or the perfection or priority of any Lien created or
purported to be created under or in connection with, any Loan Document or any
other instrument or document furnished pursuant thereto; (ii) such assigning
Lender Party makes no representation or warranty and assumes no responsibility
with respect to the financial condition of the General Partner, or any Loan
Party or any of its Subsidiaries, or the performance or observance by any Loan
Party of any of its obligations under any Loan Document or any other instrument
or document furnished pursuant thereto; (iii) such assignee confirms that it has
received a copy of this Agreement, together with copies of the financial
statements referred to in Section 5.03 and such other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into such Assignment and Acceptance; (iv) such assignee will,
independently and without reliance upon the Administrative Agent, such assigning
Lender Party or any other Lender Party and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement; (v) such
assignee confirms that it is an Eligible Assignee; (vi) such assignee appoints
and authorizes the Administrative Agent to take such action as agent on its

112



--------------------------------------------------------------------------------



 



behalf and to exercise such powers and discretion under the Loan Documents as
are delegated to the Administrative Agent by the terms hereof and thereof,
together with such powers and discretion as are reasonably incidental thereto;
and (vii) such assignee agrees that it will perform in accordance with their
terms all of the obligations that by the terms of this Agreement are required to
be performed by it as a Lender or Issuing Bank, as the case may be.
     (d) The Administrative Agent shall maintain at its address referred to in
Section 8.02 a copy of each Incremental Amendment and each Assignment and
Acceptance delivered to and accepted by it and a register for the recordation of
the names and addresses of the Lender Parties and the Commitment under each
Facility of, and principal amount of the Advances owing under each Facility to,
each Lender Party from time to time (the “Register”). The entries in the
Register shall be conclusive and binding for all purposes, absent manifest
error, and the Borrower, the Administrative Agent and the Lender Parties may
treat each Person whose name is recorded in the Register as a Lender Party
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower or the Administrative Agent or any Lender Party
at any reasonable time and from time to time upon reasonable prior notice.
     (e) Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender Party and an assignee, together with any Note or Notes subject
to such assignment, the Administrative Agent shall, if such Assignment and
Acceptance has been completed and is in substantially the form of Exhibit C
hereto, (i) accept such Assignment and Acceptance, (ii) record the information
contained therein in the Register and (iii) give prompt notice thereof to the
Borrower and the Administrative Agent. In the case of any assignment by a
Lender, within five Business Days after its receipt of such notice, the
Borrower, at its own expense, shall, if new Notes are requested by the
applicable assignee and/or assignor, execute and deliver to the Administrative
Agent in exchange for the surrendered Note or Notes a new Note to the order of
such Eligible Assignee in an amount equal to the Commitment assumed by it under
each Facility pursuant to such Assignment and Acceptance and, if any assigning
Lender has retained a Commitment hereunder under such Facility, a new Note to
the order of such assigning Lender in an amount equal to the Commitment retained
by it hereunder. Such new Note or Notes shall be in an aggregate principal
amount equal to the aggregate principal amount of such surrendered Note or
Notes, shall be dated the effective date of such Assignment and Acceptance and
shall otherwise be in substantially the form of Exhibit A hereto.
     (f) The Issuing Bank may assign to one or more Eligible Assignees all or a
portion of its rights and obligations under the undrawn portion of its Letter of
Credit Commitment at any time; provided, however, that (i) except in the case of
an assignment to a Person that immediately prior to such assignment was an
Issuing Bank or an assignment of all of an Issuing Bank’s rights and obligations
under this Agreement, the amount of the Letter of Credit Commitment of the
assigning Issuing Bank being assigned pursuant to each such assignment
(determined as of the date of the Assignment and Acceptance with respect to such
assignment) shall in no event be less than $5,000,000 or an integral multiple of
$1,000,000 in excess thereof, (ii) each such assignment shall be to an Eligible
Assignee and (iii) the parties to each such assignment shall execute and deliver
to the Administrative Agent, for its acceptance and recording in the Register,
an Assignment and Acceptance, together with a processing and recordation fee of
$3,500.

113



--------------------------------------------------------------------------------



 



     (g) Each Lender Party may sell participations to one or more Persons (other
than any Loan Party or any of its Affiliates) in or to all or a portion of its
rights and obligations under this Agreement (including, without limitation, all
or a portion of its Commitments, the Advances owing to it and the Note or Notes
(if any) held by it); provided, however, that (i) such Lender Party’s
obligations under this Agreement (including, without limitation, its
Commitments) shall remain unchanged, (ii) such Lender Party shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) such Lender Party shall remain the holder of any such Note for all
purposes of this Agreement, (iv) the Borrower, the Administrative Agent and the
other Lender Parties shall continue to deal solely and directly with such Lender
Party in connection with such Lender Party’s rights and obligations under this
Agreement and (v) no participant under any such participation shall have any
right to approve any amendment or waiver of any provision of any Loan Document,
or any consent to any departure by or on behalf of any Loan Party therefrom,
except to the extent that such amendment, waiver or consent would reduce the
principal of, or interest on, the Notes or any fees or other amounts payable
hereunder, in each case to the extent subject to such participation, postpone
any date fixed for any payment of principal of, or interest on, the Notes or any
fees or other amounts payable hereunder, in each case to the extent subject to
such participation, or release any Subsidiary Guarantor.
     (h) Any Lender Party may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 8.08, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Borrower furnished to such Lender
Party by or on behalf of the Borrower; provided, however, that, prior to any
such disclosure, the assignee or participant or proposed assignee or participant
shall agree to preserve the confidentiality of any Information (as defined in
Section 8.11) received by it from such Lender Party in accordance with
Section 8.11.
     (i) Notwithstanding any other provision set forth in this Agreement, any
Lender Party may at any time pledge or assign all or any portion of its rights
under this Agreement (including, without limitation, the Advances owing to it
and the Note or Notes held by it) to secure obligations of such Lender Party,
including without limitation any pledge or assignment in favor of any Federal
Reserve Bank in accordance with Regulation A of the Board of Governors of the
Federal Reserve System; provided that no such pledge or assignment shall release
a Lender Party from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender Party as a party hereto.
     Section 8.09 Execution in Counterparts. This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page to this Agreement by
telecopier shall be effective as delivery of an original executed counterpart of
this Agreement.
     Section 8.10 No Liability of Issuing Bank. The Borrower assumes all risks
of the acts or omissions of any beneficiary or transferee of any Letter of
Credit with respect to its use of such Letter of Credit. Neither the Issuing
Bank nor any of its officers or directors shall be liable or responsible for:
(a) the use that may be made of any Letter of Credit or any acts or omissions of
any beneficiary or transferee in connection therewith; (b) the validity,
sufficiency or

114



--------------------------------------------------------------------------------



 



genuineness of documents, or of any endorsement thereon, even if such documents
should prove to be in any or all respects invalid, insufficient, fraudulent or
forged; (c) payment by the Issuing Bank against presentation of documents that
do not comply with the terms of a Letter of Credit, including failure of any
documents to bear any reference or adequate reference to the Letter of Credit;
or (d) any other circumstances whatsoever in making or failing to make payment
under any Letter of Credit, except that the Borrower shall have a claim against
the Issuing Bank, and the Issuing Bank shall be liable to the Borrower, to the
extent of any direct, but not consequential, damages suffered by the Borrower or
any of its Subsidiaries that the Borrower proves were caused by (i) the Issuing
Bank’s gross negligence or willful misconduct as determined in a final,
non-appealable judgment by a court of competent jurisdiction in determining
whether documents presented under any Letter of Credit comply with the terms of
the Letter of Credit or (ii) the Issuing Bank’s willful failure to make lawful
payment under a Letter of Credit after the presentation to it of a draft and
certificates strictly complying with the terms and conditions of the Letter of
Credit. In furtherance and not in limitation of the foregoing, the Issuing Bank
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary.
     Section 8.11 Confidentiality. Each of the Administrative Agent and the
Lender Parties agree to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Related
Parties (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (b) to the extent requested by any
regulatory authority purporting to have jurisdiction over it (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document, any action or proceeding relating to this Agreement or any other Loan
Document, the enforcement of rights hereunder or thereunder or any litigation or
proceeding to which the Administrative Agent or any Lender Party or any of their
respective Affiliates may be a party, (f) subject to an agreement containing
provisions substantially the same as those of this Section 8.11 to (i) any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement, (ii) any actual or
prospective party (or its managers, administrators, trustees, partners,
directors, officers, employees, agents, advisors and other representatives)
surety, reinsurer, guarantor or credit liquidity enhancer (or their advisors) to
or in connection with any swap, derivative or other similar transaction under
which payments are to be made by reference to the Obligations or to the Borrower
and its obligations or to this Agreement or payments hereunder, (iii) to any
rating agency when required by it or (iv) the CUSIP Service Bureau or any
similar organization, (g) with the consent of the Borrower or (h) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Section 8.11 or (ii) becomes available to the Administrative
Agent, any Lender Party or any of their respective Affiliates on a
nonconfidential basis from a source other than a Loan Party. For purposes of
this Section 8.11, “Information” means all information received from a Loan
Party or any of its respective Subsidiaries relating to a Loan Party or any of
its respective Subsidiaries or any of their respective businesses, other than
any such information that is available to the Administrative Agent or any Lender
Party on a nonconfidential basis prior to disclosure by any Loan Party or any of
its respective Subsidiaries, provided that, in the case of

115



--------------------------------------------------------------------------------



 



information received from a Loan Party or any of its Subsidiaries after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section 8.11 shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
     Section 8.12 Treatment of Information.
     (a) Certain of the Lenders may enter into this Agreement and take or not
take action hereunder or under the other Loan Documents on the basis of
information that does not contain material non-public information with respect
to any of the Obligors or their securities (“Restricting Information”). Other
Lenders may enter into this Agreement and take or not take action hereunder or
under the other Loan Documents on the basis of information that may contain
Restricting Information. Each Lender Party acknowledges that United States
federal and state securities laws prohibit any Person from purchasing or selling
securities on the basis of material, non-public information concerning the
issuer of such securities or, subject to certain limited exceptions, from
communicating such information to any other Person. Neither the Administrative
Agent nor any of its Related Parties shall, by making any Communications
(including Restricting Information) available to a Lender Party, by
participating in any conversations or other interactions with a Lender Party or
otherwise, make or be deemed to make any statement with regard to or otherwise
warrant that any such information or Communication does or does not contain
Restricting Information nor shall the Administrative Agent or any of its Related
Parties be responsible or liable in any way for any decision a Lender Party may
make to limit or to not limit its access to Restricting Information. In
particular, none of the Administrative Agent nor any of its Related Parties (i)
shall have, and the Administrative Agent, on behalf of itself and each of its
Related Parties, hereby disclaims, any duty to ascertain or inquire as to
whether or not a Lender Party has or has not limited its access to Restricting
Information, such Lender Party’s policies or procedures regarding the
safeguarding of material, nonpublic information or such Lender Party’s
compliance with applicable laws related thereto or (ii) shall have, or incur,
any liability to any Loan Party or Lender Party or any of their respective
Related Parties arising out of or relating to the Administrative Agent or any of
its Related Parties providing or not providing Restricting Information to any
Lender Party.
     (b) Each Loan Party agrees that (i) all Communications it provides to the
Administrative Agent intended for delivery to the Lender Parties whether by
posting to the Approved Electronic Platform or otherwise shall be clearly and
conspicuously marked “PUBLIC” if such Communications do not contain Restricting
Information which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof, (ii) by marking Communications “PUBLIC,”
each Loan Party shall be deemed to have authorized the Administrative Agent and
the Lender Parties to treat such Communications as either publicly available
information or not material information (although, in this latter case, such
Communications may contain sensitive business information and, therefore, remain
subject to the confidentiality undertakings of Section 8.11) with respect to
such Loan Party or its securities for purposes of United States Federal and
state securities laws, (iii) all Communications marked “PUBLIC” may be delivered
to all Lender Parties and may be made available through a portion of the
Approved Electronic Platform designated “Public Side

116



--------------------------------------------------------------------------------



 



Information,” and (iv) the Administrative Agent shall be entitled to treat any
Communications that are not marked “PUBLIC” as Restricting Information and may
post such Communications to a portion of the Approved Electronic Platform not
designated “Public Side Information.” Neither the Administrative Agent nor any
of its Affiliates shall be responsible for any statement or other designation by
a Loan Party regarding whether a Communication contains or does not contain
material non-public information with respect to any of the Loan Parties or their
securities nor shall the Administrative Agent or any of its Affiliates incur any
liability to any Loan Party, any Lender Party or any other Person for any action
taken by the Administrative Agent or any of its Affiliates based upon such
statement or designation, including any action as a result of which Restricting
Information is provided to a Lender Party that may decide not to take access to
Restricting Information. Nothing in this Section 8.12 shall modify or limit a
Lender Party’s obligations under Section 8.11 with regard to Communications and
the maintenance of the confidentiality of or other treatment of Information.
     (c) Each Lender Party acknowledges that circumstances may arise that
require it to refer to Communications that might contain Restricting
Information. Accordingly, each Lender Party agrees that it will nominate at
least one designee to receive Communications (including Restricting Information)
on its behalf and identify such designee (including such designee’s contact
information) on such Lender Party’s Administrative Questionnaire. Each Lender
Party agrees to notify the Administrative Agent from time to time of such Lender
Party’s designee’s e-mail address to which notice of the availability of
Restricting Information may be sent by electronic transmission.
     (d) Each Lender Party acknowledges that Communications delivered hereunder
and under the other Loan Documents may contain Restricting Information and that
such Communications are available to all Lender Parties generally. Each Lender
Party that elects not to take access to Restricting Information does so
voluntarily and, by such election, acknowledges and agrees that the
Administrative Agent and other Lender Parties may have access to Restricting
Information that is not available to such electing Lender Party. Neither the
Administrative Agent nor any Lender Party with access to Restricting Information
shall have any duty to disclose such Restricting Information to such electing
Lender Party or to use such Restricting Information on behalf of such electing
Lender Party, or be liable for the failure to so disclose or use such
Restricting Information.
     (e) The provisions of the foregoing clauses of this Section 8.12 are
designed to assist the Administrative Agent, the Lender Parties and the Loan
Parties, in complying with their respective contractual obligations and
applicable law in circumstances where certain Lender Parties express a desire
not to receive Restricting Information notwithstanding that certain
Communications hereunder or under the other Loan Documents or other information
provided to the Lender Parties hereunder or thereunder may contain Restricting
Information. Neither the Administrative Agent or any of its Related Parties
warrants or makes any other statement with respect to the adequacy of such
provisions to achieve such purpose nor does the Administrative Agent or any of
its Related Parties warrant or make any other statement to the effect that a
Loan Party’s or Lender Party’s adherence to such provisions will be sufficient
to ensure compliance by such Loan Party or Lender Party with its contractual
obligations or its duties under applicable law in respect of Restricting
Information and each of the Lender Parties and each Loan Party assumes the risks
associated therewith.

117



--------------------------------------------------------------------------------



 



     Section 8.13 Jurisdiction, Etc. (a) Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of any New York State court or Federal court of the
United States sitting in New York County, New York, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or any of the other Loan Documents to which it is a party, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding shall be heard and determined in any such New York
State court or, to the fullest extent permitted by law, in such Federal court.
Each of the parties hereto agrees that a final judgment in any such action or
proceeding, to the extent permitted by law, shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.
     (b) Each of the parties hereto irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection that it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any of the other Loan
Documents to which it is a party in any New York State or Federal court. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
     Section 8.14 Governing Law. This Agreement and the Notes shall be governed
by, and construed in accordance with, the laws of the State of New York.
     Section 8.15 MLP and Subsidiary Guarantors as Limited Parties; Non-Recourse
to the General Partner and Associated Persons. The MLP and each Subsidiary
Guarantor is executing this Agreement for the limited purpose of making the
representations and warranties contained herein and for acknowledging and
agreeing to the covenants contained herein. This limitation shall not limit such
party’s obligations under any of the Security Documents. The Administrative
Agent and each Lender Party agrees, on behalf of itself and its successors,
assigns and legal representatives, that neither the General Partner, nor any
Person (other than the Loan Parties) which is a partner, shareholder, member,
owner, officer, director, supervisor, trustee or other principal (collectively,
“Associated Persons”) of the General Partner, or any of their respective
successors or assigns, shall have any personal liability for the payment or
performance of any of the Loan Parties’ obligations hereunder or under any of
the Notes and no monetary or other judgment shall be sought or enforced against
the General Partner or any of such Associated Persons or any of their respective
successors or assigns. Notwithstanding the foregoing, neither the Administrative
Agent nor any Lender Party shall be deemed barred by this Section 8.15 from
asserting any claim against any Person based upon an allegation of fraud or
misrepresentation.
     Section 8.16 Patriot Act Notice. Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, Pub. L. 107-56, signed into law October 26, 2001 (the “Patriot Act”), it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in

118



--------------------------------------------------------------------------------



 



accordance with the Patriot Act. The Borrower shall provide, to the extent
commercially reasonable, such information and take such actions as are
reasonably requested by the Administrative Agent or any Lender in order to
assist the Administrative Agent and the Lenders in maintaining compliance with
the Patriot Act.
     Section 8.17 Survival. All covenants, agreements, representations and
warranties made by any Loan Party and each of its Subsidiaries herein and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement and the
making of any Advances and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent or any Lender Party may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Advance or any fee or
any other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Section 2.10, Section 2.12, Article VII,
Section 8.05, Section 8.13, Section 8.14 and Section 8.19 shall survive and
remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Advances, the expiration
or termination of the Letters of Credit and the Commitments or the termination
of this Agreement or any provision hereof.
     Section 8.18 Entire Agreement. This Agreement and the other Loan Documents
constitute the entire agreement between the parties with respect to the subject
matter hereof, and any other agreement, statement, understanding, representation
or warranty, whether oral or written, made or entered into prior to the date
hereof with respect to the subject matter hereof (other than the Fee Letter and
any Letter of Credit Agreement in respect of a Letter of Credit issued prior to
the date hereof that remains outstanding, all of which shall survive in full
force and effect the execution and delivery hereof) is superseded by this
Agreement and the other Loan Documents.
     Section 8.19 WAIVER OF JURY TRIAL. EACH OF THE BORROWER, THE ADMINISTRATIVE
AGENT AND THE LENDER PARTIES IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS, THE
ADVANCES, THE LETTERS OF CREDIT OR THE ACTIONS OF THE ADMINISTRATIVE AGENT OR
ANY LENDER PARTY IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT
THEREOF.
[Signature Page to Follow]

119



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their respective officers thereunto duly authorized as of the date
first above written.

            OXFORD MINING COMPANY, LLC, an Ohio
limited liability company
      By:   /s/ Jeffrey M. Gutman         Jeffrey M. Gutman,        Senior Vice
President and
Chief Financial Officer        OXFORD RESOURCE PARTNERS, LP, a
Delaware limited partnership    

                      By:   Oxford Resources GP, LLC, a Delaware limited
liability company, its general partner    
 
               
 
      By:   /s/ Jeffrey M. Gutman
 
Jeffrey M. Gutman,    
 
          Senior Vice President and    
 
          Chief Financial Officer    

            OXFORD MINING COMPANY-KENTUCKY LLC, a Kentucky limited liability
company         By:   /s/ Jeffrey M. Gutman         Jeffrey M. Gutman,       
Senior Vice President and
Chief Financial Officer        DARON COAL COMPANY, LLC, an Ohio limited
liability company
      By:   /s/ Charles C. Ungurean         Charles C. Ungurean,       
President     

[Credit Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



            CITICORP USA, INC.,
as Administrative Agent
      By:   /s/ Christopher M. Wood         Christopher M. Wood        Director 
   

[Credit Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



            CITIBANK, N.A.,
as Swing Line Bank and Lender
      By:   /s/ Justin S. Tichauer         Justin S. Tichauer        Vice
President     

[Credit Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



            BARCLAYS BANK PLC,
as Co-Syndication Agent and Lender
      By:   /s/ Nicholas A. Bell         Nicholas A. Bell        Director     

[Credit Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



            HUNTINGTON NATIONAL BANK,
as Co-Syndication Agent and Lender
      By:   /s/ Jeff D. Blendick         Jeff D. Blendick        Vice President 
   

[Credit Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



            FIFTH THIRD BANK, AN OHIO BANKING CORPORATION,
as Co-Documentation Agent, Issuing Bank and Lender
      By:   /s/ Patrick Lingrosso         Patrick Lingrosso        Officer     

[Credit Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



            COMERICA BANK,
as Co-Documentation Agent and Lender
      By:   /s/ Daniel J. Grady         Daniel J. Grady        Vice President   
 

[Credit Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



            CATERPILLAR FINANCIAL SERVICE CORPORATION, as Lender
      By:   /s/ Jennifer A. Coyle         Jennifer A. Coyle        Managing
Director     

[Credit Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



            SOCIÉTÉ GÉNÉRALE,
as Lender
      By:   /s/ Emmanuel Chesneau         Emmanuel Chesneau        Managing
Director     

[Credit Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



            CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as Lender
      By:   /s/ Bill O’Daly         Bill O’Daly        Director             
By:   /s/ Christopher Reo Day         Christopher Reo Day        Associate     

[Credit Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



           
WELLS FARGO BANK N.A.,
as Lender
      By:   /s/ Arnold W. Adkins, Jr.         Arnold W. Adkins, Jr.        Vice
President     

[Credit Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



            RAYMOND JAMES BANK, FSB,
as Lender
      By:   /s/ James M. Armstrong         James M. Armstrong        Vice
President     

[Credit Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1
REVOLVING NOTE

$                                           , 2010

     FOR VALUE RECEIVED, OXFORD MINING COMPANY, LLC, an Ohio limited liability
company (the “Borrower”), promises to pay to                      (the
“Lender”), on or before [                    , 2013], the principal sum of
                                         AND NO/100 DOLLARS
($                    ) or, if less, the unpaid principal amount of all
Revolving Advances (defined below) made by the Lender to the Borrower under the
Credit Agreement referred to below.
     The Borrower promises to pay interest on the unpaid principal amount of
this Revolving Note (this “Note”) from the date hereof until paid at the rates
and at the times as specified in the Credit Agreement (as amended, restated, or
otherwise modified from time to time, the “Credit Agreement”), dated as of June
___, 2010, among the Borrower, the lenders from time to time party thereto (the
“CA Lenders”), and Citicorp USA, Inc., as administrative agent for the CA
Lenders (in such capacity and together with its successors in such capacity, the
“Administrative Agent”). Capitalized terms used but not otherwise defined herein
shall have the same meanings as are assigned to such terms in the Credit
Agreement.
     The Lender is hereby authorized to endorse the date and amount of each
Revolving Credit Advance, Swing Line Advance, and Letter of Credit Advance
(collectively, the “Revolving Advances”) made by the Lender and each repayment
or prepayment of principal of each Revolving Advance made with respect to this
Note on the schedule that is annexed to and constitutes a part of this Note,
which endorsement shall constitute prima facie evidence, absent manifest error,
of the accuracy of the information so endorsed on such schedule; provided,
however, that the failure of the Lender to endorse or record any such Revolving
Advance, repayments or prepayments shall not affect the obligations of the
Borrower hereunder or under the Credit Agreement.
     This Note is one of the Borrower’s “Notes” issued pursuant to and entitled
to the benefits of the Credit Agreement and the other Loan Documents to which
reference is hereby made for a more complete statement of the terms and
conditions under which the Revolving Advances evidenced hereby are made and are
to be repaid.
     All payments of principal and interest in respect of this Note shall be
made in accordance with the terms of the Credit Agreement. This Note evidences
borrowings under, is subject to, is secured in accordance with, and may be
prepaid, accelerated or matured under the terms of the Credit Agreement, to
which reference is hereby made.
     The Borrower hereby waives diligence, presentment, protest, demand and
notice of every kind and, to the full extent permitted by applicable law, the
right to plead any statute of limitations as a defense to any demand hereunder.

A1-1



--------------------------------------------------------------------------------



 



     THIS NOTE SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICTS OF LAW THEREOF.
     IN WITNESS WHEREOF, the Borrower has caused this Note to be executed and
delivered as of the day and year first above written.

            OXFORD MINING COMPANY, LLC, an Ohio limited
liability company
      By:           Name:           Title:        

A1-2



--------------------------------------------------------------------------------



 



                                                              Outstanding      
          Amount of     Amount of     Principal                 Loan Made    
Principal Paid     Balance     Notation   Date     This Date     This Date    
This Date     Made By  

A1-3



--------------------------------------------------------------------------------



 



EXHIBIT A-2
TERM NOTE

$                                           , 2010

     FOR VALUE RECEIVED, OXFORD MINING COMPANY, LLC, an Ohio limited liability
company (the “Borrower”), promises to pay to                      (the “Lender”)
the principal sum of                                          AND NO/100 DOLLARS
($                    ) or, if less, the unpaid principal amount of all Term
Loan Advances made by the Lender to the Borrower under the Credit Agreement (as
amended, restated, or otherwise modified from time to time, the “Credit
Agreement”), dated June ___, 2010, among the Borrower, the lenders from time to
time party thereto (the “CA Lenders”), and Citicorp USA, Inc., as administrative
agent for the CA Lenders (in such capacity and together with its successors in
such capacity, the “Administrative Agent”), payable in the amount and on the
dates set forth in the Credit Agreement.
     The Borrower promises to pay interest on the unpaid principal amount of
this Term Note (this “Note”) from the date hereof until paid at the rates and at
the times as specified in the Credit Agreement. Capitalized terms used but not
otherwise defined herein shall have the same meanings as are assigned to such
terms in the Credit Agreement.
     The Lender is hereby authorized to endorse the date and amount of each Term
Loan Advance made by the Lender and each repayment or prepayment of principal of
each Term Loan Advance made with respect to this Note on the schedule that is
annexed to and constitutes a part of this Note, which endorsement shall
constitute prima facie evidence, absent manifest error, of the accuracy of the
information so endorsed on such schedule; provided, however, that the failure of
the Lender to endorse or record any such Term Loan Advance, repayments or
prepayments shall not affect the obligations of the Borrower hereunder or under
the Credit Agreement.
     This Note is one of the Borrower’s “Notes” issued pursuant to and entitled
to the benefits of the Credit Agreement and the other Loan Documents to which
reference is hereby made for a more complete statement of the terms and
conditions under which the Term Loan Advances evidenced hereby are made and are
to be repaid.
     All payments of principal and interest in respect of this Note shall be
made in accordance with the terms of the Credit Agreement. This Note evidences
borrowings under, is subject to, is secured in accordance with, and may be
prepaid, accelerated or matured under the terms of the Credit Agreement, to
which reference is hereby made.
     The Borrower hereby waives diligence, presentment, protest, demand and
notice of every kind and, to the full extent permitted by applicable law, the
right to plead any statute of limitations as a defense to any demand hereunder.
     THIS NOTE SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICTS OF LAW THEREOF.

A2-1



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Borrower has caused this Note to be executed and
delivered as of the day and year first above written.

            OXFORD MINING COMPANY, LLC, an Ohio limited
liability company
      By:           Name:           Title:        

A2-2



--------------------------------------------------------------------------------



 



                                                              Outstanding      
          Amount of     Amount of     Principal                 Loan Made    
Principal Paid     Balance     Notation   Date     This Date     This Date    
This Date     Made By  

A2-3



--------------------------------------------------------------------------------



 



EXHIBIT B
NOTICE OF BORROWING
DATE: ________ ___, 20__
Citicorp USA, Inc.,
as Administrative Agent
[666 Fifth Avenue]
[New York, New York 10103]
Ladies and Gentlemen:
          This Notice of Borrowing is executed and delivered by Oxford Mining
Company, LLC (the “Borrower”) to Citicorp USA, Inc., as administrative agent for
the Lenders (in such capacity and together with its successors in such capacity,
the “Administrative Agent”), pursuant to Section 2.02(a) of that certain Credit
Agreement (as amended, restated, or otherwise modified from time to time, the
“Credit Agreement”), dated as of June ___, 2010, among the Borrower, the lenders
from time to time party thereto (the “Lenders”), and the Administrative Agent.
Capitalized terms used but not otherwise defined herein shall have the same
meanings as are assigned to such terms in the Credit Agreement.
          1. The Borrower hereby makes the below request.
          (a) A Borrowing or a Conversion or continuation of a Borrowing,
whichever is indicated (check one box only):
o A Borrowing
o A Conversion or continuation of a Borrowing
          (b) On the following date (must be a Business Day):              
                                  
          (c) Facility and amount for the Borrowing:

  •   [From the Revolving Credit Facility in the amount of $               ]    
•   [On the date of the initial funding under the Credit Agreement, from the
Term Loan Facility in the amount of $               ]

          (d) Type of Advance (check one box only):
o A Base Rate Advance
o A Eurodollar Rate Advance
          (d) Interest Period if a Eurodollar Rate Advance (check one box only):

B-1



--------------------------------------------------------------------------------



 



               o NA   o 1 month   o 2 months   o 3 months   o 6 months
          2. In connection with the [Borrowing] [Conversion] [continuation]
requested herein, the Borrower hereby represents, warrants, and certifies to the
Administrative Agent and the Lender Parties that:
          (a) On and as of the date of the [Borrowing] [Conversion]
[continuation] requested herein and before and after giving effect to such
[Borrowing] [Conversion] [continuation], the representations and warranties set
forth in Article IV of the Credit Agreement or in any other Loan Document, or
which are contained in any document furnished at any time or in connection
herewith or therewith, shall be true and correct in all material respects,
except to the extent that such representations and warranties, by their terms,
refer to an earlier date, in which case they shall be correct in all material
respects as of such earlier date;
          (b) Since the date of the last financial statements delivered in
accordance with Section 5.03 of the Credit Agreement, no event has occurred, and
no condition exists, which has resulted or which could be reasonably be expected
to result in a Material Adverse Effect.
          (c) No Event of Default has occurred and is continuing on and as of
such date, or would result from this [Borrowing] [Conversion] [continuation];
and
          (d) The conditions precedent to the making of such [Borrowing]
[Conversion] [continuation] as set forth in Section 3.02(a) of the Credit
Agreement have been satisfied.
          3. The Borrower’s instructions for distribution of Advance proceeds
(appropriate wire instructions, etc.) following deposit thereof into the
Borrower’s Account, if any, are as follows:
[balance of page intentionally left blank with execution page to follow]

B-2



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Borrower has executed this Notice of Borrowing
on the date first set forth above.

            OXFORD MINING COMPANY, LLC, an
Ohio limited liability company
      By:           Name:           Title:        

B-3



--------------------------------------------------------------------------------



 



EXHIBIT C
ASSIGNMENT AND ACCEPTANCE
          This Assignment and Acceptance (this “Assignment and Acceptance”) is
dated as of the Effective Date set forth below and is entered into by and
between [the][each] Assignor identified in item 1 below ([the][each, an]
“Assignor”) and [the][each] Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors] [the Assignees] [the Assignors and the Assignees] hereunder are
several and not joint.] Capitalized terms used but not otherwise defined herein
shall have the same meanings as are assigned to them in the Credit Agreement
identified below (the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by [the][each] Assignee. The Standard Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Acceptance as if set forth
herein in full.
          For an agreed consideration, [the][each] Assignor hereby irrevocably
sells and assigns to [the Assignee][the respective Assignees], and [the][each]
Assignee hereby irrevocably purchases, accepts and assumes from [the
Assignor][the respective Assignors], subject to and in accordance with the
Standard Terms and Conditions and the Credit Agreement, as of the Effective Date
inserted by the Administrative Agent as contemplated below, (i) all of [the
Assignor’s][the respective Assignors’] rights and obligations in [its capacity
as a Lender][their respective capacities as Lenders] under the Credit Agreement
and any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
in respect of the Letters of Credit and the Letter of Credit Commitment) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the Transactions governed thereby or in any way based on or related
to any of the foregoing, including, without limitation, contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Acceptance, without representation or
warranty by [the][any] Assignor. Furthermore, [the][each] Assignee confirms that
it is an Eligible Assignee or an Affiliate of a Lender that is not an Eligible
Assignee under the Credit Agreement.

             
1.
  Assignor[s]:   Name    
 
           
 
     
 
   
 
           
 
     
 
   

C-1



--------------------------------------------------------------------------------



 



                 
2.
  Assignee[s]:   Name   Identification1    
 
               
 
     
 
 
 
   
 
               
 
     
 
 
 
   
3.
  Borrower:   Oxford Mining Company, LLC        

4.   Administrative Agent: Citicorp USA, Inc., as the administrative agent under
the Credit Agreement, together with its successors in such capacity   5.  
Credit Agreement: Credit Agreement, dated as of June ___, 2010, among Oxford
Mining Company, LLC, the lenders from time to time party thereto, and the
Administrative Agent, as amended, restated, or otherwise modified from time to
time   6.   Assigned Interest:       Revolving Credit Facility

                                                      Amount of     Percentage  
            Aggregate     Revolving Credit     Assigned of               Amount
of Revolving     Facility     Revolving Credit               Credit Facility    
Revolving Credit     Facility               Revolving Credit     Commitment/    
Revolving Credit               Commitments/Advances     Advances     Commitment/
  Assignor[s]2   Assignee[s]3     for all Lenders     Assigned     Advances4  
 
          $       $           %
 
          $       $           %
 
          $       $           %

 

1    For each Assignee, indicate whether it is an Affiliate of Lender or an
Eligible Lender under (identify the qualifying clause of the “Eligible Assignee”
definition in the Credit Agreement).   2    List each Assignor, as appropriate.
  3    List each Assignee, as appropriate.   4    Set forth, to at least 9
decimals, as a percentage of the Commitment/Advances of all Lenders thereunder.
  5    List each Assignor, as appropriate.   6    List each Assignee, as
appropriate.

C-2



--------------------------------------------------------------------------------



 



                                              Aggregate     Amount of    
Percentage               Amount of Revolving     Revolving Credit     Assigned
of               Credit Facility     Facility Letter of     Revolving Credit    
          Letter of     Credit     Facility Letter of               Credit    
Commitment/     Credit               Commitments/Advances     Advances    
Commitment/   Assignor[s]5   Assignee[s]6   for all Lenders   Assigned  
Advances7  
 
          $       $           %
 
          $       $           %
 
          $       $           %

 

7    Set forth, to at least 9 decimals, as a percentage of the
Commitment/Advances of all Lenders thereunder.

C-3



--------------------------------------------------------------------------------



 



                                                                               
  Amount of     Percentage               Aggregate     Revolving Credit    
Assigned of               Amount of Revolving     Facility Swing     Revolving
Credit               Credit Facility Swing     Line     Facility Swing          
    Line     Commitment/     Line               Commitments/Advances    
Advances     Commitment/   Assignor[s]8   Assignee[s]9     for all Lenders    
Assigned     Advances10  
 
          $       $           %
 
          $       $           %
 
          $       $           %

     Term Loan Facility

                                              Aggregate                        
  Amount of Term Loan     Amount of Term     Percentage               Facility  
  Loan Facility     Assigned of Term               Commitments/Advances    
Commitment/     Loan Facility               for     Advances     Commitment/  
Assignor[s]11   Assignee[s]12     all Lenders     Assigned     Advances13  
 
          $       $           %
 
          $       $           %

     Effective Date:                                         , 20___ [TO BE
INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF
RECORDATION OF TRANSFER IN THE REGISTER THEREFOR].
 

8    List each Assignor, as appropriate.   9    List each Assignee, as
appropriate.   10    Set forth, to at least 9 decimals.   11    List each
Assignor, as appropriate.   12    List each Assignee, as appropriate.   13   
Set forth, to at least 9 decimals, as a percentage of the Commitment/Advances of
all Lenders thereunder.

C-4



--------------------------------------------------------------------------------



 



     The terms set forth in this Assignment and Acceptance are hereby agreed to:

            Assignor[s]:

[NAME OF ASSIGNOR]
      By:           Name:           Title:           Assignee[s]:

[NAME OF ASSIGNEE]
      By:           Name:           Title:        

C-5



--------------------------------------------------------------------------------



 



          [Consented to and]14 Accepted:


CITICORP USA, INC., as
Administrative Agent
    By:         Name:         Title:         [Consented to and]15 Accepted:

[NAME OF ISSUING BANK], as
Issuing Bank
    By:         Name:         Title:         [Consented to:]16

OXFORD MINING COMPANY, LLC
    By:         By:         Name:         Title:        

ANNEX 1 TO ASSIGNMENT AND ACCEPTANCE
 

14    To be added only if the consent of the Administrative Agent is required by
the terms of Clause (a)(vii) or (b) of the “Eligible Assignee” definition of the
Credit Agreement.   15    To be added only if the consent of the Issuing Bank is
required by the terms of Clause (b) of the “Eligible Assignee” definition of the
Credit Agreement.   16    To be added only if the consent of the Borrower is
required by the terms of Clause (a)(vii) or (b) of the “Eligible Assignee”
definition of the Credit Agreement.

C-6



--------------------------------------------------------------------------------



 



STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ACCEPTANCE
          1. Representations and Warranties.
          1.1. Assignor. [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][[the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Acceptance and to consummate the transactions contemplated hereby; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value, or perfection or priority of any Lien created
or purported to be created under or in connection with the Loan Documents or any
collateral thereunder, (iii) the financial condition of the General Partner, any
Loan Party, their Subsidiaries or Affiliates, or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by any Loan
Party, any of their Subsidiaries or Affiliates, or any other Person of any of
their respective obligations under any Loan Document or other instrument or
document furnished pursuant hereto.
          1.2. Assignee. [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Acceptance and to consummate the
transactions contemplated hereby and to become a Lender or Issuing Bank, as the
case may be, under the Credit Agreement, (ii) it meets all the requirements to
be an Eligible Assignee or it is an Affiliate of a Lender under Section 8.08(a)
of the Credit Agreement (subject to such consents, if any, as may be required
under the “Eligible Assignee” definition in the Credit Agreement), (iii) from
and after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender or Issuing Bank, as the case may be, thereunder and, to
the extent of [the][the relevant] Assigned Interest, shall have the obligations
of a Lender or Issuing Bank, as the case may be, thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 5.03 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Acceptance and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any Lender Party and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Acceptance and to purchase
[the][such] Assigned Interest, and (vii) if it is not incorporated under the
laws of the United States of America or any state thereof, attached hereto is
any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by [the][such] Assignee; and
(b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender

C-7



--------------------------------------------------------------------------------



 



Party, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender or Issuing Bank, as the case may be.
          2. Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the Effective
Date and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date.
          3. General Provisions. This Assignment and Acceptance shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Acceptance may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Acceptance
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance. This Assignment and Acceptance shall be governed
by, and construed in accordance with, the law of the State of New York.

C-8



--------------------------------------------------------------------------------



 



EXHIBIT D-1
MLP GUARANTY
          This MLP GUARANTY (this “Guaranty”), dated effective as of [___],
2010, is made by the undersigned guarantor (the “Guarantor”) in favor of the
Guaranteed Parties (as hereinafter defined).
RECITALS:
     A. OXFORD MINING COMPANY, LLC, an Ohio limited liability company (the
“Borrower”), is a party to the Credit Agreement, dated as of June [___________],
2010 (as amended, restated or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, the lenders from time to time party thereto
(the “Lenders”), and CITICORP USA, INC. as administrative agent for the Lenders
(in such capacity and together with its successors in such capacity, the
“Administrative Agent”), pursuant to which the Lenders have severally agreed to
make loan advances to the Borrower, one of the Lenders, CITIBANK, N.A. (the
“Swing Line Bank”), has agreed to make loans in the form of Swing Line Advances
to the Borrower, and one of the Lenders, FIFTH THIRD BANK (the “Issuing Bank”),
has agreed to issue letters of credit for the account of the Borrower, all upon
the terms and conditions set forth therein. Capitalized terms used but not
defined herein have the meanings assigned to such terms in the Credit Agreement.
     B. As a condition precedent to the extensions of credit under the Credit
Agreement, the Lenders have required that the Guarantor execute and deliver this
Guaranty in favor of the Lenders, the Administrative Agent, the Swing Line Bank
and the Issuing Bank (collectively, the “Guaranteed Parties”).
     C. The Guarantor will derive substantial direct and indirect benefit from
the extensions of credit under the Credit Agreement.
     D. Accordingly, the Guarantor desires to execute this Guaranty in order to
satisfy the condition described above in Recital B.
AGREEMENT:
          In consideration of the foregoing and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Guarantor hereby agrees as follows:
     1. Guaranty.
     (a) The Guarantor irrevocably and unconditionally guarantees the prompt
payment when due, whether at stated maturity, upon acceleration or otherwise,
and at all times thereafter, of all of the Guaranteed Obligations. As used
herein, the term “Guaranteed Obligations” means all of the Obligations.

D-1 - 1



--------------------------------------------------------------------------------



 



     (b) In addition to the Guaranteed Obligations, the Guarantor further agrees
to pay any and all reasonable costs and expenses (including reasonable fees and
disbursements of counsel) incurred by any Guaranteed Party in enforcing any
rights under this Guaranty, which agreement shall survive termination of this
Guaranty.
     (c) The Guarantor understands and confirms that the Guaranteed Parties may
enforce this Guaranty up to the full amount of the Guaranteed Obligations
against the Guarantor without proceeding against the Borrower or any other
Person, against any security for the Guaranteed Obligations, or under any other
guaranty covering all or a portion of the Guaranteed Obligations.
     2. No Release. The Guarantor agrees that the Guaranteed Obligations may be
extended, renewed or otherwise modified, in whole or in part, without any notice
to or further assent from it, and that the Guarantor shall remain bound by this
Guaranty notwithstanding any extension, renewal or other modification of any
Guaranteed Obligation.
     3. Waivers of Certain Rights and Certain Defenses. The Guarantor waives to
the maximum extent permitted by applicable law:
     (a) diligence and promptness in preserving liability of any Person on
Guaranteed Obligations, and in collecting or bringing suit to collect Guaranteed
Obligations;
     (b) each and every right to which it may be entitled by virtue of the
suretyship laws of the State of New York or any other state in which it may be
located;
     (c) presentment, demand for payment, notice of dishonor or nonpayment,
protest and notice of protest, or any other notice of any other kind with
respect to the Guaranteed Obligations; and
     (d) notice of acceptance of this Guaranty, creation of the Guaranteed
Obligations, failure to pay the Guaranteed Obligations as they mature, any other
default, adverse change in the Borrower’s financial condition, release or
substitution of collateral, subordination of the Lenders’ rights in any other
collateral, and every other notice of every kind.
     No provision or waiver in this Guaranty shall be construed as limiting the
generality of any other waiver contained in this Guaranty.
     4. Obligations Absolute. To the extent permitted by law, the obligations of
the Guarantor are irrevocable and unconditional irrespective of the value,
genuineness, validity, regularity or enforceability of the Credit Agreement or
any other agreement or instrument referred to herein or therein, and, to the
fullest extent permitted by applicable law, irrespective of any counterclaim,
set-off, deduction or any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor
(other than payment or performance of the Guaranteed Obligations), it being the
intent of this Section that the obligations of the Guarantor hereunder shall be
irrevocable and unconditional as described above. Without limiting the
generality of the foregoing, to the extent permitted by law, it is

D-1 - 2



--------------------------------------------------------------------------------



 



agreed that the occurrence of any one or more of the following shall not alter
or impair the liability of the Guarantor hereunder which shall remain
irrevocable and unconditional as described above:
     (a) lack of capacity of the Borrower;
     (b) change in the manner, place or terms of payment of (including the
currency thereof), and/or change or extension of the time of payment of, or
renewal or modification of, any of the Guaranteed Obligations, any security or
guarantee therefor, or any liability incurred directly or indirectly in respect
thereof; provided, that this Guaranty shall apply to the Guaranteed Obligations
as so changed, extended, renewed or modified;
     (c) sale, exchange, release, surrender, realization upon, failure to
perfect any Lien or security interest in, or other alteration in any manner and
in any order of any property by whomsoever at any time pledged or mortgaged to
secure, or howsoever securing, the Guaranteed Obligations or any liabilities
(including any of those hereunder) incurred directly or indirectly in respect
thereof or hereof and for offset there against;
     (d) settlement or compromise of any of the Guaranteed Obligations, any
security or guarantee therefor or any liability (including any of those
hereunder) incurred directly or indirectly in respect thereof or hereof, or
subordination of the payment of all or any part thereof to the payment of any
liability (whether due or not) of the Borrower;
     (e) actions or failures to act in any manner referred to in this Guaranty
which may deprive the Guarantor of its right to subrogation against the Borrower
or any other Person to recover full indemnity for any payments made pursuant to
this Guaranty;
     (f) failure of any Guaranteed Party to assert any claim or demand or to
enforce any right or remedy against the Borrower or the Guarantor or any
successor thereto under the provisions of the Credit Agreement, any other Loan
Document or any other agreement or otherwise; or
     (g) rescission, waiver, extension, renewal, amendment or modification of
any of the terms or provisions of the Credit Agreement, any other Loan Document,
any guarantee or any instrument or agreement executed pursuant thereto.
     5. Guaranty of Payment and Performance. This Guaranty constitutes a
guarantee of payment and performance when due and not of collection and the
Guarantor waives any right to require that any resort be had by any Guaranteed
Party to the Borrower, any other guarantor, any property by whomsoever at any
time pledged or mortgaged to secure, or howsoever securing, the Guaranteed
Obligations or any balance of any deposit account or credit on the books of any
Guaranteed Party in favor of the Borrower or any other Person.
     6. Unenforceability of Obligations. The obligations of the Guarantor under
this Guaranty shall not be subject to any reduction, limitation, impairment or
termination for any reason (other than by indefeasible payment and performance
in full of the Guaranteed Obligations and termination of the Commitments under
the Credit Agreement) and shall not be subject to any defense or setoff,
counterclaim, recoupment or termination whatsoever by reason

D-1 - 3



--------------------------------------------------------------------------------



 



of the invalidity, illegality or unenforceability of any of the Guaranteed
Obligations, discharge of the Borrower or any other Person from any of the
Guaranteed Obligations in a bankruptcy or similar proceeding or otherwise (other
than by indefeasible payment and performance in full of the Guaranteed
Obligations and termination of the Commitments under the Credit Agreement).
     7. Set-Off. In addition to any rights now or hereafter granted under
applicable law (including, without limitation, Section 151 of the New York
Debtor and Creditor Law) and not by way of limitation of any such rights, upon
the occurrence of any Event of Default, the Guaranteed Party is hereby
authorized at any time or from time to time, without notice to the Guarantor or
to any other Person, any such notice being expressly waived to the extent
permitted by applicable law, to set off and to appropriate and apply any and all
deposits (general or special) and any other indebtedness at any time held or
owing by such Guaranteed Party to or for the credit or the account of the
Guarantor, against and on account of the obligations and liabilities of the
Guarantor to such Guaranteed Party under this Guaranty, irrespective of whether
or not such Guaranteed Party shall have made any demand hereunder and although
said obligations, liabilities, deposits or claims, or any of them, shall be
contingent or unmatured.
     8. Reinstatement. This Guaranty shall continue to be effective and, if
cancelled or otherwise terminated shall be reinstated, if at any time any
payment, or any part thereof, of principal of, interest on or any other amount
with respect to any Guaranteed Obligation is rescinded or must otherwise be
restored by any Guaranteed Party or any other Person upon the bankruptcy or
reorganization of the Borrower or any other Person or otherwise. If claim is
ever made upon any Guaranteed Party for repayment or recovery of any amount or
amounts received in payment or on account of any of the Guaranteed Obligations
and any of the Guaranteed Parties repays all or part of said amount by reason of
(a) any judgment, decree or order of any court or administrative body having
jurisdiction over such Guaranteed Party or any of its property or (b) any
settlement or compromise of any such claim effected by such Guaranteed Party
with any such claimant (including the Borrower), then and in such event the
Guarantor agrees that any such judgment, decree, order, settlement or compromise
shall be binding upon it, notwithstanding any revocation, termination or
cancellation hereof or of the Credit Agreement, any other Loan Document or any
other instrument evidencing any liability of the Borrower, and the Guarantor
shall be and remain liable to such Guaranteed Party hereunder for the amount so
repaid or recovered to the same extent as if such amount had never originally
been received by any such Guaranteed Party.
     9. No Subrogation. Notwithstanding any payment or payments by the Guarantor
hereunder or any set-off or application of funds of the Guarantor by any
Guaranteed Party, the Guarantor shall not be entitled to be subrogated to any of
the rights of any Guaranteed Party against the Borrower or any other Person or
guarantee or right of offset held by any Guaranteed Party of the payment of the
Guaranteed Obligations, nor shall the Guarantor seek or be entitled to any
reimbursement or contribution from the Borrower, any other guarantor or any
other Person in respect of payments made by such Guarantor hereunder, until all
amounts owing to the Guaranteed Parties by the Borrower on account of the
Guaranteed Obligations are indefeasibly paid in full in cash. If any amount
shall be paid to the Guarantor on account of the subrogation rights at any time
when all of the Guaranteed Obligations have not been indefeasibly paid in full
in cash, such amount shall be held by such Guarantor in trust for the Guaranteed
Parties, segregated from other funds of the Guarantor, and, immediately upon
receipt by such Guarantor,

D-1 - 4



--------------------------------------------------------------------------------



 



turned over to the Administrative Agent in the exact form received by the
Guarantor (duly endorsed by the Guarantor to the Administrative Agent, if
required), to be applied against the Guaranteed Obligations, whether matured or
unmatured, in such order as the Administrative Agent may determine.
     10. Amendment and Waiver; Cumulative Remedies; Severability. No amendment,
modification, termination or waiver of any provision of this Guaranty, or
consent to any departure by the Guarantor herefrom, shall be effective without
the written concurrence of the Required Lenders under the Credit Agreement or as
otherwise provided in the Credit Agreement including, without limitation,
Section 8.01 thereof. No failure by the Guaranteed Parties to exercise, and no
delay in exercising, any right, remedy or power hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy or
power hereunder preclude any other or further exercise thereof or the exercise
of any other right. No waiver of any breach or default under this Guaranty shall
be deemed a waiver of any other breach or default hereunder. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law or in
equity. The unenforceability or invalidity of any provision of this Guaranty
shall not affect the enforceability or validity of any other provision herein.
     11. Notices. All notices and other communications provided for hereunder
shall be effectuated in the manner provided for in the Credit Agreement.
     12. Stay of Acceleration. In the event that acceleration of the time for
payment of any of the Guaranteed Obligations is stayed, upon the insolvency,
bankruptcy or reorganization of the Borrower or any other Person, or otherwise,
all such amounts shall nonetheless be payable by the Guarantor immediately upon
demand by the Guaranteed Parties.
     13. Representations and Warranties. In order to induce the Lenders to make
Revolving Credit Advances and the Term Loan Advances, the Swing Line Bank to
make Swing Line Advances and the Issuing Bank to issue Letters of Credit
pursuant to the Credit Agreement, the Guarantor warrants and covenants that the
value of the consideration received and to be received by the Guarantor is
reasonably worth at least as much as the liability and obligation of the
Guarantor hereunder, and such liability and obligation may reasonably be
expected to benefit the Guarantor directly or indirectly.
     14. Successors and Assigns. This Guaranty shall be binding upon the
Guarantor and its successors and assigns and shall inure to the benefit of the
respective successors and assigns of the Guaranteed Parties and, in the event of
any transfer or assignment of rights by any Guaranteed Party, the rights and
privileges herein conferred upon that Guaranteed Party shall automatically
extend to and be vested in such transferee or assignee, all subject to the terms
and conditions hereof, provided, however, that, except as expressly permitted
under the Credit Agreement, the Guarantor may not assign any of its rights or
obligations hereunder without the consent of the Lenders and any such assignment
without such consent shall be void.
     15. GOVERNING LAW. THIS GUARANTY IS ENTERED INTO PURSUANT TO SECTION 5-1401
OF THE NEW YORK GENERAL OBLIGATIONS LAW AND SHALL BE DEEMED TO BE MADE UNDER,
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS

D-1 - 5



--------------------------------------------------------------------------------



 



OF THE STATE OF NEW YORK (WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW) AND
APPLICABLE FEDERAL LAWS.
     16. CONSENT TO JURISDICTION. EACH OF THE GUARANTOR AND THE GUARANTEED
PARTIES HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE EXCLUSIVE JURISDICTION OF ANY NEW YORK STATE COURT OR FEDERAL
COURT OF THE UNITED STATES OF AMERICA SITTING IN NEW YORK COUNTY, NEW YORK, AND
ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS GUARANTY OR ANY OF THE OTHER LOAN DOCUMENTS TO WHICH IT IS A
PARTY, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
GUARANTOR AND THE GUARANTEED PARTIES HEREBY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING SHALL BE
HEARD AND DETERMINED IN ANY SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT
PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF THE GUARANTOR AND THE
GUARANTEED PARTIES AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING, TO THE EXTENT PERMITTED BY LAW, SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. THE GUARANTOR IRREVOCABLY CONSENTS TO THE SERVICE OF ANY AND
ALL PROCESS IN ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY COURT IN OR OF THE
STATE OF NEW YORK BY THE DELIVERY OF COPIES OF SUCH PROCESS TO IT AT AN ADDRESS
THAT COMPLIES WITH THE TERMS OF SECTION 11 OR BY CERTIFIED MAIL DIRECTED TO SUCH
ADDRESS. NOTHING IN THIS SECTION SHALL AFFECT THE RIGHT OF THE PARTIES TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR LIMIT THE RIGHT OF THE
GUARANTEED PARTIES (OR ANY OF THEM) TO BRING ANY SUCH ACTION OR PROCEEDING
AGAINST THE GUARANTOR OR ANY OF THE GUARANTOR’S PROPERTY IN THE COURTS WITH
SUBJECT MATTER JURISDICTION OF ANY OTHER JURISDICTION. EACH OF THE GUARANTOR AND
THE GUARANTEED PARTIES IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS GUARANTY OR ANY OF THE OTHER LOAN DOCUMENTS TO WHICH
IT IS A PARTY IN ANY NEW YORK STATE OR FEDERAL COURT. EACH OF THE GUARANTOR AND
THE GUARANTEED PARTIES HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT. EACH OF THE GUARANTEED PARTIES
AGREES TO THE PROVISIONS OF THIS SECTION BY THE ACCEPTANCE OF THIS GUARANTY.
     17. WAIVER OF JURY TRIAL. THE GUARANTOR HEREBY WAIVES, TO THE FULLEST
EXTENT NOT PROHIBITED BY APPLICABLE LAW, ANY RIGHT IT

D-1 - 6



--------------------------------------------------------------------------------



 



MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS GUARANTY, THE CREDIT AGREEMENT
OR ANY OTHER LOAN DOCUMENT. The Guarantor (a) certifies that no representative,
agent or attorney of any other party to the Loan Documents has represented,
expressly or otherwise, that such other party would not, in the event of
litigation, seek to enforce the foregoing waiver and (b) acknowledges that the
Lenders and the other parties to the Loan Documents have been induced to enter
into the Loan Documents by, among other things, the foregoing waiver and
certification.
     18. Release. This Guaranty is a continuing and irrevocable guaranty of all
Guaranteed Obligations now or hereafter existing and may be released only in
accordance with Section 8.01 of the Credit Agreement.
     19. Certain Provisions. For the avoidance of doubt, the limitation of the
application of certain terms and provisions contained herein to the Guarantor
shall have no effect on the representations, warranties, covenants, indemnities
and other agreements of the Guarantor contained in the Credit Agreement and the
other Loan Documents. The representations, warranties, covenants, indemnities
and other agreements contained herein are in addition to, and not in lieu of,
the representations, warranties, covenants, indemnities and other agreements
contained in the Credit Agreement and the other Loan Documents.
     20. No Recourse to General Partner and Associated Persons. This Guaranty is
given by the Guarantor with the express understanding and limitation that
neither the General Partner nor any Associated Person of the General Partner, or
any of their respective successors or assigns, shall have any personal liability
hereunder or otherwise for the payment or performance of any of the Guaranteed
Obligations and no monetary or other judgment shall be sought or enforced
against the General Partner or any of such Associated Persons or any of their
respective successors or assigns with respect thereto. Notwithstanding the
foregoing, none of the Guaranteed Parties shall be deemed barred by this Section
from asserting any claim against any Person based upon an allegation of fraud or
misrepresentation.
     21. Counterparts. This Guaranty may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A set of counterpart
originals executed by all the parties shall be delivered to the Administrative
Agent, and a copy thereof shall be furnished to the Borrower or the Guarantor
upon request therefor.
     22. Security Documents. The obligations of the Guarantor are secured by the
Security Documents. The Guarantor shall comply with all terms and conditions of
the Security Documents to which the Guarantor is a party, as the same may be
amended, restated, supplemented or otherwise modified from time to time.

D-1 - 7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has caused this Guaranty to be duly
executed to be effective as of the day and year first above written.

            GUARANTOR:

OXFORD RESOURCE PARTNERS, LP, a
Delaware limited partnership
      By:   Oxford Resources GP, LLC, a Delaware limited       liability
company, its general partner            By:           Name:           Title:    
   

D-1 - 8



--------------------------------------------------------------------------------



 



EXHIBIT D-2
SUBSIDIARY GUARANTY
          This SUBSIDIARY GUARANTY (this “Guaranty”), dated effective as of
[                    ], 2010, is made by the undersigned guarantors (each a
“Guarantor” and collectively the “Guarantors”) in favor of the Guaranteed
Parties (as hereinafter defined).
RECITALS:
     A. OXFORD MINING COMPANY, LLC, an Ohio limited liability company (the
“Borrower”), is a party to the Credit Agreement, dated as of June [___], 2010
(as amended, restated or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, the lenders from time to time party thereto
(the “Lenders”), and CITICORP USA, INC. as administrative agent for the Lenders
(in such capacity and together with its successors in such capacity, the
“Administrative Agent”), pursuant to which the Lenders have severally agreed to
make loan advances to the Borrower, one of the Lenders, CITIBANK, N.A. (the
“Swing Line Bank”), has agreed to make loans in the form of Swing Line Advances
to the Borrower, and one of the Lenders, FIFTH THIRD BANK (the “Issuing Bank”),
has agreed to issue letters of credit for the account of, the Borrower, all upon
the terms and conditions set forth therein. Capitalized terms used but not
defined herein have the meanings assigned to such terms in the Credit Agreement.
     B. As a condition precedent to the extensions of credit under the Credit
Agreement, the Lenders have required that the Guarantors execute and deliver
this Guaranty in favor of the Lenders, the Administrative Agent, the Swing Line
Bank and the Issuing Bank (collectively, the “Guaranteed Parties”).
     C. Each Guarantor will derive substantial direct and indirect benefit from
the extensions of credit under the Credit Agreement.
     D. Accordingly, each Guarantor desires to execute this Guaranty in order to
satisfy the condition described above in Recital B.
AGREEMENT:
          In consideration of the foregoing and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, each
Guarantor hereby, jointly and severally, agrees as follows:
     1. Guaranty.
     (a) Each Guarantor irrevocably and unconditionally, both jointly and
severally, guarantees the prompt payment when due, whether at stated maturity,
upon acceleration or otherwise, and at all times thereafter, of all of the
Guaranteed Obligations. As used herein, the term “Guaranteed Obligations” means
all of the Obligations.

D-2 - 1



--------------------------------------------------------------------------------



 



     (b) In addition to the Guaranteed Obligations, each Guarantor, jointly and
severally, further agrees to pay any and all reasonable costs and expenses
(including reasonable fees and disbursements of counsel) incurred by any
Guaranteed Party in enforcing any rights under this Guaranty, which agreement
shall survive termination of this Guaranty.
     (c) Each Guarantor understands and confirms that the Guaranteed Parties may
enforce this Guaranty up to the full amount of the Guaranteed Obligations
against any Guarantor without proceeding against the Borrower or any other
Person, against any security for the Guaranteed Obligations, or under any other
guaranty covering all or a portion of the Guaranteed Obligations.
     (d) Notwithstanding anything in this Guaranty to the contrary, the
obligations of each Guarantor under this Guaranty shall be limited to a maximum
aggregate amount equal to the largest amount that would not render such
Guarantor’s obligations hereunder subject to avoidance as a fraudulent transfer
or fraudulent conveyance under Section 548 of Title 11 of the United States Code
or any applicable provisions of comparable state law (collectively, the
“Fraudulent Transfer Laws”), in each case after giving effect to all other
liabilities of such Guarantor, contingent or otherwise, that are relevant under
the Fraudulent Transfer Laws (specifically excluding, however, any liabilities
of such Guarantor in respect of intercompany Debt to the Borrower or any
Subsidiary or Affiliate of the Borrower to the extent that such Debt would be
discharged in an amount equal to the amount paid by such Guarantor hereunder)
and after giving effect, as assets, to the value (as determined under the
applicable provisions of the Fraudulent Transfer Laws) of any rights to
subrogation, reimbursement or contribution of such Guarantor pursuant to
(i) applicable law or (ii) any agreement providing for rights of subrogation,
reimbursement or contribution in favor of such Guarantor, or for an equitable
allocation among such Guarantor, the Borrower and/or any other Person of
obligations arising under guaranties by such Persons.
     2. No Release. Each Guarantor agrees that the Guaranteed Obligations may be
extended, renewed or otherwise modified, in whole or in part, without any notice
to or further assent from it, and that such Guarantor shall remain bound by this
Guaranty notwithstanding any extension, renewal or other modification of any
Guaranteed Obligation.
     3. Waivers of Certain Rights and Certain Defenses. Each Guarantor waives to
the maximum extent permitted by applicable law:
     (a) diligence and promptness in preserving liability of any Person on
Guaranteed Obligations, and in collecting or bringing suit to collect Guaranteed
Obligations;
     (b) each and every right to which it may be entitled by virtue of the
suretyship laws of the State of New York or any other state in which it may be
located;

D-2 - 2



--------------------------------------------------------------------------------



 



     (c) presentment, demand for payment, notice of dishonor or nonpayment,
protest and notice of protest, or any other notice of any other kind with
respect to the Guaranteed Obligations; and
     (d) notice of acceptance of this Guaranty, creation of the Guaranteed
Obligations, failure to pay the Guaranteed Obligations as they mature, any other
default, adverse change in the Borrower’s financial condition, release or
substitution of collateral, subordination of the Lenders’ rights in any other
collateral, and every other notice of every kind.
     No provision or waiver in this Guaranty shall be construed as limiting the
generality of any other waiver contained in this Guaranty.
     4. Obligations Absolute. To the extent permitted by law, the obligations of
each Guarantor are irrevocable and unconditional irrespective of the value,
genuineness, validity, regularity or enforceability of the Credit Agreement or
any other agreement or instrument referred to herein or therein, and, to the
fullest extent permitted by applicable law, irrespective of any counterclaim,
set-off, deduction or any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor
(other than payment or performance of the Guaranteed Obligations), it being the
intent of this Section that the obligations of each Guarantor hereunder shall be
irrevocable and unconditional as described above. Without limiting the
generality of the foregoing, to the extent permitted by law, it is agreed that
the occurrence of any one or more of the following shall not alter or impair the
liability of each Guarantor hereunder which shall remain irrevocable and
unconditional as described above:
     (a) lack of capacity of the Borrower;
     (b) change in the manner, place or terms of payment of (including the
currency thereof), and/or change or extension of the time of payment of, or
renewal or modification of, any of the Guaranteed Obligations, any security or
guarantee therefor, or any liability incurred directly or indirectly in respect
thereof; provided, that this Guaranty shall apply to the Guaranteed Obligations
as so changed, extended, renewed or modified;
     (c) sale, exchange, release, surrender, realization upon, failure to
perfect any Lien or security interest in, or other alteration in any manner and
in any order of any property by whomsoever at any time pledged or mortgaged to
secure, or howsoever securing, the Guaranteed Obligations or any liabilities
(including any of those hereunder) incurred directly or indirectly in respect
thereof or hereof and for offset there against;
     (d) settlement or compromise of any of the Guaranteed Obligations, any
security or guarantee therefor or any liability (including any of those
hereunder) incurred directly or indirectly in respect thereof or hereof, or
subordination of the payment of all or any part thereof to the payment of any
liability (whether due or not) of the Borrower;
     (e) actions or failures to act in any manner referred to in this Guaranty
which may deprive such Guarantor of its right to subrogation against the
Borrower or any other Person to recover full indemnity for any payments made
pursuant to this Guaranty;

D-2 - 3



--------------------------------------------------------------------------------



 



     (f) failure of any Guaranteed Party to assert any claim or demand or to
enforce any right or remedy against the Borrower or any Guarantor or any
successor thereto under the provisions of the Credit Agreement, any other Loan
Document or any other agreement or otherwise; or
     (g) rescission, waiver, extension, renewal, amendment or modification of
any of the terms or provisions of the Credit Agreement, any other Loan Document,
any guarantee or any instrument or agreement executed pursuant thereto.
     5. Guaranty of Payment and Performance. This Guaranty constitutes a
guarantee of payment and performance when due and not of collection and each
Guarantor waives any right to require that any resort be had by any Guaranteed
Party to the Borrower, any other guarantor, any property by whomsoever at any
time pledged or mortgaged to secure, or howsoever securing, the Guaranteed
Obligations or any balance of any deposit account or credit on the books of any
Guaranteed Party in favor of the Borrower or any other Person.
     6. Unenforceability of Obligations. The obligations of each Guarantor under
this Guaranty shall not be subject to any reduction, limitation, impairment or
termination for any reason (other than by indefeasible payment and performance
in full of the Guaranteed Obligations and termination of the Commitments under
the Credit Agreement, and except as limited in Section 1(d) of this Guaranty)
and shall not be subject to any defense or setoff, counterclaim, recoupment or
termination whatsoever by reason of the invalidity, illegality or
unenforceability of any of the Guaranteed Obligations, discharge of the Borrower
or any other Person from any of the Guaranteed Obligations in a bankruptcy or
similar proceeding or otherwise (other than by indefeasible payment and
performance in full of the Guaranteed Obligations and termination of the
Commitments under the Credit Agreement, and except as limited in Section 1(d) of
this Guaranty).
     7. Set-Off. In addition to any rights now or hereafter granted under
applicable law (including, without limitation, Section 151 of the New York
Debtor and Creditor Law) and not by way of limitation of any such rights, upon
the occurrence of any Event of Default, each Guaranteed Party is hereby
authorized at any time or from time to time, without notice to any Guarantor or
to any other Person, any such notice being expressly waived, to the extent
permitted by applicable law, to set off and to appropriate and apply any and all
deposits (general or special) and any other indebtedness at any time held or
owing by such Guaranteed Party to or for the credit or the account of any
Guarantor, against and on account of the obligations and liabilities of such
Guarantor to such Guaranteed Party under this Guaranty, irrespective of whether
or not such Guaranteed Party shall have made any demand hereunder and although
said obligations, liabilities, deposits or claims, or any of them, shall be
contingent or unmatured.
     8. Reinstatement. This Guaranty shall continue to be effective and, if
cancelled or otherwise terminated shall be reinstated, if at any time any
payment, or any part thereof, of principal of, interest on or any other amount
with respect to any Guaranteed Obligation is rescinded or must otherwise be
restored by any Guaranteed Party or any other Person upon the bankruptcy or
reorganization of the Borrower or any other Person or otherwise. If claim is
ever made upon any Guaranteed Party for repayment or recovery of any amount or
amounts received in payment or on account of any of the Guaranteed Obligations
and any of the Guaranteed

D-2 - 4



--------------------------------------------------------------------------------



 



Parties repays all or part of said amount by reason of (a) any judgment, decree
or order of any court or administrative body having jurisdiction over such
Guaranteed Party or any of its property, or (b) any settlement or compromise of
any such claim effected by such Guaranteed Party with any such claimant
(including the Borrower), then and in such event each Guarantor jointly and
severally agrees that any such judgment, decree, order, settlement or compromise
shall be binding upon it, notwithstanding any revocation, termination or
cancellation hereof or of the Credit Agreement, any other Loan Document or any
other instrument evidencing any liability of the Borrower, and such Guarantor
shall be and remain liable to such Guaranteed Party hereunder for the amount so
repaid or recovered to the same extent as if such amount had never originally
been received by any such Guaranteed Party.
     9. No Subrogation. Notwithstanding any payment or payments by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by any
Guaranteed Party, no Guarantor shall be entitled to be subrogated to any of the
rights of any Guaranteed Party against the Borrower or any other Person or
guarantee or right of offset held by any Guaranteed Party of the payment of the
Guaranteed Obligations, nor shall any Guarantor seek or be entitled to any
reimbursement or contribution from the Borrower, any other Guarantor or any
other Person in respect of payments made by such Guarantor hereunder, until all
amounts owing to the Guaranteed Parties by the Borrower on account of the
Guaranteed Obligations are indefeasibly paid in full in cash. If any amount
shall be paid to any Guarantor on account of the subrogation rights at any time
when all of the Guaranteed Obligations have not been indefeasibly paid in full
in cash, such amount shall be held by such Guarantor in trust for the Guaranteed
Parties, segregated from other funds of such Guarantor, and shall, immediately
upon receipt by such Guarantor, be turned over to the Administrative Agent in
the exact form received by such Guarantor (duly endorsed by such Guarantor to
the Administrative Agent, if required), to be applied against the Guaranteed
Obligations, whether matured or unmatured, in such order as the Administrative
Agent may determine.
     10. Amendment and Waiver; Cumulative Remedies; Severability. No amendment,
modification, termination or waiver of any provision of this Guaranty, or
consent to any departure by any Guarantor herefrom, shall be effective without
the written concurrence of the Required Lenders under the Credit Agreement or as
otherwise provided in the Credit Agreement including, without limitation,
Section 8.01 thereof. No failure by the Guaranteed Parties to exercise, and no
delay in exercising, any right, remedy or power hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy or
power hereunder preclude any other or further exercise thereof or the exercise
of any other right. No waiver of any breach or default under this Guaranty shall
be deemed a waiver of any other breach or default hereunder. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law or in
equity. The unenforceability or invalidity of any provision of this Guaranty
shall not affect the enforceability or validity of any other provision herein.
     11. Notices. All notices and other communications provided for hereunder
shall be effectuated in the manner provided for in the Credit Agreement.
     12. Stay of Acceleration. In the event that acceleration of the time for
payment of any of the Guaranteed Obligations is stayed, upon the insolvency,
bankruptcy or reorganization

D-2 - 5



--------------------------------------------------------------------------------



 



of the Borrower or any other Person, or otherwise, all such amounts shall
nonetheless be payable by the Guarantor immediately upon demand by the
Guaranteed Parties.
     13. Representations and Warranties. In order to induce the Lenders to make
Revolving Credit Advances and the Term Loan Advances, the Swing Line Bank to
make Swing Line Advances and the Issuing Bank to issue Letters of Credit
pursuant to the Credit Agreement, each Guarantor warrants and covenants that the
value of the consideration received and to be received by such Guarantor is
reasonably worth at least as much as the liability and obligation of such
Guarantor hereunder, and such liability and obligation may reasonably be
expected to benefit such Guarantor directly or indirectly.
     14. Successors and Assigns. This Guaranty shall be binding upon each
Guarantor and its successors and assigns and shall inure to the benefit of the
respective successors and assigns of the Guaranteed Parties and, in the event of
any transfer or assignment of rights by any Guaranteed Party, the rights and
privileges herein conferred upon that Guaranteed Party shall automatically
extend to and be vested in such transferee or assignee, all subject to the terms
and conditions hereof, provided, however, that, except as expressly permitted
under the Credit Agreement, no Guarantor may assign any of its rights or
obligations hereunder without the consent of the Lenders and any such assignment
without such consent shall be void.
     15. GOVERNING LAW. THIS GUARANTY IS ENTERED INTO PURSUANT TO SECTION 5-1401
OF THE NEW YORK GENERAL OBLIGATIONS LAW AND SHALL BE DEEMED TO BE MADE UNDER,
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF
LAW) AND APPLICABLE FEDERAL LAWS.
     16. CONSENT TO JURISDICTION. EACH GUARANTOR AND EACH OF THE GUARANTEED
PARTIES HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE EXCLUSIVE JURISDICTION OF ANY NEW YORK STATE COURT OR FEDERAL
COURT OF THE UNITED STATES OF AMERICA SITTING IN NEW YORK COUNTY, NEW YORK, AND
ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS GUARANTY OR ANY OF THE OTHER LOAN DOCUMENTS TO WHICH IT IS A
PARTY, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH GUARANTOR AND
EACH OF THE GUARANTEED PARTIES HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING SHALL BE HEARD AND
DETERMINED IN ANY SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY LAW, IN SUCH FEDERAL COURT. EACH GUARANTOR AND EACH OF THE GUARANTEED PARTIES
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING, TO THE EXTENT
PERMITTED BY LAW, SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS
BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. EACH GUARANTOR
IRREVOCABLY CONSENTS TO THE SERVICE OF ANY AND ALL PROCESS IN ANY SUCH ACTION OR

D-2 - 6



--------------------------------------------------------------------------------



 



PROCEEDING BROUGHT IN ANY COURT IN OR OF THE STATE OF NEW YORK BY THE DELIVERY
OF COPIES OF SUCH PROCESS TO IT AT AN ADDRESS THAT COMPLIES WITH THE TERMS OF
SECTION 11 OR BY CERTIFIED MAIL DIRECTED TO SUCH ADDRESS. NOTHING IN THIS
SECTION SHALL AFFECT THE RIGHT OF THE PARTIES TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW OR LIMIT THE RIGHT OF THE GUARANTEED PARTIES (OR ANY OF
THEM) TO BRING ANY SUCH ACTION OR PROCEEDING AGAINST ANY GUARANTOR OR ANY OF
SUCH GUARANTOR’S PROPERTY IN THE COURTS WITH SUBJECT MATTER JURISDICTION OF ANY
OTHER JURISDICTION. EACH GUARANTOR AND EACH OF THE GUARANTEED PARTIES
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND
EFFECTIVELY DO SO, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
GUARANTY OR ANY OF THE OTHER LOAN DOCUMENTS TO WHICH IT IS A PARTY IN ANY NEW
YORK STATE OR FEDERAL COURT. EACH GUARANTOR AND EACH OF THE GUARANTEED PARTIES
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE
OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY
SUCH COURT. EACH OF THE GUARANTEED PARTIES AGREES TO THE PROVISIONS OF THIS
SECTION BY THE ACCEPTANCE OF THIS GUARANTY.
     17. WAIVER OF JURY TRIAL. EACH GUARANTOR HEREBY WAIVES, TO THE FULLEST
EXTENT NOT PROHIBITED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS GUARANTY, THE CREDIT AGREEMENT OR ANY OTHER LOAN
DOCUMENT. Each Guarantor (a) certifies that no representative, agent or attorney
of any other party to the Loan Documents has represented, expressly or
otherwise, that such other party would not, in the event of litigation, seek to
enforce the foregoing waiver and (b) acknowledges that the Lenders and the other
parties to the Loan Documents have been induced to enter into the Loan Documents
by, among other things, the foregoing waiver and certification.
     18. Release. This Guaranty is a continuing and irrevocable guaranty of all
Guaranteed Obligations now or hereafter existing and may be released only in
accordance with Section 8.01 of the Credit Agreement.
     19. Certain Provisions. For the avoidance of doubt, the limitation of the
application of certain terms and provisions contained herein to each Guarantor
shall have no effect on the representations, warranties, covenants, indemnities
and other agreements of each Guarantor contained in the Credit Agreement and the
other Loan Documents. The representations, warranties, covenants, indemnities
and other agreements contained herein are in addition to, and not in lieu of,
the representations, warranties, covenants, indemnities and other agreements
contained in the Credit Agreement and the other Loan Documents.

D-2 - 7



--------------------------------------------------------------------------------



 



     20. Counterparts. This Guaranty may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A set of counterpart
originals executed by all the parties shall be delivered to the Administrative
Agent, and a copy thereof shall be furnished to the Borrower or any Guarantor
upon request therefor.
     21. Security Documents. The obligations of each Guarantor are secured by
the Security Documents. Each Guarantor shall comply with all terms and
conditions of the Security Documents to which such Guarantor is a party, as the
same may be amended, restated, supplemented or otherwise modified from time to
time.
[Signature Page to Follow]

D-2 - 8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have caused this Guaranty to be duly
executed to be effective as of the day and year first above written.

            GUARANTORS:

OXFORD MINING COMPANY — KENTUCKY, LLC,
a Kentucky limited liability company
      By:           Name:           Title:           DARON COAL COMPANY, LLC,
an Ohio limited liability company
      By:           Name:           Title:        

D-2 - 9



--------------------------------------------------------------------------------



 



EXHIBIT E
SOLVENCY CERTIFICATE
[                    ], 2010
          This Solvency Certificate is furnished pursuant to Section 3.01(a)(x)
of that certain Credit Agreement, dated as of June [_], 2010 (as amended,
restated, or otherwise modified from time to time, the “Credit Agreement”),
among OXFORD MINING COMPANY, LLC, an Ohio limited liability company as the
Borrower, the lenders from time to time party thereto (the “Lenders”), and
CITICORP USA, INC. as administrative agent for the Lenders (in such capacity and
together with its successors in such capacity, the “Administrative Agent”).
Capitalized terms used and not otherwise defined herein shall have the same
meanings as are assigned to such terms in the Credit Agreement.
          The undersigned hereby certifies that, on the Effective Date, and both
before and after giving effect to the Transaction, the Loan Parties (on a
consolidated basis in accordance with GAAP) are Solvent. As used herein, the
term “Solvent” means, with respect to the Loan Parties, that (a) the fair value
of the property of the Loan Parties is greater than the total amount of
liabilities, including, without limitation, contingent liabilities, of the Loan
Parties, (b) the present fair salable value of the assets of the Loan Parties is
not less than the amount that will be required to pay the probable liability of
the Loan Parties on their debts as they become absolute and matured, (c) the
Loan Parties do not intend to, and do not believe that they will, incur debts or
liabilities beyond the Loan Parties’ ability to pay such debts and liabilities
as they mature and (d) the Loan Parties are not engaged in business or a
transaction, and are not about to engage in business or a transaction, for which
the Loan Parties’ property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing on the Effective
Date, represents the amount that can reasonably be expected to become an actual
or matured liability.
          The Administrative Agent and the Lender Parties shall be entitled to
rely on the statements contained in this Certificate.
[Signature page follows]

E-1



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate
effective as of the date first set forth above.

                             Name:           Title:   Chief Financial Officer of
Oxford Resources GP, LLC, a Delaware limited liability company and the general
partner of Oxford Resource Partners, LP, a Delaware limited partnership     

E-2



--------------------------------------------------------------------------------



 



EXHIBIT F
COMPLIANCE CERTIFICATE
     The undersigned hereby certifies that [he] [she] is the [title of
Responsible Officer] of Oxford Resources GP, LLC, a Delaware limited liability
company and the general partner of Oxford Resource Partners, LP, a Delaware
limited partnership, and that as such [he] [she] is authorized to execute this
Compliance Certificate.
     With reference to the Credit Agreement (as amended, restated, or otherwise
modified from time to time, the “Credit Agreement”), dated as of June [___],
2010, among Oxford Mining Company, LLC, an Ohio limited liability company (the
“Borrower”), the lenders from time to time party thereto (the “Lenders”), and
Citicorp USA, Inc., as administrative agent for the Lenders (in such capacity
and together with its successors in such capacity, the “Administrative Agent”),
the undersigned represents and warrants as follows (with each capitalized term
used and not otherwise defined herein having the same meaning as is assigned to
such term in the Credit Agreement):

  (a)   The representations and warranties of each Loan Party made on behalf of
itself and each of its Subsidiaries contained in Article IV of the Credit
Agreement and in each Loan Documents were correct on and as of the date when
made, and are repeated at and as of the time of delivery hereof and are correct
at and as of the time of such delivery, except for such representations and
warranties that, as by their terms, refer to an earlier date, and then in such
case as of such earlier date.     (b)   No Default or Event of Default has
occurred or is continuing.     (c)   The MLP is in compliance with the financial
covenants contained in Section 5.04 of the Credit Agreement (the “Financial
Covenants”). Calculations demonstrating compliance with the Financial Covenants
contained in Section 5.04 of the Credit Agreement are set forth in the
Schedule Demonstrating Financial Covenants Compliance attached hereto as
Schedule A.     (d)   Except as set forth on the Schedule of GAAP Changes
attached hereto as Schedule B, there have been no changes in GAAP or in the
application thereof, as used in the preparation of the Consolidated financial
statements of the MLP and its Subsidiaries, since the date of the most recent
audited financial statements provided to the Lender Parties pursuant to
Section 5.03(b) of the Credit Agreement.

F-1



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Compliance Certificate is executed as of the date
set forth below.

                Date:                                                     
Name:           Title:   ____________ of Oxford Resources GP, LLC, a Delaware
limited liability company and the general partner of Oxford Resource Partners,
LP, a Delaware limited partnership   

F-2



--------------------------------------------------------------------------------



 



SCHEDULE A TO COMPLIANCE CERTIFICATE
**SCHEDULE DEMONSTRATING FINANCIAL COVENANTS COMPLIANCE**

•   Leverage Ratio Financial Covenant: As reflected by the calculations in the
attached Schedule A-1, the MLP is in compliance with the Leverage Ratio
Financial Covenant set forth in Section 5.04(a) of the Credit Agreement.   •  
Interest Coverage Ratio Financial Covenant: As reflected by the calculations in
the attached Schedule A-2, the MLP is in compliance with the Interest Coverage
Ratio Financial Covenant set forth in Section 5.04(b) of the Credit Agreement.  
•   Maximum Capital Expenditures Financial Covenant: As reflected by the
calculations in the attached Schedule A-3, the MLP is in compliance with the
maximum Capital Expenditures Financial Covenant set forth in Section 5.04(c) of
the Credit Agreement.   •   Pertinent Information and Calculations: Pertinent
information and calculations used in demonstrating compliance with the Financial
Covenants as stated above is set forth in the attached Schedule A-4 (Part 1-
Part 6).

F-3



--------------------------------------------------------------------------------



 



SCHEDULE B TO COMPLIANCE CERTIFICATE
**SCHEDULE OF GAAP CHANGES**

F-4



--------------------------------------------------------------------------------



 



Oxford Mining Company, LLC
(as Borrower)
Schedules to Credit Agreement

 



--------------------------------------------------------------------------------



 



Schedule I
Lending Office and
Commitment Information

 



--------------------------------------------------------------------------------



 



                                              Revolving Credit           Letter
of Credit   Swing Line   Domestic Lending     Name of Initial Lender  
Commitment   Term Loan Commitment   Commitment   Commitment   Office  
Eurodollar Lending Office
Citibank, N.A.
  $ 10,500,000.00     $ 10,500,000.00     $ 1,826,086.96     $ 684,782.61    
399 Park Avenue
New York, NY 10043   399 Park Avenue
New York, NY 10043
Barclays Bank PLC
  $ 19,500,000.00     $ 1,500,000.00     $ 3,391,304.35     $ 1,271,739.13    
745 7th Avenue
New York, NY 10019   745 7th Avenue
New York, NY 10019
Huntington National Bank
  $ 13,800,000.00     $ 7,200,000.00     $ 2,400,000.00     $ 900,000.00     41
South High Street
Columbus, OH 43215   41 South High Street
Columbus, OH 43215
Fifth Third Bank
  $ 13,800,000.00     $ 7,200,000.00     $ 2,400,000.00     $ 900,000.00     38
Fountain Square Plaza
MD 10AT63
Cincinnati, OH 45263   38 Fountain Square Plaza
MD 10AT63
Cincinnati, OH 45263
Comerica Bank
  $ 13,800,000.00     $ 7,200,000.00     $ 2,400,000.00     $ 900,000.00     2
Embarcadero Ctr #300
San Francisco, CA 94111   2 Embarcadero Ctr #300
San Francisco, CA 94111
Caterpillar Financial Services Corporation
  $ 9,428,571.43     $ 8,571,428.57     $ 1,639,751.55     $ 614,906.83     2120
West End Avenue
Nashville, TN 37203   2120 West End Avenue
Nashville, TN 37203
Société Générale
  $ 8,542,857.14     $ 4,457,142.86     $ 1,485,714.29     $ 557,142.86     1221
Avenue of the
Americas
New York, NY 10020   1221 Avenue of the Americas
New York, NY 10020
Credit Suisse AG, Cayman Islands Branch
  $ 8,542,857.14     $ 4,457,142.86     $ 1,485,714.29     $ 557,142.86    
Eleven Madison Avenue
New York, NY 10010   Eleven Madison Avenue
New York, NY 10010
Wells Fargo Bank, N.A.
  $ 8,542,857.14     $ 4,457,142.86     $ 1,485,714.29     $ 557,142.86     201
S. Jefferson St.
Roanoke, VA 24011   201 S. Jefferson St. Roanoke, VA 24011
Raymond James Bank, FSB
  $ 8,542,857.14     $ 4,457,142.86     $ 1,485,714.29     $ 557,142.86     710
Carillon Parkway
St. Petersburg, FL 33716   710 Carillon Parkway St. Petersburg, FL 33716
Total
  $ 115,000,000     $ 60,000,000     $ 20,000,000     $ 7,500,000          

 



--------------------------------------------------------------------------------



 



Schedule II
Subsidiary Guarantors

 



--------------------------------------------------------------------------------



 



Subsidiary Guarantors

1.   Oxford Mining Company — Kentucky, LLC   2.   Daron Coal Company, LLC

 



--------------------------------------------------------------------------------



 



Schedule 2.03(f)
Existing Letters of Credit

 



--------------------------------------------------------------------------------



 



Oxford Mining Company, LLC Letters of Credit

                      Issuing Bank   Beneficiary   Amount   Effective Date  
Letter of Credit
Fifth Third Bank
  RLI Insurance   $ 75,000     8/25/2008    
Fifth Third Bank
  Argonaut Insurance Co.     2,500,000     9/30/2009   S409447
Fifth Third Bank
  Travelers Casualty and Surety Company of America     3,750,000     11/3/2009  
S409532
Fifth Third Bank
  Republic Bank, Inc.*     1,320,000     11/3/2009   S409506
Fifth Third Bank
  Argonaut Insurance Co.     600,000     3/12/2010   S500148
 
                   
 
  Total   $ 8,245,000          
 
                   

 

*   With equipment leases being bought-out at closing, this letter of credit
will not need to be renewed.

 



--------------------------------------------------------------------------------



 



Schedule 4.01(a)
Capital Stock of Oxford Mining Company, LLC

 



--------------------------------------------------------------------------------



 



                  Percentage of Owner   Number of Units Owned   Outstanding
Units
Oxford Resource Partners, LP
  100   100%
 
       
Total Outstanding Units
  100   100%
 
       

 



--------------------------------------------------------------------------------



 



Schedule 4.01(b)
Loan Party Subsidiaries

 



--------------------------------------------------------------------------------



 



Oxford Resource Partners, LP Subsidiaries

                  Number of Authorized   Number of Outstanding   Percentage of
Units/Shares Loan Party Subsidiary   Units/Shares   Units/Shares   Owned by Loan
Party
Oxford Mining Company, LLC
  100   100   100%

Oxford Mining Company, LLC Subsidiaries

                  Number of Authorized   Number of Outstanding   Percentage of
Units/Shares Loan Party Subsidiary   Units/Shares   Units/Shares   Owned by Loan
Party
Oxford Mining Company - Kentucky, LLC
  100   100   100%
Daron Coal Company, LLC
  100   100   100%
Harrison Resources, LLC
  *   *   51%

 

NOTE:   There are no outstanding options, warrants, rights of conversion or
purchase or other similar rights for any of the above-listed subsidiaries.   *  
A member’s interest in Harrison Resources, LLC is not represented by units or
shares; and instead is represented simply by the member’s percentage membership
interest as reflected in the Harrison Resources, LLC Operating Agreement.

 



--------------------------------------------------------------------------------



 



Schedule 4.01(d)
Authorization, Approval, Action,
Notice and Filing Requirements

 



--------------------------------------------------------------------------------



 



The notices and consents set forth on Schedule 5.01(p).

 



--------------------------------------------------------------------------------



 



Schedule 4.01(f)
Litigation

 



--------------------------------------------------------------------------------



 



None.

 



--------------------------------------------------------------------------------



 



Schedule 4.01(n)
Plans and Multiemployer Plans

 



--------------------------------------------------------------------------------



 



Employee Benefit Plans

1.   Oxford Retirement Plan   2.   Oxford Resource Partners, LP Long-Term
Incentive Plan   3.   Oxford Mining Employee Group Benefit Plan (providing
medical, dental, vision, life and short-term disability benefits for employees
and their eligible dependents)   4.   Oxford Mining Company, LLC Premium Only
Plan (Cafeteria Plan)

 



--------------------------------------------------------------------------------



 



Schedule 4.01(o)
Environmental Matters

 



--------------------------------------------------------------------------------



 



Part I
     None.
Part II
1. Fuel Storage Tanks (Ohio).

                          Off Road   On Road   Gas Tank Location   Capacity  
Tank No.   Tank No.   No.
Adamsville
  8000   0144        
 
  2000       3201    
 
  250           3202
 
  10000   7333        
 
  2000   Tr. 9788        
Barb Tipple
  20000       BT-4105    
 
  20000       BT-4106    
 
  3000   4102        
 
  400       4103    
 
  10000   7382        
 
  400           7920
 
  1000   J Brown        
 
  2000   0083        
Beagle Club
  9000   7301        
 
  500       7304    
 
  250           7303
 
  3000   Tk. 9815        
Bellaire Dock
  10000   4101        
 
  10000       BD-8001    
 
  150           8003
Boswell
  10000   262        
 
  10000   363        
 
  15000   376        
 
  3000       7458    
 
  500           8201
 
  2000   Tk. 9796        
Chumney
  10000   7395        
 
  12000   3401        
 
  1000   Tk. 9812        
 
  1000       3403    
 
  500           3404
Co. Rd. 7
  300   6001        

 



--------------------------------------------------------------------------------



 



                          Off Road   On Road   Gas Tank Location   Capacity  
Tank No.   Tank No.   No.
Co. Rd. 29
  10000   2356        
 
  10000   7331        
 
  2000   303        
 
  1500   Tr. 9759        
Daron
  10000   16        
 
  22000       25    
 
  22000   26        
 
  22000   27        
 
  22000   28        
 
  22000   29        
 
  1000       24    
 
  10000   17        
 
  10000   7395        
 
  3000   Tr. 9722        
Flushing
  8000   7502        
 
  10000   297        
 
  2000   Tr. 9772        
Hall’s Knob
  10000   400        
 
  2000   Tr. 9840        
Lafferty
  10000   7302        
 
  1000       8901 (Scottie)    
Lisbon
  8000   3402        
Long Sears
  10000   375        
 
  10000   7364        
 
  2000   Tr. 9766        
New Lex
  50000   1007        
 
  20000   1005        
 
  20000   1006        
 
  3000   Tr. 9709        
 
  2000   Tr. 9758        
 
  500       1001    
 
  500           1002
Plainfield
  10000   0031        
 
  20000   7332        
 
  3000   Tr. 9827        
 
  1000       7334    
 
  500           7335
Reynolds
  2000   Tr. 9710        
Sexton
  20000   8702        
 
  30000   9724        
 
  3000   Tr. 9825        
 
  3000   Tr. 9843        

 



--------------------------------------------------------------------------------



 



                          Off Road   On Road   Gas Tank Location   Capacity  
Tank No.   Tank No.   No.
Stillwater
  10000   00227        
 
  300       00230    
 
  2000   0233        
 
  2000   00258        
 
  10000   00259        
 
  2000   Tr. 9798        
 
  Drum           Drum
Stonecreek
  2000   0271        
 
  20000   284        
 
  12000   285        
 
  20000   286        
 
  20000   287        
 
  20000   288        
 
  20000   289        
 
  2000   Tr. 9822        
 
  2000       2502    
 
  275           2503
Strasburg
  8600   524        
 
  10000   4201        
 
  2000       4202    
 
  1000           4203
Train Load Out
  10000   5202        
Train Unload
  1000   7101        
Warehouse
  2000       6101    
Wheeling V
  2000       7701    
Wheeling V
  10000   7702        
 
  15000   7383        
 
  2000   Tr. 9797        
 
  500           7703

2. Fuel Storage Tanks (Kentucky)

          Location   Capacity   Tank No.
Briar Hill
  5000   T-101
 
  8020   T-102
 
  6000   T-103
 
  6909   T-104
 
  10000   T-105
 
  7500   T-106
 
  4400   T-201
 
  10000   T-107
 
  10000   T-108

 



--------------------------------------------------------------------------------



 



              Location   Capacity   Tank No.
Jessup
    10000     T-110
 
    8130     T-203
KO
    12126     T-111
 
    12855     T-119
 
    4400     T-204
R&L Winn North
    11650     T-112
 
    3000     T-113
Island Dock
    1128     T-115
 
    8685     T-116
 
    7150     T-202

3. Oil Storage Tanks (Ohio)

              Location   Capacity   Contents
Adamsville
    2000     15/40
 
    2000     10 wt
 
    1000     C-4 TO4-30
 
    550     C-4 TO4-60
 
    8000     Waste Oil
Barb Tipple
    275     Engine Oil
 
    275     Hydraulic Oil
 
    275     Transmission Oil
 
    275     Antifreeze
 
    275     90 wt
 
    1000     Waste Oil
 
    10000     Dust Bond (#7365)
Beagle Club
    1500     C-4 TO4-10
 
    1000     C-4 TO4-30
 
    1000     15/40
 
    500     60 wt
 
    500     Antifreeze
 
    550     Waste Oil
Boswell
    2000     15/40
 
    8000     10 wt
 
    2000     C-4 TO4-30
 
    2000     60 wt
 
    8000     Antifreeze
 
    10000     Waste Oil
CR 29
    2000     15/40
 
    2000     10 wt
 
    1000     30 wt
 
    550     60 wt
 
    550     Antifreeze

 



--------------------------------------------------------------------------------



 



              Location   Capacity   Contents
Chumney
    2000     10 wt
 
    2000     15/40
 
    1000     30 wt
 
    550     60 wt
 
    550     Antifreeze
 
  2 Totes   Waste Oil
Daron
    2000     10 wt
 
    2000     15/40
 
    4000     30 & 60 wt (3 way split)
 
  5 Totes   Antifreeze
 
    3000     Waste Oil
Daron West
    1500     30 & 60 wt, 15/40 (3 way split)
 
    500     60 wt
 
    500     Antifreeze
 
  4 Totes   Waste Oil
Dock
  4 Totes   (250 Gallon)
 
  2 Totes   Waste Oil
Flushing
    1000     15/40
 
    1000     10 wt
 
    550     60 wt
 
    550     30 wt
 
    300     Antifreeze
New Lex
    10000     10 & 30 wt, 15/40, empty (2500) (4 way split)
 
  2 Totes   50 wt
 
  2 Totes   80/9 wt
 
  1 Tote   68 wt
 
  3 Totes   Antifreeze
Plainfield
    1000     15/40
 
    1000     10 wt
 
    1000     30 wt
 
    500     60 wt
 
    500     Antifreeze
 
    1000     Waste Oil
Sexton
    1000     15/40
 
  2 x1000   10 wt
 
    1000     #46 Hydraulic Oil
 
    550     60 wt
 
    550     30 wt
 
    550     Antifreeze
 
    1500     Waste Oil
Stillwater
    4000     15/40
 
    4000     10 wt
 
    1000     30 wt
 
    1000     60 wt
 
    1000     Waste Oil

 



--------------------------------------------------------------------------------



 



              Location   Capacity   Contents
Stonecreek
    1000     10 wt
 
    1000     15/40
 
    1000     30 wt
 
    550     Antifreeze
 
    550     60 wt
 
  2 x 300   Waste Oil
Strasburg
    3 x 280     Oil
 
    280     Waste Oil
 
  278 (Steel)               Used Fuel Oil          
Wheeling Valley
    1000     15/40
 
    1000     30 wt
 
    1000     60 wt
 
    2000     10 wt
 
    500     Antifreeze
 
    2000     Waste Oil

 

*   Highlighted entries owned by Randy Moore, not Oxford Mining Company, LLC

4. Oil Storage Tanks (Kentucky)

              Location   Capacity   Contents
Island Dock
    300     Fleet 15W-40
 
    2 x 300     Megaflow AW46
 
    300     UGL 85W-140
 
    300     Fleet Charge Antifreeze
Schoate
    4000     PowerDrive 30
 
    2 x 275     UGL 80W-90
 
    3000     Megaflow AW46
 
    2 x 1000     Fleet 15W-40
 
    4000     Fleet 10W
 
    1000     PowerDrive 50
 
    1100     Ecoterra HVI 46
 
    1100     Fleet Charge Antifreeze
 
    275     MegaPlex XD5 grease bin
 
    1400     Fleet 10W
 
    1400     Fleet 15W-40
 
    900     PowerDrive 30
 
    900     PowerDrive 50
 
    900     Fleet 10W
 
    550     Fleet Charge Antifreeze
 
    275     MegaPlex XD5 grease bin

 



--------------------------------------------------------------------------------



 



              Location   Capacity   Contents
KO Mine
    1100     Fleet 10W
 
    1100     Fleet 15W-40
 
    550     PowerDrive 30
 
    550     PowerDrive 50
 
    550     Fleet Charge Antifreeze
 
    550     Megaflow AW46
 
    1100     Waste Oil
Jessup
    1100     Fleet 10W
 
    1100     Fleet 15W-40
 
    550     PowerDrive 30
 
    550     PowerDrive 50
 
    550     Fleet Charge Antifreeze
 
    550     Megaflow AW46

 

*   Highlighted entries owned by Home Oil rather than Oxford Mining Company —
Kentucky, LLC

Part III
None.

 



--------------------------------------------------------------------------------



 



Schedule 4.01(p)
Open Year Tax Returns

 



--------------------------------------------------------------------------------



 



          Loan Party/Subsidiary/       Tax Affiliate   Tax Year   Oxford Mining
Company*     2006         1/1-8/23 2007  
 
       
Oxford Resource Partners, LP
    8/24-12/31 2007  
 
    2008         2009  
 
        Oxford Resources GP, LLC     2007  
 
    2008         2009  
 
        Harrison Resources, LLC     2007  
 
    2008         2009  

 

*   Predecessor of Oxford Mining Company, LLC

 



--------------------------------------------------------------------------------



 



Schedule 4.01(s)
Real Property

 



--------------------------------------------------------------------------------



 



I. Oxford Mining Company, LLC Owned (Fee Simple and Fee Mineral) and Leased Real
Property

                                                          Tax Parcel Number(s)  
                          (not certified                         Mortgage   —
see document & tax County   State   Name   Type of Acquisition   Document Date  
Recording Data   Exhibit Attachment   records)
Athens
  OH   Fluharty   Lease   05/04/2006   OR 426 - 272   Athens - B-1  
D01-00100222-00
 
                          D01-00100238-00
Athens
  OH   Stevens   Lease   05/04/2006   OR 417 - 2498   Athens - B-2  
D01-00100230-00
Athens
  OH   Stevens-Hook   Lease   05/04/2006   OR 426 - 264   Athens - B-3  
D01-00100219-00
 
                          D01-00100220-00
 
                          D01-00100221-00
 
                          D01-00100239-00
 
                          D01-99900007-00
 
                          D01-99900008-00
 
                          D01-99900009-00
 
                          D01-99900025-00
 
                          D01-99900026-00
 
                          D01-99900027-00
Athens
  OH   Cameron   Lease   07/14/2008   OR 429 - 217   Athens B-4  
D01-00100203-00
 
                          D01-00100202-00
Athens
  OH   Brake   Lease   07/09/200   OR 429 - 221   Athens B-5   D01-00100226-00
 
                          D01-00100224-00
Athens
  OH   Russell   Lease   07/10/2008   OR 429 - 211   Athens B-6  
D01-00100237-00
 
                          D01-00100236-00
 
                          D01-00100217-00
Athens
  OH   Lucas and Williams   Lease   11/19/2008   OR 430 - 1901   Athens B-7  
D01-00100204-00
 
          Assignment   10/25/2008            
 
          (441 - 1997)                

 



--------------------------------------------------------------------------------



 



                                                          Tax Parcel Number(s)  
                          (not certified                         Mortgage   —
see document & tax County   State   Name   Type of Acquisition   Document Date  
Recording Data   Exhibit Attachment   records)
Belmont
  OH   K&S Shugert   Deed   12/10/2009   OR 211 - 819   Belmont A-1  
39-01481.000
 
      (exchange)                   39-01482.000
 
      (# 9 and # 11 coal and                    
 
      mining rights — Union                    
 
      Township)                    
Belmont
  OH   Robt. Shugert   Deed   12/10/2009   OR 211 - 815   Belmont A-2  
39-01483.000
 
      (exchange)                   39-01484.000
 
      (mining rights for #9                    
 
      and #11 coal — Union                    
 
      Township)                    
Belmont
  OH   North American Coal   Deed   04/06/2006   OR 57 - 151   Belmont A-3  
41-01039.000
 
      Royalty                   41-01040.000
 
      (Warren Twp. - #8 coal                    
 
      & mining rights)                    
Belmont
  OH   Jan Kenan et al   Deed   06/30/2003   DV 797 - 779   Belmont A-4  
39-00680.000
 
      (Timmons)   Aff Surveyor       D.V. 797 - 789       39-00679.000
Belmont
  OH   CSX Transportation   Deed   05/22/2003   DV 788 - 792   Belmont A-5  
39-90010.002
 
      (railroad bed))                    
Belmont
  OH   Taylor   Deed   09/27/2000   OR 761 - 462   Belmont A-6   (see document)
Belmont
  OH   Buckeye Management   Deed   05/08/2008   OR 152 - 323   Belmont A-7  
09-01400.000
 
      (Speidel)                   09-01401.000
 
      (Hutchison/Kovacs)                   09-01399.000

 



--------------------------------------------------------------------------------



 



                                                          Tax Parcel Number(s)  
                          (not certified                         Mortgage   —
see document & tax County   State   Name   Type of Acquisition   Document Date  
Recording Data   Exhibit Attachment   records)
Belmont
  OH   Consolidation   Deed   07/30/2002   OR 779 - 862   Belmont A-8  
05-00477.000
 
      Coal (July   (15.02 ac)                
 
      2002                    
 
      transaction) (Flushing Township)                    
Belmont
  OH   Consolidation   Deed   03/17/2003   OR 786 - 448   Belmont A-9   None
 
      Coal (July 2002                   (see document)
 
      transaction)                    
 
      (Spiga --                    
 
      conveyance of                    
 
      interest in coal                    
 
      royalty                    
 
      reservation)                    
Belmont
  OH   Consolidation   Deed   07/30/2002   DV 779 - 868   Belmont A-10  
41-00444.000
 
      Coal (July 2002   Aff Surveyor       DV 785 - 823       41-00445.000
 
      transaction)                   41-00446.000
 
      (Flushing and                   41-00436.000
 
      Warren                   41-00431.000
 
      Townships)                   41-00430.000
 
                          41-00883.000
 
                          41-00881.000
 
                          05-00714.000

 



--------------------------------------------------------------------------------



 



                                                          Tax Parcel Number(s)  
                          (not certified                         Mortgage   —
see document & tax County   State   Name   Type of Acquisition   Document Date  
Recording Data   Exhibit Attachment   records)
Belmont
  OH   Ohio River   Deed   03/06/2002   DV 776 — 55   Belmont A-11  
39-00543.000
 
      Collieries                   39-00544.000
 
                          39-00545.000
 
                          39-00546.000
 
                          39-00547.000
 
                          39-00548.000
 
                          39-00549.000
 
                          39-00829.000
 
                          39-00830.000
Belmont
  OH   Consolidation Coal   Deed   12/17/2002   OR 785 - 829   Belmont A-12  
41-00881.004
 
      (July 2002                    
 
      transaction)                    
 
      (Warren Twp.)                    
 
      (#8 coal & mining                    
 
      rights)                    
Belmont
  OH   Cravat Coal   Deed   04/16/2007   OR 105 — 616   Belmont A-13  
50-00546.000
 
      (Whlg Valley)                   50-00546.003
 
      (Edna Campbell)                   50-00584.000
 
      (Bruner Land)                   50-00549.002
 
      (Bedway Land)                    
Belmont
  OH   Harrison Leasing   Deed   04/16/2007   OR 105 — 630   Belmont A-14   (see
document)
 
      (Beagle Club)                    
Belmont
  OH   R&F Coal   Deed   12/23/1998   DV 744 — 258   Belmont A-15   Multiple
 
      (Warren Twp.)                   (see document)

 



--------------------------------------------------------------------------------



 



                                                          Tax Parcel Number(s)  
                          (not certified                         Mortgage   —
see document & tax County   State   Name   Type of Acquisition   Document Date  
Recording Data   Exhibit Attachment   records)
Belmont
  OH   Jeffrey D. Fleishman   Deed   07/30/2008   OR 158 — 289   Belmont A-16  
09-00338.000
39-00382.000
Belmont
  OH   Consolidation Coal   Deed   03/31/2009   OR 191 — 936   Belmont A-17  
05-00611.000
 
      (County Road 29)                    
Belmont
  OH   Jeffco Resources   Deed   12/21/2000   DV 763 — 572   Belmont A-18  
41-00563.000
 
                          41-00460.000
 
                          41-00465.001
Belmont
  OH   Seaway Coal   Deed   03/03/2003   DV 786 — 373   Belmont A-19   (see
document)
Belmont
  OH   Capstone   Deed   03/07/2003   DV 785 — 840   Belmont A-20   (see
document)
Belmont
  OH   Capstone   Lease   06/19/2001   LV 111 — 264   Belmont B-1   (see
document)
 
      (Martin #8)   Addendum   03/15/2002   LV 111 — 477   Belmont B-2    
Belmont
  OH   Capstone/Bedway   Lease   06/19/2001   LV 111 — 254   Belmont B-3   (see
document)
 
      (Martin Area)   (108-44)   03/15/2002   LV 111 - 482   Belmont B-4    
 
          1st Addend                
 
          2nd Addend                
 
          (111-213)                
 
          Sublease                
 
          Sublease Add                
 
          3rd Addend                
 
          (72-724)                

 



--------------------------------------------------------------------------------



 



                                                          Tax Parcel Number(s)  
                          (not certified                         Mortgage   —
see document & tax County   State   Name   Type of Acquisition   Document Date  
Recording Data   Exhibit Attachment   records)
Belmont
  OH   Capstone   Lease   06/20/2000   LV 110 — 863   Belmont B-5   (see
document)
 
      (Miller)                    
Belmont
  OH   Krulock et al   Lease       OR 105 — 391   Belmont B-6   50-00541.000
 
      (Cravat)   (112-570)               50-00634.000
 
      (Whlg Valley)   Assignment                
Belmont
  OH   Mularcik   Lease       OR 105 — 391   Belmont B-6   50-00549.000
 
      Cravat   (39-797)               50-00549.001
 
      (Whlg Valley)   Assignment                
Belmont
  OH   Henderson   Lease       OR 105 — 391   Belmont B-6   50-01178.000
 
      (Cravat)   (39-786)                
 
      (Whlg Valley)   Assignment                
Belmont
  OH   Krulock Coal   Lease       OR 105 — 391   Belmont B-6   50-00633.000
 
      (Cravat)   (111-703)               41-00256.004
 
      (Whlg Valley)   Assignment               50-00622.000
 
                          50-00624.000
 
                          50-00623.000
 
                          50-00643.000
 
                          50-00644.000
 
                          50-00645.000
Belmont
  OH   Matusek   Lease       OR 105 — 391   Belmont B-6   50-00545.000
 
      Cravat   (101-963)       OR 183 — 207   Belmont B-7   50-00550.001
 
      (Whlg Valley)   Assignment                
 
          Addendum                

 



--------------------------------------------------------------------------------



 



                                                          Tax Parcel Number(s)  
                          (not certified                         Mortgage   —
see document & tax County   State   Name   Type of Acquisition   Document Date  
Recording Data   Exhibit Attachment   records)
Belmont
  OH   Antolak   Lease       OR 105 — 391   Belmont B-6   32-01377.000
 
      (Cravat)   (112-413)                
 
      (Beagle Club)   Assignment                
Belmont
  OH   Mel-Tina Ltd   Lease       OR 105 — 391   Belmont B-6   50-00521.000
 
      (Cravat)   (112-428)                
 
      (Beagle Club)   Assignment                
Belmont
  OH   Porterfield   Lease       OR 105 — 391   Belmont B-6   32-001600.000
 
      Cravat   (112-79)               32-01408.000
 
      (Beagle Club)   Assignment                
Belmont
  OH   Zaccagnini et al   Lease       OR 105 — 391   Belmont B-6   32-01716.000
 
      (Cravat)   (112-13)               32-01719.000
 
      (Beagle Club)   Assignment               32-01774.000
 
                          32-01775.000
Belmont
  OH   Jefferson Beagle   Lease       OR 105 — 391   Belmont B-6   32-01244.000
 
      Club   (112-30)               32-01718.000
 
      (Cravat)   Addendum I               32-01716.000
 
      (Beagle Club)   Addendum II               32-01719.000
 
          Addend III               32-01717.000
 
          Addend IV               32-01243.000
 
          Assignment                

 



--------------------------------------------------------------------------------



 



                                                          Tax Parcel Number(s)  
                          (not certified                         Mortgage   —
see document & tax County   State   Name   Type of Acquisition   Document Date  
Recording Data   Exhibit Attachment   records)
Belmont
  OH   Shugert   Lease       OR 105 — 391   Belmont B-6   (pt) 39-00710.000
 
      (Cravat)   (112-24)               12-00208.000
 
      (Badgerstown)   Assignment               12-00201.002
Belmont
  OH   Fleischman   Lease       OR 105 — 391   Belmont B-6   09-00338.000
 
      (Cravat)   (112-418)               39-00382.000
 
      (Badgerstown)   Assignment                
Belmont
  OH   Welch   Lease       OR 105 — 391   Belmont B-6   39-00383.003
 
      Cravat   (112-543)               09-00312.000
 
      (Badgerstown)   Assignment                
Belmont
  OH   Fulkerson   Lease       OR 105 — 391   Belmont B-6   (see document)
 
      (Cravat)   (111-586)       OR 183 — 212   Belmont B-8    
 
      (Badgerstown)   Assignment                
 
          Addendum                
Belmont
  OH   Adkins   Lease       OR 105 — 391   Belmont B-6   (see document)
 
      (Cravat)   (111-590)       OR 183 — 210   Belmont B-9    
 
      (Badgerstown)   Assignment                
 
          Addendum                
Belmont
  OH   Capstone   Lease       OR 105 — 391   Belmont B-6   09-00626.000
 
      (Cravat)   (111-448)               09-00634.000
 
      (Badgertown)   Addendum               09-00635.000
 
          (87-371)                
 
          Assignment                
Belmont
  OH   Jeffco Resources   Lease   12/01/2000   LV 111 — 37   Belmont B-10   (see
document)
Belmont
  OH   Shutway   Lease   02/26/2005   LV 113 — 219   Belmont B-11   (see
document)
Belmont
  OH   Smail/Davis   Lease   07/06/2005   OR 12 — 854   Belmont B-12  
39-00493.000
 
                          39-01405.000

 



--------------------------------------------------------------------------------



 



                                                          Tax Parcel Number(s)  
                          (not certified                         Mortgage   —
see document & tax County   State   Name   Type of Acquisition   Document Date  
Recording Data   Exhibit Attachment   records)
Belmont
  OH   Ohio River Collieries
(Monaco)   Lease   03/05/2002   LV 111 — 465   Belmont B-13   39-00545.000
Belmont
  OH   Stratton   Lease       OV 112 — 399   Belmont B-14   (see document)
 
      (Flushing North)   (111-422)                
 
          Addendum                
 
          Part Release                
 
          (112-440)                
 
          Addendum       OR 191 — 282   Belmont B-15    
Belmont
  OH   Capstone   Master Lease &   12/02/02   LV 113 — 195   Belmont B-16   (see
document)
 
      (Flushing North)   Sublease   Re-recorded   LV 113 — 252        
Belmont
  OH   Alice Reilly   Lease   01/31/2001   LV 111 — 125   Belmont B-17   (see
document)
Belmont
  OH   Buckeye Management   Lease   06/16/2007   OR 105 — 395   Belmont B-18  
09-01400.000
 
      (Speidel)                   09-01401.000
 
      (Hutchison/Kovacs)                   09-01399.000
Belmont
  OH   Consolidation Coal   Lease   12/17/2000   LV 112 — 87   Belmont B-19  
(see document)
 
      (July 2002 transaction)   (73-306)                
 
          Assignment                
Belmont
  OH   Seaway   Lease   05/01/1971   LV 112 — 114   Belmont B-20   (see
document)
 
      Consolidation Coal   (86-477)   12/17/2002            
 
      (July 2002 transaction)   Assignment                

 



--------------------------------------------------------------------------------



 



                                                          Tax Parcel Number(s)  
                          (not certified                         Mortgage   —
see document & tax County   State   Name   Type of Acquisition   Document Date  
Recording Data   Exhibit Attachment   records)
Belmont
  OH   Seaway/Thompson   Lease   12/29/1998   LV 110 — 189   Belmont B-21   (see
document)
 
          (93-333)                
 
          Addendum                
 
          (104-45)                
 
          2nd Addend                
 
          (109-193)                
 
          Assignment                
Belmont
  OH   Nancy Miller   Lease   07/30/2007   OR 117 — 598   Belmont B-22  
39-00549.001
 
                          39-00572.000
Belmont
  OH   Bedway Land and   Lease   01/25/03   LV 112 — 258   Belmont B-23  
32-01242.000
 
      Minerals                   32-10914.000
Belmont
  OH   Ohio River Collieries   Lease   03/24/06   OR 49 — 922   Belmont B-24  
32-01481.000
 
      (Kaczor Area)                   39-00522.000
 
      (Jobe/Dudek/                   51-00192.000
 
      Gossett-Hornsby)                    
Belmont
  OH   Fitch   Lease   11/05/2007   OR 130 — 282   Belmont B-25   41-00243.000
Belmont
  OH   Dagrava   Lease   03/102008   OR 144 — 314   Belmont B-26   32-01761.000
Belmont
  OH   Pollock   Lease   05/12/2008   OR 151 — 881   Belmont B-27   39-00599.000
Belmont
  OH   Robt Shugert   Lease   01/19/2009   OR 176 — 400   Belmont B-28  
39-00710.000

 



--------------------------------------------------------------------------------



 



                                                          Tax Parcel Number(s)  
                          (not certified                         Mortgage   —
see document & tax County   State   Name   Type of Acquisition   Document Date  
Recording Data   Exhibit Attachment   records)
Belmont
  OH   Mauersberger   Lease   11/26/2008   OR 174 — 477   Belmont B-29  
39-00466.000
 
                          39-00668.000
 
                          39-00641.000
 
                          39-00161.000
 
                          39-00640.000
 
                          39-00640.002
 
                          39-00642.000
Belmont
  OH   Consolidation   Lease   03/31/2009   OR 191 — 830   Belmont B-30  
05-00611.000
 
      Coal   (90-416)                
 
      (County   Lease                
 
      Road 29)   (106-20)                
 
          Addendum                
 
          (187-863)                
 
          Assignment                
Belmont
  OH   Robt. Shugert   Lease   04/27/2009   OR 191 — 287   Belmont B-31  
39-00710.000
 
      (exchange)                   39-00709.000
 
                          39-00708.000
Belmont
  OH   K&S Shugert   Lease   03/04/2009   OR 183 — 214   Belmont B-32  
39-00414.000
 
      (exchange)                   39-00633.000
 
                          39-00384.000
 
                          39-00384.001
 
                          39-00384.002
 
                          39-00416.000
 
                          39-00636.000
Belmont
  OH   Jeffco   Lease   09/29/2000   OR 192 — 231   Belmont B-33   41-00498.000
 
      Resources                   41-01613.000
 
      (Barnesville Hospital)                    

 



--------------------------------------------------------------------------------



 



                                                          Tax Parcel Number(s)  
                          (not certified                         Mortgage   —
see document & tax County   State   Name   Type of Acquisition   Document Date  
Recording Data   Exhibit Attachment   records)
Belmont
  OH   Capstone   Lease   12/23/2009   OR 215 — 154   Belmont B-34  
41-00762.000
 
      (Schooley Hollow)                   41-00761.000
 
                          41-00780.000
 
                          41-00782.000
 
                          41-00783.000
 
                          41-00791.000
 
                          41-00788.000
 
                          41-00792.000
 
                          41-00785.000
 
                          41-00786.000
 
                          41-00789.000
 
                          41-00787.000
Belmont
  OH   Brier Ridge   Lease   05/12/2008   OR 154 — 607   Belmont B-35  
09-00488.000
 
      (Cravat/Buckeye)   (112-559)               41-01468.000
 
      (Speidel)   Assignment                
 
          (103-562)                
 
          Assignment                
Belmont
  OH   Green-Crawf   Lease   05/12/2008   OR 154 — 607   Belmont B-35  
09-00353.000
 
      (Cravat/Buckeye)   (112-549)               09-01235.000
 
      (Speidel)   Assignment               09-01311.000
 
          (103-562)               09-00356.000
 
          Assignment                
Belmont
  OH   Robt Shepherd   Lease   05/12/2008   OR 154 — 607   Belmont B-35  
09-00387.000
 
      (Cravat/Buckeye)   (112-565)               09-00653.000
 
      (Speidel)   Assignment               09-00654.000
 
          (103-562)                
 
          Assignment                
Belmont
  OH   Capstone   Lease   05/21/2010   OR 230 — 175   Belmont B-36  
41-01468.000
 
      (Speidel)                   09-00488.000
 
                          09-00643.000

 



--------------------------------------------------------------------------------



 



                                                          Tax Parcel Number(s)  
                          (not certified                         Mortgage   —
see document & tax County   State   Name   Type of Acquisition   Document Date  
Recording Data   Exhibit Attachment   records)
Belmont
  OH   Capstone   Lease   03/31/2009   OR 229 — 519   Belmont B-37  
05-00591.000
 
      (Gasline)                   05-00593.000
 
                          05-00592.000
 
                          05-00591.000
 
                          51-00185.000
 
                          51-00184.000
 
                          51-00183.000
 
                          51-00182.000
Belmont
  OH   Capstone   Lease   01/01/2010   OR 229 — 498   Belmont B-38  
29-03499.000
 
      (Bellaire Dock)                   29-03500.000
 
                          29-03634.000
 
                          29-03635.000
 
                          29-03661.000
 
                          29-03662.000
 
                          29-03863.000
 
                          29-03922.000
Belmont
  OH   Capstone   Lease   01/01/2010   OR 229 — 516   Belmont B-39   (see
document)
 
      (Bellaire Dock)   (106-194)                
 
      (Swierkos)   Sublease                
Belmont
  OH   Ohio Power   Lease   01/06/2010   OR 224 — 895   Belmont B-40  
29-90037.000
 
      (Bellaire Dock)                    

 



--------------------------------------------------------------------------------



 



                                                          Tax Parcel Number(s)  
                      Mortgage   (not certified see County   State   Name   Type
of Acquisition   Document Date   Recording Data   Exhibit Attachment   document
& tax records)
Carroll
  OH   The Conservation   Lease   04/16/2007   OR 38 — 1266   Carroll B-1   (see
document)
 
      Fund (Wright)   (12-119)                
 
      (Cravat)   Assignment                
 
      (Dobrijevic)                    
Carroll
  OH   Wm. Wright   Lease   04/16/2007   OR 38 — 1269   Carroll B-2  
33-01252.000
 
      (Cravat)   (84-874)                
 
      (Dobrijevic)   Assignment                
 
          (37-2032)                
 
          Assignment                
Carroll
  OH   (Cravat)   Lease   04/16/2007   OR 38 — 1269   Carroll B-2   17-00005.000
 
      (Dobrijevic)   (84-872)                
 
          Assignment                
 
          (37-2032)                
 
          Assignment                
Carroll
  OH   Dan Wright   Lease   04/16/2007   OR 38 — 1269   Carroll B-2  
33-01248.000
 
      (Dobrijevic)   (84-870)               33-01247.000
 
          Assignment                
 
          (37-2032)                
 
          Assignment                

 



--------------------------------------------------------------------------------



 



                                                      Mortgage   Tax Parcel
Number(s)             Type of   Document       Exhibit   (not certified – see
County   State   Name   Acquisition   Date   Recording Data   Attachment  
document & tax records)
Carroll
  OH   The Conservation Fund
(Cravat/Buckeye)
(Autumn Road)   Lease   05/12/2008   OR 46 – 2036   Carroll B-3   33-01252.000
 
        (17-1714)               33-01248.000
 
        Assignment               33-01247.000
 
        (38-260)               17-00124.000
 
        Assignment               17-00125.000
 
                          17-00129.000
 
                          17-00130.000
Carroll
  OH   Yockel   Lease   05/12/2008   OR 46 – 2036   Carroll B-3   17-00279.001
 
      (Cravat/Buckeye)   (17-1704)               17-00279.002
 
      (Autumn Road)   Assignment               17-00279.000
 
          (38-260)               17-00279.007
 
          Assignment                
Carroll
  OH   Holmes Woodland   Lease   05/12/2008   OR 46 – 2036   Carroll B-3  
17-00579.000
 
      (Cravat/Buckeye)   (17-1710)                
 
      (Autumn Road)   Assignment                
 
          (38-260)                
 
          Assignment                
Columbiana
  OH   Ferris Coal   Deed       OR 1477 – 197   Columbiana A-1   (see document)
 
      (Sheriff)                    
Columbiana
  OH   County Auditor   Deed   11/30/2006   OR 1518 – 567   Columbiana A-2  
67-00030.000
 
      (Ferris Coal)                    
Columbiana
  OH   County Auditor   Deed   11/30/2006   OR 1518 – 573   Columbiana A-3  
40-00796.000
 
      (Ferris Coal)                    
Columbiana
  OH   County Auditor   Deed   11/30/2006   OR 1518 – 571   Columbiana A-4  
40-00799.000
 
      (Ferris Coal)                    
Columbiana
  OH   Baker   Deed   11/18/2004   OR 1329 – 149   Columbiana A-5   12-01654.000
Columbiana
  OH   Frantz/Perrino   Deed   01/11/2008   OR 1606 – 443   Columbiana A-6  
12-01653.001

 



--------------------------------------------------------------------------------



 



                                                          Tax Parcel Number(s)  
                      Mortgage   (not certified – see             Type of  
Document       Exhibit   document & tax County   State   Name   Acquisition  
Date   Recording Data   Attachment   records)
Columbiana
  OH   Lois Rawson   Deed   06/15/2007   OR 1596 – 262   Columbiana A-7  
40-00612.000
 
                          13-00190.000
Columbiana
  OH   Petersburg   Deed   01/27/2006   OR 1464 – 614   Columbiana A-8  
13-00151.000
 
                          40-00331.000
 
                          40-00378.001
 
                          40-00377.001
Columbiana
  OH   CDDB Holdings (Ferris)   Deed   03/23/2010   OR 1727 – 528   Columbiana
A-9   12-00214.001
 
                          12-00214.002
Columbiana
  OH   Robt Hunt et al   Deed       OR 1730 – 296   Columbiana A-10  
12-00760.000
Columbiana
  OH   Lewis   Lease   09/19/2006   OR 1499 – 428   Columbiana B-1   (see
document)
Columbiana
  OH   Whitten/Stuba   Lease   11/17/2005   OR 1425 – 943   Columbiana B-2  
12-01831.000
Columbiana
  OH   Buckeye Industrial Mining
Scyoc)   Lease   05/18/2006   OR 1436 – 792   Columbiana B-3   (see document)
 
        (1330-21)                
 
        Assignment                
Columbiana
  OH   Williams   Lease   11/23/2004   OR 1333 – 168   Columbiana B-4   (see
document)
Columbiana
  OH   Derenberger   Lease   04/30/2008   OR 1625 – 911   Columbiana B-5  
12-01469.000
 
                          12-01653.000
Columbiana
  OH   Buckeye Industrial Mining
(Wells)   Lease       OR 1436 – 794   Columbiana B-6   (see document)
 
        (1330-15)                
 
        Assignment                

 



--------------------------------------------------------------------------------



 



                                                          Tax Parcel Number(s)  
                      Mortgage   (not certified – see             Type of  
Document       Exhibit   document & tax County   State   Name   Acquisition  
Date   Recording Data   Attachment   records)
Columbiana
  OH   Ferris   Lease   03/25/2004   OR 1275 – 645   Columbiana B-7  
12-00163.000
 
      Rawson   (328-153)   02/25/2010   OR 1722 – 882   Columbiana B-8  
12-01653.000
 
      Ferris Bankruptcy Trustee   Amendment               12-00153.000
 
        (795-511)               12-01512.000
 
        Assignment               12-00210.000
 
          Addendum               12-00214.000
 
                          12-00757.000
 
                          12-00215.000
 
                          12-00017.000
Columbiana
  OH   Westover   Lease   03/25/2004   OR 1275 – 645   Columbiana B-7   (see
document)
 
          (1258-727)                
 
          Assignment                
Coshocton
  OH   Rager   Deed   08/20/1997   OR 124 – 1075   Coshocton A-1  
043-00002630-00
Coshocton
  OH   Rager   Deed   08/20/1997   OR 124 – 1077   Coshocton A-2  
043-00003755-00
 
                          043-00003756-00
Coshocton
  OH   Myers   Deed   01/15/2001   OR 205 – 993   Coshocton A-4  
043-00003755-00
 
                          043-00003756-00
Coshocton
  OH   Capstone   Master Lease &   12/02/2002   OR 373 – 24   Coshocton B-1  
Multiple
 
      (Rose Isleta)   Sublease               (see document)

 



--------------------------------------------------------------------------------



 



                                                      Mortgage   Tax Parcel
Number(s)                         Exhibit   (not certified – see County   State
  Name   Type of Acquisition   Document Date   Recording Data   Attachment  
document & tax records)
Coshocton
  OH   Holmes Limestone   Lease   02/01/2003   OR 372 – 493   Coshocton B-2  
(see document)
Coshocton
  OH   Capstone   Lease   06/09/2003   OR 324 – 653   Coshocton B-3   (see
document)
 
      Fairview /Holmes   (133-368)                
 
          Assignment                
Coshocton
  OH   T&C Holdco   Lease   07/05/2007   OR 457 – 141   Coshocton B-4   (see
document)
Coshocton
  OH   Columbus Southern Power   Lease   03/17/2007   OR 457 – 148   Coshocton
B-5   (see document)
Guernsey
  OH   Capstone   Master Lease &   12/02/2002   OR 425 – 810   Guernsey B-1  
(see document)
 
      (Gibson)   Sublease                
 
      (King Crum)                    
Guernsey
  OH   Capstone   Master Lease &   12/02/2002   OR 425 - 831   Guernsey B -2    
 
      (Bird’s Run 1 & 2)   Sublease                
Guernsey
  OH   Holmes Limestone   Lease   02/01/2003   OR 425 – 381   Guernsey B -3  
(see document)
Guernsey
  OH   Capstone   Lease   06/09/2003   OR 369 – 502   Guernsey B -4   (see
document)
 
      Fairview /Holmes   (173-785)                
 
          Assignment                
Guernsey
  OH   Wilson   Lease   08/12/2008   OR 458 – 3023   Guernsey B -5  
23-0000117.000
Guernsey
  OH   Capstone   Lease   12/23/2009   OR 469 – 29   Guernsey B -6  
28-0000235.000
 
      (Schooley Hollow)                    

 



--------------------------------------------------------------------------------



 



                                                          Tax Parcel Number(s)  
                      Mortgage   (not certified – see                        
Exhibit   document & tax County   State   Name   Type of Acquisition   Document
Date   Recording Data   Attachment   records)
Guernsey
  OH   Combs   Lease                
 
      (Conway)   (436-8)                
 
      (Cravat/Buckeye)   Sublease                
 
      (Hall’s Knob)   (447 – 2381)                
 
          Assignment                
 
          (448-117)                
 
          1st Addend                
 
          (453 – 1855)                
 
          Assignment   05/12/2008   OR 457 – 113   Guernsey B -7  
23-0000006.000
Guernsey
  OH   Miller & Gingerich   Lease                
 
      (Conway)   (436-2)                
 
      (Cravat/Buckeye)   Sublease                
 
      (Hall’s Knob)   (447-2381)   05/12/2008   OR 457 – 113   Guernsey B -7  
23-0000417.000
 
          Assignment                
 
          (448-117)                
 
          Assignment                
 
          1st Addend                
 
          (456-3354)                
Guernsey
  OH   Dan Doudna   Lease                
 
      (Conway)   (439-223)                
 
      (Cravat/Buckeye)   Sublease                
 
      (Hall’s Knob)   (447-2381)   05/12/2008   OR 457 – 113   Guernsey B-7  
23-0000218.000
 
          Assignment                
 
          (448-117)                
 
          Assignment                
 
          1st Addend                
 
          (457-802)                

 



--------------------------------------------------------------------------------



 



                                                          Tax Parcel Number(s)  
                      Mortgage   (not certified – see                        
Exhibit   document & tax County   State   Name   Type of Acquisition   Document
Date   Recording Data   Attachment   records)
Guernsey
  OH   Steve Doudna   Lease        
 
      (Conway)   (436-19)              
 
      (Cravat/Buckeye)   Sublease                
 
      (Hall’s Knob)   (447-2381)                
 
          Assignment                
 
          (448-117)                
 
          1st Addend                
 
          (456-3528)               23-0000418.000
 
          Assignment   05/12/2008   OR 457 – 113   Guernsey B-7   23-0000419.000
Guernsey
  OH   Irving Hall   Lease        
 
      (Conway)   (436-5)                
 
      (Cravat/Buckeye)   Sublease                
 
      (Hall’s Knob)   (447-2381)                
 
          Assignment                
 
          (448-117)                
 
          1st Addend                
 
          (453-1307)                
 
          Assignment   05/12/2008   OR 457 – 113   Guernsey B-7   23-0000123.000
Guernsey
  OH   Vernon Hall   Lease        
 
      (Conway)   (436-12)              
 
      (Cravat/Buckeye)   Sublease              
 
      (Hall’s Knob)   (447-2381)              
 
          Assignment                
 
          (448-117)               23-0000382.001 
 
          1st Addend               23-0000382.002
 
          (453-1849)               23-0000382.000
 
          Assignment   05/12/2008   OR 457 – 113   Guernsey B-7   23-0000140.001
Guernsey
  OH   Donald & Joe Lucas   Lease   05/13/2010   OR 471 – 738   Guernsey B-8  
17-0000319
 
                          17-0000233
 
                          17-0000271

 



--------------------------------------------------------------------------------



 



                                                      Mortgage   Tax Parcel
Number(s)                         Exhibit   (not certified – see County   State
  Name   Type of Acquisition   Document Date   Recording Data   Attachment  
document & tax records)
Guernsey
  OH   Carol & Donald Lucas   Lease   05/13/2010   OR 471 – 734   Guernsey B-9  
17-0000100
Harrison
  OH   Cravat Coal   Deed   04/16/2007   OR 171 – 135   Harrison A-1  
26-0000285.000
 
      (Whlg Valley)                   26-0000014.000
 
      (Capstone)                   26-1000001.333
 
      (Mercer)                   25-0000119.000
 
      (Satterfield)                    
 
      (Bedway Land)                    
Harrison
  OH   R&F Coal   Deed   12/27/2000   OR 75 – 813   Harrison A-2  
02-0000281.000
Harrison
  OH   Consolidation Coal   Deed   05/30/2002   OR 127 – 39   Harrison A-3  
04-0000022.000
Harrison
  OH   Consolidation Coal   Deed   12/28/1999   OR 75 – 816   Harrison A-4  
Multiple
 
                          (see document)
Harrison
  OH   Nelson Mast   Deed   05/29/2003   OR 139 – 228   Harrison A-5  
04-0000004.000
Harrison
  OH   Budzik   Deed   11/01/2001   OR 107 - 730   Harrison A-6   04-0000010.000
Harrison
  OH   Consolidation Coal   Deed   07/30/2002   OR 121 – 426   Harrison A-7  
04-0000406.000
 
      (July 2002                   04-0000412.000
 
      transaction)                   04-0000407.000
 
                          04-0000168.000
 
                          04-0000170.000
 
                          04-0000172.000
 
                          04-0000167.000
 
                          04-0000171.000
 
                          04-0000166.000

 



--------------------------------------------------------------------------------



 



                                                          Tax Parcel Number(s)  
                      Mortgage   (not certified – see                        
Exhibit   document & tax County   State   Name   Type of Acquisition   Document
Date   Recording Data   Attachment   records)
Harrison
  OH   Cravat Coal   Deed   08/01/2008   OR 177 – 344   Harrison A-8  
04-0000553.000
 
      (Cadiz Office)   Corrective Deed   08/18/2008   OR 177 – 1332      
04-0000387.000
Harrison
  OH   Consolidation Coal   Deed   03/31/2009   OR 180 - 317   Harrison A-9  
02-0000366.001
 
      (County Road 29)                    
Harrison
  OH   Bruner Land   Deed   11/21/2003   OR 149 – 438   Harrison A-10  
02-0000181.004
 
                          02-0000181.005
Harrison
  OH   Buckeye   Deed   05/08/2008   OR 176 – 399   Harrison A-11  
01-0000350.000
 
      Management                   01-0000431.000
 
      (Sandy Ridge)                   01-0000432.000
 
                          01-0000433.000
Harrison
  OH   Consolidation   Powerline Right of Way   12/01/2008   OR 178 – 1400  
Harrison A-12   (see document)
 
      Coal/Harrison                    
 
      Resources                    
Harrison
  OH   Capstone   Lease   06/19/2001   OR 104 – 662   Harrison B-1   (see
document)
 
      (Martin #8)   Addendum   03/15/2002   unrecorded        
Harrison
  OH   Capstone/Bedway   Lease   06/19/2001   OR 104 – 673   Harrison B-2   (see
document)
 
      (Martin Area)   (77-386)   03/15/2002   unrecorded        
 
          1st Addendum                
 
          (77-553)                
 
          2nd Addendum                
 
          (102-569)                
 
          Sublease                
 
          Sublease Add                
 
          3rd Addendum                
 
          (167-2411)                

 



--------------------------------------------------------------------------------



 



                                                      Mortgage   Tax Parcel
Number(s)                         Exhibit   (not certified – see County   State
  Name   Type of Acquisition   Document Date   Recording Data   Attachment  
document & tax records)
Harrison
  OH   Liggett Enterprises   Lease   01/31/2001   OR 98 – 327   Harrison B-3  
04-0000231.000
 
                          04-0000229.000
Harrison
  OH   Capstone   Master Lease &   12/20/2002   OR 159 – 2121   Harrison B-4  
(see document)
 
      (Branson Ridge)   Sublease                
Harrison
  OH   The Conservation Fund   Lease   06/27/2002   OR 171 – 393   Harrison B-5
  (see document)
 
      (Cravat)   (128-788)   04/16/2007            
 
      (Jockey Hollow)   Corrective                
 
          (157-1104)                
 
          Part. Assign                
 
          (158-604)                
 
          Assignment                
Harrison
  OH   Bowers   Lease   04/16/2007   OR 171 – 393   Harrison B-5  
26-0000010.000
 
      (Cravat)   (159-2384)                
 
      (Whlg Valley)   Assignment                
Harrison
  OH   Bowers   Lease   04/16/2007   OR 171 – 393   Harrison B-5  
26-0000009.000
 
      (Whlg Valley)   (159-2389)                
 
          Assignment                
Harrison
  OH   Slater   Lease   02/09/2004   OR 152 – 890   Harrison B-6   (see
document)
Harrison
  OH   Love   Lease   08/13/2003   OR 146 – 881   Harrison B-7   02-0000268.000
 
                          04-0000234.000
Harrison
  OH   Dodds   Lease   05/31/2005   OR 161 – 1041   Harrison B-8   04-00630.000
Harrison
  OH   Beer   Lease   05/13/2004   OR 155 – 1555   Harrison B-9   04-0000577.002
Harrison
  OH   Cobb   Lease   12/28/2004   OR160 – 593   Harrison B-10   04-00261.001
 
      (Consol                    
 
      Ruckstuhl)                    

 



--------------------------------------------------------------------------------



 



                                                      Mortgage   Tax Parcel
Number(s)                         Exhibit   (not certified – see County   State
  Name   Type of Acquisition   Document Date   Recording Data   Attachment  
document & tax records)
Harrison
  OH   Capstone   Lease   04/03/2003   OR 135 – 119   Harrison B-11   Unknown
 
      (Polen)                    
Harrison
  OH   Lopez   Lease   11/22/2004   OR 158 – 1036   Harrison B-12   04-00261.001
 
      (Consol                    
 
      Ruckstuhl)                    
Harrison
  OH   Capstone   Lease   11/16/2001   OR 111 – 37   Harrison B-13  
04-0000010.000
 
      (Budzik-Barricklow)                    
Harrison
  OH   Barricklow   Lease   01/31/2001   OR 98 – 331   Harrison B—14  
04-0000010.000
 
      (Budzik-Barricklow)                    
Harrison
  OH   Consolidation Coal   Lease       OR 121 – 131   Harrison B-15   (see
document)
 
      (Ruckstuhl)   (Ruckstuhl)                
 
      (Haverfield)   (34-115)                
 
      (MacDowell)   (35-162)                
 
          Part. Release                
 
          (158-1031)                
 
          Part. Release                
 
          (160-599)                
 
          Lease                
 
          (Haverfield)                
 
          (34-171)                
 
          (34-191)                
 
          Lease                
 
          (MacDowell)                
 
          (35-561)                
 
          (35-203)                
 
          Assignment                

 



--------------------------------------------------------------------------------



 



                                                          Tax Parcel Number(s)  
                      Mortgage   (not certified – see                        
Exhibit   document & tax County   State   Name   Type of Acquisition   Document
Date   Recording Data   Attachment   records)
Harrison
  OH   R&F Coal   Lease   11/16/1998   OR 61 – 443   Harrison B-16   Multiple
 
      (Daron)   1st,       OR 84 – 18   Harrison B-17   (see documents)
 
          2nd and       OR 110 – 105   Harrison B-18    
 
          3rd Addendums       (not recorded)        
 
          4th Addendum                
 
          5th Addendum                
 
          (Trench & Auger)                
Harrison
  OH   Twin Minerals   Lease   01/01/1999   OR 84 – 26   Harrison B-19  
Multiple
 
      (Daron)   1st and   —   OR 84 – 38   Harrison B-20   (see document)
 
          2nd Addendums   —   OR 172 – 2240   Harrison B-21    
 
          3rd Addendum                
Harrison
  OH   LPT Management   Lease   05/27/2003   OR 173 – 2523   Harrison B-22  
04-00012.001
Harrison
  OH   Chambers Development   Lease   09/21/2001   OR 176 – 1970   Harrison B-23
  (see document)
Harrison
  OH   Consolidation Coal   Lease   03/31/2009   OR 180 – 278   Harrison B-24  
02-0000261.000
 
      (County Rd 29)   (58-237)                
 
          Assignment                
Harrison
  OH   The Conservation Fund   Lease   04/03/2009   OR 179 – 2596   Harrison
B-25   22-0000219.000
 
      (Lewis)                    

 



--------------------------------------------------------------------------------



 



                                                          Tax Parcel Number(s)  
                      Mortgage   (not certified – see                        
Exhibit   document & tax County   State   Name   Type of Acquisition   Document
Date   Recording Data   Attachment   records)
Harrison
  OH   Holmes Limestone   Lease   06/22/2005   OR 161–1284   Harrison B-26  
Multiple
 
      (PPG & KLM)   Sublease       OR 177 – 2343   Harrison B-27   (see
document)
 
          (161-1291)                
 
          Lease Amend                
 
          Sublease Add                
 
          (177-2372)                
 
          Sublease Add                
 
          (179-2091)                
Harrison
  OH   Wm. Henderson   Lease   03/19/2010   OR 182 – 2925   Harrison B-28  
04-0000557.000
 
      (Haverfield)                   04-0000197.000
Harrison
  OH   The Conservation Fund   Lease   05/12/2008   OR 176 – 650   Harrison B-29
  (see document)
 
      (Cravat/Buckeye)   (160-1321)                
 
      (Douglas Turn)   Assignment                
 
          (170-2806)                
 
          Assignment                
Harrison
  OH   Ionno & Miller   Lease   05/12/2008   OR 176 – 650   Harrison B-29   (see
document)
 
      (Stallion Farms)   (170-2144)   11/04/2008   OR 178 – 1319   Harrison B-30
   
 
      (Cravat/Buckeye)   Assignment   02/16/2010   OR 182 – 1948   Harrison B-31
   
 
      (Elk Run)   (170-2806)                
 
          Assignment                
 
          Addendum                
 
          Addendum                
Harrison
  OH   The Conservation Fund   Lease   05/12/2008   OR 176 – 650   Harrison B-29
  (see document)
 
      (Cravat/Buckeye)   (165-276)                
 
      (Elk Run)   Assignment                
 
          9170-2806)                
 
          Assignment                

 



--------------------------------------------------------------------------------



 



                                                          Tax Parcel Number(s)  
                      Mortgage   (not certified – see                        
Exhibit   document & tax County   State   Name   Type of Acquisition   Document
Date   Recording Data   Attachment   records)
Harrison
  OH   Brian Lewis   Lease   05/12/2008   OR 176 – 650   Harrison B-29  
17-0000109.016
 
      (Cravat/Buckeye)   (166-2843)               22-0000038.000
 
      (Elk Run)   Assignment                
 
          (170-2806)                
 
          Assignment                
Harrison
  OH   Hochstetler   Lease   05/12/2008   OR 176 – 650   Harrison B-29  
Multiple
 
      (Cravat/Buckeye)   (166-2824)               (see document)
 
      (Sandy Ridge)   Assignment                
 
          (170-2806)                
 
          Assignment                
Harrison
  OH   Diebel   Lease   05/12/2008   OR 176 – 650   Harrison B-29  
30-0000803.000
 
      (Cravat/Buckeye)   (166-2847)                
 
      (Tippecanoe)   Assignment                
 
          (170-2806)                
 
          Assignment                
Harrison
  OH   Weppler   Lease   05/12/2008   OR 176 – 650   Harrison B-29  
30-0000294.000
 
      (Cravat/Buckeye)   (166-2821)               30-0000295.000
 
      (Tippecanoe)   Assignment               30-0000293.000
 
          (170-2806)                
 
          Assignment                
Harrison
  OH   Puskarich   Lease   05/12/2008   OR 176 – 650   Harrison B-29  
17-0000075.000
 
      (Cravat/Buckeye)   (170-2135)               17-0000090.000
 
      (Douglas Turn)   Assignment               17-0000067.000
 
          (170-2806)               17-0000091.000
 
          Assignment                
Harrison
  OH   Capstone   Lease   03/31/2009   OR 183 – 1961   Harrison B-32  
02-0000242.000
 
      (Gasline)                   02-0000231.000

 



--------------------------------------------------------------------------------



 



                                                      Mortgage   Tax Parcel
Number(s)                         Exhibit   (not certified – see County   State
  Name   Type of Acquisition   Document Date   Recording Data   Attachment  
document & tax records)
Harrison
  OH   Capstone   Lease   03/01/2010   OR 183 – 1638   Harrison B-33  
04-0000160.000
 
      (Limestone Plant)                    
Harrison
  OH   Capstone   Lease   03/01/2010   OR 183 – 1643   Harrison B-34  
04-0000160.000
 
      (Coal Stockpile)                    
Harrison
  OH   Liggett   Lease   04/26/2001   OR 97 – 865   Harrison B-35   (see
document)
Jefferson
  OH   Boich & Sovell   Deed   03/06/2006   OR 746 – 947   Jefferson A-1  
50-00053.000
Jefferson
  OH   Moore   Deed   03/5,6,7,10/2006   OR 769 – 431   Jefferson A-2  
50-00599.000
 
              08/19/2006            
Jefferson
  OH   Hutchison   Lease   12/28/2004   OR 681 – 875   Jefferson B-1  
15-02383.000
 
      Ragsdale   Addendum   11/25/2009   OR 898 – 904   Jefferson B-2    
Jefferson
  OH   Boich   Lease   11/07/2005   OR 731 – 789   Jefferson B-3   50-01431.000
 
      (McCain)   (59-876)               50-01431.001
 
          Sublease               50-01432.000
 
                          50-00613.000
 
                          50-01384.000
 
                          50-01443.000
Jefferson
  OH   Joseph Ellis   Lese   03/02/2007   OR 796 – 642   Jefferson B-4  
50-00264.000
Jefferson
  OH   Fern Ellis   Lease   12/20/2002   OR 535 – 897   Jefferson B-5  
50-00262.000
 
          Addendum   03/06/2007   OR 796 – 950   Jefferson B-6   50-00263.000
Jefferson
  OH   Boich   Lease   11/07/2005   OR 731 – 791   Jefferson B-7   (see
document)
Jefferson
  OH   Harkins   Lease   01/13/2006   OR 735 – 309   Jefferson B-8  
50-01506.000

 



--------------------------------------------------------------------------------



 



                                                      Mortgage   Tax Parcel
Number(s)                         Exhibit   (not certified – see County   State
  Name   Type of Acquisition   Document Date   Recording Data   Attachment  
document & tax records)
Jefferson
  OH   Starvaggi   Lease   03/24/2006   OR 746 – 757   Jefferson B-9   (see
document)
 
      (McCain)                    
Jefferson
  OH   Starvaggi   Lease   02/18/2003   OR 545 – 727   Jefferson B-10   (see
document)
 
      (Fern Ellis)                    
Jefferson
  OH   Zimnox Coal   Lease   10/11/2005   OR 666 – 896   Jefferson B-11  
50-01042.000
Jefferson
  OH   Piergallini   Lease   03/02/2007   OR 796 – 646   Jefferson B-12   (see
document)
Jefferson
  OH   Rush Run   Lease   12/19/2006   OR 785 – 747   Jefferson B-13  
50-01489.000
 
      (Limestone Hollow)                   50-01489.001
Jefferson
  OH   Eastham   Lease   01/08/2007   OR 788 – 210   Jefferson B-14  
50-01170.000
 
      (Limestone Hollow)                    
Jefferson
  OH   Moore   Lease   11/16/2004   OR 676 – 282   Jefferson B-15   50-00592.000
Jefferson
  OH   Starvaggi   Lease   05/01/2007   OR 802 – 290   Jefferson B-16   (see
document)
 
      (Limestone Hollow)                    
 
      (Eastham)                    
 
      (Rush Run)                    
 
      (Pasco)                    
 
      (Pugh)                    
 
      (Lancia)                    
 
      (Verhovec)                    
 
      (Starvaggi)                    

 



--------------------------------------------------------------------------------



 



                                                      Mortgage   Tax Parcel
Number(s)                         Exhibit   (not certified – see County   State
  Name   Type of Acquisition   Document Date   Recording Data   Attachment  
document & tax records)
Jefferson
  OH   Starvaggi   Lease   05/01/2007   OR 802 – 286   Jefferson B-17   (see
document)
 
      (Harkins)                    
Jefferson
  OH   Pasco   Lease   04/26/2007   OR 804 – 195   Jefferson B-18   50-01209.000
 
      (Limestone                   50-00360.000
 
      Hollow)                   50-01471.000
 
                          50-01472.000
Jefferson
  OH   Verhovec   Lease   05/24/2007   OR 805 – 60   Jefferson B--19   (see
document)
 
      (Limestone Hollow)                    
Jefferson
  OH   Jeffco Resources   Lease   04/25/2008   OR 844 – 225   Jefferson B-20  
50-00694.000
 
      (Wells Twp.)                   50-00168.000
 
      (Jeffco)                   50-00693.000
 
                          50-00163.000
Jefferson
  OH   Bedway Land and Minerals   Lease   11/26/2008   OR 868 – 707   Jefferson
B-21   50-00797.000
 
      (Wells Twp.)                    
 
      (Bedway Land)                    
Jefferson
  OH   Lapanja   Lease   04/01/2009   OR 880 – 570   Jefferson B-22  
50-00507.000
Jefferson
  OH   Jennings   Lease   05/16/2009   OR 882 – 960   Jefferson B-23  
50-01178.000
Jefferson
  OH   Bedway   Lease   09/12/2001   OR 886 – 542   Jefferson B-24  
20-01756.011
 
      (Dairy Jean)                    
Jefferson
  OH   Starvaggi (Jeffco,   Lease   10/22/2009   OR 898-895   Jefferson B-25  
05-00694.000
 
      Jennings, Lapanja)                   05-00168.000
 
                          05-00693.000
 
                          05-00163.000
 
                          50-01178.000
 
                          50-00507.000

 



--------------------------------------------------------------------------------



 



                                                      Mortgage   Tax Parcel
Number(s)                         Exhibit   (not certified – see County   State
  Name   Type of Acquisition   Document Date   Recording Data   Attachment  
document & tax records)
Morgan
  OH   Southhall   Lease   05/13/2009   OR 202 – 1901   Morgan B-1  
050-008-570-0
 
                          050-008-580-0
 
                          050-008-590-0
 
                          050-008-560-0
 
                          050-008-540-0
 
                          050-008-530-0
Morgan
  OH   Kasler   Lease   03/23/2009   OR 202 – 1892   Morgan B-2   050-004-320-0
 
                          050-004-290-0
 
                          050-004-300-0
 
                          050-004-250-0
 
                          050-004-310-0
 
                          050-004-860-0
 
                          050-004-870-0
 
                          050-004-840-0
 
                          050-004-850-0
Muskingum
  OH   R&F Coal   Deed   12/23/1998   Vol 1151 – 587   Muskingum A-1  
38-60-02-18-000
Muskingum
  OH   American National Can   Deed   05/04/1999   Vol 1155 – 4   Muskingum A-2
  73-73-03-07-03-000
Muskingum
  OH   Peabody Development   Deed   01/29/1996   Vol 1118 – 641   Muskingum A-3
  38-39-70-01-19-200
 
                          38-38-90-01-06-200
Muskingum
  OH   Peabody Coal   Deed   10/26/1992   Vol 1071 – 383   Muskingum A-4  
Multiple
 
                          (see document)
Muskingum
  OH   Barrick Gold   Deed   05/24/1999   Not recorded   Muskingum A-5   (see
document)
Muskingum
  OH   McNeish   Lease   12/05/2002   OR 1716 – 898   Muskingum B-1  
70-70-06-41-33-000
 
                          70-70-06-41-35-000

 



--------------------------------------------------------------------------------



 



                                                      Mortgage   Tax Parcel
Number(s)                         Exhibit   (not certified – see County   State
  Name   Type of Acquisition   Document Date   Recording Data   Attachment  
document & tax records)
Muskingum
  OH   Holmes Limestone   Lease   02/01/2003   OR 1934 – 933   Muskingum B-2  
Multiple
 
                          (see document)
Muskingum
  OH   Hendershot   Lease   03/31/2010   Vol 2273 – 85   Muskingum B-3  
70-04-03-16-000
 
      Huston                   70-04-03-09-000
Noble
  OH   Timmons   Deeds   02/10/2003   OR 97 – 588   Noble A-1   01-21043.000
 
                  and        
 
                  OR 97 – 592        
Noble
  OH   Wadella   Deed   01/15/2004   OR 108 – 160   Noble A-2   01-21078.000
Noble
  OH   Mary Reed   Lease   03/23/2004   OR 113 – 454   Noble B-1   01-50065.000
Noble
  OH   Ann Jones et al   Lease   06/21/2002   OR 87 – 821   Noble B-2  
01-21448.000
 
                          01-21449.000
 
                          01-30101.000
Noble
  OH   Darrell Long   Lease   03/26/2003   OR 97 – 544   Noble B-3  
01-50074.000
Noble
  OH   David Reed   Lease   01/23/2004   OR 108 – 841   Noble B-4   01-21079.001
Noble
  OH   Capstone   Master Lease &   12/02/2002   OR 122 – 194   Noble B-5   (see
document)
 
      (Long Hall)   Sublease                
 
      (Shuman)                    
 
      (Long LaFever)                    
 
      (Long Sears)                    
Noble
  OH   Capstone   Master Lease &   120/02/2002   OR 122 - 173   Noble B-6   (see
document)
 
      (Gibson)   Sublease                
 
      (King Crum)                    

 



--------------------------------------------------------------------------------



 



                                                      Mortgage   Tax Parcel
Number(s)                         Exhibit   (not certified – see County   State
  Name   Type of Acquisition   Document Date   Recording Data   Attachment  
document & tax records)
Noble
  OH   David Reed   Lease   07/11/2008   OR 157 – 670   Noble B-7   01-50008.000
 
                          01-21039.000
Noble
  OH   Gadd/Slevin   Lease   02/06/2009   OR 162 – 910   Noble B-8  
01-21042.000
Noble
  OH   Capstone   Lease   01/25/2010   OR 174 – 267   Noble B-9   (see document)
 
      (Haul Road       and            
 
      Agreement)       02/16/2010            
Perry
  OH   Leighton   Deed   05/29/2007   OR 344 – 426   Perry A-1   003-000458-0200
 
                          003-000303-0000
 
                          003-000284-000
Perry
  OH   Owen   Deed   09/07/2005   OR 325 – 1721   Perry A -2   003-000365-0500
Perry
  OH   Perry County   Deed   09/07/2005   OR 325 – 1719   Perry A -3   (see
document)
 
      Industrial                    
 
      Development                    
Perry
  OH   Ponsart   Deed   09/01/2006   OR 336 – 2620   Perry A -4  
003-000296-0500
 
                          003-000303-0204
Perry
  OH   Wooten   Deed   08/24/2005   OR 325 – 552   Perry A -5   003-000296-0600
 
                          003-000303-0100
Perry
  OH   Masterson   Deed   07/02/2004   OR 311 – 2523   Perry A -6  
003-000229-0000
Perry
  OH   Bieber   Deed   06/04/1998   OR 209 – 800   Perry A -7   024-000-383-0000
Perry
  OH   Jorgenson   Deed   03-29/2002   OR 280 – 28   Perry A -8  
003-000216-0000
Perry
  OH   Branham   Deed   03/29/2002   OR 279 – 2522   Perry A -9  
003-000360-0400

 



--------------------------------------------------------------------------------



 



                                                      Mortgage   Tax Parcel
Number(s)                         Exhibit   (not certified – see County   State
  Name   Type of Acquisition   Document Date   Recording Data   Attachment  
document & tax records)
Perry
  OH   Harris/Leroy   Deed   04/14/2005   OR 320 – 2062   Perry A -10  
008-000003-0000
Perry
  OH   Peabody   Deed   03/26/1998   OR 204 – 575   Perry A -11  
008-000003-0000
Perry
  OH   Halsey   Deed   07/08/2005   OR 323 – 858   Perry A -12   003-000382-0000
 
                          003-000386-0000
Perry
  OH   Essington   Deed   01/19/2001   OR 265 – 1596   Perry A -13  
007-000160-0000
Perry
  OH   Reed   Deed   08/28/1998   OR 216 – 244   Perry A -14   008-000009-000
 
                          007-000623-0000
Perry
  OH   Hoops/Woltz   Deed   08/27/1998   OR 222 – 343   Perry A -15  
003-000468-000
 
              09/10/1998            
 
              09/16/1998            
 
              10/02/1998            
 
              10/28/1998            
 
              11/20/1998            
Perry
  OH   Fisher   Deed   08/22/2005   OR 325 – 692   Perry A -16   003-000303-0105
Perry
  OH   Rose Jr   Deed   06/24/2002   OR 283 – 725   Perry A -17  
007-000600-0101
Perry
  OH   Rose Sr   Deed   05/06/2003   OR 295 – 1279   Perry A -18  
007-000600-0100
Perry
  OH   John Rose   Deed   06/14/2004   OR 311 – 546   Perry A -19  
003-000123.0000
Perry
  OH   Humphrey   Deed   05/21/1999   OR 236 – 782   Perry A -20  
003-000411-0000

 



--------------------------------------------------------------------------------



 



                                                      Mortgage   Tax Parcel
Number(s)                         Exhibit   (not certified – see County   State
  Name   Type of Acquisition   Document Date   Recording Data   Attachment  
document & tax records)
Perry
  OH   Kiester   Deed   03/22/2000   OR 258 – 251   Perry A -21  
003-000194-0000
Perry
  OH   Black   Deed   05/05/2009   OR 361 – 583   Perry A -22   003-000303-0102
Perry
  OH   Cowgill   Deed   09/11/2009   OR 363 – 2485   Perry A -23  
003-000284-0104
 
                          003-000303-0108
Perry
  OH   Sipe   Deed   05/28/2010   OR 369 – 665   Perry A -24   003-000289-0000
Perry
  OH   Peabody Development   Deed   06/24/1996   OR 166 – 428   Perry A -25  
(see document)
Perry
  OH   Fisher   Deed   02/01/2010   OR 367 – 52   Perry A -26   003-000303-0101
Perry
  OH   Woltz   Deed   01/06/1998   OR 197 – 441   Perry A -27   003-000468-0000
Perry
  OH   Johnson   Deed   03/09/2006   OR 331 – 931   Perry A -28   (see document)
Perry
  OH   Foraker Heirs, LLC   Deed   10/12/2004   OR 315 – 84   Perry A -29  
007-000186-000
 
                          007-000184-0000
 
                          007-000185-000
Perry
  OH   Jude   Deed   01/21/2010   OR 366 – 2230   Perry A -30   003-000233-0000
Perry
  OH   Jude   Deed   01/21/2010   OR 366 – 2233   Perry A -31   003-000303-0200
Perry
  OH   Steen   Deed   02/02/2010   OR 367 – 48   Perry A -32   003-000235.0000
Perry
  OH   Marion   Deed   02/25/2010   OH 367 – 1039   Perry A -33  
030-000303-0107

 



--------------------------------------------------------------------------------



 



                                                      Mortgage   Tax Parcel
Number(s)                         Exhibit   (not certified – see County   State
  Name   Type of Acquisition   Document Date   Recording Data   Attachment  
document & tax records)
Perry
  OH   McCauley   Deed   02/01/2010   OR 367 - 38   Perry A -34  
003-000284.0200
 
                          003-000284-0300
Perry
  OH   Peabody   Deed   06/28/2007   OR 345 - 297   Perry A -35   (see document)
 
      (#5 & #6 coal)                    
Perry
  OH   Peabody Development   Deed   09/30/1993   OR 110 - 88   Perry A -36  
(see document)
Perry
  OH   Fister   Lease   06/11/2007   OR 344 – 2046   Perry B-1   003-000296-0000
 
                          003-000296-0000
Perry
  OH   Arnold   Lease   02/16/2008   OR 352 – 2637   Perry B-2   003-000284-0101
Perry
  OH   Johnson/Rambo   Lease   02/19/2007   OR 341 – 2102   Perry B-3  
007-000573-0000
 
                          007-000573-0100
 
                          007-000575-0000
Perry
  OH   McCauley   Lease   03/17/2000   OR 257 – 2634   Perry B-4   (see
document)
Perry
  OH   Z-Mak Enterprises   Lease   07/05/1994   OR 123 – 393   Perry B-5   (see
document)
Perry
  OH   Cowgill   Lease   09/11/2009   OR 363 – 2489   Perry B-6   (pt)
003-000284-0102
 
                          (pt) 003-000303-0103
Perry
  OH   McCauley   Agreement   05/15/2010   OR 369 – 170   Perry B-7   (see
document)
Stark
  OH   Holmes Limestone   Lease   08-24-2004   200503180016636   Stark B-1  
Multiple
 
                          (see document)
Tuscarawas
  OH   Holmes Limestone   Deed   04/01/2005   OR 1184 – 1331   Tuscarawas A-1  
16-00756.000
Tuscarawas
  OH   Creighton   Deed   02/25/2008   OR 1278 – 1695   Tuscarawas A-2  
71-00162.000
 
                          71-00160.000
 
                          71-00161.000

 



--------------------------------------------------------------------------------



 



                                                      Mortgage   Tax Parcel
Number(s)                         Exhibit   (not certified – see County   State
  Name   Type of Acquisition   Document Date   Recording Data   Attachment  
document & tax records)
Tuscarawas
  OH   Berlin Mineral   Deed   07/17/2006   OR 1238 – 2127   Tuscarawas A-3  
07-00502.000
Tuscarawas
  OH   Robt Linard   Deed   07/02/2009   OR 1310 – 580   Tuscarawas A-4  
16-00514.000
 
      (water rights)                    
Tuscarawas
  OH   Mizer   Lease   03/03/2004   OR 1144 – 590   Tuscarawas B-1   (see
document)
Tuscarawas
  OH   Beach   Lease   06/03/2004   OR 1157 – 1652   Tuscarawas B-2   (see
document)
Tuscarawas
  OH   Keffer   Lease   06/03/2004   OR 1157 – 1651   Tuscarawas B-3   (see
document)
Tuscarawas
  OH   Holmes Limestone   Lease   06/22/2005   OR 1194 – 2066   Tuscarawas B-4  
(see document)
 
          Sublease   08/12/2008   OR 1293 – 607   Tuscarawas B-5    
 
          (1194-2072)                
 
          Lease Amend                
 
          Sublease Amend                
 
          (1293-636)                
 
          Sublease Amend                
 
          (1306-238)                
Tuscarawas
  OH   Tusco Land   Lease   10-23-2007   OR 1269 – 2011   Tuscarawas B-6   (see
document)
Tuscarawas
  OH   Ankrom   Lease   01-17-2006   OR 1269 – 2014   Tuscarawas B-7   (see
document)
Tuscarawas
  OH   Ault   Lease   10-23-2007   OR 1269 – 2010   Tuscarawas B-8   (see
document)
Tuscarawas
  OH   Glauser   Lease   10/23/2007   OR 1269 – 2009   Tuscarawas B-9   (see
document)
Tuscarawas
  OH   Horn   Lease   10/22/2006   OR 1269 – 2012   Tuscarawas B-10   (see
document)
Tuscarawas
  OH   Mizer   Lease   06/24/2005   OR 1269 – 2015   Tuscarawas B-11   (see
document)

 



--------------------------------------------------------------------------------



 



                                                      Mortgage   Tax Parcel
Number(s)                         Exhibit   (not certified – see County   State
  Name   Type of Acquisition   Document Date   Recording Data   Attachment  
document & tax records)
Tuscarawas
  OH   Cantrell   Lease   10/30/2007   OR 1270 – 1582   Tuscarawas B-12   (see
document)
Tuscarawas
  OH   Bau   Lease   11/01/2007   OR 1270 – 1584   Tuscarawas B-13   (see
document)
Tuscarawas
  OH   Welch Brothers   Lease   05/05/2008   OR 1283 – 847   Tuscarawas B-14  
51-00359.000
Tuscarawas
  OH   Crossman   Lease   01/11/2008   OR 1275 – 202   Tuscarawas B-15  
51-00568.000
Tuscarawas
  OH   Kyle Limited Partnership   Lease   12/23/2008   OR 1298 – 415  
Tuscarawas B-16   07-00529.000
 
                          07-00530.000
 
                          07-00531.000
 
                          07-00528.000
Tuscarawas
  OH   Van Fossen   Lease   12/30/2008   OR 1298 – 414   Tuscarawas B-17  
48-00531.000
 
          Re-recorded       OR 1301 – 1668       48-00532.000
 
                          48-00533.000
 
                          48-00534.000
Tuscarawas
  OH   Tusco Land   Lease   02/24/2004   OR 1144 – 589   Tuscarawas B-18   (see
document)
Tuscarawas
  OH   Kopka   Lease   05/21/2010   OR 1331 - 1246   Tuscarawas B-19  
71-00366.000
Tuscarawas
  OH   Frink   Lease   05/21/2010   OR 1331 - 1241   Tuscarawas B-20  
71-00958.000
 
                          71-00960.001
Tuscarawas
  OH   Holmes Limestone   Lease   03/19/2010   OR 1327 – 593   Tuscarawas B-21  
(see document)

 



--------------------------------------------------------------------------------



 



                                                      Mortgage   Tax Parcel
Number(s)                         Exhibit   (not certified – see County   State
  Name   Type of Acquisition   Document Date   Recording Data   Attachment  
document & tax records)
Tuscarawas
  OH   Penn-Ohio   Lease   02/15/2006   OR 1270 – 1022   Tuscarawas B-22   (see
document)
Tuscarawas
  OH   Penn-Ohio   Sublease   04/23/2010   OR 1329 – 605   Tuscarawas B-23  
(see document)
Tuscarawas
  OH   Mutti   Lease   10/23/2007   OR 1269 – 2013   Tuscarawas B-24   (see
document)
Tuscarawas
  OH   Shinaberry   Lease   10/22/2007   OR 1269 – 2008   Tuscarawas B-25   (see
document)
Brooke
  WV   Goodman   Lease   03/26/2004   Bk 307 – 255   Brooke B-1   (see document)
Brooke
  WV   Starvaggi   Lease   02/19/2003   Bk 306 – 129   Brooke B-2   (see
document)
Washington
  PA   Phoenix   Lease   08/07/2007   200727420   Washington B-1  
380-008-00-00-0016-00
 
      Greenlawn                    
Washington
  PA   Starvaggi   Lease   11/05/2007   200731037   Washington B-2  
380-008-00-00-0016-00
 
      (Phoenix Greenlawn)                    
Washington
  PA   Starvaggi   Lease and   02/27/2003   200810189   Washington B-3  
380-014-00-00-0004-00
 
      (PA & WV)   Addendum               380-014-00-00-005-00
 
                          380-014-00-00-006-00

 



--------------------------------------------------------------------------------



 



          Notes:

  1.   Mortgagor is the fee owner of all real estate except real estate noted as
“Lease,” “Lease and Addendum,” “Assignment of Leases,” “Sublease” or “Assignment
of Sublease” in the column captioned “Type of Acquisition.”     2.   Identified
Exhibits for legal descriptions of properties located in County and State of
recording are attached to the counterpart of this Supplement being recorded in
such County and State of recording.     3.   Identified Exhibits for legal
descriptions of properties located in County or State other than County and
State of recording are intentionally omitted from the counterpart of this
Supplement being recorded in such County and State of recording

EXCEPTING from the above identified properties the following premises:
Athens County, Ohio
          None
Belmont County, Ohio

  1.   0.780 acre (in one or more parcels) conveyed by Oxford Mining Company to
Jean A. Powers and Harding C. Powers by deed dated January 20, 2000 and recorded
in Belmont County Deed Volume 754, Page 775. Prior Instrument Reference: D.V.
744, Page 258 (Belmont Exhibit A-15 herein).     2.   17 +/- acres (in one or
more parcels) conveyed by Oxford Mining Company to Capstone Holding Company by
deed dated December 16, 1999 and recorded in Belmont County Deed Volume 759,
Page 460. Prior Instrument Reference: D.V. 744, Page 258 (Belmont Exhibit A-15
herein).     3.   22 +/- acres (in one or more parcels) conveyed by Oxford
Mining Company to Richard M. Taylor and Jennifer D. Taylor by deed dated
September 27, 2000 and recorded in Belmont County Deed Volume 761, Page 464.
Prior Instrument Reference: D.V. 744, Page 258 (Belmont Exhibit A-15 herein).  
  4.   10+/- acres (in one or more parcels) conveyed by Oxford Mining Company to
Jeffco Resources, Inc. by deed dated December 5, 2000 and recorded in Belmont
County Deed Volume 763, Page 562. Prior Instrument Reference: D.V. 744, Page 258
(Belmont Exhibit A-15 herein).

 



--------------------------------------------------------------------------------



 



  5.   3+/- acres (in one or more parcels) conveyed by Oxford Mining Company to
Jeffco Resources, Inc. by deed dated December 5, 2000 and recorded in Belmont
County Deed Volume 763, Page 564. Prior Instrument Reference: D.V. 744, Page 258
(Belmont Exhibit A-15 herein).     6.   7+/- acres (in one or more parcels)
conveyed by Oxford Mining Company to Jeffco Resources, Inc. by deed dated
December 5, 2000 and recorded in Belmont County Deed Volume 763, Page 566. Prior
Instrument Reference: D.V. 744, Page 258 (Belmont Exhibit A-15 herein).     7.  
26+/- acres (in one or more parcels) conveyed by Oxford Mining Company to Jeffco
Resources, Inc. by deed dated December 5, 2000 and recorded in Belmont County
Deed Volume 763, Page 569. Prior Instrument Reference: D.V. 744, Page 258
(Belmont Exhibit A-15 herein).     8.   87+/- acres (in one or more parcels)
conveyed by Oxford Mining Company to Capstone Holding Company by deed dated
December 11, 2001 and recorded in Belmont County Deed Volume 773, Page 359.
Prior Instrument Reference: D.V. 744, Page 258 (Belmont Exhibit A-15 herein).  
  9.   36+/- acres (in one or more parcels) conveyed by Oxford Mining Company to
Lewis G. Stratton and Wanda F. Stratton by deed dated May 29, 2004 and recorded
in Belmont County Deed Volume 799, Page 195. Prior Instrument Reference:
D.V.779, Page 868 (Belmont Exhibit A-10 herein).     10.   24+/- acres (in one
or more parcels) conveyed by Oxford Mining Company to Richard A. Nowak by deed
dated April 5, 2004 and recorded in Belmont County Deed Volume 800, Page 690.
Prior Instrument Reference: D.V. 788, Page 792 (Belmont Exhibit A-5 herein).    
11.   24.753 acres (in one or more parcels) conveyed by Oxford Mining Company
LLC to Wharton Sportsmen’s Club by deed dated April 2, 2008 and recorded in
Belmont County Official Record Volume 151, Page 688. Prior Instrument Reference:
D.V. 744, Page 258 (Belmont Exhibit A-15 herein).     12.   34.33 acres (in one
or more parcels) conveyed by Oxford Mining Company LLC to Robert A. Shugert by
deed dated December 4, 2009 and recorded in Belmont County Official Record
Volume 211, Page 886. Prior Instrument Reference: D.V. 788, Page 792 (Belmont
Exhibit A-5 herein).     13.   200 acres (in one or more parcels) conveyed by
Oxford Mining Company LLC to Belmont County Port Authority by deed dated
September 11, 2009 and recorded in Belmont County Official Record Volume 201,
Page 45. Prior Instrument Reference: D.V. 744, Page 258 (Belmont Exhibit A-15
herein).

 



--------------------------------------------------------------------------------



 



Carroll County, Ohio
          None
Columbiana County, Oho
          None
Coshocton County, Ohio
          None
Guernsey County, Ohio
          None
Harrison County, Ohio

  14.   13.772 acres (in one or more parcels) conveyed by Oxford Mining Company
to Consolidation Coal Company by deed dated December 20, 2002 and recorded in
Harrison County Official Record Volume 134, Page 157. Prior Instrument
Reference: O.R.V. 75, Page 813 (Harrison Exhibit A-2 herein).

Jefferson County, Ohio
          None
Muskingum County, Ohio
          None
Morgan County, Ohio
          None
Noble County, Ohio
          None

 



--------------------------------------------------------------------------------



 



Perry County, Ohio

  15.   Several surface parcels conveyed by Oxford Mining Company, Inc. to
Tunnell Hill Reclamation, LLC by Limited Warranty Deed dated April 11, 2005 and
recorded in Perry County Official Record Volume 324, Page 298. Prior Instrument
Reference: O.R.V. 110, Page 88 (Perry Exhibit A-36 herein).     16.   Several
surface parcels conveyed by Oxford Mining Company, Inc. to Tunnell Hill
Reclamation, LLC by Limited Warranty Deed dated December 10, 2006 and recorded
in Perry County Official Record Volume 340, Page 2021. Prior Instrument
Reference: O.R.V. 323, Page 858 (Perry Exhibit A-12 herein) and O.R.V. 320, Page
2062 (Perry Exhibit A-10 herein) and O.R.V. 110, Page 88 (Perry Exhibit A-36
herein).     17.   Several mineral parcels (except #5 and #6 coal and mining
rights) conveyed by Oxford Mining Company, Inc. to Tunnell Hill Reclamation, LLC
by Limited Warranty Deed dated August 2, 2007 and recorded in Perry County
Official Record Volume 346, Page 2336. Prior Instrument Reference: O.R.V. 110,
Page 88 (Perry Exhibit A-36 herein) and O.R.V. 197, Page 441 (Perry Exhibit A-27
herein) and O.R.V. 216, Page 244 (Perry Exhibit A-14 herein) and O.R.V. 265,
Page 1596 (Perry Exhibit A-13 herein).     18.   1.23 acres (in one or more
parcels) conveyed by Oxford Mining Company, Inc., to Charles E. Rose by Quit
Claim Deed dated May 6, 2003 and recorded in Perry County Official Record Volume
295, Page 1281. Prior Instrument References: O.R.V. 110, Page 88 (Perry
Exhibit A-36 herein) and O.R.V. 204, Page 575 (Perry Exhibit A-11 herein).    
19.   51.52 acres and 180.73 acres (in one or more parcels) conveyed by Oxford
Mining Company, Inc. to Charles W. Owen Jr. and Kathy E. Owen by Quit Claim Deed
dated January 21, 2005 and recorded in Perry County Official Record Volume 318,
Page 2411. Prior Instrument Reference: O.R.V. 110, Page 88 (Perry Exhibit A-36
herein).     20.   34.88 acres (in one or more parcels) conveyed by Oxford
Mining Company, Inc. to Thomas H. Johnson, Jr. by Warranty Deed dated March 28,
2005 and recorded in Perry County Official Record Volume 320, Page 1446. Prior
Instrument Reference: O.R.V. 110, Page 88 (Perry Exhibit A-36 herein).     21.  
2.00 acres (in one or more parcels) conveyed by Oxford Mining. Corp. to Barbara
L. Hill by Warranty Deed dated September 18, 2003 and recorded in Perry County
Official Record Volume 301, Page 2348. Prior Instrument Reference: O.R.V. 110,
Page 88 (Perry Exhibit A-36 herein).     22.   0.36 acre conveyed by Oxford
Mining Company to Albert Ervin Butcher and Debra K. Butcher by Warranty Deed
dated July 31, 1997 and recorded in Perry County Official Record Volume 188,
Page 220. Prior Instrument Reference: O.R.V. 110, Page 88 (Perry Exhibit A-36
herein).

 



--------------------------------------------------------------------------------



 



  23.   0.36 acre (in one or more parcels) conveyed by Oxford Mining Co. to
Richard A. Goodin by Warranty Deed dated August 13, 1997 and recorded in Perry
County Official Record Volume 189, Page 788. Prior Instrument Reference: O.R.V.
110, Page 88 (Perry Exhibit A-36 herein).     24.   5.46 acres (in one or more
parcels) conveyed by Oxford Mining Co. to Philip D. Munyan and Lillian M. Munyan
by Warranty Deed dated November 22, 1999 and recorded in Perry County Official
Record Volume 252, Page 75. Prior Instrument Reference: O.R.V. 110, Page 88
(Perry Exhibit A-36 herein).

Stark County, Ohio
          None
Tuscarawas County, Ohio
          None
Pennsylvania
          None
West Virginia
          None

 



--------------------------------------------------------------------------------



 



II. Oxford Mining Company — Kentucky, LLC Owned (Fee Simple and Fee Mineral) and
Leased Real Property

                                                          Tax Parcel            
                Number(s) (not                             certified- see      
      Type of   Document       Exhibit   documents & tax County   State   Name  
Acquisition   Date   Recording Data   Attachment   records)
Muhlenberg
  KY   Anna Loraine Cundiff, an individual (amended by Memorandum of Lease to
add George Rudy Cundiff as a Lessor)   Lease   2/28/2008   Memorandum of Lease
recorded in Deed Book 543, page 396
[Assignment and Assumption of Leases Recorded at Deed Book 544, page 821]  
Exhibit Q-1   N/A
Muhlenberg
  KY   Anna Loraine
Cundiff, an
individual   Lease   6/7/2006   Lease recorded in Deed Book 521, page 74,
re-recorded in Deed Book 521, page 237
[Assignment and Assumption of Leases Recorded at Deed Book 544, page 821]  
Exhibit Q-2   N/A
Muhlenberg
  KY   Anna Loraine
Cundiff, an
individual   Lease   6/7/2006   Lease recorded in Deed Book 521, page 68,
re-recorded in Deed Book 521, page 227
[Assignment and Assumption of Leases Recorded at Deed Book 544, page 821]  
Exhibit Q-3   N/A
Muhlenberg
  KY   Kirkpatrick-Beech
Creek Mining   Lease   9/10/2001   Not Recorded
[Assignment and Assumption of Leases Recorded at Deed Book 544, page 821]  
Exhibit Q-4   N/A

 



--------------------------------------------------------------------------------



 



                                                          Tax Parcel            
                Number(s) (not                             certified- see      
      Type of   Document       Exhibit   documents & tax County   State   Name  
Acquisition   Date   Recording Data   Attachment   records)
Muhlenberg
  KY   C&R Coal Company, Inc.   Sublease   10/20/2006   Not Recorded
[Assignment and Assumption of Leases Recorded at Deed Book 544, page 821]  
Exhibit Q-5   N/A
Muhlenberg
  KY   Tom McDonald Heirs etal.   Lease   See notes   Not Recorded
[Assignment and Assumption of Leases Recorded at Deed Book 544, page 821]  
Exhibit Q-6   N/A
Muhlenberg
  KY   Bobby Dukes & Jonnie
Dukes, h&w (see
notes for original
Lessor information)   Sublease   10/23/2003   Not Recorded
[Assignment and Assumption of Leases Recorded at Deed Book 544, page 821]  
Exhibit Q-7   N/A
Muhlenberg
  KY   John Wesley Horn,
single   Lease   5/24/2006   Not Recorded
[Assignment and Assumption of Leases Recorded at Deed Book 544, page 821]  
Exhibit Q-8   N/A
Muhlenberg
  KY   Marjorie Dukes,
unmarried   Lease   10/23/2003   Not Recorded
[Assignment and Assumption of Leases Recorded at Deed Book 544, page 821]  
Exhibit Q-9   N/A
Muhlenberg
  KY   Glendell Horn and Martha Horn, h&w   Lease   12/8/2003   Not Recorded
[Assignment and Assumption of Leases Recorded at Deed Book 544, page 821]  
Exhibit Q-10   N/A

 



--------------------------------------------------------------------------------



 



                                                          Tax Parcel            
                Number(s) (not                             certified- see      
      Type of   Document       Exhibit   documents & tax County   State   Name  
Acquisition   Date   Recording Data   Attachment   records)
Muhlenberg
  KY   Kenneth R. Dukes, unmarried   Lease   1/13/2004   Not Recorded
[Assignment and Assumption of Leases Recorded at Deed Book 544, page 821]  
Exhibit Q-11   N/A
Muhlenberg
  KY   Bobby Dukes and Jonnie Dukes, his wife   Lease   10/23/2003   Not
Recorded
[Assignment and Assumption of Leases Recorded at Deed Book 544, page 821]  
Exhibit Q-12   N/A
Muhlenberg
  KY   William Thomas Dockins, individually, and as Sole Trustee f/b/o Karen
Estelle Dockins; and Brenda Dockins, his wife   Lease   6/29/2009   Not Recorded
[Assignment and Assumption of Leases Recorded at Deed Book 544, page 807]  
Exhibit Q-13   N/A
Muhlenberg
  KY   Florence Jane McPherson, and Virgil McPherson, her husband   Lease  
6/29/2009   Not Recorded
[Assignment and Assumption of Leases Recorded at Deed Book 544, page 807]  
Exhibit Q-14   N/A
Muhlenberg
  KY   Edwin & Exie Bandy   Lease   12/22/2003   Not Recorded
[Assignment and Assumption of Leases Recorded at Deed Book 544, page 821]  
Exhibit Q-15   N/A
Muhlenberg
  KY   Billy & Patsy Kirtley   Lease   7/31/2004   Not Recorded
[Assignment and Assumption of Leases Recorded at Deed Book 544, page 821]  
Exhibit Q-16   N/A

 



--------------------------------------------------------------------------------



 



                                                          Tax Parcel            
                Number(s) (not                             certified- see      
      Type of   Document       Exhibit   documents & tax County   State   Name  
Acquisition   Date   Recording Data   Attachment   records)
Muhlenberg
  KY   Rudy Cundiff   Coal Lease Option
Agreement   9/27/2006   Not Recorded
[Assignment and Assumption of Leases Recorded at Deed Book 544, page 831]  
Exhibit Q-17   N/A
Muhlenberg
  KY   R&G Leasing, LLC and Jonathan L. Rogers   Assignment and Assumption
Agreement   7/31/2008   Not Recorded
[Assignment and Assumption of Leases Recorded at Deed Book 544, page 821]  
Exhibit Q-18   N/A
Muhlenberg
  KY   Tom Eubanks 2378
S.R. 189 South
Greenville, KY 42345   Lease   5/31/2007 *(see notes)   Not Recorded
[Assignment and Assumption of Leases Recorded at Deed Book 544, page 831]  
Exhibit Q-19   N/A
Muhlenberg
  KY   Jeffrey L. Eubanks
196 Luzerne-Depoy
Rd.
Greenville, KY 42345   Lease   5/31/2007 *(see notes)   Not Recorded
[Assignment and Assumption of Leases Recorded at Deed Book 544, page 831]  
Exhibit Q-20   N/A
Muhlenberg
  KY   Donald R. Lear & Judy Lear, his wife et al   Lease   9/12/2005   Surface
Coal Mining and Option Lease recorded in Deed Book 522, page 181
[Assignment and Assumption of Leases Recorded at Deed Book 544, page 831]  
Exhibit Q-21   N/A

 



--------------------------------------------------------------------------------



 



                                                          Tax Parcel            
                Number(s) (not                             certified - see      
      Type of   Document       Exhibit   document & tax County   State   Name  
Acquisition   Date   Recording Data   Attachment   records)
Muhlenberg
  KY   Claude W. Lee &   Lease   8/7/2009   Memorandum of Coal   Exhibit Q-22  
N/A
 
      Alicetine Lee, his           Mining Lease        
 
      wife           recorded in Deed        
 
                  Book 543, page 956        
 
                  [Assignment        
 
                  and Assumption of        
 
                  Leases Recorded at        
 
                  Deed Book 547, page        
 
                  325]        
Muhlenberg
  KY   Ella J. Winn &   Lease   9/12/2005   Surface Coal Mining   Exhibit Q-23  
N/A
 
      Donald Winn, her           and Option Lease        
 
      husband           recorded in Deed        
 
                  Book 522, page 181        
 
                  [Assignment and        
 
                  Assumption of        
 
                  Leases Recorded at        
 
                  Deed Book 544, page        
 
                  831]        
Muhlenberg
  KY   Martha L. Blass   Lease   9/12/2005   Surface Coal Mining   Exhibit Q-24
  N/A
 
      (11650 State Route           and Option Lease        
 
      175 South;           recorded in Deed        
 
      Greenville, KY           Book 522, page 181        
 
      42345)           [Assignment and        
 
                  Assumption of        
 
                  Leases Recorded at        
 
                  Deed Book 544, page        
 
                  831]        
Muhlenberg
  KY   Flowel (William R.   Lease   9/12/2005   Surface Coal Mining   Exhibit
Q-25   N/A
 
      King)           and Option Lease        
 
                  recorded in Deed        
 
                  Book 522, page 181        
 
                  [Assignment and        
 
                  Assumption of        
 
                  Leases Recorded at        
 
                  Deed Book 544, page        
 
                  831]        

 



--------------------------------------------------------------------------------



 



                                                          Tax Parcel            
                Number(s) (not                             certified - see      
      Type of   Document       Exhibit   document & tax County   State   Name  
Acquisition   Date   Recording Data   Attachment   records)
Muhlenberg
  KY   Ruby Smith   Lease   9/12/2005   Surface Coal Mining   Exhibit Q-26   N/A
 
                  and Option Lease        
 
                  recorded in Deed        
 
                  Book 522, page 181        
 
                  [Assignment and        
 
                  Assumption of        
 
                  Leases Recorded at        
 
                  Deed Book 544, page        
 
                  831]        
Muhlenberg
  KY   William L. Lear &   Lease   9/12/2005   Surface Coal Mining   Exhibit
Q-27   N/A
 
      Sadie L. Lear           and Option Lease        
 
                  recorded in Deed        
 
                  Book 522, page 181        
 
                  [Assignment and        
 
                  Assumption of        
 
                  Leases Recorded at        
 
                  Deed Book 544, page        
 
                  831]        
Muhlenberg
  KY   Herbert W. Lear &   Lease   8/20/2005   Memorandum of Lease   Exhibit
Q-28   N/A
 
      Ilene L. Lear, his           recorded in Deed        
 
      wife           Book 522, page 165        
 
      11903 State Route           [Assignment and        
 
      175 South           Assumption of        
 
      Greenville, KY           Leases Recorded at        
 
      42345 (1/8th           Deed Book 544, page        
 
      interest)           831]        
Muhlenberg
  KY   Jon Simms & Crystal   Lease   10/9/2006   Not Recorded   Exhibit Q-29  
N/A
 
      Simms 565 Kennedy           [Assignment and        
 
      Rd. Greenville, KY           Assumption of        
 
      42345           Leases Recorded at        
 
                  Deed Book 544, page        
 
                  831]        

 



--------------------------------------------------------------------------------



 



                                                          Tax Parcel            
                Number(s) (not                             certified - see      
      Type of   Document       Exhibit   document & tax County   State   Name  
Acquisition   Date   Recording Data   Attachment   records)
Muhlenberg
  KY   Loren R. Lee & Kay   Lease   3/6/2006   Memorandum of Lease   Exhibit
Q-30   N/A
 
      Lee, his wife           recorded in Deed        
 
      193 Stoneybrook Dr.           Book 522, page 170        
 
      Greenwood, IN           [Assignment and        
 
      46142           Assumption of        
 
                  Leases Recorded at        
 
                  Deed Book 544, page        
 
                  831]        
Muhlenberg
  KY   Donald Lee & Ellen   Lease   8/30/2005   Memorandum of Lease   Exhibit
Q-31   N/A
 
      Lee,his wife           recorded in Deed        
 
      929 S. 250 W.           Book 522, page 175        
 
      Hebron,           [Assignment and        
 
      IN 46341           Assumption of        
 
                  Leases Recorded at        
 
                  Deed Book 544, page        
 
                  831]        
Muhlenberg
  KY   Talmage G. Rogers   Lease   12/4/1947   Deed Book 164, page   Exhibit
Q-32   N/A
County 
      et al. (aka Rogers           525        
 
      Bros)           [Assignment and        
 
                  Assumption of        
 
                  Leases Recorded at        
 
                  Deed Book 544, page        
 
                  807]        
Muhlenberg
  KY   J.L. Rogers Jr.   Supplemental   1/8/1957   Not Recorded   Exhibit Q-33  
N/A
County
      etal. (aka Rogers   Lease        [Assignment and        
 
      Bros)           Assumption of        
 
                  Leases Recorded at        
 
                  Deed Book 544, page        
 
                  807]        
Muhlenberg
  KY   Talmage G. Rogers   Extension of   12/6/1962   N/A   Exhibit Q-34   N/A
County 
      Jr. et al. (aka   Lease        [Assignment and        
 
      Rogers Bros)           Assumption of        
 
                  Leases Recorded at        
 
                  Deed Book 544, page        
 
                  807]        

 



--------------------------------------------------------------------------------



 



                                                          Tax Parcel            
                Number(s) (not                             certified - see      
      Type of   Document       Exhibit   document & tax County   State   Name  
Acquisition   Date   Recording Data   Attachment   records)
Muhlenberg
  KY   Martha F. Rogers,   Third   1/1/1966   Deed Book 304, page   Exhibit Q-35
  N/A
County 
      etal (aka Rogers   Supplemental       439 (Not certain        
 
      Bros)   Lease       this is a Deed        
 
                  Book) [Assignment        
 
                  and Assumption of        
 
                  Leases Recorded at        
 
                  Deed Book 544, page        
 
                  807]        
Muhlenberg
  KY   Sentry Royalty   Lease   10/20/1967   Deed Book 261, Page   Exhibit Q-36
  N/A
County 
      Company           228 (Recording info        
 
                  for Short Form        
 
                  Lease)        
 
                  [Assignment and        
 
                  Assumption of        
 
                  Leases Recorded at        
 
                  Deed Book 544, page        
 
                  807]        
Muhlenberg
  KY   Peabody Coal Company   Lease   10/6/1969   Lease Book 59, page   Exhibit
Q-37   N/A
County 
                  434        
 
                  [Assignment and        
 
                  Assumption of        
 
                  Leases Recorded at        
 
                  Deed Book 544, page        
 
                  807]        
Muhlenberg
  KY   Rogers Bros.   Partial Release   9/23/1986   Deed Book 376, page  
Exhibit Q-38   N/A
County 
          of Coal Mining       610 (Not certain        
 
          Lease        this is a Deed        
 
                  Book)        
 
                  [Assignment and        
 
                  Assumption of        
 
                  Leases Recorded at        
 
                  Deed Book 544, page        
 
                  807]        

 



--------------------------------------------------------------------------------



 



                                                          Tax Parcel            
                Number(s) (not                             certified- see      
          Document       Exhibit   documents & tax County   State   Name   Type
of Acquisition   Date   Recording Data   Attachment   records)
Muhlenberg County
  KY   AMAX, Inc. (Assignor)   Assignment & Assumption Agreement   8/27/1987  
Deed Book 403, page 584
[Assignment and Assumption of Leases Recorded at Deed Book 544, page 807]  
Exhibit Q-39   N/A
Muhlenberg County
  KY   Meadowlark, Inc.   Lease   11/16/1999   Book 481, page 32
(may be Deed Book for a Memo of Surface & Mineral Lease Agreement) [Assignment
and Assumption of Leases Recorded at Deed Book 544, page 807]   Exhibit Q-40  
N/A
Muhlenberg County
  KY   Lynx, Inc. (Assignor)   Assignment & Sublease Agreement   1/22/2001  
Evidenced by Memorandum of Assignment & Sublease recorded in Book D481, page 039
[Assignment and Assumption of Leases Recorded at Deed Book 544, page 807]  
Exhibit Q-41   N/A
Muhlenberg County
  KY   Meadowlark, Inc.   Corrected Lease   4/5/2001   Evidenced by Corrected
Memorandum of Surface & Mineral Lease in Book D482, page 213
[Assignment and Assumption of Leases Recorded at Deed Book 544, page 807]  
Exhibit Q-42   N/A

 



--------------------------------------------------------------------------------



 



                                                          Tax Parcel            
                Number(s) (not                             certified- see      
          Document       Exhibit   documents & tax County   State   Name   Type
of Acquisition   Date   Recording Data   Attachment   records)
Muhlenberg County
  KY   Lynx, Inc.   Corrected Assignment & Sublease
Agreement   4/11/2001   Eveidence by Corrected Memorandum of Assignment &
Sublease recorded in Book D482, page 220
[Assignment and Assumption of Leases Recorded at Deed Book 544, page 807]  
Exhibit Q-43   N/A
Muhlenberg County
  KY   Lynx, Inc.   Corrected Memorandum of Assignment & Sublease Agreement  
4/12/2001   Book D482, page 220
[Assignment and Assumption of Leases Recorded at Deed Book 544, page 807]  
Exhibit Q-44   N/A
Muhlenberg County
  KY   Lynx, Inc.   Amendment to Assignment and Sublease Agreement   10/10/2001
  Not Recorded
[Assignment and Assumption of Leases Recorded at Deed Book 544, page 807]  
Exhibit Q-45   N/A
Muhlenberg County
  KY   Rogers Bros.   Settlement & Access Agreement   9/1/2001   N/A
[Assignment and Assumption of Leases Recorded at Deed Book 544, page 807]  
Exhibit Q-46    
Muhlenberg County
  KY   Meadowlark, Inc.   Amendment No. 1 to Surface and Mineral Lease Agreement
  1/1/2003   Not Recorded
[Assignment and Assumption of Leases Recorded at Deed Book 544, page 807]  
Exhibit Q-47   N/A

 



--------------------------------------------------------------------------------



 



                                                          Tax Parcel            
                Number(s) (not                             certified- see      
          Document       Exhibit   documents & tax County   State   Name   Type
of Acquisition   Date   Recording Data   Attachment   records)
Muhlenberg County and Henderson County
  KY   Crescent Coal Company; Justin Potter & Valera Blair Potter, his wife  
Royalty Agreement   7/30/1955   Not Recorded
[Assignment and Assumption of Leases Recorded at Deed Book 544, page 807]  
Exhibit Q-48   N/A
Muhlenberg County and Henderson County
  KY   Potter Grandchildren, L.L.C. (successor to Cresent and Potter)  
Modification of Agreement   4/4/2001   Not Recorded
[Assignment and Assumption of Leases Recorded at Deed Book 544, page 807]  
Exhibit Q-49   N/A
Muhlenberg County
  KY   Lexington Coal Company   Surface and MIneral Lease and Sublease  
6/30/2009   Not Recorded
[Assignment and Assumption of Leases Recorded at Deed Book 544, page 807]  
Exhibit Q-50   N/A
Muhlenberg
  KY   Peabody Development   Assignment & Assumption of Leasehold   9/30/2005  
Deed Book 525, page 21 , and Deed Book 514, page 531
[Assignment and Assumption of Leases Recorded at Deed Book 544, page 807]  
Exhibit Q-51   N/A

 



--------------------------------------------------------------------------------



 



                                                          Tax Parcel            
                Number(s) (not                             certified- see      
          Document       Exhibit   documents & tax County   State   Name   Type
of Acquisition   Date   Recording Data   Attachment   records)
Muhlenberg
  KY   Peabody Development   Assignment & Assumption of Leasehold   9/30/2005  
Deed Book 514, page 506
[Assignment and Assumption of Leases Recorded at Deed Book 544, page 807]  
Exhibit Q-52   N/A
Muhlenberg
  KY   Peabody Development   Grant of Surface Mining Rights   11/21/2005   Deed
Book 525, page 39, and Deed Book 516, page 14
[Assignment and Assumption of Leases Recorded at Deed Book 544, page 807]  
Exhibit Q-53   N/A
McLean
  KY   Douglas Wood and Sandra B. Wood   Lease   7/1/1996   Deed Book 137, page
662 and Deed Book 172, page 334
[Assignment and Assumption of Leases Recorded at Deed Book 181, page 285]  
Exhibit Q-54   N/A
McLean
  KY   Richard Reno and Jeanette Reno   Lease   2/2/1996   Deed Book 135, page 4
  Exhibit Q-55   N/A
McLean
  KY   Howard H. Revlett, et al   Lease   7/1/1996   Deed Book 137, page 638 and
Deed Book 172, page 334
[Assignment and Assumption of Leases Recorded at Deed Book 181, page 285]  
Exhibit Q-56   N/A

 



--------------------------------------------------------------------------------



 



                                                          Tax Parcel            
                Number(s) (not                             certified- see      
          Document       Exhibit   documents & tax County   State   Name   Type
of Acquisition   Date   Recording Data   Attachment   records)
Muhlenberg
  KY   Peabody Development, LLC   Lease   11/21/2005   Deed Book 525, page 39
and Deed Book 516, page 14
[Assignment and Assumption of Leases Recorded at Deed Book 544, page 807]  
Exhibit Q-57   N/A
Muhlenberg
  KY   Peabody Development, LLC   Partial Assignment of Mining Rights  
9/30/2005   Deed Book 514, page 501
[Assignment and Assumption of Leases Recorded at Deed Book 544, page 807]  
Exhibit Q-58   N/A
Muhlenberg
  KY   Peabody Development, LLC/Tertelling   Partial Assignment and Assumption
of Leasehold Estate   9/30/2005   Deed Book 525, page 21 , and Deed Book 514,
page 531
[Assignment and Assumption of Leases Recorded at Deed Book 544, page 807]  
Exhibit Q-59   N/A
Muhlenberg
  KY   Peabody Development Company, LLC/Tertelling   Partial Assignment and
Assumption of Leasehold Estate   9/30/2005   Deed Book 514, page 506
[Assignment and Assumption of Leases Recorded at Deed Book 544, page 807]  
Exhibit Q-60   N/A

 



--------------------------------------------------------------------------------



 



                                                          Tax Parcel            
                Number(s) (not                             certified- see      
          Document       Exhibit   documents & tax County   State   Name   Type
of Acquisition   Date   Recording Data   Attachment   records)
Muhlenberg
  KY   Peabody Development Company, LLC and Peabody Coal Company, LLC   Lease  
11/21/2005   Deed Book 525, page 39, and Deed Book 516, page 14
[Assignment and Assumption of Leases Recorded at Deed Book 544, page 807]  
Exhibit Q-61   N/A
Muhlenberg
  KY   Peabody Development Company, LLC & Peabody Coal Company, LLC   Grant of
Surface Mining Rights   11/21/2005   Deed Book 525, page 39 and Deed Book 516,
page 14
[Assignment and Assumption of Leases Recorded at Deed Book 544, page 807]  
Exhibit Q-62   N/A
Muhlenberg
  KY   Peabody Development Company, LLC & Peabody Coal Company, LLC   Easement
Agreement   11/21/2005   Deed Book 516, page 25
[Assignment and Assumption of Leases Recorded at Deed Book 544, page 807]  
Exhibit Q-63   N/A
Muhlenberg
  KY   Peabody Development Company, LLC   Partial Assignment & Assumption of
Leasehold Estate   11/21/2005   Deed Book 516, page 45
[Assignment and Assumption of Leases Recorded at Deed Book 544, page 807]  
Exhibit Q-64   N/A
Muhlenberg
  KY   John K. Vaught, a/k/a Kenny Vaught & Lisa Michelle Vaught, his wife 1704
S.R. 1379 Central City, KY 42330   Lease   11/4/2008   Not Recorded
[Assignment and Assumption of Leases Recorded at Deed Book 544, page 821]  
Exhibit Q-65   N/A

 



--------------------------------------------------------------------------------



 



                                                          Tax Parcel            
                Number(s) (not                             certified- see      
          Document       Exhibit   documents & tax County   State   Name   Type
of Acquisition   Date   Recording Data   Attachment   records)
Muhlenberg
  KY   Martha Rogers Haas, et al   Lease   7/17/2006   Not Recorded
[Assignment and Assumption of Leases Recorded at Deed Book 544, page 821]  
Exhibit Q-66   N/A
Muhlenberg
  KY   Geibel Lumber Co., Lydia Geibel by Jon Geibel, POA and Jon Geibel, Agent
for the Geibel Family P.O. Box 200 Greenville, KY 42345   Lease   8/24/2005  
Lease /Sublease recorded in Deed Book 517, page 35
[Assignment and Assumption of Leases Recorded at Deed Book 544, page 837]  
Exhibit Q-67   N/A
Muhlenberg
  Ky   Geibel Lumber Co.,James Tardio, Executor of the Estate of Lydia Geibel,
and John Geibel, Agent for the Geibel Family   Amendment to Lease/Sublease
Agreement   11/11/2008   See Lease / Sublease recorded in Deed Book 517, page 35
[Assignment and Assumption of Leases Recorded at Deed Book 544, page 837]  
Exhibit Q-68   N/A

 



--------------------------------------------------------------------------------



 



                                                          Tax Parcel            
                Number(s) (not                             certified- see      
          Document       Exhibit   documents & tax County   State   Name   Type
of Acquisition   Date   Recording Data   Attachment   records)
Muhlenberg
  KY   Gerald A. Liles & Judith Ann Liles, his wife 69 Shady Acres Ln.
Greenville, KY 42345   Lease   9/13/2006   Lease recorded in Deed Book 529, page
413
[Assignment and Assumption of Leases Recorded at Deed Book 544, page 837]  
Exhibit Q-69   N/A
Muhlenberg
  KY   James H. Edwards 1266 S.R. 831 Greenville, KY 42345   Lease   9/7/2006  
Not Recorded
[Assignment and Assumption of Leases Recorded at Deed Book 544, page 837]  
Exhibit Q-70   N/A
Muhlenberg
  KY   Gerald A. Liles & Judith Ann Liles, his wife 69 Shady Acres Ln.
Greenville, KY 42345   Lease   8/3/2006   Lease /Sublease recorded in Deed Book
529, page 421
[Assignment and Assumption of Leases Recorded at Deed Book 544, page 837]  
Exhibit Q-71   N/A
Muhlenberg
  KY   Elroy Lester Shelor, et al   Lease   6/23/2009   Memorandum of Lease
recorded in Deed Book 543, page 668
[Assignment and Assumption of Leases Recorded at Deed Book 547, page 325]  
Exhibit Q-72   N/A
Muhlenberg
  KY   Terry Adkins 737 Blaine Street, Sand Coulee, MT   Lease   12/2/2005   Not
Recorded
[Assignment and Assumption of Leases Recorded at Deed Book 544, page 837]  
Exhibit Q-73   N/A

 



--------------------------------------------------------------------------------



 



                                                          Tax Parcel            
                Number(s) (not                             certified- see      
          Document       Exhibit   documents & tax County   State   Name   Type
of Acquisition   Date   Recording Data   Attachment   records)
Muhlenberg
  KY   Hilltop Haven, Inc. P.O. Box 726 Burkesville, KY   Lease   5/30/2001  
Not Recorded
[Assignment and Assumption of Leases Recorded at Deed Book 544, page 837]  
Exhibit Q-74   N/A
Muhlenberg
  KY   Shirley A. Adler   Surface Lease Option   3/26/2008   Not Recorded
[Assignment and Assumption of Leases Recorded at Deed Book 544, page 821]  
Exhibit Q-75   N/A
Muhlenberg
  KY   Roger A France & Ellen L. France; Ellen France Signed but not listed as
Lessor at front of Lease   Surface Lease Option   1/11/2008   Not Recorded
[Assignment and Assumption of Leases Recorded at Deed Book 544, page 821]  
Exhibit Q-76   N/A
Muhlenberg
  KY   Howard Covington, Mary Covington, Morris Bandy, and Carolyn Bandy   Lease
  6/23/2009   Memorandum of Coal Mining Lease recorded in Deed Book 544, page
584
[Assignment and Assumption of Leases Recorded at Deed Book 544, page 807]  
Exhibit Q-77   N/A
Muhlenberg
  KY   Richard T. Williams & Tonya L. Williams, his wife 631 Pallet Mill Rd.
Greenville, KY 42345   Lease   6/25/2007   Not Recorded
[Assignment and Assumption of Leases Recorded at Deed Book 544, page 837]  
Exhibit Q-78   N/A

 



--------------------------------------------------------------------------------



 



                                                          Tax Parcel            
                Number(s) (not                             certified- see      
          Document       Exhibit   documents & tax County   State   Name   Type
of Acquisition   Date   Recording Data   Attachment   records)
Muhlenberg
  KY   Joseph P. Liles 3111 4th St., Apt. 320 Santa Monica, CA 90405   Lease  
8/3/2006   Lease /Sublease recorded in Deed Book 529, page 421
[Assignment and Assumption of Leases Recorded at Deed Book 544, page 837]  
Exhibit Q-79   N/A
Muhlenberg
  KY   Joseph P. Liles 3111 4th St., Apt. 320 Santa Monica, CA 90405   Lease  
9/13/2006   Lease recorded in Deed Book 529, page 413
[Assignment and Assumption of Leases Recorded at Deed Book 544, page 837]  
Exhibit Q-80   N/A
Muhlenberg
  KY   Louis G. (Gayle) Baggett & Brenda J. Baggett (2877 Hwy. 62 W.,
Greenville, KY 42345)   Lease   4/30/2009   Memorandum of Coal Mining Lease
recorded in Deed Book 544, page 527
[Assignment and Assumption of Leases Recorded at Deed Book 544, page 807]  
Exhibit Q-81   N/A
Muhlenberg
  KY   Lisa Fairchild & John Fairchild III (297 Baggett Ln, Greenville, KY
42345)   Lease   3/5/2009   Memorandum of Coal Mining Lease recorded in Deed
Book 544, page 245
[Assignment and Assumption of Leases Recorded at Deed Book 544, page 807]  
Exhibit Q-82   N/A

 



--------------------------------------------------------------------------------



 



                                                          Tax Parcel            
                Number(s) (not                             certified- see      
          Document       Exhibit   documents & tax County   State   Name   Type
of Acquisition   Date   Recording Data   Attachment   records)
Muhlenberg
  KY   H.C. Epley & Betty Epley, h&w, James K. Putman & Ilene A. Putman,
Trustees of the Putman Family Trust, Linnie Putman (Widow)   Lease   11/7/2005  
N/A
[Assignment and Assumption of Leases Recorded at Deed Book 544, page 807]  
Exhibit Q-83   N/A
Muhlenberg
  KY   James K. Putman & Ilene A. Putman, Trustees of the Putman Family Trust,
Linnie Putman, Sondra Epley; Kevin Epley & Melissa Epley, his wife  
Amendment/Term Extension & Renewal
Agreement (#1)   1/18/2008   N/A
[Assignment and Assumption of Leases Recorded at Deed Book 544, page 807]  
Exhibit Q-84   N/A
Muhlenberg
  KY   James K. Putman & Ilene A. Putman, Trustees of the Putman Family Trust,
Linnie Putman, Sondra Epley;   Amendment to Lease (#2)   7/1/2009   N/A
[Assignment and Assumption of Leases Recorded at Deed Book 544, page 807]  
Exhibit Q-85   N/A
Muhlenberg
  KY   Midsouth Energy, Inc.   Assignment of Coal Lease   7/20/2009   Deed Book
544, page 663
[Assignment and Assumption of Leases Recorded at Deed Book 544, page 807]  
Exhibit Q-86   N/A

 



--------------------------------------------------------------------------------



 



                                                          Tax Parcel            
                Number(s) (not                             certified- see      
          Document       Exhibit   documents & tax County   State   Name   Type
of Acquisition   Date   Recording Data   Attachment   records)
Muhlenberg
  KY   Captain & Dana, Inc. (515 Gishton Rd, Central City, KY 42330)   Sublease
Agreement to Surface Mine Coal   8/21/2007   Not Recorded
[Assignment and Assumption of Leases Recorded at Deed Book 544, page 837]  
Exhibit Q-87   N/A
Muhlenberg
  KY   Captain & Dana, Inc. (515 Gishton Rd, Central City, KY 42330)   Lease  
8/21/2007   Not Recorded
[Assignment and Assumption of Leases Recorded at Deed Book 544, page 837]  
Exhibit Q-88   N/A
Muhlenberg
  KY   Rogers Brothers   Coal Mining Lease Amendment   10/26/2002   Not Recorded
[Assignment and Assumption of Leases Recorded at Deed Book 544, page 807]  
Exhibit Q-89   N/A
Muhlenberg
  KY   Peabody Development Company, LLC   Partial Assignment & Assumption of
Leasehold Estate   11/21/2005   Deed Book 516, page 34
[Assignment and Assumption of Leases Recorded at Deed Book 544, page 807]  
Exhibit Q-90   N/A
Muhlenberg
  KY   Martha Rogers, et al   Coal Mining Lease Amendment   11/30/1965   Deed
Book 252, page 343
[Assignment and Assumption of Leases Recorded at Deed Book 544, page 807]  
Exhibit Q-91   N/A

 



--------------------------------------------------------------------------------



 



                                                          Tax Parcel            
                Number(s) (not                             certified- see      
          Document       Exhibit   documents & tax County   State   Name   Type
of Acquisition   Date   Recording Data   Attachment   records)
McLean
  KY   Catherine Fowler, et al   Shop Lease   7/1/2007   Not Recorded
[Assignment and Assumption of Leases Recorded at Deed Book 181, page 330]  
Exhibit Q-92   N/A
Muhlenberg
  KY   Phoenix Coal Corp.   Deed   9/30/2009   Deed Book 544, page 804  
Exhibit Q-93   N/A
McLean
  KY   Phoenix Coal Corp.   Deed   9/30/2009   Deed Book 181, page 313  
Exhibit Q-94   N/A
Muhlenberg
  KY   R&L Winn, inc.   Deed   3/22/2010   Deed Book 547, page 275  
Exhibit Q-95   N/A
Muhlenberg
  KY   Rogers, et al   Lease   11/12/2009   Deed Book 545, page 1   Exhibit Q-96
  N/A

 



--------------------------------------------------------------------------------



 



                                                          Tax Parcel            
                Number(s) (not                             certified- see      
          Document       Exhibit   documents & tax County   State   Name   Type
of Acquisition   Date   Recording Data   Attachment   records)
Muhlenberg
  KY   Rogers, et al   Lease   11/30/2009   Not Recorded   Exhibit Q-97   N/A
Muhlenberg
  KY   Cyprus Creek Land Resources, LLC   Partial Assignment of Lease  
12/31/2009   Deed Book 546, page 97   Exhibit Q-98   N/A
Muhlenberg
  KY   Evergreen Mineral Co.   Assignment of Leases   4/12/2010   Deed Book 547,
page 325   Exhibit Q-99   N/A
Muhlenberg
  KY   Department of Miliary Affairs   Assignment of Leases   4/12/2010   Deed
Book 547, page 325   Exhibit Q-100   N/A
Muhlenberg
  KY   John K. Vaught   Lease   6/16/2010   To Be Recorded   Exhibit Q-101   N/A
Muhlenberg
  KY   Cyprus Creek Land Resources, LLC   Deed   12/31/2009   Deed Book 546,
page 79   Exhibit Q-102   N/A

 



--------------------------------------------------------------------------------



 



                                                          Tax Parcel            
                Number(s) (not                             certified- see      
          Document       Exhibit   documents & tax County   State   Name   Type
of Acquisition   Date   Recording Data   Attachment   records)
Muhlenberg
  KY   Development Design & Construction, LLC   Lease   4/2/2010   To Be
Recorded   Exhibit Q-103   N/A
McLean
  KY   Phoenix Coal Processing   Assignment of Fleeting Rights   9/30/2009  
Deed Book 181, page 331   Exhibit Q-104   N/A
McLean
  KY   Phoenix Coal Processing   Assignment of Powerline Easement   9/30/2009  
Deed Book 181, page 335   Exhibit Q-105   N/A
Muhlenberg
  KY   Cyprus Creek Land Resources, LLC   Option Agreement   12/31/2009   Deed
Book 546, page 121   Exhibit Q-106   N/A
Muhlenberg
  KY   Cyprus Creek Land Resources, LLC   Haulroad Easement   12/31/2009   Deed
Book 546, page 160   Exhibit Q-107   N/A

 



--------------------------------------------------------------------------------



 



Schedule 4.01(t)
Loan Party Investments

 



--------------------------------------------------------------------------------



 



I. Securities Accounts

              Financial   Name of Credit   Account     Institution   Party on
Account   Number(s)   Account Type
Fifth Third Securities
  Oxford Mining   069-134228   Money Market
 
  Company, LLC           II. Permitted Lien Security Accounts    Financial  
Name of Credit   Account     Institution   Party on Account   Number(s)  
Account Type
MorganStanley SmithBarney
  Oxford Mining   619-44679   Reserved Money Market
Hartford, CT
  Company, LLC        

Note: In addition to the above accounts, there is a lease collateral account
with Republic Bank for Marquette Leasing.

 



--------------------------------------------------------------------------------



 



Schedule 5.02(a)
Liens in Existence on Date of
Agreement

 



--------------------------------------------------------------------------------



 



                  UCC/Financing   Filing             Statement Number  
Jurisdiction   Debtor   Secured Party   S/N(s)
OH00130961881
  Ohio Secretary of State   Oxford Resource Partners, LP   Marquette Equipment
Finance,   GAE2170, GAE2173,
 
          LLC Republic Bank, Inc.   GAE2175, 20008, 20010 OH00117239134   Ohio
Secretary of State   Oxford Mining Company, LLC   HCR Holdings, LLC   N/A
OH00118564611
  Ohio Secretary of State   Oxford Mining Company, LLC   Firstlight Funding I,
Ltd.   N/A
OH00122534412
  Ohio Secretary of State   Oxford Mining Company, LLC   Sovereign Bank   110,
111, 112, 113
OH00121993369
  Ohio Secretary of State   Oxford Mining Company, LLC   OMCO Leasing
Corporation   7HR00203
OH00123648939
  Ohio Secretary of State   Oxford Mining Company, LLC   Sovereign Bank   VELS
4000R7, S5R001189
OH00127559651
  Ohio Secretary of State   Oxford Mining Company, LLC   General Electric  
T$BH, 8624,
 
          Capital Corporation   1CYDCV5807T048139,
 
              GEB00242, GEB00243,
 
              30014
OH00128547293
  Ohio Secretary of State   Oxford Mining Company, LLC   General Electric
Capital Corporation   30076
OH00129452340
  Ohio Secretary of State   Oxford Mining Company, LLC   General Electric
Capital Corporation   7PZ0752, 8RP00543,
 
              7CP00785
OH00129645181
  Ohio Secretary of State   Oxford Mining Company, LLC   OMCO Leasing
Corporation   93U00809
OH00129645292
  Ohio Secretary of State   Oxford Mining Company, LLC   OMCO Leasing
Corporation   93U01483
OH00129647327
  Ohio Secretary of State   Oxford Mining Company, LLC   OMCO Leasing
Corporation   9TZ00449
OH00129647761
  Ohio Secretary of State   Oxford Mining Company, LLC   OMCO Leasing
Corporation   7HR00059
OH00130961881
  Ohio Secretary of State   Oxford Mining Company, LLC   Marquette Equipment
Finance, LLC   GAE2170, GAE2173,
 
          Republic Bank, Inc.   GAE2175, 20008, 20010
OH00131782802
  Ohio Secretary of State   Oxford Mining Company, LLC   OMCO Leasing
Corporation   AGS02099
OH00131675360
  Ohio Secretary of State   Oxford Mining Company, LLC   Consolidated Coal
Company   N/A
OH00134520508
  Ohio Secretary of State   Oxford Mining Company, LLC   Bill Miller Equipment
Sales, Inc.   2YR430, 2YR438, 2YR149
OH00138202407
  Ohio Secretary of State   Oxford Mining Company, LLC   Columbus Equipment
Company   10718
OH00137240305
  Ohio Secretary of State   Oxford Mining Company, LLC   Bill Miller Equipment
Sales, Inc.   9XOLD280847
OH00136172006
  Ohio Secretary of State   Oxford Mining Company, LLC   Caterpillar Financial
Services   GEB00480
 
          Corporation    
OH00139861979
  Ohio Secretary of State   Oxford Mining Company, LLC   Komatsu Financial
Limited   30121, 30129
 
          Partnership    
OH00139633380
  Ohio Secretary of State   Oxford Mining Company, LLC   Komatsu Financial
Limited   20176
 
          Partnership    

 



--------------------------------------------------------------------------------



 



                      UCC/Financing   Filing             Statement Number  
Jurisdiction   Debtor   Secured Party   S/N(s)
OH00140059981
  Ohio Secretary of State   Oxford Mining Company, LLC   Komatsu Financial
Limited
Partnership     30121  
OH00140060015
  Ohio Secretary of State   Oxford Mining Company, LLC   Komatsu Financial
Limited
Partnership     30129  
OH00140060015
  Ohio Secretary of State   Oxford Mining Company, LLC   Komatsu Financial
Limited
Partnership     20176  
OH00141896542
  Ohio Secretary of State   Oxford Mining Company, LLC   Dell Financial Services
L.L.C.     N/A  
OH00118564611
  Ohio Secretary of State   Daron Coal Company, LLC   Firstlight Funding I, Ltd.
    N/A  
2009-2413731-12.01
  Kentucky Secretary of State   Oxford Mining Company — Kentucky, LLC  
Firstlight Funding I, Ltd.     N/A  
2010-2432604-04.01
  Kentucky Secretary of State   Oxford Mining Company — Kentucky, LLC   Cyprus
Creek Land Resources,
LLC     N/A  
2010-2432927-02
  Kentucky Secretary of State   Oxford Mining Company — Kentucky, LLC  
Caterpillar Financial
Services Corporation   ABJ00602, 7PZ01450,
7PZ75010, JRP01612,
JRP01613, JRP01866,
H4C00345, JRP01234,
7PZ75009, JRP01305,
7PZ01449, JRP01367,
JRP01506, JRP01504
FF8-01
  Henderson County,
KY Recorder   Oxford Mining Company — Kentucky, LLC   Firstlight Funding I, Ltd.
    N/A  
FF8-87
  Henderson County,
KY Recorder   Oxford Mining Company — Kentucky, LLC   Firstlight Funding I, Ltd.
    N/A  
FF1-653
  McLean County, KY
Recorder   Oxford Mining Company — Kentucky, LLC   Firstlight Funding I, Ltd.  
  N/A  
FF1-739
  McLean County, KY
Recorder   Oxford Mining Company — Kentucky, LLC   Firstlight Funding I, Ltd.  
  N/A  
200900001954
  Carroll County, OH
Recorder   Oxford Mining Company, LLC   Firstlight Funding I, Ltd.     N/A  
200913561
  Washington County,
PA Recorder   Oxford Mining Company, LLC   Firstlight Funding I, Ltd.     N/A  
200900002650
  Athens County, OH
Recorder   Oxford Mining Company, LLC   Firstlight Funding I, Ltd.     N/A  

 



--------------------------------------------------------------------------------



 



                      UCC/Financing   Filing             Statement Number  
Jurisdiction   Debtor   Secured Party   S/N(s)
2007-3236378
  Delaware Secretary of State   Oxford Resource Partners, LP   Firstlight
Funding I, Ltd.     N/A  
2008-3822077
  Delaware Secretary of State   Oxford Resource Partners, LP and Oxford Mining
Company, LLC   Marquette Equipment Finance, LLC Republic Bank, Inc. (by
assignment)   GAE2170, GAE2173,
GAE2175, 20008,
20010
2007-3236352
  Delaware Secretary of State   Oxford Resources GP, LLC   Firstlight Funding I,
Ltd.     N/A  
200700000119
  Tuscarawas County,
OH Recorder   Oxford Mining Company, LLC   Firstlight Funding I, Ltd.     N/A  
200900000080
  Tuscarawas County,
OH Recorder   Oxford Mining Company, LLC   Firstlight Funding I, Ltd.     N/A  
200900000133
  Tuscarawas County,
OH Recorder   Oxford Mining Company, LLC   Firstlight Funding I, Ltd.     N/A  
224390/VOL815PG813
  Jefferson County,
OH Recorder   Oxford Mining Company, LLC   Firstlight Funding I, Ltd.     N/A  
240099/VOL880PG368
  Jefferson County,
OH Recorder   Oxford Mining Company, LLC   Firstlight Funding I, Ltd.     N/A  
242193/VOL888PG696
  Jefferson County,
OH Recorder   Oxford Mining Company, LLC   Firstlight Funding I, Ltd.     N/A  
247704/VOL912PG808
  Jefferson County,
OH Recorder   Oxford Mining Company, LLC   Firstlight Funding I, Ltd.     N/A  
200700004167
  Coshocton County,
OH Recorder   Oxford Mining Company, LLC   Firstlight Funding I, Ltd.     N/A  
200700004168
  Coshocton County,
OH Recorder   Oxford Mining Company, LLC   Firstlight Funding I, Ltd.     N/A  
2007-00000159
  Muskingum County,
OH Recorder   Oxford Mining Company, LLC   Firstlight Funding I, Ltd.     N/A  
200900003794
  Morgan County, OH
Recorder   Oxford Mining Company, LLC   Firstlight Funding I, Ltd.     N/A  
200900045083
  Morgan County, OH
Recorder   Oxford Mining Company, LLC   Firstlight Funding I, Ltd.     N/A  
200900008952
  Guernsey County, OH
Recorder   Oxford Mining Company, LLC   Firstlight Funding I, Ltd.     N/A  
201000009009
  Guernsey County, OH
Recorder   Oxford Mining Company, LLC   Firstlight Funding I, Ltd.     N/A  

 



--------------------------------------------------------------------------------



 



                      UCC/Financing   Filing             Statement Number  
Jurisdiction   Debtor   Secured Party   S/N(s)
2007-00048947
  Columbiana County,
OH Recorder   Oxford Mining Company, LLC   Firstlight Funding I, Ltd.     N/A  
2007-00048983
  Columbiana County,
OH Recorder   Oxford Mining Company, LLC   Firstlight Funding I, Ltd.     N/A  
2009-00049311
  Columbiana County,
OH Recorder   Oxford Mining Company, LLC   Firstlight Funding I, Ltd.     N/A  
2009-00049369
  Columbiana County,
OH Recorder   Oxford Mining Company, LLC   Firstlight Funding I, Ltd.     N/A  
200700005132
  Noble County, OH
Recorder   Oxford Mining Company, LLC   Firstlight Funding I, Ltd.     N/A  
200900005180
  Noble County, OH
Recorder   Oxford Mining Company, LLC   Firstlight Funding I, Ltd.     N/A  
200700000023 /
200800000026
  Perry County, OH
Recorder   Oxford Mining Company, LLC   Peabody Development Company,
LLC
HCR Holdings, LLC     N/A  
200700000031
  Perry County, OH
Recorder   Oxford Mining Company, LLC   Firstlight Funding I, Ltd.     N/A  
200900000010
  Perry County, OH
Recorder   Oxford Mining Company, LLC   Firstlight Funding I, Ltd.     N/A  
200900000020
  Perry County, OH
Recorder   Oxford Mining Company, LLC   Firstlight Funding I, Ltd.     N/A  
201000001645
  Perry County, OH
Recorder   Oxford Mining Company, LLC   Firstlight Funding I, Ltd.     N/A  
200700003769
  Belmont County, OH
Recorder   Oxford Mining Company, LLC   Firstlight Funding I, Ltd.     N/A  
200900003935
  Belmont County, OH
Recorder   Oxford Mining Company, LLC   Firstlight Funding I, Ltd.     N/A  
200900003955
  Belmont County, OH
Recorder   Oxford Mining Company, LLC   Firstlight Funding I, Ltd.     N/A  
FF6-237
  Muhlenberg County,
KY Recorder   Oxford Mining Company -
Kentucky, LLC   Firstlight Funding I, Ltd.     N/A  
FF6-323
  Muhlenberg County,
KY Recorder   Oxford Mining Company -
Kentucky, LLC   Firstlight Funding I, Ltd.     N/A  

 



--------------------------------------------------------------------------------



 



                      UCC/Financing   Filing             Statement Number  
Jurisdiction   Debtor   Secured Party   S/N(s)
FF6-563
  Muhlenberg County,
KY Recorder   Oxford Mining Company -
Kentucky, LLC   Cyprus Creek Land Resources, LLC.     N/A  
Book8, Page1
  Henderson County,
KY Recorder   Phoenix Newco, LLC   Firstlight Funding I, Ltd.     N/A  
Book8, Page 87
  Henderson County,
KY Recorder   Phoenix Newco, LLC   Firstlight Funding I, Ltd.     N/A  
2008-1418902*
  Delaware Secretary of State   Capp Equipment, LLC   FC Crestone 08 Corporation
  SHM-40R/900

 

*   By way of that certain Equipment Purchase Agreement, dated June 4, 2010, by
and between Oxford Mining Company, LLC (“Oxford”), Capp Equipment, LLC (“Capp”),
and FC Crestone 08 Corporation, Oxford has purchased the equipment subject to
this financing statement. Under the agreement, Oxford has also granted a
security interest in the equipment to Capp, which Capp is entitled to perfect.
This is one of the equipment purchases contemplated in the IPO, and Oxford will
make final payment with the closing of the IPO with the security interest and
financing statement then being terminated.

 



--------------------------------------------------------------------------------



 



Schedule 5.02(c)
Existing Debt

 



--------------------------------------------------------------------------------



 



•   Debt of the Loan Parties under the Existing Facility Agreement.   •   Debt
of the Loan Parties to Peabody Energy Corporation for the deferred purchase
price for coal reserves having an outstanding principal balance of $2,000,000.  
•   Debt of Harrison Resources to CONSOL Energy for the deferred purchase price
for coal reserves having an outstanding balance of $1,773,000.   •   Debt of the
Loan Parties to CONSOL Energy for the deferred purchase price for coal reserves
having an outstanding principal balance of not more than $1,500,000.   •   Debt
of Harrison Resources to CONSOL Energy for the deferred purchase price for coal
reserves having an outstanding balance of $13,458,333 (there additionally will
be royalties estimated at $2,691,667, increasing the deferred purchase price by
the amount of the royalties).

 



--------------------------------------------------------------------------------



 



Schedule 5.16
Post Closing Covenants

 



--------------------------------------------------------------------------------



 



              Covenant   Date of Completion
1.
  Borrower shall deliver to the applicable insurance company an assignment in
form and substance reasonably acceptable to the Administrative Agent, executed
by the Borrower and pursuant to which the Borrower collaterally assigns to the
Administrative Agent, for the benefit of the Lenders, its interest in any
Key-Man Life Insurance Policies.   Within three (3) Business Days of the
Effective Date
 
       
2.
  Borrower shall either (i) deliver Deposit Account Control Agreements or
Securities Account Control Agreements, as applicable, executed by the applicable
depository bank or securities intermediary in a form reasonably satisfactory to
Administrative Agent for all deposit accounts and securities accounts listed on
Schedule 3 and 4 to the Security Agreement, to the extent such accounts remain
open as of July 30, 2010 or (ii) move such accounts to Citibank, N.A. or
Citibank Global Markets, Inc., as applicable.   July 30, 2010
 
       
3.
  Borrower shall use commercially reasonable efforts to make the notices and to
obtain and have executed all the consents listed on Annex A attached hereto, in
a form reasonably satisfactory to the Administrative Agent.   August 31, 2010

 